Exhibit 10.1
EXECUTION VERSION
 
 
Dated 23 February 2011
SELLER AND OTHERS
and
PURCHASER AND OTHERS
SHARE AND BUSINESS SALE AGREEMENT
relating to the companies and businesses comprising the Bloom Professional Group
LINKLATERS LOGO [l41992l4199200.gif]
Linklaters LLP
One Silk Street
London
EC2Y 8HQ
L-178217
Telephone 0207 456 2000
Facsimile 0207 456 2222
 
 

 



--------------------------------------------------------------------------------



 



This Agreement (this “Agreement”) is made on 23 February 2011.
between:

(1)   THE SCOTTS COMPANY LLC, a company incorporated in Ohio whose registered
office is at 14111 Scottslawn Road, Marysville, Ohio, U.S.A. (the “Seller”);

(2)   Each of the Share Sellers and Business Sellers whose names are set out in
Schedule 1 (together with the Seller, the “Relevant Sellers”);

(3)   ISRAEL CHEMICALS LTD. a company incorporated in Israel whose registered
office is at Millenium Tower, 23 Aranha St., Tel-Aviv 61070, Israel (the
“Purchaser”);

(4)   Each of the Share Purchasers and Business Purchasers whose names are set
out in Schedule 1 (together with the Purchaser, the “Relevant Purchasers”); and

(5)   THE SCOTTS MIRACLE-GRO COMPANY whose registered office is at 14111
Scottslawn Road, Marysville, Ohio 43041 (the “Seller Guarantor”).

Whereas:

(A)   The Relevant Sellers have agreed to sell the Group (as defined below) and
to assume the obligations imposed on the Relevant Sellers under this Agreement.

(B)   The Relevant Purchasers have agreed to purchase the Group and to assume
the obligations imposed on the Relevant Purchasers under this Agreement.

(C)   The terms and conditions of the Offer Letter (as defined below) have been
satisfied or waived in full prior to the date hereof.

(D)   The Seller Guarantor has agreed to enter into this Agreement for the
purposes of Clause 13 only.

It is agreed as follows:

1   Interpretation

    In this Agreement, unless the context otherwise requires, the provisions in
this Clause 1 apply:

1.1 Definitions

    “Accounts” means the unaudited pro forma combined financial information for
the Group for the 12-month period ended on 30 September 2007, 30 September 2008
and 30 September 2009 (as the case may be), copies of which are in folder 8 of
the Data Room, prepared for the purpose of the Transaction and based on the
Management Accounts of the Group Companies and the Business Sellers and have
been adjusted to reflect the perimeter of the Transaction;

    “Accounts Date” means 30 September 2009;

    “Affiliate” means, in relation to any person, a subsidiary of that person or
a holding company of that person or any other subsidiary of that holding
company;       “Agent Assisted Product Registration” means any Product
Registration owned by any of The Scotts Company LLC, Scotts-Sierra Crop
Protection Company, Scotts-Sierra Horticultural Products Company or Scotts de
Mexico S.A., and obtained through a third-

1



--------------------------------------------------------------------------------



 



    party agent, consultant or distributor pursuant to a power of attorney
and/or contract, in respect of a product or products forming part of the
Professional Business, and sold in any or all of the following countries: Puerto
Rico, Dominican Republic, Trinidad & Tobago, Mexico, Colombia, Costa Rica,
Honduras, Guatemala, Panama and Nicaragua, and as more particularly delineated
in documents 10.9.149.1 and 10.9.149.5, in the Data Room;

    “Agreed Cash Sum” means the sum of US$1 million (comprising Cash Balances
which the Seller and the Purchaser have agreed will remain in the Group on
Closing);

    “Agreed Terms” means, in relation to a document, such document in the terms
agreed between the Seller and the Purchaser and, for the purposes of
identification only, initialled by or on behalf of the Seller and the Purchaser
with such alterations as may be agreed in writing between the Seller and the
Purchaser from time to time;

    “ANSES” means L’Agence nationale de sécurité sanitaire de l’alimentation, de
l’environnement et du travail or any successor government agency in France;

    “Assigned Intellectual Property” means the Intellectual Property assigned
under the Intellectual Property Assignments;

    “Assigned Know-how” means the Know-how assigned under the Know-how
Assignment;

    “Assumed Liabilities” means all Liabilities at Closing of the Business
Sellers which relate predominantly to the Group (including, for the avoidance of
doubt, any Intra-Group Payables owed by a Business Seller to a member of the
Retained Group) other than the Excluded Liabilities, and “Assumed Liability”
means any one of them;

    “Australian Dollar” means the lawful currency of Australia;

    “Base Working Capital” means the aggregate of the relevant amount(s)
expressed in US Dollars, Pounds Sterling, Euros, Australian Dollars, Kenyan
Shillings, Malaysian Ringgit and Polish Zloty and shown in Part 2 of
Schedule 11;

    “Bid Value” means in relation to all the Shares and Group Businesses,
US$270 million (two hundred and seventy million US Dollars);

    “Break Fee” means US$7.5 million;

    “Business Assets” means all the property, rights and assets agreed to be
sold under Clause 2.3.1 of this Agreement or any relevant Local Transfer
Document;

    “Business Contracts” means the written and unwritten customer, supply,
distribution, hire purchase and other commercial contracts or agreements
(including the Licence Agreements) to which a member of the Retained Group is a
party which relates predominantly to the Group including the contracts listed in
Part 1 of Schedule 5 (but excluding any Third Party Agreement as defined in the
TSA), and “Business Contract” means any of them;

    “Business Day” means a day which is not a Friday, Saturday, a Sunday or a
public holiday in London (UK), Ohio (USA), Israel or The Netherlands;      
“Business Employees” means those employees of the Business Sellers in the UK,
Poland, Australia and New Zealand who are, immediately prior to Closing,
employed in Group Businesses, including those not actively at work due to
injury, vacation, military duty, disability or other leave of absence, and
“Business Employee” means any one of them;

2



--------------------------------------------------------------------------------



 



    “Business Intellectual Property” means all rights and interests owned by any
member of the Retained Group in Intellectual Property (including Know-how) which
at or immediately before Closing is used predominantly in relation to the Group,
including the Intellectual Property, details of which are set out in Part 1 of
Schedule 4;

    “Business IT” has the meaning given to it in paragraph 5.3.1 of Schedule 12;

    “Business Leased Properties” means the Leased Properties brief details of
which are set out in paragraph 2 of Part 2 of Schedule 3, and “Business Leased
Property” means any one of them;

    “Business Owned Properties” means the Owned Properties, brief details of
which are set out in paragraph 1 of Part 2 of Schedule 3, and “Business Owned
Property” means any one of them;

    “Business Properties” means the Business Owned Properties and the Business
Leased Properties, and “Business Property” means any one of them;

    “Business Purchaser” means, in relation to each of the Group Businesses
referred to in column (2) of Part 2 of Schedule 1, the company whose name is set
out opposite that Group Business in column (3) of Part 2 of Schedule 1;

    “Business Records” means all books of account, records, documents and
information of the Retained Group (in whatever form held) relating predominantly
to the Group Businesses, the Business Assets or, so far as permitted by law, the
Business Employees;

    “Business Seller” means, in relation to each of the Group Businesses
referred to in column (2) of Part 2 of Schedule 1, the company whose name is set
out opposite that Group Business in column (1) of Part 2 of Schedule 1;

    “Cash Balances” means cash in hand or credited to any account with a
financial institution but excluding any insurance proceeds received by the
Seller or any other Relevant Seller;

    “Close of Business” means 5.30pm in each relevant jurisdiction;

    “Closing” means the completion of the sale of Shares and the Group
Businesses pursuant to Clauses 6.1, 6.2 and 6.3 of this Agreement and any
relevant Local Transfer Document;

    “Closing Date” means the date on which Closing takes place;

    “Closing Statement” means the statement setting out the Working Capital, the
Working Capital Adjustment, the Group Companies’ Cash Balances, the Intra-Group
Receivables, the Third-Party Indebtedness, the Pension Liability and the
Intra-Group Payables, to be prepared by the Purchaser in accordance with Clause
7 and Schedule 11;

    “Code” means the United States Internal Revenue Code of 1986, as amended,
and the Treasury regulations promulgated thereunder;       “Companies” means the
companies whose details are set out in Schedule 2 (other than the Subsidiaries),
and “Company” means any one of them;

    “Competent Authority” means DGAL and/or ANSES (as the case may be);

    “Competition Condition” has the meaning given to it in Clause 4.1.1(i);

    “Confidential Information” means information (however stored) predominantly
relating to the business, customers or financial or other affairs of the Group,
details of which are not in the public domain;

3



--------------------------------------------------------------------------------



 



    “Confidentiality Agreement” means the confidentiality agreement dated 16
June 2010 between the Seller and the Purchaser pursuant to which the Seller made
available to the Purchaser certain confidential information relating to the
Group;

    “Consumer Business” means the direct or indirect sale or provision of
Consumer Products;

    “Consumer Business Product Registrations” means any Product Registration
owned by any of the Companies or Subsidiaries immediately before Closing in
respect of a product or products that relates solely to the Consumer Business as
more particularly delineated in documents 10.9.149.14 and 10.9.149.15 in the
Data Room;

    “Consumer Products” means: (a) consumer lawn and garden products including,
without limitation, plants, flowers, trees and shrubs, fertilizer, fertilizer
combination products, seed, growing media (including, without limitation, peat
products, soil conditioning agents, turf dressings, compost, mulches,
combination growing media and bark), plant foods, wetting agents, plant
protection products, pesticides, herbicides, insecticides, fungicides,
rodenticides, repellents, bird food and durable applicators; and (b) any
products sold or provided: (i) to professional or collegiate sporting fields and
stadiums in the United States and Canada, solely for the purposes of supporting
consumer marketing efforts; or (ii) to or by any lawn, tree, shrub and pest care
service businesses catering mainly to consumers for non-commercial use and which
use any trade marks owned by or licensed to the Seller or any member of the
Retained Group. For the avoidance of doubt in relation to (a) above, Consumer
Products will be further identified by reference to a combination of certain
parameters such as package size, labelling, advertising, positioning and
classification within store, price and targeted end user;

    “Contamination” means the presence at any time of Hazardous Substances in,
on or under the soil, surface water or groundwater at any Business Property
and/or the migration of any such Hazardous Substances from any Business Property
into outside soil, surface water or groundwater;

    “CRF” means controlled-release fertilizers;

    “Data Pack” means the data pack dated 16 June 2010 containing certain
information relating to the Group (documents 8.4 to 8.12 in the Data Room);

    “Data Room” means the virtual data room containing documents and information
relating to the Group made available by the Seller online at
https://services.intralinks.com, the contents of which are listed in Schedule 1
of the Disclosure Letter;       “DGAL” means the Direction Générale de
l’Alimentation of the French Ministère de l’Agriculture, de l’Alimentation, de
la Pêche, de la Ruralité et de l’Aménagement du territoire or any successor
government agency;

    “Disclosure Letter” means the letter dated on the same date as this
Agreement from the Seller to the Purchaser disclosing, as on the date of the
Offer Letter:

  (i)   information constituting exceptions to the Sellers’ Warranties; and

  (ii)   details of the other matters referred to in Clause 9.2.1 of this
Agreement;

    “Discount Rate” means the discount rate as at the Valuation Date, calculated
by the Seller’s actuaries (Towers Watson) based on the Seller’s actuaries’ own
standard tool used to assist in the selection of discount rates that reflects
the characteristics of employer

4



--------------------------------------------------------------------------------



 



    benefit plans, including a match with the nature and term of cash flows of
expected future benefit payments from the Dutch Pension Scheme or the German
Pension Scheme (as the case may be)(the Towers Watson “Global Rate Link” tool);

    “Distributor Owned Product Registration” means any Product Registration
owned by a third-party distributor or consultant, in respect of a product or
products forming part of the Professional Business, which is or are supplied by
a member of the Seller’s Group immediately before Closing to a third-party
distributor or consultant in any or all of the following countries: Brazil,
Ecuador, Argentina, Uruguay, China, South Korea, The Republic of the
Philippines, Sri Lanka, Taiwan, Thailand, Japan, Bahrain, Bosnia and
Herzegovina, Croatia, Georgia, Jordan, Israel, Qatar, The Republic of Moldova,
Saudi Arabia, Serbia, South Africa, Syria and Yemen, and as more particularly
delineated in documents 10.9.149.1, 10.9.149.2 and 10.9.149.11, respectively, in
the Data Room;

    “Draft Closing Statement” has the meaning given to it in Clause 7.1;

    “Dutch PBO” has the meaning given in Part 1 of Schedule 18;

    “Dutch Pension Scheme” means the applicable Pensioenovereenkomst van Scotts
International B.V. en diens werknemers;

    “Dutch MVA” has the meaning given in Part 1 of Schedule 18;

    “Employment Costs” means a sum equivalent to the aggregate of:

  (i)   the amount payable or paid to or in respect of the employment of the
Business Employees (including, but not limited to, salary, wages, tax and social
security contributions, employer’s pension contributions and other contributions
which the employer is required by law to provide, bonus, insurance premia,
payments or allowances or any other consideration for employment); and     (ii)
  the cost of providing any non-cash benefits, which the employer is required to
provide by law or contract, or customarily provides in connection with such
employment;

    “Employment Liabilities” means any and all Losses arising out of or
connected with employment or the employment relationship, or termination of
employment or of the employment relationship (including, but not limited to, all
Losses in connection with any claim for redundancy, termination or severance
pay, or damages or compensation for dismissal or breach of contract) other than
Employment Costs;

    “Encumbrance” means any claim, charge, mortgage, pledge, lien, option,
equity, assignment (contingent or otherwise), power of sale, hypothecation,
usufruct, retention of title, right to acquire, right of pre-emption, right of
first refusal or other third-party rights or security interest of any kind or an
agreement, arrangement or obligation to create any of the foregoing;

    “Environment”, “Environmental Authority”, “Environmental Law”,
“Environmental Permit”, “Hazardous Substances”, “REACH” and “Relevant Period”
have the meanings given to them in paragraph 9 of Schedule 12;

    “Estimated Cash” means the Seller’s reasonable and good faith estimate of
the Group Companies’ Cash Balances expressed in US Dollars;

    “Estimated Intra-Group Payables” means the Seller’s reasonable and good
faith estimate of the Intra-Group Payables expressed in US Dollars;

5



--------------------------------------------------------------------------------



 



    “Estimated Intra-Group Receivables” means the Seller’s reasonable and good
faith estimate of the Intra-Group Receivables expressed in US Dollars;

    “Estimated Pension Liability” means the Seller’s reasonable and good faith
estimate of the Pension Liability expressed in US Dollars;

    “Estimated Third-Party Indebtedness” means the Seller’s reasonable and good
faith estimate of the Third-Party Indebtedness expressed in US Dollars;

    “Estimated Working Capital” means the Seller’s reasonable and good faith
estimate of the Working Capital expressed in US Dollars, Pounds Sterling, Euros,
Australian Dollars, Kenyan Shillings, Malaysian Ringgit and Polish Zloty (as the
case may be);

    “Estimated Working Capital Adjustment” means the aggregate amount expressed
in US Dollars (as a positive or negative number as the case may require) which
represents the difference between the Estimated Working Capital and the Base
Working Capital, such difference as calculated pursuant to paragraph 2.4.1 of
Schedule 11;

    “Euro” means the lawful currency of the European Union;

    “European Pesticide Dossier” means technical data prepared in accordance
with Council Directive 91/414/EEC or Regulation (EC) 1107/2009 and supplied to a
regulatory authority with the aim of obtaining a Product Registration in respect
of a particular formulation;

    “European Union” means the European Union as first established by the treaty
made at Maastricht on 7 February 1992;

    “Excluded Assets” means those assets, contracts and rights excluded from the
sale of the Group Businesses under this Agreement and the Local Transfer
Documents, details of which are set out in Clause 2.3.3;

    “Excluded Employees” means those employees whose names are set out in Part 4
of Schedule 6, and being employees of the Group Companies being retained by the
Seller’s Group, whose employment will, with their agreement, be moved to a
member of the Seller’s Group other than a Group Company;

    “Excluded Intellectual Property” means the Intellectual Property described
at paragraph 2 of Part 1 of Schedule 4;

    “Excluded Liabilities” means the liabilities referred to in Clause 2.3.5;

    “Expiry Date” means, subject to Clause 4.4.5, the earlier of (i) the last
day of the calendar month in which the Competition Condition is satisfied and
(ii) 1 February 2011;

    “Fairly Disclosed” means disclosed with sufficient clarity and detail to
enable a reasonable purchaser to make a reasonable assessment of the nature and
relevance of the matter in question;

    “Field of Use Principles” means the set of principles set out at Part 4 of
Schedule 15;

    “Final Payment Date” means 10 Business Days after the date on which the
process described in paragraph 3 of Part 1 of Schedule 11 for the preparation of
the Closing Statement is complete;

    “Functional Team Leaders” means each of Michel Gasnier, Dimiter Todorov,
Keith Clark, Valerie Soulier, Bob Daniels, Scott Haefke, Tom Czajkowski and
Krista Heins and such other persons who may succeed the above persons in their
current roles from time to time;

6



--------------------------------------------------------------------------------



 



    “German PBO” has the meaning given in Part 2 of Schedule 18;

    “German Pension Scheme” means the pension plan of Colonia
Unterstützungskasse as of 01.07.1992;

    “German MVA” has the meaning given in Part 2 of Schedule 18;

    “GL Codes” means the unique designating code that is assigned to each
accounting entity of each member of the Group for the purposes of the
consolidated accounting system of the Group;

    “Goodwill” means the goodwill of the Business Sellers in relation to the
Group Businesses as at Closing together with the exclusive right (so far as the
Relevant Sellers can grant the same) for the Business Purchasers to represent
themselves as carrying on the Group Businesses in succession to the Business
Sellers;

    “Government Authority” means any competition, antitrust, foreign investment,
national, local, supranational or supervisory or other government, governmental,
quasi-governmental, trade or regulatory body, agency, branch, subdivision,
department commission, official or authority including any Tax Authority and any
governmental department and any court or other tribunal;

    “Group” means the Group Companies and the Group Businesses, taken as a
whole;

    “Group Businesses” means the unincorporated businesses carried on by the
Business Sellers in relation to the Professional Business at Closing and being
sold under this Agreement and the Local Transfer Documents, particulars of which
are contained or referred to in Part 2 of Schedule 1, and “Group Business” means
any one of them;       “Group Companies” means the Companies and the
Subsidiaries, and “Group Company” means any one of them;

    “Group Companies’ Cash Balances” means the aggregate amount of the Cash
Balances (including, for the avoidance of doubt, the Agreed Cash Sum) held by or
on behalf of the Group Companies at the Close of Business on the Closing Date;

    “Group Companies’ Properties” means the Properties set out in Part 1 of
Schedule 3;

    “Group Company Insurance Policies” means all insurance policies held
exclusively for the benefit of the Group Companies, and “Group Company Insurance
Policy” means any one of them;

    “Group Intellectual Property” means the material Intellectual Property used
in the business carried on by the Group;

    “Group Know-how” has the meaning given to it in paragraph 5.2 of
Schedule 12;

    “Group Retirement Benefit Arrangements” has the meaning given to it in
paragraph 7.9.1 of Schedule 12;

    “Guidance” means any written draft, interim and/or final guidance in respect
of or applicable to CRFs issued by the DGAL or any French regulatory authority
competent to regulate CRFs under French law and any updates thereof published
between the signing of the Offer Letter and the Expiry Date;

    “Humax Litigation” means the proceedings relating to claim number 9LV10408
in the High Court of Justice, Queen’s Bench Division, Liverpool District
Registry (United Kingdom),

7



--------------------------------------------------------------------------------



 



    concerning Paul Ernest Herman Juliard (trading as Burford Nurseries) as
plaintiff, BHGS Limited as defendant and Humax Horticulture Limited as part 20
defendant;

    “Indebtedness” means without duplication, in relation to any person, all
loans or other financing obligations in the nature of borrowings and/or
indebtedness from third-parties (including all interest accrued but unpaid
thereon and accrued but unpaid penalties and charges in respect thereof prior to
the Closing Date whether arising on the early settlement thereof or otherwise)
which have not been paid or repaid, including (without limitation):

  (i)   obligations under any lease or hire purchase or other deferred purchase
contract treated for accounting purposes as a finance or capital lease to the
extent such obligations fall to be included as liabilities in the balance sheet
of the relevant entity;

  (ii)   any factoring arrangement, bond, note, debenture, loan stock or similar
instrument, standby or documentary letter of credit, or counter-indemnity
guarantee (in each case, or similar instruments);

  (iii)   any sale of receivables;

  (iv)   any derivative transaction entered into in connection with protection
against or benefit from any interest rate or currency fluctuation; or

  (v)   any amounts payable by a Group Company to third-party advisers in excess
of US$5,000, solely in connection with the Transaction,

    in each case determined in accordance with generally accepted accounting
policies and principles in the United States (as applicable), but excluding
trading debt or liabilities arising in the ordinary course of trading;

    “Intellectual Property” means trade marks, service marks, trade names,
business names, logos, get-up and all goodwill and any rights to sue for
passing-off in relation to the foregoing, patents, petty patents, innovation
patents, utility models, supplementary protection certificates, inventions,
registered and unregistered design rights, copyrights, plant breeders rights,
database rights, domain names, and all other similar rights in any part of the
world (including in Know-how), including, where such rights are obtained or
enhanced by registration, any registration of such rights and applications and
rights to apply for such registrations;

    “Intellectual Property Assignments” means the Trade Mark Assignments, the
Patent Assignment, the Know-how Assignment and the Unregistered Intellectual
Property Assignment;

    “Interim Dutch PBO” has the meaning given in Part 1 of Schedule 18;

    “Interim Dutch MVA” has the meaning given in Part 1 of Schedule 18;

    “Interim German PBO” has the meaning given in Part 2 of Schedule 18;

    “Interim German MVA” has the meaning given in Part 2 of Schedule 18;

    “Intra-Group Payables” means the amount set out against the “Intra-Group
Payables” entry in the Closing Statement, being the aggregate amount of all
relevant constituent line items comprising the aggregate amount of all
Indebtedness owed by (i) a Group Company to a member of the Retained Group and
(ii) a Business Seller to a member of the Retained Group to the extent incurred
for the purposes of the Group Businesses, in each case as at

8



--------------------------------------------------------------------------------



 



    the Close of Business on the Closing Date but excluding any item to the
extent included in calculating the Group Companies’ Cash Balances or the
Third-Party Indebtedness;

    “Intra-Group Receivables” means the amount set out against the “Intra-Group
Receivables” entry in the Closing Statement, being the aggregate amount of all
relevant constituent line items comprising the aggregate amount of all
Indebtedness owed by (i) a member of the Retained Group to a Group Company and
(ii) a member of the Retained Group to a Business Seller to the extent incurred
for the purposes of the Group Businesses, in each case as at the Close of
Business on the Closing Date but excluding any item to the extent included in
calculating the Group Companies’ Cash Balances or the Third-Party Indebtedness;

    “IP Licence Agreements” means those documents set out in Part 2 of
Schedule 15;

    “Kenyan Shillings” means the lawful currency of Kenya;

    “Know-how” means industrial and commercial information and techniques
including trade secrets in any tangible, written or electronic form including
drawings, formulae, test results, reports, project reports and testing
procedures, instruction and training manuals, tables of operating conditions,
market forecasts, lists and particulars of customers and suppliers and all
information and techniques arising from research and development activities
including research and development materials, process technology,
specifications, product dossiers and manufacturing and/or formulation know-how,
documents relating to REACH registration requirements and documents relating to
notification requirements under European Regulation (EC) No 1272/2008 on the
classification, labelling and packaging of substances and mixtures;

    “Know-how Assignment” means the know-how assignment in the form attached at
Part 4 of Schedule 4 to be dated on or around the Closing Date;

    “Leased Properties” means the leased properties, brief details of which are
set out in paragraph 2 of Part 1 of Schedule 3 and paragraph 2 of Part 2 of
Schedule 3, and “Leased Property” means any one of them;

    “Letter of Access” means such approval, authorisation, licence or consent
from a third-party as may be required for the use of technical data owned by
that third-party to be used in support of a Product Registration;

    “Liabilities” means all liabilities, duties and obligations of every
description, whether deriving from contract, common law, statute or otherwise
(and including, for the avoidance of doubt, liabilities in respect of Taxation),
whether present or future, actual or contingent, ascertained or unascertained or
disputed and whether owed or incurred severally or jointly or as principal or
surety, and “Liability” means any of them;

    “LIBOR” means, in relation to a sum or amount payable or due to be paid
under this Agreement, the applicable screen rate for US$ as at 9.00 am GMT on
the first date on which such sum or amount is due to be paid in accordance with
this Agreement or, in the case of an amount payable pursuant to Clause 7, the
Closing Date;

    “Licence Agreements” means all licence agreements, including computer
software licence agreements, entered into on or prior to Closing by any member
of the Retained Group and which relate to the Business Intellectual Property
(other than Excluded Intellectual Property), to the extent that at Closing such
agreements remain in force (in whole or in part) or any obligations under such
agreements remain to be performed,

9



--------------------------------------------------------------------------------



 



    including those which are listed in Part 6 of Schedule 4 (but excluding any
Third Party Agreement as defined in the TSA);

    “Licensed EU Product Registration” means any Product Registration owned by a
third-party supplier immediately before Closing, in respect of a product, or
products, forming part of the Professional Business and supplied by that
third-party, which is supported by a European Pesticide Dossier, and as more
particularly delineated in document 10.9.149.6 in the Data Room on the
spreadsheet entitled ‘Third-Party EU Products‘;

    “Local Transfer Document” has the meaning given to it in Clause 2.6.1;

    “Long Stop Date” means 180 calendar days from the date of the Offer Letter
or such later date as the Seller and the Purchaser shall agree in writing;

    “Losses” means all losses, liabilities, costs (including legal costs and
experts’ and consultants’ fees), fines, charges, expenses, actions, proceedings,
claims and demands;

    “Malaysian Ringgit” means the lawful currency of Malaysia;       “Management
Accounts” means the hyperion reports relating to the Group Companies and each of
the Group Businesses that are consolidated in the Seller’s Group’s financial
statements for the 12-month period ended on the Management Accounts Date, a copy
of which is at document 10.9.173 in the Data Room;

    “Management Accounts Date” means 30 September 2010;

    “Material Contracts” means (i) those contracts, arrangements or
relationships referred to in document 1.8.1.1 in the Data Room and (ii) the
arrangements with BWI Companies Inc and Agrium referred to on page 32 of the
document at 8.6 in the Data Room;

    “Material Property” means the Properties named in paragraph 1.1 of Part 1 of
Schedule 3, paragraph 2.1 of Part 1 of Schedule 3 (with the exception of the
fourth Property listed in paragraph 2.1 of Part 1 of Schedule 3), paragraph 2.6
of Part 1 of Schedule 3, paragraph 1 of Part 2 of Schedule 3 and paragraph 2 of
Part 2 of Schedule 3;

    “Moveable Assets” means the furniture, trade utensils, computer hardware and
peripherals, telecommunications equipment and infrastructure, other information
technology related to plant and equipment, plant and machinery, vehicles and
other equipment and other chattels (whether or not physically located at the
Properties) which are owned by a member of the Retained Group and used
predominantly in relation to the Group Businesses including those items listed
in Part 1 of Schedule 16 but excluding any such items which form part of the
Excluded Assets;

    “New Coating Collaboration Agreement” means the collaboration agreement in
the Agreed Terms to be entered into at Closing between OMS Investments, Inc.,
The Scotts Company LLC and the relevant member of the Purchaser’s Group;

    “New Zealand Lease” means the lease of Group Company Property, Unit C 180 Gt
South Rd, Takanini, New Zealand being Unit C on Unit Plan 101673 dated 7
February 2006 and made between Galloway Properties Limited (1) and the New
Zealand Tenant (2);

    “New Zealand Tenant” means Scott Australia Pty Limited;

    “Offer Employees” means those employees listed in Part 3 of Schedule 6 who
work in the Group but are not employed by a Group Company or a Business Seller,
as updated after the date of the Offer Letter by the Seller (a) with the prior
agreement of the Relevant

10



--------------------------------------------------------------------------------



 



    Purchasers (save that such agreement is not required in relation to any such
employees who resign from their employment) or (b) as permitted in accordance
with Clause 5.1.2(xvii) or Clause 5.9 of this Agreement;

    “Offer Letter” means the offer letter dated 6 December 2010 delivered by the
Purchaser and countersigned by the Seller on the same date in connection with
the sale and purchase of the Group;

    “Osmocote” means products sold by or under the authorisation of the Seller
or its Affiliates under the name OSMOCOTE (and variations thereof, namely
OSMOSOL and OSMOFORM) in the three years prior to Closing and any other product
so sold during such period which was manufactured using substantially the same
ingredients and technology as the products previously sold under that name;    
  “Owned Group Intellectual Property” means any Group Intellectual Property
owned by any member of the Retained Group or any Group Company;

    “Owned Properties” means the owned properties, brief details of which are
set out in paragraph 1.1 of Part 1 of Schedule 3 and paragraph 2 of Part 2 of
Schedule 3, and “Owned Property” means any one of them;

    “Patent Assignment” means the patent assignment in the form attached at
Part 2 of Schedule 4 to be dated on or around the Closing Date;

    “Patent Licence Agreements” means the patent and know-how licence agreements
in the Agreed Terms to be entered into at Closing between some or all of OMS
Investments, Inc., the Seller and the relevant member of the Purchaser’s Group;

    “Pension Liability” means the amount as calculated by the Seller and agreed
with the Purchaser as described in Schedule 18, expressed in US Dollars equal to
the aggregate, at Closing, of:

  (a)   the amount by which the Dutch PBO of the Dutch Pension Scheme exceeds
the Dutch MVA, and for these purposes the Dutch PBO and the Dutch MVA will be
calculated in accordance with the actuarial methodology and assumptions set out
in Part 1 of Schedule 18; and

  (b)   the amount by which the German PBO of the German Pension Scheme exceeds
the German MVA, and for these purposes the German PBO and the German MVA will be
calculated in accordance with the actuarial methodology and assumptions set out
at in Part 2 of Schedule 18,

    and any dispute in respect of the calculation of Pension Liability will be
governed by the procedure described in Schedule 18 (rather than, for the
avoidance of doubt, paragraph 3 of Schedule 11);

    “Planning Legislation” means, in relation to the country or territory in
which a Property is situated, the relevant planning legislation or regulations
or any other subordinate legislation relating to planning matters;

    “Polish Competition Authority” means the Polish Office for Competition and
Consumer Protection;

    “Polish Zloty” means the lawful currency of Poland;

    “Pounds Sterling” means the lawful currency of the United Kingdom;

11



--------------------------------------------------------------------------------



 



    “Pre-Sale Reorganisation Transactions” means the transactions set out or
referred to in Schedule 17;

    “Prior Service” means, in respect of a Business Employee, the period of
service (including any period of service deemed by law or contract) which a
Business Employee has had with the relevant Business Seller immediately before
and continuous with the commencement of employment with the relevant Business
Purchaser, or, in respect of an Offer Employee, the period of service (including
any period of service deemed by law or contract) which an Offer Employee has had
with a member of the Retained Group immediately before and continuous with the
commencement of employment with a Relevant Purchaser;       “Product
Indemnities” means certain indemnities set out in Schedule 19;

    “Product Registration” means such approval as may be granted by a relevant
regulatory authority to use, sell, supply, advertise or store a certain plant
protection product or fertilizer in a particular jurisdiction;

    “Product Registration Condition” has the meaning given in Clause 4.1.1(ii);

    “Product Registration Notice” has the meaning given in Clause 4.4.3;

    “Professional Business” means the direct or indirect sale or provision of
Professional Products;

    “Professional Business Product Registrations” means the Agent Assisted
Product Registrations, the Distributor Owned Product Registrations, the Seller
Owned EU Product Registrations, the Seller Owned Shared EU Product
Registrations, the Licensed EU Product Registrations, the Seller Owned Product
Registrations and any Unidentified Professional Business Product Registrations;

    “Professional Products” means professional lawn and turf, horticultural,
floricultural and agricultural products including, without limitation,
fertilizer, fertilizer combination products, micro-nutrients, bio-stimulants,
seed, growing media (including, without limitation, peat products, soil
conditioning agents, turf dressings, compost, mulches, combination growing media
and bark), plant foods, wetting agents, plant protection products, pesticides,
herbicides, insecticides, fungicides, repellents, durable applicators and
commercial livestock feed products. For the avoidance of doubt, Professional
Products will be further identified by reference to a combination of certain
parameters such as package size, labelling, advertising, positioning and
classification within store, price and targeted end user;

    “Properties” means the Owned Properties and the Leased Properties, and
“Property” means any one of them;

    “Purchase Price” has the meaning set out in Clause 3.1;

    “Purchase Price Allocation Agreement” means the agreement to be entered into
at Closing between the Seller and the Purchaser substantially in the form set
out in Schedule 8, and after agreement or determination of the Purchase Price
allocation pursuant to Clause 3.2;

    “Purchaser’s Group” means the Purchaser and any holding company of the
Purchaser, and any undertaking which, in relation to the Purchaser and/or any
parent undertaking of the Purchaser, is a subsidiary undertaking from time to
time;

    “Purchaser’s Lawyers” means DLA Piper UK LLP of 3 Noble Street, London EC2V
7EE;

12



--------------------------------------------------------------------------------



 



    “Purchaser’s Third-Party Claim” has the meaning given to it in Clause 11.7;

    “Registered Group Intellectual Property” means such of the Owned Group
Intellectual Property as is registered or the subject of applications for
registration in any patent, trade mark or other Intellectual Property registry
anywhere in the world, including those patents, trade marks and domain names,
details of which are set out in paragraphs 1 and 3 of Part 1 of Schedule 4;    
  “Relevant Capacity” means for its own account or for that of any person, firm
or company (other than the Purchaser and the other Relevant Purchasers);

    “Relevant Employees” means:

  (i)   those employees of the Group Companies who are immediately prior to
Closing employed in the Group (other than the Excluded Employees);

  (ii)   the Business Employees; and

  (iii)   the Offer Employees;

    “Relevant Territory” means any jurisdiction in the world;

    “Reporting Accountants” means (i) Grant Thornton or, if that firm is unable
or unwilling to act in any matter referred to them under this Agreement (save in
respect of matters relating to the Pensions Liability), a firm of accountants,
to be agreed by the Seller and the Purchaser within seven days of a notice by
one to the other requiring such agreement or, failing such agreement, to be
nominated on the application of either of them by or on behalf of the President
of the Institute of Chartered Accountants in England and Wales or (ii) in the
case of disputes relating to the Pensions Liability, a firm of actuaries to be
agreed by the Seller and the Purchaser within seven days of a notice by one to
the other requiring such agreement or, failing such agreement, to be nominated
on the application of either of them by or on behalf of the President of the
Institute and Faculty of Actuaries;

    “Restricted Period” means three years commencing on Closing or such shorter
period of time recognised by applicable law as being binding on the Seller and
the other Relevant Sellers;

    “Retained Group” means the Seller’s Group excluding the Group Companies;

    “Seller’s Disagreement Notice” has the meaning given to it in paragraph 3.3
of Part 1 of Schedule 11;

    “Seller Information Document” means the seller information document in
respect of the Group dated 29 July 2010 prepared by Ernst & Young, a copy of
which is at document 8.2 in the Data Room;

    “Seller’s Group” means the Seller and any holding company of the Seller, and
any undertaking which, in relation to the Seller and/or any parent undertaking
of the Seller, is a subsidiary undertaking from time to time;

    “Seller’s Group Insurance Policies” means all insurance policies (whether
under policies maintained with third-party insurers or any member of the
Retained Group), other than Group Company Insurance Policies, maintained by the
Seller or any member of the Retained Group in relation to the Group or under
which, immediately prior to Closing, any Group Company or the Seller or any
member of the Retained Group in relation to the

13



--------------------------------------------------------------------------------



 



    Group Businesses is entitled to any benefit, and “Seller’s Group Insurance
Policy” means any one of them;

    “Seller’s Lawyers” means Linklaters LLP of One Silk Street, London EC2Y 8HQ;
      “Seller Owned EU Product Registration” means any Product Registration
owned by any member of the Retained Group, the Companies or Subsidiaries
immediately before Closing in respect of a product, or products, forming part of
the Professional Business only, which is supported by a European Pesticide
Dossier, where the relevant European Pesticide Dossier is owned by any member of
the Retained Group, the Companies or Subsidiaries, and as more particularly
delineated in document 10.9.149.6 in the Data Room on rows 66 to 81 of the
spreadsheet entitled ‘Scotts EU PPP Registrations‘;

    “Seller Owned Product Registration” means any Product Registration owned by
either The Scotts Company LLC, Scotts-Sierra Horticultural Products Company,
Scotts-Sierra Crop Protection Company, or Scotts Australia Pty. Ltd, in respect
of a product, or products, forming part of the Professional Business and sold in
any or all of the following countries: the United States of America, Canada,
Australia and New Zealand, and as more particularly delineated in documents
10.9.149.7, 10.9.149.8, 10.9.149.12 and 10.9.149.13 in the Data Room;

    “Seller Owned Shared EU Product Registration” means any Product Registration
owned by any member of the Retained Group, the Companies or Subsidiaries
immediately before Closing in respect of a product, or products, forming part of
both the Professional Business and the Consumer Business, which is supported by
a European Pesticide Dossier where the relevant European Pesticides Dossier is
owned by any member of the Retained Group, the Companies or Subsidiaries, and as
more particularly delineated on rows 15 to 64 of the spreadsheet entitled
‘Scotts EU PPP Registrations’ in document 1.9.149.6 in the Data Room;

    “Seller’s Third-Party Claim” has the meaning set out in Clause 11.5;

    “Sellers’ Warranties” means the warranties given by the Seller and the other
Relevant Sellers pursuant to Clause 9 and Schedule 12 (including, for the
avoidance of doubt, the Tax Warranties), and “Sellers’ Warranty” means any one
of them;

    “Senior Employees” means Fred Bosch, Wolter Van Rest, Joan Verhoeven, Craig
Bova, Frank Handels, Leon Terlingen, Harry Vandeburg, Paul Boers, Arnoud Touw,
William Kusey, Ted Piatt and Stephen Squires, and “Senior Employee” means any
one of them;

    “Senior Representative” means, in the case of the Seller, the president of
the Seller Guarantor (currently Barry Sanders) and, in the case of the
Purchaser, the chief executive officer of ICL Fertilizers from time to time
(currently Dani Chen);

    “Share Purchaser” means, in relation to each of the Companies referred to in
column (2) of Part 1 of Schedule 1, the company whose name is set out opposite
that company in column (4) of Part 1 of Schedule 1;

    “Shares” means the issued shares and quotas in the capital of the Companies
specified in column (3) of Part 1 of Schedule 1;

    “Share Seller” means, in relation to each of the Companies referred to in
column (2) of Part 1 of Schedule 1, the company whose name is set out opposite
that Company in column (1) of Part 1 of Schedule 1;

14



--------------------------------------------------------------------------------



 



    “Shared Business Agreements” has the meaning given to it in paragraph 6.2 of
Part 2 of Schedule 5;       “Shared Consumer Agreements” has the meaning given
to it in paragraph 6.1 of Part 2 of Schedule 5;

    “Software” has the meaning given to it in paragraph 5.3.1 of Schedule 12;

    “SSHPC” means Scotts-Sierra Horticultural Products Company;

    “Specified Products” means the Osmocote professional products and
applications sold in the French market at the date of this Agreement;

    “SSCPC” means Scotts-Sierra Crop Protection Company;

    “Statutory Accounts” means the statutory audited accounts for each of the
Group Companies (other than Scott O.M. España S.A.) and each of the Business
Sellers for the year ended 30 September 2009;

    “Stay Incentive Agreements” means stay incentive agreements entered into
between members of the Seller’s Group and each of the Senior Employees;

    “Stock” means the stock in trade of finished and unfinished goods and raw
materials and packaging owned by a Business Seller for the purposes of the Group
Businesses as at Closing (including items which, although supplied to a Business
Seller under reservation of title by the suppliers, are under the control of the
Seller’s Group);

    “Subsidiaries” means the companies listed in paragraphs 1.1 and 2.1 of
Schedule 2, and “Subsidiary” means any one of them;

    “Supply Agreements” means the agreements listed in Part 1 of Schedule 15;

    “Taxation” or “Tax” means all forms of taxation (other than deferred tax)
and statutory, governmental, state, provincial, local governmental or municipal
impositions, duties, contributions and levies and whether levied by reference to
income, profits, gains, net wealth, asset values, turnover, added value or
otherwise and shall further include payments in respect of or on account of Tax,
whenever and wherever imposed and whether chargeable directly or primarily
against or attributable directly or primarily to a Group Company or any other
person (including, without limitation, any member of the Seller’s Group that is
treated as part of the same consolidated tax group as SSHPC for the purposes of
US federal income tax) and all penalties, charges, costs and interest relating
thereto;

    “Tax Authority” means any taxing or other authority competent to impose any
liability in respect of Taxation or responsible for the administration and/or
collection of Taxation or enforcement of any law in relation to Taxation;

    “Tax Indemnity” means the deed of covenant against Taxation in the Agreed
Terms to be entered into at Closing;

    “Tax Warranties” means the Sellers’ Warranties contained in paragraph 14 of
Schedule 12, and “Tax Warranty” means any one of them;

    “Termination Warranties” has the meaning given to it in Clause 9.5.8, and
“Termination Warranty” means any one of them;

15



--------------------------------------------------------------------------------



 



    “Third-Party Consents” means all consents, licences, approvals, permits,
authorisations or waivers required from third-parties for the assignment or
transfer to the relevant Business Purchaser of any of the Business Contracts,
and “Third-Party Consent” means any one of them;

    “Third-Party Indebtedness” means the aggregate amount as at the Close of
Business on the Closing Date of all outstanding Indebtedness owed by the Group
Companies to any third-party and, for the purposes of this definition,
third-party shall exclude any member of the Retained Group;

    “Third-Party Receivables” means the aggregate amount as at the Close of
Business on the Closing Date of all outstanding accounts receivable (including
all trading debt or liabilities arising in the ordinary course in favour of the
Group Businesses) owed to a member of the Retained Group, to the extent they
relate to the Group Businesses, by any person other than: (i) any other member
of the Retained Group; or (ii) a Group Company;

    “Trade Mark Assignments” means the trade mark assignments in the form
attached at Part 3 of Schedule 4 to be dated on or around the Closing Date;

    “Trade Mark Licence Agreements” means the trade mark licence agreements in
the Agreed Terms to be entered into at Closing between some or all of the
following: OMS Investments, Inc., The Scotts Company (UK) Ltd., the Seller and
the relevant member of the Purchaser’s Group;

    “Transaction” means the sale and purchase of the Group pursuant to this
Agreement;

    “Transaction Documents” mean together, this Agreement, the Disclosure
Letter, the Local Transfer Documents, the Transitional Services Agreement, the
Tax Indemnity, the Purchase Price Allocation Agreement and each other document
identified in Part 1, Part 2 and Part 3 of Schedule 15;

    “Transfer Provisions” means in the European Union the national legislation
implementing the provisions of the European Community’s directive 2001/23/EC of
12 March 2001 and outside the European Union any legislation applicable to
transfer a Business Employee’s employment by operation of law;

    “Transitional Services Agreements” or “TSA” means the transitional services
agreement in the Agreed Terms which shall be entered into by the Purchaser and
the Seller, on the Closing Date;

    “TSE” means Turf-Seed Europe Limited, an Irish company with its principal
office located at 17 Earlsfort Terrace, Dublin 2, Ireland;

    “TSE Seed Varieties” means those grass seed varieties licensed to a member
of the Seller’s Group for which TSE has an option to produce and/or market in
the TSE Territory and which have been sold by TSE to the Group during the
12 months immediately prior to Closing;

    “TSE Territory” shall mean Austria, Belgium, Cyprus, Czech Republic,
Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy,
Spain, Sweden, the United Kingdom, Norway, Egypt, Tunisia, Morocco, Lebanon,
Jordan and such other countries as may be added in the future by mutual consent
of the Seller and TSE;

16



--------------------------------------------------------------------------------



 



    “Unregistered Intellectual Property Assignment” means the assignment of
unregistered Business Intellectual Property in the form attached at Part 5 of
Schedule 4 to be dated on or around the Closing Date;

    “US$” or “US Dollar” means the lawful currency of the United States of
America;

    “US GAAP” means the generally accepted accounting principles used in the
United States of America;

    “VAT” means within the European Union such Tax as may be levied in
accordance with (but subject to derogations from) Council Directive 2006/112/EC
and outside the European Union any Taxation levied by reference to added value
or sales;

    “Valuation Date” means 31 December 2010;

    “Virus” has the meaning given to it in paragraph 5.3.1 of Schedule 12;

    “Working Capital” means the aggregate amount of the working capital of the
Group Companies and the Group Businesses at the Close of Business on the Closing
Date which are accounted for in the GL Codes designated in the table referred to
under “Table 2” of Annex A of Schedule 11, the aggregate of which is shown
against the line item “Working Capital” in the Closing Statement expressed in US
Dollars, Pounds Sterling, Euros, Australian Dollars, Kenyan Shillings, Malaysian
Ringgit and Polish Zloty; and

    “Working Capital Adjustment” means the amount expressed in US Dollars (as a
positive or negative number as the case may require) which represents the
difference between the Working Capital and the Base Working Capital, such
difference as calculated pursuant to paragraph 2.4.2 of Schedule 11.

1.2   Rights of the Seller and the Purchaser

  1.2.1   The Seller and the other Relevant Sellers agree that, where any right
is given to the Seller under this Agreement, such right shall be exercisable
exclusively by the Seller, and any such exercise shall be binding on the other
Relevant Sellers.

  1.2.2   The Purchaser and the other Relevant Purchasers agree that, where any
right is given to the Purchaser under this Agreement, such right shall be
exercisable exclusively by the Purchaser, and any such exercise shall be binding
on the other Relevant Purchasers.

1.3   Rights and Liabilities of the Relevant Sellers and Relevant Purchasers

  1.3.1   Unless otherwise expressly provided, each Relevant Seller shall only
have rights and liabilities (including in relation to payment) under, or in
relation to a breach of, this Agreement or the Tax Indemnity:

  (i)   to the extent that those rights and liabilities or the relevant breach
relate to or affect the Shares (including the relevant underlying business(es),
assets and Liabilities of the Companies the subject of such Shares) and/or the
Group Businesses it agrees to sell under this Agreement or otherwise arise in
connection with the sale of those Shares or Group Businesses to the Relevant
Purchaser; and     (ii)   on a several basis,

17



--------------------------------------------------------------------------------



 



      and references to “Share Seller” and “Business Seller” shall be construed
accordingly.

  1.3.2   Unless otherwise expressly provided, each Relevant Purchaser shall
only have rights and liabilities (including in relation to payment) under, or in
relation to a breach of, this Agreement or the Tax Indemnity:

  (i)   to the extent that those rights and liabilities or the relevant breach
relate to or affect the Shares (including the relevant underlying business(es),
assets and Liabilities of the Companies the subject of such Shares) and/or the
Group Businesses it agrees to purchase under this Agreement or otherwise arise
in connection with the sale of those Shares or Group Businesses to the Relevant
Purchaser; and     (ii)   on a several basis,

      and references to “Share Purchaser” and “Business Purchaser” shall be
construed accordingly.

1.4   Singular, Plural, Gender

    References to one gender include all genders and references to the singular
include the plural and vice versa.

1.5   References to Persons and Companies

    References to:

  1.5.1   a person include any individual, company, partnership or
unincorporated association (whether or not having separate legal personality);
and

  1.5.2   a company include any company, corporation or any body corporate,
wherever incorporated.

1.6   References to Subsidiaries and Holding Companies

  1.6.1   A company is a “subsidiary” of another company (its “holding company”)
if that other company, directly or indirectly, through one or more subsidiaries:

  (i)   holds a majority of the voting rights in it;     (ii)   is a member or
shareholder of it and has the right to appoint or remove a majority of its board
of directors or equivalent managing body;     (iii)   is a member or shareholder
of it and controls alone, pursuant to an agreement with other shareholders or
members, a majority of the voting rights in it; or     (iv)   has the right to
exercise a dominant influence over it, for example by having the right to give
directions with respect to its operating and financial policies, with which
directions its directors are obliged to comply,

      and for these purposes, without limitation to the foregoing, a company
shall be treated as a member of another company if any shares in that other
company are registered in the name of (a) a person by way of security (where the
company has provided the security) or (b) a person as nominee for the company.

18



--------------------------------------------------------------------------------



 



  1.6.2   The terms “subsidiary undertaking” and “parent undertaking” shall have
the meanings attributed to them in the Companies Act 2006.

1.7   Schedules etc.

    References to this Agreement shall include any Recitals and Schedules to it
and references to Clauses and Schedules are to Clauses of and Schedules to this
Agreement. References to paragraphs, Annexes and Parts are to paragraphs,
Annexes and Parts of the Schedules. The contents list and headings are for ease
of reference only and shall not affect the construction or interpretation of
this Agreement.

1.8   Information

    References to books, records or other information mean books, records or
other information in any form including paper, electronically stored data,
magnetic media, film and microfilm.

1.9 Legal Terms and Legislation

  1.9.1   References to any English legal term shall, in respect of any
jurisdiction other than England, be construed as references to the term or
concept which most nearly corresponds to it in that jurisdiction.

  1.9.2   References to legislation or a legislative provision includes
reference to the legislation or legislative provision as amended or re-enacted
from time to time (whether before or after the date of the Offer Letter) and any
prior or subsequent subordinate legislation made under it which is in force from
time to time (except to the extent that any amendment, re-enactment or
subordinate legislation made after the date of the Offer Letter would increase
or extend the liability of any party).

  1.9.3   Statutory obligations include obligations arising under Articles of
the Treaty establishing the European Community and regulations and directives of
the European Union as well as UK Acts of Parliament and subordinate legislation.

1.10   Non-limiting Effect of Words

    The words “including”, “include”, “in particular” and words of similar
effect shall not be deemed to limit the general effect of the words that precede
them.

1.11 Currency Conversion

    Any amount to be converted from one currency into another currency for the
purposes of this Agreement shall be converted into an equivalent amount at the
Conversion Rate prevailing at the Relevant Date. For the purposes of this Clause
1.11:

    “Conversion Rate” means the close spot mid-trade composite (London) rate for
a transaction between the two currencies in question as quoted on Bloomberg on
the date immediately preceding the Relevant Date or, if no such rate is quoted
on that date, on the preceding date on which such rates are quoted;

    “Relevant Date” means, save as otherwise provided in this Agreement, the
date on which a payment or an assessment is to be made, save that, for the
following purposes, the Relevant Date shall mean:

19



--------------------------------------------------------------------------------



 



  (i)   for the purposes of Clause 5.1, the date of the Offer Letter;

  (ii)   for the purposes of Clause 6.4, the date of the Seller’s notification
to the Purchaser pursuant to Clause 6.4.1; and

  (iii)   for the purposes of Clause 7 and Part 1 of Schedule 11, the Closing
Date.

1.12   Materiality

    For the purposes of Clause 5.4 any breach or non-compliance shall be
material if the Loss suffered (other than indirect or consequential loss and any
costs and expenses) or expected to be suffered by the Purchaser, any other
Relevant Purchaser and the Group or arising from such breach or non-compliance
(or series of breaches arising from substantially identical facts or
circumstances) exceeds or is expected to exceed US$10 million individually and
when such breaches or non-compliances are aggregated with any other breach or
non-compliance of the obligations referred to in such Clause exceed
US$40 million.

1.13 References at Closing

  1.13.1   For the purposes of construing the defined terms in this Agreement,
the steps set out at paragraphs 2.1 to 2.4 (inclusive) of Schedule 10 shall be
deemed to happen simultaneously such that Scott O.M. España S.A. and Scotts
Deutschland GmbH shall be “Subsidiaries” and Scotts International B.V. shall be
a “Group Company” and all references in this Agreement to Subsidiaries and to
Group Companies shall be construed accordingly.

  1.13.2   For the purposes of this Agreement, Scotts International B.V. shall
be a “Share Purchaser” and a “Relevant Purchaser” only after Closing and all
references in this Agreement to Share Purchaser and Relevant Purchaser shall be
construed accordingly and, for the avoidance of doubt, Scotts International B.V.
shall not incur any liability incurred by a Share Purchaser or Relevant
Purchaser on or prior to Closing.

2   Agreement to Sell the Group

2.1   Sale and Purchase of the Group

    On and subject to the terms of this Agreement and the Local Transfer
Documents:

  2.1.1   the Relevant Sellers (each as to the Shares or Group Businesses set
out against its name in Schedule 1) agree to sell and transfer to the Relevant
Purchasers (each as to the Shares or Group Businesses set out against its name
in Schedule 1) the whole of the Group (other than the Business Intellectual
Property, the Business Contracts and other assets of the Group Businesses not
owned by the Business Sellers);

  2.1.2   the Seller shall procure that the Business Intellectual Property, the
Business Contracts, and any other asset of the Group Businesses not owned by a
Business Seller is assigned, novated or transferred (as the case may be) to the
Purchaser; and

20



--------------------------------------------------------------------------------



 



  2.1.3   the Relevant Purchasers (each as to the Shares or Group Businesses set
out against its name in Schedule 1) and the Purchaser (as to the Business
Intellectual Property, the Business Contracts and other assets of the Group
Businesses not owned by a Business Seller) agree to purchase and accept the
whole of the Group and the assignment of the Business Intellectual Property, the
Business Contracts and other assets of the Business.

2.2   Sale of the Shares

  2.2.1   The Shares shall be sold and transferred with full title guarantee
free from Encumbrance together with all rights and advantages attaching or
accruing to them as at Closing (including the right to receive all dividends or
distributions declared, made or paid on or after Closing).     2.2.2   The
Relevant Sellers hereby waive any right of pre-emption or other restriction on
transfer in respect of the Shares or any of them conferred on them under the
relevant constitutional documents or otherwise and shall procure that on or
prior to Closing any and all rights of pre-emption or other restrictions on
transfer in respect of the Shares are waived irrevocably by any other persons
entitled thereto.

2.3   Sale of the Group Businesses

  2.3.1   Subject to Clause 2.3.3, there shall be included in the sale and
transfer of the Group Businesses or the assignment of the Business Intellectual
Property (as the case may be), under this Agreement or, where relevant, the
Local Transfer Documents:

  (i)   the Business Properties (on the terms set out in Schedule 3);     (ii)  
the Business Intellectual Property (on the terms set out in Schedule 4);    
(iii)   the Goodwill;     (iv)   the Moveable Assets;     (v)   the rights of
any member of the Retained Group arising or existing at Closing under the
Business Contracts (on the terms set out in Part 2 of Schedule 5);     (vi)  
such of the Intra-Group Receivables as are owed to a Business Seller;     (vii)
  the Professional Business Product Registrations not owned by a Group Company
at Closing (on the terms set out in Part 7 of Schedule 4);     (viii)   the
Stock;     (ix)   the Business Records;     (x)   the Third-Party Receivables;
and     (xi)   all other property, rights and assets owned by or licensed to the
Business Sellers and used, enjoyed or exercised predominantly in relation to the
Group Businesses at Closing, in each case other than any Excluded Assets.

21



--------------------------------------------------------------------------------



 



  2.3.2   The Business Assets shall be sold, transferred or assigned (as the
case may be) free from any Encumbrance.     2.3.3   There shall be excluded from
the sale of the Group Businesses under this Agreement and the Local Transfer
Documents the following:

  (i)   the Cash Balances held by or on behalf of the Business Sellers on
Closing in relation to the Group Businesses;     (ii)   except as set out in
Clause 15, the benefit of any claim under any Seller’s Group Insurance Policy;  
  (iii)   debts due from any relevant Tax Authority in respect of Taxation;    
(iv)   the Excluded Intellectual Property; and     (v)   the plant and machinery
located at the Gretna and Hatfield sites, which is subject to the provisions of
the relevant Supply Agreement.

  2.3.4   The Business Sellers agree to transfer (to the extent they are able to
do so) and the Business Purchasers agree, with effect from the Closing Date, to
accept the transfer of, and to assume, duly and punctually pay, satisfy,
discharge, perform or fulfil, all Assumed Liabilities. The Business Sellers
agree with the Business Purchasers that the Assumed Liabilities shall be
transferred to and assumed by the Business Purchasers so that the Business
Purchasers shall have and be entitled to the benefit of the same rights, powers,
remedies, claims, defences, obligations and conditions (including rights of
set-off and counterclaim) as the Business Sellers.     2.3.5   The Business
Sellers shall remain responsible for (and no Business Purchaser shall be obliged
to accept the transfer of and to assume), and shall duly and punctually pay,
satisfy, discharge, perform or fulfil:

  (i)   any Liability (even if assumed by the Business Purchasers by operation
of law), in respect of any Indebtedness owed by any of the Business Sellers to
any third-party (other than Intra-Group Payables owed by a Business Seller) or
any security, guarantee, comfort or other financial accommodation in respect of
such monies or indebtedness;     (ii)   any Liability not otherwise expressly
assumed by any member of the Purchaser’s Group under this Agreement or any
Transaction Document;     (iii)   any Liability in respect of Taxation relating
to the Group Businesses arising in respect of any period for Taxation purposes
ending on or prior to Closing;     (iv)   any Liability arising in respect of
any Business Contracts that cannot be lawfully assigned to the Purchaser or any
other Relevant Purchaser or the benefits of which the Purchaser or any other
Relevant Purchaser is unable to receive, in each case in accordance with Part 2
of Schedule 5;     (v)   any and all fines imposed by the Polish Competition
Authority in connection with a breach or alleged breach by Scotts Poland Sp. z
o.o. of Article 6 of the Act dated 16 February 2007 on Protection of Competition
and Consumers in relation to any fact or matter found by the Polish Competition
Authority as a result of its inquiry into, among others, the affairs of Scotts
Poland Sp. z o.o. (of which Scotts Poland Sp. z o.o. was informed by a

22



--------------------------------------------------------------------------------



 



        letter dated 23 February 2010, case number DOK-400/1/10/MF) in respect
of or attributable to the period of time up to, and including, Closing;     (vi)
  any Liability arising in relation to any Business Employee whose contract of
employment has not transferred pursuant to the Transfer Provisions for the
purposes of paragraphs 1.1.5 and 1.2 of Part 1 of Schedule 6;     (vii)   any
Liability relating to the Humax Litigation; and     (viii)   any Liability of
any Business Seller relating to any accounts payable arising in respect of the
Professional Business that is existing at Closing.

2.4   Intellectual Property and Product Registrations

    The provisions of Schedule 4 shall apply in respect of the Business
Intellectual Property, the Professional Business Product Registrations and the
Consumer Business Product Registrations.

2.5   Relevant Employees and Group Retirement Benefit Arrangements

  2.5.1   The provisions of Schedule 6 shall apply in respect of the Relevant
Employees.

  2.5.2   The provisions of Schedule 7 shall apply in respect of the Group
Retirement Benefit Arrangements.

2.6   Local Transfer Documents

  2.6.1   On Closing, the Relevant Sellers and the Relevant Purchasers shall
execute such agreements, transfers, conveyances, dispositions and other
documents, subject to the relevant local law and otherwise as may be agreed
between the Seller and the Purchaser, to implement the transfer of:

  (i)   the Shares; and     (ii)   the Group Businesses,         (the “Local
Transfer Documents” and each, a “Local Transfer Document”).         The parties
do not intend this Agreement to transfer title to any of the Shares. Title shall
be transferred by the applicable Local Transfer Document.

  2.6.2   To the extent that the provisions of a Local Transfer Document are
inconsistent with or (except to the extent they implement a transfer in
accordance with this Agreement) additional to the provisions of this Agreement:

  (i)   the provisions of this Agreement shall prevail; and     (ii)   so far as
permissible under the laws of the relevant jurisdiction, the Seller and the
Purchaser shall procure that the provisions of the relevant Local Transfer
Document are adjusted, to the extent necessary to give effect to the provisions
of this Agreement or, to the extent this is not permissible, the Seller shall
indemnify the Purchaser against all Losses suffered by the Relevant Purchasers
or, as the case may be, the Purchaser shall indemnify the Seller against all
Losses suffered by the Relevant Sellers, in either case through or arising from
the inconsistency between the Local Transfer

23



--------------------------------------------------------------------------------



 



      Document and the Agreement or the additional provisions (except to the
extent they implement a transfer in accordance with this Agreement).

  2.6.3   If there is an adjustment to the consideration under Clause 7.3 of
this Agreement which relates to a part of the Group which is the subject of a
Local Transfer Document, then, if required to implement the adjustment and so
far as permissible under the laws of the relevant jurisdiction, the Relevant
Seller and the Relevant Purchaser shall enter into a supplemental agreement
reflecting such adjustment and the allocation of such adjustment.     2.6.4   No
Relevant Seller shall bring any claim against any Relevant Purchaser pursuant to
the Local Transfer Documents, save to the extent necessary to implement any
transfer of the Shares or Group Businesses in accordance with this Agreement. To
the extent that a Relevant Seller does bring a claim in breach of this Clause
2.6.4, the Seller shall indemnify the Relevant Purchaser against all Losses
which the Relevant Purchaser may suffer through or arising from the bringing of
such a claim and the Relevant Seller shall indemnify the Seller against any
payment which the Seller shall make to the Relevant Purchaser pursuant to this
Clause 2.6.4.     2.6.5   No Relevant Purchaser shall bring any claim against
any Relevant Seller pursuant to the Local Transfer Documents, save to the extent
necessary to implement any transfer of the Shares or Group Businesses in
accordance with this Agreement. To the extent that a Relevant Purchaser does
bring a claim in breach of this Clause 2.6.5, the Purchaser shall indemnify the
Relevant Seller against all Losses which the Relevant Seller may suffer through
or arising from the bringing of such a claim and the Relevant Purchaser shall
indemnify the Purchaser against any payment which the Purchaser shall make to
the Relevant Seller pursuant to this Clause 2.6.5.

2.7   Moveable Assets

  2.7.1   The provisions of Part 2 of Schedule 16 shall apply in relation to the
Moveable Assets.     2.7.2   Between the date of the Offer Letter and Closing,
the Seller shall use its reasonable endeavours to provide to the Purchaser a
list of Moveable Assets, to the extent that the list in Schedule 16 is
incomplete.

2.8   Third-Party Receivables       The provisions of Part 3 of Schedule 16
shall apply in relation to Third-Party Receivables.   2.9   Field of Use
Principles       Upon Closing the relevant parties to this Agreement shall
execute, or procure the execution by the relevant members of the Seller’s Group
and the Purchaser’s Group (to the extent they are parties to such documents) of,
each of the Supply Agreements and the IP Licence Agreements. The parties to this
Agreement agree that the Supply Agreements and the IP Licence Agreements shall
be governed by the Field of Use Principles (as set out in Part 4 of Schedule 15)
in so far as the Field of Use Principles are applicable to each Supply Agreement
and each IP Licence Agreement. Save as otherwise set out in this Clause 2.9, the
parties to this Agreement agree and acknowledge that the Field of Use

24



--------------------------------------------------------------------------------



 



    Principles do not have any effect in this Agreement nor are they intended to
impose any restriction nor grant any rights other than in the context of the
relevant Supply Agreement(s) and/or the relevant IP Licence Agreement(s) to
which they apply.

3   Consideration

3.1   Amount

  3.1.1   The aggregate consideration for the purchase of the Group under this
Agreement and the Local Transfer Documents (the “Purchase Price”) shall be an
amount in US Dollars equal to the sum of:

  (i)   the Bid Value;

      plus

  (ii)   the Group Companies’ Cash Balances and the Intra-Group Receivables;

      minus

  (iii)   the Third-Party Indebtedness, the Intra-Group Payables, the Agreed
Cash Sum and the Pension Liability;

      plus

  (iv)   the Working Capital Adjustment.

3.2   Allocation of Purchase Price

  3.2.1   The Purchase Price shall be allocated in accordance with the Purchase
Price Allocation Agreement. The Seller and the Purchaser, each acting reasonably
and in good faith shall endeavour to agree such allocation, and the form of the
Purchase Price Allocation Agreement, between the date of the Offer Letter and
Closing.     3.2.2   Failing agreement between the Seller and the Purchaser on
the allocation of the Purchase Price and, accordingly, the form of the Purchase
Price Allocation Agreement, the allocation of the Purchase Price shall be
determined by the Reporting Accountants, on the application of the Seller or the
Purchaser, who shall allocate the Purchase Price in accordance with principles
set out in the form of the Purchase Price Allocation Agreement set out in
Schedule 8. Paragraphs 3.2 to 3.11 of Part 1 of Schedule 11 shall apply mutatis
mutandis to the engagement and determination of the Reporting Accountants
pursuant to paragraph 6 of the Purchase Price Allocation Agreement.

3.3   VAT       The Relevant Sellers and the Relevant Purchasers agree that the
consideration given under this Agreement in respect of the sale of the Group
Businesses and the Shares is exclusive of any VAT, in respect of which the
provisions of Schedule 9 shall apply. To the extent that VAT is so chargeable
then the Relevant Purchasers shall, against delivery of a valid VAT invoice (or
equivalent, if any), in addition to any amount expressed in the Agreement to be
payable by the Relevant Purchasers, pay to the Relevant Sellers such VAT in
accordance with Schedule 9.

25



--------------------------------------------------------------------------------



 



3.4   Treatment of Payments by Relevant Sellers

  3.4.1   If any payment is made by the Seller or any other Relevant Seller to
any Relevant Purchaser in respect of any claim for any breach of this Agreement
or any Local Transfer Document or pursuant to an indemnity under any such
agreement or the Tax Indemnity, the payment shall be treated as an adjustment of
the consideration paid by the Relevant Purchaser for the Shares or the
particular category of Business Asset (if any) to which the payment and/or claim
relates under this Agreement and the consideration shall be deemed to be reduced
by the amount of such payment.

  3.4.2   If:

  (i)   the payment and/or claim relates to the Shares in more than one Group
Company or to more than one category of Business Asset, it shall be allocated in
a manner which reflects the impact of the matter to which the payment and/or
claim relates, failing which it shall be allocated rateably to the Shares in the
Group Companies or Business Assets concerned by reference to the proportions in
which the consideration is allocated in accordance with Schedule 8; or     (ii)
  the payment and/or claim relates to no particular Shares in any Group Company
or no particular category of Business Asset, it shall be allocated rateably to
all the Shares and all the Business Assets by reference to the proportions in
which the consideration is allocated in accordance with Schedule 8,

      and, in each case, the Purchase Price shall be deemed to have been reduced
by the amount of such payment.

3.5   Tax Election

  3.5.1   The Relevant Seller and the Relevant Purchaser shall jointly make a
timely and effective election provided for by Section 338(h)(10) of the Code and
Section 1.338(h)(10)-1 of the Treasury Regulations and any comparable election
under state, local or foreign Tax law with respect to the acquisition by the
Relevant Purchaser of the stock of SSHPC and each of its wholly-owned
Subsidiaries being acquired pursuant to this Agreement (each, an “Election” and,
collectively, the “Elections”). The Relevant Purchaser and the Relevant Seller
shall, and shall cause their respective Affiliates (including, in the case of
the Relevant Purchaser, SSHPC and its Subsidiaries) to cooperate with each other
to take all actions necessary and appropriate, including filing Internal Revenue
Service Forms 8023 and 8883 and such additional forms, returns, elections,
schedules and other documents as may be required, to effect Elections in
accordance with the provisions of Section 338(h)(10) of the Code and Section
1.338(h)(10)-1 of the Treasury Regulations (and any comparable provisions of
state, local or foreign Tax law) or any successor provisions. Unless required by
a final, non-appealable, decision of a court of competent jurisdiction, the
Relevant Purchaser and the Relevant Seller shall, and shall cause their
respective Affiliates (including, in the case of the Relevant Purchaser, SSHPC
and its Subsidiaries) to, report the acquisition by the Relevant Purchaser of
the stock of such domestic corporations

26



--------------------------------------------------------------------------------



 



      consistently with the Elections made and shall take no position
inconsistent therewith in any Tax return, any proceeding before any Tax
Authority or otherwise.

  3.5.2   Unless required by a final, non-appealable decision of a court of
competent jurisdiction, the Relevant Purchaser and the Relevant Seller shall,
and shall cause their respective Affiliates to (i) be bound by the Elections,
the Purchase Price allocation in Schedule 8 and the Section 338(h)(10)
Allocation Statement (as defined below) for purposes of determining any Taxes,
(ii) prepare and file their respective Tax returns on a basis consistent with
the Elections and such allocation statements and (iii) take no position
inconsistent with the Elections or any such allocation statements in any Tax
return, any proceeding before any Tax Authority or otherwise. In the event that
any of such allocations determined is disputed by any Tax Authority, the party
receiving notice of the dispute shall promptly notify the other party concerning
resolution of the dispute. The Relevant Purchaser and its Affiliates shall
provide to the Relevant Seller information to enable the Relevant Seller to
support the Tax filing position that, for US federal income Tax purposes, the
direct and indirect acquisition of any of SSHPC or its Subsidiaries qualifies as
a “qualified stock purchase” (within the meaning of Section 338 of the Code).  
  3.5.3   In connection with an Election, as promptly as reasonably practicable
after Closing and in any event within six months following Closing, the Relevant
Purchaser shall provide to the Relevant Seller a statement (a
“Section 338(h)(10) Allocation Statement”) specifying the proposed manner in
which the “aggregate deemed sales price”, as defined in Treasury Regulations
Section 1.338-4, shall be allocated among the assets of each Group Company for
which an Election is made, which allocations shall be made in accordance with
Section 338(b) of the Code and any applicable Treasury Regulations and which
shall be consistent with the Purchase Price allocation in Schedule 8. If the
Relevant Seller does not object by written notice to a Section 338(h)(10)
Allocation Statement within 15 Business Days of receipt, such statement shall be
deemed to have been accepted and agreed upon, and final and conclusive, for all
purposes of this Agreement. If the Relevant Seller objects to a
Section 338(h)(10) Allocation Statement presented by the Relevant Purchaser, it
shall notify the Relevant Purchaser of such disputed item (or items) (in such
written notice) and the basis for its objection, and the Relevant Purchaser and
the Relevant Seller shall act in good faith to resolve any such dispute for the
30-day period thereafter.

4   Conditions

4.1   Conditions Precedent

  4.1.1   The agreement to sell and purchase the Group contained in Clause 2.1
is conditional upon satisfaction of the following conditions, or their
satisfaction subject only to Closing:

  (i)   the competition authority or other relevant governmental or regulatory
body in Cyprus, Germany, Kenya, the Ukraine and, to the extent required, the
United States of America having issued all necessary clearances and approvals
under applicable merger control laws, or such clearance or approval having
otherwise been obtained from such competition authority by the expiry of any
applicable time limits without any suit, investigation or

27



--------------------------------------------------------------------------------



 



      proceeding having been initiated or decisions issued or by the withdrawal
by such competition authority of any pending or threatened suit, investigation
or proceeding (the “Competition Condition”); and     (ii)   the Purchaser not
having given the Product Registration Notice to the Seller (the “Product
Registration Condition”).

4.2   Responsibility for Satisfaction of the Competition Condition

  4.2.1   The Purchaser and the other Relevant Purchasers shall use all
reasonable endeavours to ensure the satisfaction of the Competition Condition as
soon as possible. The Seller shall provide and/or procure to be provided to the
Purchaser and the other Relevant Purchasers all reasonable assistance for the
purposes of satisfying the Competition Condition.     4.2.2   The Purchaser and
the other Relevant Purchasers will provide the Seller (or its advisers) with
draft copies of all notifications and communications (save that confidential
business information may be redacted or supplied on an outside
counsel-to-counsel basis only) that are to be sent or submitted to relevant
competition, governmental or regulatory authorities in relation to obtaining any
relevant consent, approval or action under Clause 4.1.1(i) at such time as will
allow the Seller a reasonable opportunity to provide comments on such
notifications and communications before they are submitted or sent to such
relevant competition, governmental or regulatory authorities and having regard
to any such comments as are reasonable and provide the Seller (or the Seller’s
nominated advisers) with copies of all such notifications and communications in
the form submitted or sent (save that confidential business information may be
redacted or supplied on an outside counsel-to-counsel basis only).     4.2.3  
The Purchaser and the other Relevant Purchasers will promptly notify the Seller
and provide any material communications (whether written or oral), save in
respect of any confidential business information, received from any competition,
governmental or regulatory authority in relation to obtaining the Competition
Condition.     4.2.4   Where permitted by the relevant competition, governmental
or regulatory authorities concerned, the Purchaser and the other Relevant
Purchasers will allow persons nominated by the Seller to attend all meetings and
all material telephone calls with relevant competition, governmental or
regulatory authorities and, where appropriate, to make oral submissions at such
meetings.     4.2.5   Without prejudice to Clause 4.2.1, the parties agree that
all requests and enquiries from any government, governmental, supranational or
trade agency, court or other regulatory body shall be dealt with by the Seller
and the Purchaser in consultation with each other and the Seller and the
Purchaser shall promptly co-operate with and provide all necessary information
and assistance reasonably required by such government, agency, court or body
upon being requested to do so by the other including, if necessary, after
Closing.     4.2.6   If the Competition Condition is fulfilled with the
exception of any clearance or approval required in Kenya and such clearance is
unlikely to be forthcoming within 30 days of obtaining the other approvals or
clearances required pursuant to the Competition Condition, the Seller and the
Purchaser will work jointly in good faith,

28



--------------------------------------------------------------------------------



 



      to the extent practicable, to proceed to Closing and exclude the transfer
of The Scotts Company Kenya Ltd. until the relevant clearance has been obtained.

4.3   Non-satisfaction

  4.3.1   The Purchaser shall give notice to the Seller of the satisfaction or
non-satisfaction of the Competition Condition within two Business Days of
becoming aware of the same.     4.3.2   For the avoidance of doubt, neither the
Purchaser, any other Relevant Purchaser nor any other member of the Purchaser’s
Group shall be obliged to confirm the satisfaction of the Competition Condition
if such clearance or approval requires the Purchaser, any other Relevant
Purchaser or any other member of the Purchaser’s Group to dispose of any assets
that are material to the Group or the Purchaser’s Group or to agree to any
undertaking that would restrict the Purchaser’s Group in carrying on the
business of the Group or any other business carried on by the Purchaser’s Group
in the ordinary course.     4.3.3   If the Competition Condition is not
satisfied (including as a result of non-confirmation as contemplated by Clause
4.3.2) on or before the Long Stop Date, save as expressly provided (including in
Clause 4.2.6), this Agreement (other than Clauses 1, 4.3.4, 4.3.5, 13, 14 and
16.2 to 16.17) shall lapse. Neither the Seller nor the Purchaser may terminate
this Agreement after satisfaction of the Competition Condition, except in
accordance with this Agreement.     4.3.4   In the event that this Agreement
lapses pursuant to Clause 4.3.3 the Purchaser will pay the Seller the Break Fee
no later than five Business Days after the date on which the Agreement lapses in
the form of an electronic funds transfer to a bank account nominated by the
Seller. For the avoidance of doubt, the Purchaser will only be liable to pay the
Break Fee once under this Agreement, notwithstanding that the Seller may have a
right to payment of the Break Fee under more than one Clause of this Agreement.
    4.3.5   Any payment received by the Seller pursuant to Clause 4.3.4 in
circumstances where the Purchaser or any other Relevant Purchasers have failed
to comply with their respective obligations under Clause 4.2 will be without
prejudice to all other rights or remedies available to the Seller, including the
right to claim damages.

4.4   The Product Registration Condition

  4.4.1   Each time that any Guidance is issued prior to the Expiry Date, the
Seller shall immediately inform the Purchaser and provide it with a copy of the
Guidance.     4.4.2   Upon the issue of the Guidance, the Seller and the
Purchaser shall each review the Guidance and consult with each other for a
period of 10 Business Days, or such other period as is agreed between the Seller
and the Purchaser in writing (the “Consultation Period”).     4.4.3   If such
Guidance issued prior to the Expiry Date contains:

  (i)   a requirement that CRFs must display ready biodegradability or
biodegradability; or

29



--------------------------------------------------------------------------------



 



  (ii)   any other requirement that, even if all reasonable further tests or
steps are undertaken, Osmocote manifestly is and will be incapable of
satisfying,

      and in either case it is manifestly clear from the Guidance that this will
result in the Competent Authority requiring: (i) the initiation, by 1
February 2013, of a compulsory phase out from sale on the French market of at
least 60 per cent. of sales in the 12 months prior to the date of this Agreement
of the Specified Products; or (ii) by 1 February 2016, full implementation of a
total ban from sale on the French market of all of the Specified Products, then
in either case the Purchaser shall be entitled to terminate this Agreement upon
giving written notice to the Seller (the “Product Registration Notice”) and
making payment of the Break Fee to the Seller in the form of an electronic funds
transfer to a bank account nominated by the Seller within two Business Days
following expiry of the Consultation Period.

  4.4.4   The Purchaser’s rights under this Clause 4.4 shall terminate at 5.30pm
GMT on the Expiry Date provided that if the Expiry Date falls during the
relevant Consultation Period, the Expiry Date shall be deemed to be the next
Business Day after expiry of the Consultation Period.     4.4.5   If a
Consultation Period commences after the date on which the Competition Condition
is satisfied or waived and the Closing Date would otherwise be a date which is
earlier than the Business Day following expiry of the Consultation Period,
unless the Purchaser is entitled to, and delivers, the Product Registration
Notice, the Closing Date will be postponed to the last Business Day of the next
following month.     4.4.6   The Purchaser may in its sole discretion waive its
rights under this Clause 4.4 in whole or in part at any time by notice in
writing delivered to the Seller.     4.4.7   In the event that the Purchaser
seeks to terminate this Agreement in reliance upon this Clause 4.4 and it is
finally determined by a court of competent jurisdiction that the test for
termination as specified in this Clause 4.4 has not been fulfilled, the payment
by the Purchaser of the Break Fee shall be without prejudice to all other rights
or remedies available to the Seller, including the right to claim damages.

5   Pre-Closing

5.1   The Relevant Sellers’ Obligations in Relation to the Conduct of Business

  5.1.1   The Seller and each of the other Relevant Sellers undertake to use all
reasonable endeavours to procure that between the date of the Offer Letter and
Closing, the Business Sellers and the relevant Group Companies shall carry on
the business of the Group as a going concern in the ordinary course as carried
on prior to the date of the Offer Letter, (i) save insofar as agreed in advance
in writing by the Purchaser, (ii) in accordance with all applicable legal and
administrative requirements and (iii) save insofar as is otherwise contemplated
by this Agreement, and, without prejudice to the foregoing, shall keep the
Purchaser informed (in reasonable time and detail) of any material matters
relating to the Group which may arise or occur between the date of the Offer
Letter and the Closing Date and shall notify the Purchaser as soon as reasonably
practicable following becoming

30



--------------------------------------------------------------------------------



 



      aware of any breaches of the undertakings and obligations set out in
Clauses 5.1.1, 5.1.2 or 5.2.     5.1.2   Without prejudice to the generality of
Clause 5.1.1 and subject to Clause 5.2, between the date of the Offer Letter and
Closing, the Business Sellers (in relation to the Group Businesses only) and the
relevant Group Companies shall not without the prior written consent of the
Purchaser, such consent not to be unreasonably withheld or delayed:

  (i)   other than as provided in the forecasts set out in the Seller
Information Document, make, or enter into any agreement or incur any commitment
involving, any capital expenditure in excess of US$100,000 per item and
US$300,000 in aggregate, in each case exclusive of VAT;     (ii)   enter into or
amend any agreement or incur any commitment which: (A) is not capable of being
terminated without compensation at any time with 12 months’ notice or less;
(B) is not in the ordinary course of business; or (C) involves or may involve
total annual expenditure in excess of US$250,000, exclusive of VAT;     (iii)  
acquire or dispose of, or agree to acquire or dispose of, any assets or stocks,
involving consideration, expenditure or liabilities in excess of US$100,000 per
item or US$300,000 in aggregate, exclusive of VAT, other than in the ordinary
course of business;     (iv)   acquire or agree to acquire any share, shares or
other interest in any company, partnership or other venture, other than an
investment of 5 per cent. or less of the total shares or interest in such
company, partnership or venture;     (v)   incur any additional borrowings or
incur any other indebtedness in each case in excess of US$100,000 other than in
the ordinary course of business;     (vi)   create, allot or issue, or grant an
option to subscribe for, any share capital or other securities of any Group
Company;     (vii)   repay, redeem or repurchase any share or loan capital of
any Group Company;     (viii)   save as required pursuant to Clause 5.11,
declare, make or pay any non-cash dividend or other non-cash distribution to
shareholders;     (ix)   pass a shareholders’ resolution (save for a
shareholders’ resolution representing the ordinary business of an annual general
meeting or any resolution authorising or effecting the matters set out in any
Transaction Document);     (x)   dispose of, or agree to dispose of, or
adversely modify or intentionally permit to lapse any material rights relating
to, any Business Intellectual Property;     (xi)   dispose of, or agree to
dispose of, transfer (except to the extent expressly permitted under Part 7 of
Schedule 4) or adversely modify any Professional Business Product Registration;

31



--------------------------------------------------------------------------------



 



  (xii)   create, or agree to create or amend, any Encumbrance over any of the
Properties, any material Owned Group Intellectual Property or any other material
asset owned by or used in connection with any Group Company or any Group
Business, other than in the ordinary course of business;     (xiii)   in
relation to each Material Property:

  (a)   voluntarily change its existing use;     (b)   terminate, or give notice
to terminate, a lease, tenancy or licence; or     (c)   voluntarily agree a new
rent or fee payable under a lease, tenancy or otherwise,         other than in
the ordinary course of business;

  (xiv)   initiate the amendment or termination of any Material Contract to
which it is a party or agree to any such termination or amendment;     (xv)  
except as contemplated by this Agreement, enter into any contract, transaction
or arrangement with the Seller or any other member of the Seller’s Group;    
(xvi)   give, or agree to give, a guarantee or indemnity other than in the
ordinary course of business;     (xvii)   increase or agree to increase the
remuneration (including, without limitation, salary, bonuses, commissions,
profits in kind and pension contributions) of any of its directors or Senior
Employees or vary the terms of employment of or dismiss any Senior Employee
without cause or engage any new employee whose annual base remuneration exceeds
US$75,000 or whose overall annual remuneration exceeds US$125,000 save where
required to fill vacancies identified in the Global Bloom Master Bloom Org.
Chart and Hiring Plan Pro FY11 table (documents 4.1.10 and 4.1.11 in the Data
Room) or agree to provide any gratuitous payment or benefit to any person other
than as received as a result of the Transactions pursuant to paragraph 3 of
Part 2 of Schedule 6 or other than as provided for in the annual remuneration
review process referred to at Clause 5.9.2 and ordinary course bonuses;    
(xviii)   redeploy any employee or contractor listed on the Global Bloom Master
Roster (document 4.1.9 in the Data Room) out of the Professional Business into
the Consumer Business;     (xix)   commence any litigation or arbitration
proceedings with a potential value or loss in excess of US$100,000 per claim or
US$300,000 in aggregate;     (xx)   except in the ordinary course of business,
compromise, settle, release, discharge or compound litigation or arbitration
proceedings or a liability, claim, action, demand or dispute, or waive a right
in relation to litigation or arbitration proceedings other than for the purposes
of debt collection in amounts not exceeding US$50,000;     (xxi)   other than
the Pre-Sale Reorganisation Transactions and the steps set out at paragraphs 2.1
to 2.4 (inclusive) of Schedule 10, become involved in any

32



--------------------------------------------------------------------------------



 



      merger, demerger or other reorganisation (whether internal or with any
other person) or any joint venture, partnership or similar arrangement;    
(xxii)   enter into dissolution or winding-up proceedings or any scheme or
arrangement with creditors;     (xxiii)   initiate the taking of any action or
omit to take any reasonable action the consequence of which is that any
Professional Business Product Registration lapses;     (xxiv)   artificially
alter Working Capital levels to give rise to any unusual increases or create any
new GL Codes;     (xxv)   make any entity classification elections with regard
to the Group; or (xxvi)agree, conditionally or otherwise, to do any of the
foregoing.

5.2   The Relevant Sellers’ Obligations in relation to Insurance       Without
prejudice to the generality of Clause 5.1.1, between the date of the Offer
Letter and Closing, each of the Seller and the other Relevant Sellers shall, or
shall procure that the relevant members of the Seller’s Group shall, maintain in
force all Group Company Insurance Policies and all Seller’s Group Insurance
Policies (in all material respects on the same terms and with a similar level of
cover prevailing at the date of the Offer Letter) for the benefit of the Group,
save that the Seller’s Group may amend the insurance policies maintained for the
benefit of the Group if such amended policies are substantially the same as
those generally applicable to the Seller’s Group as a whole. The Seller’s Group
shall be obliged to renew by the due date any insurance policy for the benefit
of the Group which may otherwise be due to lapse or has lapsed save that such
renewal need not be on any more onerous terms than the Seller’s Group would
incur in respect of any similar insurance maintained or effected by the Seller
or any member of the Seller’s Group in respect of the business, assets and
liabilities of the Retained Group.

5.3   The Relevant Sellers’ and Relevant Purchasers’ Obligations in relation to
the Transitional Services Agreement

  5.3.1   Without prejudice to the terms of the Transitional Services Agreement,
the Purchaser and the Seller shall, and shall procure that the relevant members
of the Purchaser’s Group and the Seller’s Group respectively shall, co-operate
in good faith and use reasonable endeavours to prepare for the separation of the
Group from the Retained Group and to prepare for the receipt and supply of
services by the Seller and the Purchaser (as the case may be) under the
Transitional Services Agreement.     5.3.2   Without prejudice to the generality
of Clauses 5.1.1 and 5.3.1, the Relevant Sellers and the Relevant Purchasers
shall, or shall procure that the relevant members of the Retained Group shall,
between the date of the Offer Letter and Closing co-operate in good faith and
use reasonable endeavours to:

  (i)   complete any outstanding details required in schedule 1 (Services and
Charges) to the Transitional Services Agreement; and     (ii)   obtain all
necessary Third-Party Consents (as defined in, and in accordance with, clause 4
of the Transitional Services Agreement)

33



--------------------------------------------------------------------------------



 



  5.3.3   The Seller shall implement the QAD enterprise resource planning
application (“QAD”) to the relevant Group Businesses in the US, UK and Poland in
accordance with Schedule 20. The Seller shall ensure that the QAD system being
implemented:

  (i)   shall have similar functionality to the existing QAD environment
operating within the Group where applicable;     (ii)   shall support a maximum
number of 60 users;     (iii)   shall be hosted in Telford, UK (a
third-party-managed site); and     (iv)   shall include the transfer of one year
of sales history from the Group Business in the US and UK,

        (collectively, “the Deliverables”).

  5.3.4   For the avoidance of doubt, where relevant, the provisions of this
Clause 5.3 shall continue beyond the Closing Date.

5.4   Breach of Pre-closing Obligations

  5.4.1   If the Seller or any other Relevant Seller fails to comply in any
material respect with any obligations in Clauses 5.1.2 (iv), (v), (vi), (vii),
(viii), (ix), (x), (xiii), (xiv), (xv), (xvi), (xix), (xx), (xxi), (xxii),
(xxiii) and (xxvi, in relation to the covenants listed in this Clause 5.4.1) the
Purchaser shall be entitled to terminate this Agreement (other than Clauses 1,
5.4.2, 5.4.3, 13, 14 and 16.2 to 16.17) without liability on its part or the
part of those on whose behalf notice is served.     5.4.2   If the Agreement is
terminated pursuant to Clause 5.4.1, each party’s further rights and obligations
(save in respect of this Clause 5.4.2 and Clauses 1, 5.4.3, 13, 14 and 16.2 to
16.17) shall cease immediately on termination, but termination shall not affect
a party’s accrued rights and obligations as at the date of termination.    
5.4.3   If the Purchaser terminates this Agreement in accordance with Clause
5.4.1, the Seller will pay the Purchaser the Break Fee no later than five
Business Days after the date on which the Agreement is terminated in the form of
an electric fund transfer to a bank account nominated by the Purchaser. For the
avoidance of doubt, the Seller will only be liable to pay the Break Fee once
under the terms of this Agreement and the Offer Letter notwithstanding that the
Purchaser may have a right to payment of the Break Fee under more than one
Clause of this Agreement and/or the Offer Letter.     5.4.4   Any payment
received by the Purchaser pursuant to Clause 5.4.3 will be without prejudice to
all other rights or remedies available to the Purchaser, including the right to
claim damages.

      5.5   Provision of information and updating the Purchaser

  5.5.1   The Seller and each of the other Relevant Sellers undertake to use all
reasonable endeavours to procure that between the date of the Offer Letter and
Closing, the Business Sellers (in relation to the Group Businesses only) and the
Group Companies shall, at their own respective cost, promptly deliver to the
Purchaser

34



--------------------------------------------------------------------------------



 



      the management report (being the quarterly profit and loss information)
for the Group.     5.5.2   Throughout the period from the date of the Offer
Letter until Closing, the Seller shall, and shall procure that each member of
the Seller’s Group shall, afford the Purchaser and its officers, employees and
counsel, upon sufficient notice, reasonable access during normal business hours
to:

  (i)   the books and records of or relating in whole or in part to the Group
Companies and the Group Businesses;     (ii)   the physical sites, facilities
and office locations of the Group Companies and the Group Businesses; and    
(iii)   the Functional Team Leaders, any officers or employees of any member of
the Seller’s Group specifically named as a “Service Manager” in the schedules to
the TSA, the management of the Group Companies and the Group Businesses and such
meetings as reasonably requested,

      to the extent required for the purposes of planning and preparing for the
transition of ownership and operation on a standalone basis of the Group, and
only to the extent that such access does not, in the Seller’s reasonable
opinion, unreasonably inhibit the conduct of the business of the Group. In
addition to the foregoing, the Seller may restrict the access to information to
the extent that any applicable law requires that access to such information be
restricted.

5.6   Pre-Sale Reorganisation Transactions       The Seller shall, and shall
cause the relevant members of the Seller’s Group to, procure that the Pre-Sale
Reorganisation Transactions are carried out, in all respects in relation to
those matters referred to in paragraphs 1 and 3 of Schedule 17 and otherwise in
all material respects prior to or conditional upon Closing, provided that the
Seller and the Purchaser agree that the Pre-Sale Reorganisation Transaction
referred to in paragraph 4 of Schedule 17 shall be carried out by 31 March 2011
or as soon as practicable thereafter.   5.7   Interim Accounting Practices      
The Seller shall procure that the relevant members of the Seller’s Group shall
record items within the GL Codes consistently with past practice and as such
items were recorded in generating the Accounts for the period from 1
October 2008 to 30 September 2009.   5.8   Corporate Income Tax       The Seller
shall between the date of the Offer Letter and Closing procure that the relevant
Group Companies shall continue to make corporate income tax payments on a basis
consistent with past practice.

35



--------------------------------------------------------------------------------



 



5.9   Personnel

  5.9.1   Between the date of the Offer Letter and Closing, the Seller, in
reasonable consultation with the Purchaser shall use its reasonable endeavours
to recruit personnel to fill the following positions:

  (i)   Finance Manager for North America and Latin America; and     (ii)  
Regulatory Specialist for North America.

  5.9.2   The Seller shall procure that, between the date of the Offer Letter
and Closing:

  (i)   the annual bonus typically awarded in or around November/December each
year in respect of the year ended 30 September 2010 are awarded on such terms as
it may determine and to the people entitled thereto and shall, as soon as
reasonably practicable, provide to the Purchaser a list of the persons so
entitled with details of their awards; and     (ii)   the annual remuneration
review for all Relevant Employees is conducted, and provided to the Purchaser,
at or about the time of notifying such employees of their remuneration package,
details of the packages in respect of 2010/2011 and the Seller shall procure
that the relevant member of the Group shall pay or fully accrue for the amount
of the package that relates to the period from 1 October 2010 until the next pay
date following the date on which the annual remuneration review came into effect
(the “Applicable Pay Day”) on the Applicable Pay Day or, if earlier, to the
Closing Date.

  5.9.3   The Purchaser shall be liable for the cost of the employees hired in
accordance with Clause 5.9.1(ii) and such costs shall be disregarded for the
purposes of preparing the Closing Statement.     5.9.4   Between the date of the
Offer Letter and Closing, the Seller where directed by the Purchaser and in
reasonable consultation with the Purchaser shall use its reasonable endeavours
to procure that, where applicable, contracts with an employment agency to
provide temporary workers will transfer to a member of the Purchaser’s Group on
the same terms and conditions as are in place at the date of the Offer Letter or
will terminate.

5.10   Wastewater discharge

  5.10.1   The Seller shall use all reasonable endeavours to procure that, to
the extent required by the relevant Environmental Authority or under
Environmental Law, The Scotts Company (UK) Ltd. obtains authorisations under the
Water Environment (Controlled Activities) (Scotland) Regulations 2005 (as
amended) (“CAR Authorisations”) in relation to each of the Business Properties
prior to Closing (subject to any prioritisation proposed by such Environmental
Authority) and shall make a joint application with the Relevant Purchaser on or
as soon as reasonably practicable after Closing to transfer each such CAR
Authorisation to the Relevant Purchaser. To the extent that any such CAR
Authorisation cannot be assigned or transferred to the Relevant Purchaser, the
Relevant Purchaser shall take all reasonable steps to obtain its own CAR
Authorisation as soon as reasonably practicable and the Seller shall procure
that The Scotts Company (UK) Ltd. provides to the Purchaser all such information
and assistance as is reasonably

36



--------------------------------------------------------------------------------



 



      required for such application. From Closing as between the parties the
Relevant Purchaser shall assume responsibility for ongoing compliance with the
terms of any such CAR Authorisation, including for such period following Closing
as such CAR Authorisation remains in the name of The Scotts Company (UK) Ltd.  
  5.10.2   To the extent The Scotts Company (UK) Ltd. is unable to obtain such a
CAR Authorisation in relation to any of the Business Properties prior to Closing
the Seller shall and shall procure that the Retained Group shall provide all
reasonable assistance to the Relevant Purchaser (including the provision of any
information that has been prepared in relation to any such application and
liaising with the Scottish Environment Protection Agency) to assist the Relevant
Purchaser in obtaining any such CAR Authorisation.

5.11   Agreed Cash       The Seller shall, and shall cause the relevant members
of the Seller’s Group to, use reasonable endeavours to procure that at Closing
the Group Companies Cash Balances is as close to US$1,000,000 as is reasonably
practicable.   5.12   Shared Contracts       The provisions of Part 2 of
Schedule 5 shall apply with respect to the Shared Consumer Contracts and the
Shared Business Contracts.   5.13   Confidentiality Agreements       The Seller
shall use reasonable endeavours to assign, novate or transfer each of the
confidentiality agreements listed in Part 6 of Schedule 5 to Scotts
International B.V. prior to Closing.   5.14   Other Agreements

  5.14.1   The Seller shall use all reasonable endeavours to ensure that, prior
to Closing, the Seller shall inform each of The Andersons, Inc. and Agrium U.S.,
Inc. that each of The Andersons, Inc. and Agrium U.S., Inc., respectively, are
prohibited from selling Poly-S in a market other than to Pro-Turf in any
territory other than the United States, Canada or Bermuda.     5.14.2   To the
extent that the Purchaser is able to demonstrate to the reasonable satisfaction
of the Seller that there has been a material non-compliance with the provisions
of Clause 5.14.1 by The Andersons, Inc. and/or Agrium U.S., Inc., the Seller
shall (i) stop supplying Poly-S to The Andersons, Inc. and/or Agrium U.S., Inc
(as the case may be) and (ii) inform The Andersons, Inc. and/or Agrium U.S.,
Inc. (as the case may be) that the Group is a supplier of Poly-S and that,
should The Andersons, Inc. and/or Agrium U.S., Inc. wish to obtain supply in the
future, they may approach the Group to agree the terms of such supply.

5.15   New Zealand lease       The Seller and the Purchaser shall use reasonable
endeavours to enter into a side letter to assign the New Zealand Lease from the
relevant member of the Retained Group to the

37



--------------------------------------------------------------------------------



 



    relevant member of the Purchaser’s Group by Closing or as soon as
practicable after Closing.

6   Closing   6.1   Date and Place       Subject to Clause 4, Closing shall take
place at the offices of the Seller’s Lawyers in Amsterdam on the later of
(i) the date falling six Business Days after the date of this Agreement or
(ii) the last Business Day of the calendar month in which fulfilment or waiver
of the Competition Conditions occurs (or, if such fulfilment or waiver falls
less than three Business Days before the last Business Day of a calendar month,
on the last Business Day of the following calendar month), or at such other
location, time or date as may be agreed between the Purchaser and the Seller.  
6.2   Closing Events       On Closing, without prejudice to Clause 6.5, the
parties shall comply with their respective obligations specified in Schedule 10.
The Seller may waive some or all of the obligations of the Purchaser or the
other Relevant Purchasers as set out in Schedule 10 and the Purchaser may waive
some or all of the obligations of the Seller or the other Relevant Sellers as
set out in Schedule 10.   6.3   Payment on Closing and Initial Allocation of the
Purchase Price

  6.3.1   On Closing, the Purchaser, on behalf of the Relevant Purchasers, shall
pay an amount in cash in US Dollars to the Seller on behalf of the Relevant
Sellers which is equal to the sum of:

  (i)   the Bid Value;

      plus

  (ii)   the Estimated Cash and the Estimated Intra-Group Receivables;

      minus

  (iii)   the Estimated Third-Party Indebtedness, the Estimated Intra-Group
Payables, the Agreed Cash Sum and the Estimated Pension Liability;

      plus

(iv)   the Estimated Working Capital Adjustment.

  6.3.2   The Purchase Price shall be allocated in accordance with the Purchase
Price Allocation Agreement.

6.4   Notifications to Determine Payments on Closing

  6.4.1   Five Business Days prior to Closing, the Seller shall, subject to
engaging in a reasonable period of good-faith prior consultation with the
Purchaser in respect of the same, notify the Purchaser in writing of:

  (i)   the Estimated Cash;

38



--------------------------------------------------------------------------------



 



  (ii)   the Estimated Third-Party Indebtedness;     (iii)   the Estimated
Intra-Group Receivables;     (iv)   the Estimated Intra-Group Payables;     (v)
  the Estimated Pension Liability;     (vi)   the Estimated Working Capital;    
(vii)   the Estimated Working Capital Adjustment; and     (viii)   the amount
payable by the Purchaser at Closing pursuant to Clause 6.3.1.

  6.4.2   The amount notified by the Seller in accordance with Clause
6.4.1(viii) shall, in the absence of manifest error, be the amount payable by
the Purchaser on Closing.

  6.4.3   The Seller’s notification pursuant to Clause 6.4.1 shall, to the
extent practicable, specify the relevant debtor and creditor for each Estimated
Intra-Group Payable and Estimated Intra-Group Receivable.

  6.4.4   Immediately following Closing:

  (i)   the Purchaser shall procure that each relevant Group Company or Relevant
Purchaser, as the case may be, repays to the relevant member of the Retained
Group the relevant amount of the Estimated Intra-Group Payables and shall
acknowledge on behalf of each relevant Group Company or Relevant Purchaser, as
the case may be, the payment of the relevant Estimated Intra-Group Receivables
in accordance with Clause 6.4.4(ii); and     (ii)   the Seller shall procure
that each relevant member of the Retained Group repays to the relevant Group
Company or Relevant Purchaser, as the case may be, the relevant amount of the
Estimated Intra-Group Receivables and shall acknowledge on behalf of each
relevant member of the Retained Group the payment of the relevant Estimated
Intra-Group Payables in accordance with Clause 6.4.4(i).

  6.4.5   The repayments made pursuant to Clause 6.4.4 shall be adjusted in
accordance with Clause 7.4.1 when the Closing Statement becomes final and
binding in accordance with Clause 7.2.1.

6.5   Breach of Closing Obligations       If any party fails to comply with any
material obligation in Clauses 6.2, 6.3 and Schedule 10, the Purchaser, in the
case of non-compliance by the Seller or any other Relevant Sellers, or the
Seller, in the case of non-compliance by the Purchaser or any other Relevant
Purchaser, shall be entitled (in addition to and without prejudice to all other
rights or remedies available, including the right to claim damages) by written
notice to the Seller or the Purchaser, as the case may be:

  6.5.1   to terminate this Agreement (other than Clauses 1, 13, 14 and 16.2 to
16.17) without liability on its part or on the part of those on whose behalf
notice is served;     6.5.2   to effect Closing so far as practicable having
regard to the failures which have occurred (without limiting its rights under
this Agreement); or

39



--------------------------------------------------------------------------------



 



  6.5.3   to fix a new date for Closing (not being more than 20 Business Days
after the agreed date for Closing), in which case the provisions of Schedule 10
shall apply to Closing as so deferred but provided such deferral may only occur
once.

    If the Agreement is terminated pursuant to Clause 6.5.1, each party’s
further rights and obligations (save in respect of Clauses 1, 13, 14 and 16.2 to
16.17) shall cease immediately on termination, but termination shall not affect
a party’s accrued rights and obligations as at the date of termination.

6.6   Stock Take

  6.6.1   A stock take (the “Closing Stock Take”) will be undertaken during any
or all of Thursday, Friday, Saturday and Sundayclosest to Closing (the “Stock
Take Period”) at the following inventory locations:

  (i)   Heerlen;     (ii)   Charleston;     (iii)   Nutberry; and     (iv)  
Howden.

  6.6.2   The Closing Stock Take will be undertaken by a reputable firm to be
agreed by the Seller and the Purchaser (each acting reasonably) (the “Stock Take
Firm”).     6.6.3   The Purchaser and the Seller shall each have the right to be
present (or represented) at the Closing Stock Take.     6.6.4   The costs of the
Closing Stock Take shall be borne equally between the Seller and the Purchaser.
    6.6.5   The Purchaser or the Seller, as the case may be, may, at its sole
discretion, elect that further stock takes are undertaken at locations other
than those set out in Clause 6.6.1, provided that:

  (i)   such further stock takes are undertaken (i) by the Stock Take Firm (or
such other firm as the Seller and Purchaser may agree (each acting reasonably))
and (ii) during the Stock Take Period;     (ii)   the Seller and the Purchaser
shall each have the right to be present (or represented) at such further stock
takes; and     (iii)   the costs of such further stock takes shall be borne:

  (a)   solely by the Purchaser where the Purchaser has made an election
pursuant to Clause 6.6.5;     (b)   solely by the Seller where the Seller has
made an election pursuant to Clause 6.6.5; or     (c)   equally between the
Seller and the Purchaser where the Seller and the Purchaser have each made
elections pursuant to Clause 6.6.5.

40



--------------------------------------------------------------------------------



 



7   Post-Closing Adjustments   7.1   Closing Statements       The Purchaser
shall procure that as soon as practicable following Closing, and in any event
within 60 days of Closing, there shall be drawn up a draft of the Closing
Statement (the “Draft Closing Statement”) in accordance with Part 1 of
Schedule 11 in relation to the Group Companies and Group Businesses on a
consolidated basis.   7.2   Determination of Closing Statement

  7.2.1   The Draft Closing Statement as agreed or determined pursuant to
paragraph 3 of Part 1 of Schedule 11:

  (i)   shall constitute the Closing Statement in relation to the Group for the
purposes of this Agreement; and     (ii)   shall be final and binding on the
parties.

  7.2.2   The Working Capital, the Group Companies’ Cash Balances, the
Third-Party Indebtedness, the Intra-Group Receivables, the Intra-Group Payables
and the Pension Liability shall be derived from the Closing Statement. For the
avoidance of doubt the Pensions Liability shall be determined pursuant to the
provisions of Schedule 18.

7.3   Adjustments to Purchase Price

  7.3.1   Group Companies’ Cash Balances         If:

  (i)   the Group Companies’ Cash Balances are less than the Estimated Cash, the
Seller shall repay to the Purchaser an amount equal to the deficiency; or    
(ii)   the Group Companies’ Cash Balances are greater than the Estimated Cash,
the Purchaser shall pay to the Seller an additional amount equal to the excess.

  7.3.2   Intra-Group Receivables         If:

  (i)   the Intra-Group Receivables are less than the Estimated Intra-Group
Receivables, the Seller shall repay to the Purchaser an amount equal to the
deficiency; or     (ii)   the Intra-Group Receivables are greater than the
Estimated Intra-Group Receivables, the Purchaser shall pay to the Seller an
additional amount equal to the excess.

41



--------------------------------------------------------------------------------



 



  7.3.3   Third-Party Indebtedness         If:

  (i)   the Third-Party Indebtedness is greater than the Estimated Third-Party
Indebtedness, the Seller shall repay to the Purchaser an amount equal to the
excess; or     (ii)   the Third-Party Indebtedness is less than the Estimated
Third-Party Indebtedness, the Purchaser shall pay to the Seller an additional
amount equal to the deficiency.

  7.3.4   Intra-Group Payables         If:

  (i)   the Intra-Group Payables are greater than the Estimated Intra-Group
Payables, the Seller shall repay to the Purchaser an amount equal to the excess;
or     (ii)   the Intra-Group Payables are less than the Estimated Intra-Group
Payables, the Purchaser shall pay to the Seller an additional amount equal to
the deficiency.

  7.3.5   Pension Liability         If:

  (i)   the Pension Liability is greater than the Estimated Pension Liability,
the Seller shall repay to the Purchaser an amount equal to the excess; or    
(ii)   the Pension Liability is less than the Estimated Pension Liability, the
Purchaser shall pay to the Seller an additional amount equal to the deficiency.

  7.3.6   Working Capital         If:

  (i)   the Working Capital Adjustment is less than the Estimated Working
Capital Adjustment, the Seller shall repay to the Purchaser an amount equal to
the mathematical difference; or     (ii)   the Working Capital Adjustment is
greater than the Estimated Working Capital Adjustment, the Purchaser shall pay
to the Seller an additional amount equal to the mathematical difference.

7.4   Adjustments to Repayment of Intra-Group Payables and Intra-Group
Receivables

  7.4.1   Following the determination of the Closing Statement pursuant to
Clause 7.2 and paragraph 3 of Part 1 of Schedule 11, if the amount of any
Intra-Group Payable and/or any Intra-Group Receivable contained in the Closing
Statement is greater or less than the amount of the corresponding Estimated
Intra-Group Payable or Estimated Intra-Group Receivable, then the Seller and the
Purchaser shall procure that such adjustments to the repayments pursuant to
Clause 6.4.4 are made as are necessary to ensure that (taking into account such
adjustments) the actual amount

42



--------------------------------------------------------------------------------



 



      of each Intra-Group Payable and each Intra-Group Receivable has been
repaid by the relevant Group Company to the relevant member of the Seller’s
Group or by the relevant member of the Seller’s Group to the relevant Group
Company, as the case may be.     7.4.2   The Seller and the Purchaser agree that
the payments made pursuant to Clauses 6.4.4 and 7.4.1 shall constitute a good
and valid discharge of the Intra-Group Payables and Intra-Group Receivables.

7.5   Interest       Any payment to be made in accordance with Clauses 7.3 and
7.4 shall include interest thereon calculated from the Closing Date to the date
of payment at a rate per annum of 1 percentage point above LIBOR. Such interest
shall accrue from day to day.   7.6   Payment and Allocation

  7.6.1   Any payment pursuant to Clauses 7.3 or 7.4, and any interest payable
pursuant to Clause 7.5, shall be aggregated and, if any such payment is to be
made by both the Seller and the Purchaser, shall be set off against each other
and the resulting amount (if any) shall be made on or before the Final Payment
Date.

  7.6.2   Where any payment is required to be made pursuant to Clauses 7.3, 7.4
or 7.5 (in relation to a payment pursuant to Clauses 7.3 or 7.4):

  (i)   the payment made on account of the Purchase Price shall be reduced or
increased accordingly; and     (ii)   the allocation of the Purchase Price shall
be adjusted in accordance with paragraph 5 of Schedule 8.

8   Post-Closing Obligations   8.1   Indemnities

  8.1.1   Indemnity by Purchaser against Assumed Liabilities         The
Purchaser shall indemnify and keep indemnified the Business Sellers against:

  (i)   all Assumed Liabilities; and     (ii)   any Losses which the Business
Sellers and/or any other member of the Retained Group may suffer by reason of
the Business Sellers taking any reasonable action to avoid, resist or defend
against, or otherwise in connection with or arising from, any Assumed
Liabilities.

  8.1.2   Indemnity by Seller against Excluded Liabilities         The Seller
shall indemnify and keep indemnified the Business Purchasers against:

  (i)   any Excluded Liability; and     (ii)   any Losses which the Business
Purchasers and/or any other member of the Purchaser’s Group may suffer by reason
of the Business Purchasers

43



--------------------------------------------------------------------------------



 



      taking any reasonable action to avoid, resist or defend against, or
otherwise in connection with or arising from, any Excluded Liability.

  8.1.3   Other Indemnities         The Seller shall indemnify and keep
indemnified the Indemnified Persons (as defined in Schedule 19) against those
indemnities set out in Schedule 19 in accordance with and on the terms set out
in such Schedule 19.

8.2   Conduct of Claims

  8.2.1   Assumed Liabilities

  (i)   If any Relevant Seller becomes aware after Closing of any claim which
constitutes or may constitute an Assumed Liability, the Relevant Seller shall as
soon as reasonably practicable (but in any event within such period as will
afford the Relevant Purchaser reasonable opportunity of requiring the Relevant
Seller to lodge a timely appeal) give written notice thereof to the Purchaser
and shall not admit, compromise, settle, discharge or otherwise deal with such
claim without the prior agreement of the Purchaser.     (ii)   The Relevant
Sellers shall take such action as the Purchaser may reasonably request to avoid,
dispute, resist, appeal, compromise, defend or mitigate any claim which
constitutes or may constitute an Assumed Liability, provided that (a) the
Relevant Purchasers accept liability to the Relevant Sellers for such claim,
(b) the Relevant Purchasers indemnify and secure the Relevant Sellers to their
reasonable satisfaction against all Losses which may thereby be incurred and
(c) the Relevant Sellers shall not be obliged to take any action or omit to do
anything which would have a material adverse effect on the commercial interests
of the Retained Group as a whole. In connection therewith, the Relevant Sellers
shall (subject to duties of legal privilege and at the Purchaser’s cost) make,
or procure to be made, available to the Relevant Purchasers or their duly
authorised agents on reasonable notice during normal business hours all relevant
books of account, records and correspondence relating to the Group Businesses
which have been retained by the Relevant Sellers (and shall permit the Relevant
Purchasers to take copies thereof) for the purposes of enabling the Relevant
Purchasers to ascertain or extract any information relevant to the claim.

  8.2.2   Excluded Liabilities etc.

  (i)   If any Relevant Purchaser becomes aware after Closing of any claim which
constitutes or may constitute an Excluded Liability or which could give rise to
a liability for a member of the Purchaser’s Group in respect of which it is
entitled to be indemnified by a Relevant Seller, the Relevant Purchaser shall,
as soon as reasonably practicable (but in any event within such period as will
afford the Relevant Seller reasonable opportunity of requiring the Relevant
Purchaser to lodge a timely appeal), give written notice thereof to the Seller
and shall not admit, compromise, settle, discharge or otherwise deal with such
claim without the prior agreement of the Seller.

44



--------------------------------------------------------------------------------



 



  (ii)   The Relevant Purchasers shall take such action as the Relevant Sellers
may reasonably request to avoid, dispute, resist, appeal, compromise, defend or
mitigate any claim which constitutes or may constitute an Excluded Liability,
provided that (a) the Relevant Sellers accept liability to the Relevant
Purchasers for such claim, (b) the Relevant Sellers indemnify and secure the
Relevant Purchasers to their reasonable satisfaction against all Losses which
may thereby be incurred and (c) the Relevant Purchasers shall not be obliged to
take any action or omit to do anything which would or could reasonably be
expected to have an adverse effect on the commercial interests of it or any
member of the Purchaser’s Group. In connection therewith, the Relevant
Purchasers shall (subject to duties of legal privilege and at the Seller’s cost)
make or procure to be made available to the Relevant Sellers or their duly
authorised agents on reasonable notice during normal business hours all relevant
books of account, records and correspondence relating to the Group Businesses
which are in the possession of the Relevant Purchasers (and shall permit the
Relevant Sellers to take copies thereof) for the purposes of enabling the
Relevant Sellers to ascertain or extract any information relevant to the claim.

8.3   Pre-Sale Reorganisation Transactions

  8.3.1   The Seller shall, or shall procure that the Relevant Seller shall,
indemnify and keep indemnified the Purchaser’s Group against any Liability and
Losses or increase in any Liability or Losses:

  (i)   which the Purchaser, Relevant Purchaser or Group Company would not have
incurred but for the Pre-Sale Reorganisation Transactions; and     (ii)   to the
extent it arises solely and directly out of the implementation of, or failure to
implement, the Pre-Sale Reorganisation Transactions (or any part of it),

      provided that this Clause 8.3.1 shall not apply to the extent that any
such Liability or Loss, or increase in such Liability or Loss, is the subject of
any other indemnity given for the benefit of any Group Company or other members
of the Purchaser’s Group.

  8.3.2   The Purchaser shall, or shall procure that the Relevant Purchaser
shall, indemnify and keep indemnified the Retained Group against any Liability
and Losses or increase in any Liability or Losses:

  (i)   which the Seller or any member of the Retained Group would not have
incurred but for the matters set out in paragraph 2.1 of Schedule 10 (the
“Purchaser Acquisition Structure”); and     (ii)   to the extent it arises
solely and directly out of the implementation of the Purchaser Acquisition
Structure (or any part of it),

      provided that this Clause 8.3.2 shall not apply to the extent that any
such Liability or Loss, or increase in Liability or Loss, is the subject of any
other indemnity given for the benefit of the Seller or any other member of the
Retained Group.

45



--------------------------------------------------------------------------------



 



  8.3.3   The Seller and other Relevant Sellers, on the one hand, and the
Purchaser and other Relevant Purchasers, on the other hand, agree that:

  (i)   from Scotts Italia Consumer Business Closing, the benefit of the Scotts
Italia Consumer Business Receivables shall be assigned to a member of the
Retained Group;     (ii)   the Seller shall indemnify the Purchaser or the
relevant member of the Purchaser’s Group from and against any Liability in
respect of accounts payable owed by Scotts Italia S.r.l. to the extent that they
relate to Scotts Italia S.r.l.’s Consumer Business and are existing at Closing;
    (iii)   the Purchaser shall, and shall procure that the relevant member of
the Purchaser’s Group shall from Closing until the earlier of (i) 31
December 2011 and (ii) the date upon which the Scotts Italia Consumer Business
Receivables have an outstanding uncollected amount of less than US$100,000 (the
“Collection Period End Date”), collect the Scotts Italia Consumer Business
Receivables (including threatening to commence or commencing legal proceedings
for the recovery of any Scotts Italia Consumer Business Receivables in its name)
and shall remit cash in an amount equal to the value of such collected Scotts
Italia Consumer Business Receivables to the relevant member of the Retained
Group as soon as practicable after such collection, provided that if the
Purchaser or any Relevant Purchaser receives any amounts with respect to any
Scotts Consumer Business Receivables after the Collection Period End Date, it
shall remit such amount to the relevant member of the Retained Group as soon as
practicable;     (iv)   at the Scotts Italia Consumer Business Closing, Scotts
Italia S.r.l. (as debtor) shall issue to the relevant member of the Retained
Group a loan note for an amount equal to the Scotts Italia Consumer Business
Receivables; and     (v)   for the purposes of this Clause 8.3.3:

  (a)   “Scotts Italia Consumer Business Closing” means the completion of the
transfer of Scotts Italia S.r.l.’s Consumer Business in Italy from Scotts Italia
S.r.l. to a member of the Retained Group or to a third party purchaser as
contemplated by Schedule 17; and     (b)   “Scotts Italia Consumer Business
Receivables” means the aggregate amount (as at the date of Scotts Italia
S.r.l’.s Consumer Business Closing) of outstanding accounts receivable
(including all trading debt or liabilities arising in the ordinary course) owed
to Scotts Italia S.r.l. to the extent they relate to Scotts Italia S.r.l.’s
Consumer Business in Italy by any person other than any other member of the
Retained Group.

  8.3.4   The Seller and other Relevant Sellers on the one hand, and the
Purchaser and other Relevant Purchasers on the other hand, agree that accounts
payable balances in SSCPC and SSHPC as at Closing shall be retained by the
Retained Group, which shall pay such accounts payable balances after Closing.

46



--------------------------------------------------------------------------------



 



8.4   The Relevant Sellers’ Continuing Obligations       Notwithstanding
Closing, the Seller shall, and shall procure that each other Relevant Seller
shall:

  8.4.1   pending registration of any Relevant Purchaser as owner of the
relevant Shares, exercise all voting and other rights in relation to such Shares
in accordance with the Relevant Purchaser’s instructions;

  8.4.2   subject to Schedule 10 and the Know-how Assignment and save as
comprised in the Business Records transferred to the Purchaser or any Relevant
Purchaser pursuant to this Agreement, retain for a period of five years from
Closing or such longer period as is required by law or regulation the books of
account, records, documents and information relating to the Group to the extent
they relate to the period prior to Closing and shall provide to the Purchaser
all such information in its possession or under its control as the Purchaser
shall from time to time reasonably require (both before and after Closing)
relating to the business of the Group and shall allow the Purchaser and the
other Relevant Purchasers reasonable access to such books, records, documents
and information, including the right to take copies at the Purchaser’s or the
other Relevant Purchasers’ expense; and     8.4.3   promptly upon receipt
forward to the Purchaser all notices, correspondence, information, orders or
enquiries relating to the Group which it receives and assign to the Purchaser
all orders relating to the Group which it receives.

8.5   The Relevant Purchasers’ Continuing Obligations

  8.5.1   Each of the Relevant Purchasers shall:

  (i)   as soon as reasonably practicable after the Closing Date and in any
event within 30 days thereafter use its best endeavours to apply to or notify
the relevant registry that the name of any Group Company which it acquires and
which consists of or incorporates the word “Scotts” has been changed to a name
which does not include “Scotts” or any name which, in the reasonable opinion of
the Seller, is substantially or confusingly similar with the name “Scotts”; and
    (ii)   as soon as reasonably practicable after the Closing Date and, except
as permitted under the Trade Mark Licence Agreements and the Supply Agreements,
procure that no member of the Purchaser’s Group shall, after Closing, use in any
way whatsoever any trading names or registered or unregistered trade marks owned
by any member of the Retained Group (excluding the Assigned Intellectual
Property) or any mark, name or logo which, in the reasonable opinion of the
Seller, is substantially or confusingly similar to any of them, provided that
(save as aforesaid) the Relevant Purchasers shall have six months or, in the
case of packaging requirements relating to Professional Business Product
Registrations, two years from Closing to procure that all such trading names and
trade marks are removed from all business stationery, all other assets acquired
by the Relevant Purchasers pursuant to this Agreement, any Local Transfer
Document or any other relevant Transaction Document and from all premises
occupied by the Relevant Purchasers, the Group Companies or any other member of
the Purchaser’s Group in connection with the Group.

47



--------------------------------------------------------------------------------



 



  8.5.2   The Purchaser and the Seller agree and acknowledge that the provisions
of Clause 8.5.1 shall not apply to the use of such trading names, trade marks,
marks, names or logos in respect of products relating to Professional Business
Product Registrations to the extent expressly permitted under Part 7 of
Schedule 4.     8.5.3   The Purchaser and the other Relevant Purchasers shall,
and shall procure that the relevant Group Companies shall, retain for a period
of five years from Closing the corporate books, records and documents of the
Group to the extent they relate to the period prior to Closing (including the
Business Records) and shall provide to the Seller all such information in their
possession or under their control as the Seller shall from time to time
reasonably require (both before and after Closing) relating to the business of
the Group prior to Closing and shall, and shall procure that the relevant Group
Companies shall, allow the Seller and the other Relevant Sellers reasonable
access to such books, records, documents and information, including the right to
take copies at the Seller’s or the other Relevant Sellers’ expense.     8.5.4  
If, following Closing, the Purchaser is actually aware that any property, right
or asset not predominantly used for the business of the Group has been
transferred to a Relevant Purchaser under or pursuant to this Agreement in
error, the Relevant Purchaser shall transfer such property, right or asset (and
any related liability which is an Assumed Liability) as soon as practicable, but
in any event within 45 Business Days following the Purchaser becoming actually
aware of this issue, to the transferor or another member of the Seller’s Group
nominated by the Seller reasonably acceptable to the Purchaser. The Seller shall
indemnify and keep indemnified the Purchaser or the other Relevant Purchaser
against any Liability in respect of Taxation arising in respect of such asset or
the transfer thereof. To the extent such property, right or asset was reflected
in the Closing Statement, the Seller shall procure that the transferor or the
nominated member of the Seller’s Group shall pay as consideration an amount
equal to that at which it (together with any such related liability) was
reflected in the Closing Statement, adjusted to take account of any benefit
enjoyed and any Loss suffered by the Purchaser’s Group in respect of such
property, right or asset from Closing until the date of transfer. Any dispute as
to the amount of the consideration shall be determined in accordance with this
Clause 8.5.4 by the Reporting Accountants on the application of the Seller or
the Purchaser. The provisions of paragraphs 3.2 to 3.11 of Part 1 of Schedule 11
shall apply mutatis mutandis to the engagement and determination of the
Reporting Accountants pursuant to this Clause 8.5.4.

8.6   Research and Development Co-operation       Representatives of the
Research & Development (“R&D”) teams of both the Seller and the Purchaser will
for 10 years from Closing meet twice a year to discuss in confidence the status
of R&D projects which each, in its sole discretion, considers potentially to be
of interest to the other for use in the Consumer Business or Professional
Business (as appropriate) and, in respect of any projects which are of interest,
negotiate in good faith commercial arm’s length terms for further collaboration.

48



--------------------------------------------------------------------------------



 



8.7   Humax Litigation

  8.7.1   The Purchaser shall, following Closing, take such action as the Seller
may reasonably request to avoid, dispute, deny, defend, resist, appeal,
compromise or contest (including making counterclaims or other claims against
third-parties) all or any proceedings or any part of any proceedings which
comprise the Humax Litigation, subject to the Purchaser being paid all
reasonable costs and expenses incurred by it in complying with the Seller’s
requests and provided that the Purchaser shall not be required to agree to incur
any liabilities, obligations or restrictions which restrict or impair the
operations or businesses of the Purchaser’s Group.

  8.7.2   The Purchaser shall, subject to its being promptly paid all costs and
expenses properly incurred by it, give or procure to be given to the Seller or
its duly authorised agents all such information and assistance, including access
to premises and personnel, and the right to examine and copy or photograph any
assets, accounts, documents and records, in each case during normal business
hours, as the Seller may reasonably request in connection with the Humax
Litigation, provided that the Purchaser shall not be required to provide such
information and assistance to the extent that it unreasonably interferes with
the ongoing operations of the Purchaser’s Group.

8.8   Website forwarding

  8.8.1   The Seller shall, in respect of any websites owned, maintained, used
or controlled by the Retained Group at the Closing Date, for a period of five
years from Closing maintain any page through which the domain names identified
at paragraph 1.3 of Part 1 of Schedule 4 are accessed and procure that any links
to those domain names are maintained and procure that the pages through which
the domain names are accessed shall be reasonably visibly marked with a notice
in substantively the following form (with the outstanding details to be agreed
between the parties):

      “The Professional business of The Scotts Company LLC was sold to Israel
Chemicals Ltd. in [month] 2011. [•] and its subsidiaries are now accordingly
financially and legally independent. Please click on this link for information
about these companies at (www.[•].com). If you are looking for information about
Israel Chemicals Ltd. or for any information related to any Professional Scotts®
or Osmocote® products or other Professional products, please click on this link
(www.[•].com).”

  8.8.2   The Purchaser shall, in respect of any websites owned, maintained,
used or controlled by the Group at the Closing Date, including those websites
hosted at the domain names identified at paragraph 1.3 of Part 1 of Schedule 4,
for a period of five years from Closing maintain any page through which any
websites owned, maintained, used or controlled by the Retained Group at the
Closing Date are accessed, procure that any links to those websites are
maintained and procure that the pages through which the domain names are
accessed shall be reasonably visibly marked with a notice in substantively the
following form (with the outstanding details to be agreed between the parties):

49



--------------------------------------------------------------------------------



 



      “The Professional business of The Scotts Company LLC was purchased by
Israel Chemicals Ltd. in [month] 2011. [•] and its subsidiaries are now
accordingly financially and legally independent. Please click on this link for
information about these companies at (www.[•].com). If you are looking for
information about The Scotts Company LLC or for any information related to any
Consumer Scotts® or Osmocote® products or other Consumer products, please click
on this link (www.[•].com).”

8.9   Professional Seed

  8.9.1   The Retained Group shall use reasonable endeavours to ensure the
continued supply of the TSE Seed Varieties to the Purchaser’s Group after
Closing on terms and conditions that are no less favourable than the terms and
conditions upon which, at the date of the Offer Letter, the Group enjoys the TSE
Seed Varieties.     8.9.2   The Seller shall procure that, in the event that it
acquires 100 per cent. of the shares of TSE and for as long as the Seller
continues to own or control 100 per cent. of the shares of TSE, the Seller will
pay to the Purchaser 40 per cent. of operating income (net of expenses) that is
attributable to TSE in the form of an annual rebate, annual price adjustment or
any other methodology agreed by the Seller and the Purchaser in a manner which
is tax deductible for the Seller (directly or indirectly) and the Seller shall
provide such financial information as the Purchaser may reasonably require in
order to verify the amount of the payment.     8.9.3   In the event that the
Seller decides to sell its North American professional seed business, it shall
first offer to the Purchaser the opportunity to acquire such business on such
terms as the Seller and the Purchaser may agree. If the terms cannot be agreed
between the parties the Seller may elect not to sell such business or, if the
Seller receives a better offer from a third-party, the Seller may sell to such
third—party on the terms of that better offer.     8.9.4   If the Seller
acquires 100 per cent. of the shares of TSE and subsequently decides to:

  (i)   sell TSE, it shall first offer to the Purchaser the opportunity to
acquire TSE on such terms as the Seller and the Purchaser may agree. If the
terms cannot be agreed between the parties the Seller may elect not to sell such
business or, if the Seller receives a better offer from a third-party, the
Seller may sell to such third-party on the terms of that better offer; or      
  (ii)dissolve TSE, the terms of Clause 8.9.1 shall apply.

9   Warranties   9.1   The Sellers’ Warranties

  9.1.1   The Relevant Sellers jointly and severally warrant to the Relevant
Purchasers that the statements set out in Schedule 12 are true and accurate as
of the date of the Offer Letter and, for this purpose, an express or implied
reference in a Sellers’ Warranty to the “date of this Agreement” or a similar
expression is to be construed as a reference to the date of the Offer Letter.

50



--------------------------------------------------------------------------------



 



  9.1.2   Save in respect of the Sellers’ Warranties contained in paragraphs
4.3, 4.4 and 16 of Schedule 12, which shall be given in respect of all matters
the subject of the Sellers’ Warranties, the only Sellers’ Warranties given:

  (i)   in respect of the Properties are those contained in paragraphs 4.1, 4.2
and 9.3 of Schedule 12 and each of the other Sellers’ Warranties shall be deemed
not to be given in respect of the Properties;     (ii)   in respect of
Intellectual Property are those contained in paragraphs 5.1 and 5.2 of
Schedule 12 and each of the other Sellers’ Warranties shall be deemed not to be
given in respect of Intellectual Property;     (iii)   in respect of the
Business IT and data protection are those contained in paragraphs 5.3 and 5.4 of
Schedule 12, respectively, and each of the other Sellers’ Warranties shall not
be given in respect of Business IT and data protection;     (iv)   in respect of
employment or pension matters or Group Retirement Benefit Arrangements are those
contained in paragraph 7 of Schedule 12 and each of the other Sellers’
Warranties shall be deemed not to be given in respect of such matters;     (v)  
in respect of anti-trust, fair trading, dumping, state and consumer protection
or similar matters are those contained in paragraph 10 of Schedule 12 and each
of the other Sellers’ Warranties shall be deemed not to be given in respect of
such matters;     (vi)   in respect of products or services manufactured, sold
or supplied by any Group Company or Group Business are those contained in
paragraphs 8 and 13 of Schedule 12 and each of the other Sellers’ Warranties
shall be deemed not to be given in respect of such matters;     (vii)   in
respect of the Environment or Environmental Law are those contained in paragraph
9 of Schedule 12 and each of the other Sellers’ Warranties shall be deemed not
to be given in respect of the Environment or Environmental Law; and     (viii)  
in respect of Tax matters are the Tax Warranties and each of the other Sellers’
Warranties shall be deemed not to be given in respect of such matters.

  9.1.3   Each of the Sellers’ Warranties shall be separate and independent and
shall not be limited by reference to any other paragraph of Schedule 12, except
as otherwise provided in this Agreement.     9.1.4   Any Sellers’ Warranty
qualified by the expression “so far as the Relevant Sellers are aware” or “so
far as the Seller is aware” or any similar expression shall, unless otherwise
stated, be deemed to refer to the actual knowledge of the persons whose names
are set out in Schedule 14.     9.1.5   The Seller and each of the other
Relevant Sellers waives and may not enforce any right which it may have in
respect of any misrepresentation, inaccuracy or omission in or from any
information or advice supplied or given by any Group Company or any Relevant
Employees in enabling the Seller and the other Relevant Sellers to

51



--------------------------------------------------------------------------------



 



      give the Sellers’ Warranties and any representations or to prepare the
Disclosure Letter.

9.2   Relevant Sellers’ disclosures

  9.2.1   The Sellers’ Warranties are subject to the following matters:

  (i)   all matters which are Fairly Disclosed in the Disclosure Letter or in
the documents provided in the Data Room;     (ii)   all matters which would be
revealed by making a search three Business Days prior to the date of the Offer
Letter of the corporate registry, including any public filings required under US
Securities Act Laws, which relates to a Group Company or any Business Seller, as
applicable, in any of the following jurisdictions: the state of Ohio, the state
of Delaware, the United Kingdom, The Netherlands, Italy, Spain, France, Germany,
Poland, Malaysia, Australia and Kenya;     (iii)   all matters which would be
revealed by making searches three Business Days prior to the date of the Offer
Letter of the public files, including any online databases that can be accessed
by the public, maintained by any national or supranational Intellectual Property
registry;     (iv)   all matters relating to the Properties which would be
revealed by making enquiries or a search three Business Days prior to the date
of the Offer Letter of any public registry which relates to the Properties in
any of the following jurisdictions: The Netherlands, Italy, Hungary, Spain,
Germany, Kenya, the United States, Malaysia and the United Kingdom;     (v)  
all matters Fairly Disclosed in the Seller Information Document;     (vi)   all
matters Fairly Disclosed in the Data Pack; and     (vii)   all matters Fairly
Disclosed in this Agreement.

  9.2.2   References in the Disclosure Letter to paragraph numbers shall be to
the paragraphs in Schedule 12 to which the disclosure is most likely to relate.
Such references are given for convenience only and shall not limit the effect of
any of the disclosures, all of which are made against the Sellers’ Warranties as
a whole.

9.3   Updating of the Sellers’ Warranties to Closing

  9.3.1   Subject to Clause 9.2, the Relevant Sellers further warrant to the
Relevant Purchasers that each of the Sellers’ Warranties contained in paragraphs
1.1, 4.1.4, 4.1.5, 4.1.10, 4.1.11, 4.1.13, 4.1.18(i), 4.2.2, 4.3.1, 4.3.2,
4.3.3, 4.4, 5.1.2, 5.1.11, 5.2.1, 8.1, 8.2.1, 8.2.2(i), 8.2.2 (ii), 8.2.3, 9.5,
11.1, 11.2, 13.4, 16 and 17 of Schedule 12 will be true and accurate in all
respects immediately prior to Closing as if they had been repeated immediately
prior to Closing and, for this purpose, an express or implied reference in a
Warranty to the “date of this Agreement” or “the date of the Offer Letter” or a
similar expression is to be construed as a reference to the Closing Date.

52



--------------------------------------------------------------------------------



 



  9.3.2   In respect of certain of the Sellers’ Warranties being given pursuant
to Clause 9.3.1, the wording of the warranties shall be amended, such that, in
the Sellers’ Warranty:

  (i)   at the end of the fourth line of paragraph 8.1 in Schedule 12, the words
“any Group Company or Group Business” shall be replaced by the words “the Group
as a whole”;     (ii)   in the first line of paragraph 8.2.2(ii) of Schedule 12,
the word “material” shall be added after the words “there is no...”;     (iii)  
in the fourth line of paragraph 8.2.3 of Schedule 12, the word “material” shall
be added after the words “body with respect to a...”;     (iv)   in the fifth
line of paragraph 8.2.4 of Schedule 12, the word “material” shall be added after
the words “omission of which is in...”;     (v)   in the last line of paragraph
11.1 of Schedule 12, the figure “£250,000” shall be replaced by the figure
“£500,000”; and     (vi)   in the second line of paragraph 11.2 of Schedule 12,
the figure “£250,000” shall be replaced by the figure “£500,000”.

9.4   The Purchaser’s and other Relevant Purchasers’ Warranties

  9.4.1   Each of the Purchaser and the other Relevant Purchasers warrant to the
Relevant Sellers that the statements set out in Schedule 13 are true and
accurate as of the date of the Offer Letter.     9.4.2   Each of the Purchaser
and the other Relevant Purchasers further warrant to the Relevant Sellers that
the statements set out in Schedule 13 (save for paragraph 3 of Schedule 13) will
be true and accurate in all respects immediately prior to Closing Date as if
they had been repeated immediately prior to the Closing Date.

9.5   Breach of Sellers’ Warranties

  9.5.1   Between the date of the Offer Letter and the Closing Date the Seller
agrees that it will, as soon as reasonably practicable upon becoming aware of
the same, disclose in writing to the Purchaser any event or circumstance which
has arisen which constitutes a breach of or is inconsistent with any of the
Sellers’ Warranties or which might reasonably be expected to make any of them
inaccurate or misleading when given.     9.5.2   If on or before Closing:

  (i)   the Seller or any other Relevant Seller is in material breach of any of
the Termination Warranties (as defined in Clause 9.5.8 below) when given at the
date of this Agreement; or     (ii)   the Seller or any other Relevant Seller
would be in material breach of any of the Termination Warranties when repeated
at Closing in accordance with Clause 9.3 notwithstanding the disclosure of the
matter giving rise to the breach following the date of this Agreement),

53



--------------------------------------------------------------------------------



 



      the Purchaser shall be entitled to (a) terminate this Agreement (other
than Clauses 1, 9.5.4, 9.5.5, 9.5.6, 13, 14 and 16.2 to 16.17) without liability
on its part or the part of those on whose behalf notice is served or (b) proceed
to Closing.     9.5.3   For the purposes of Clause 9.5.2, “in material breach”
means a breach of the relevant Sellers’ Warranty which will have or is expected
to have a material adverse effect on the Group as a whole.     9.5.4   If the
Agreement is terminated pursuant to Clause 9.5.2, each party’s further rights
and obligations (save in respect of this Clause 9.5.4, Clauses 1, 9.5.5, 9.5.6,
13, 14 and 16.2 to 16.17) shall cease immediately on termination, but
termination shall not affect a party’s accrued rights and obligations as at the
date of termination.     9.5.5   If the Purchaser terminates this Agreement in
accordance with Clause 9.5.2, the Seller will pay the Purchaser the Break Fee no
later than five Business Days after the date on which the Agreement is
terminated in the form of an electric funds transfer to a bank account nominated
by the Purchaser.     9.5.6   Any payment received by the Purchaser pursuant to
Clause 9.5.5 will be without prejudice to all other rights or remedies available
to the Purchaser, including the right to claim damages.     9.5.7   If the
Purchaser elects to proceed to Closing in accordance with Clause 9.5.2:

  (i)   the Seller shall remain liable (subject to the other provisions of this
Agreement) to the Purchaser notwithstanding the disclosure of the matter giving
rise to such breach; and     (ii)   the Purchaser shall not incur any liability
by virtue of the provisions of Clause 9.4.2.

  9.5.8   For the purposes of this Clause 9.5, the “Termination Warranties” are
those contained in paragraphs 1.1, 4.1.4, 4.3.1, 4.3.2, 4.3.3, 5.1.2, the first
sentence of 8.1, 8.2.1, 16 and 17 of Schedule 12.

10   Limitation of Seller’s and Other Relevant Sellers’ Liability   10.1   Time
Limitation for Claims       No member of the Retained Group shall be liable
under this Agreement (save in respect of (i) Clauses 8, 12, 13 (to the extent it
relates to a claim under Clauses 8, 12, 14, 15 or 16 or Schedule 19), 14, 15 and
16 or (ii) Schedule 19) or under the Tax Indemnity in respect of any claim
unless written notice of the claim on a without prejudice basis is given by the
Purchaser to the Seller specifying the matters set out in Clause 11.2 (or in the
case of the Tax Warranties in accordance with clause 7.1 of the Tax Indemnity):

  10.1.1   in the case of any claim under the Tax Warranties or under the Tax
Indemnity, by no later than the date that is five years following Closing or, if
later, 30 days after the expiry of the period specified by statute during which
an assessment of the liability to Tax giving rise to that claim under the Tax
Warranties or under the Tax Indemnity may be made by the relevant Tax Authority;

54



--------------------------------------------------------------------------------



 



  10.1.2   in the case of any claims under the Sellers’ Warranties made under
paragraphs 1.1, 4.1.4, 16 and 17 of Schedule 12 by no later than the date that
is six years following the Closing Date; and     10.1.3   in the case of any
other claim, by no later than the date that is 20 months following the Closing
Date.     10.1.4   In the case of any claim under paragraph 2 of Schedule 19,
paragraph 2.3 of Schedule 19 shall apply.

10.2   Minimum Claims

  10.2.1   No member of the Retained Group shall be liable under this Agreement
(other than the Sellers’ Warranties made under paragraphs 1.1, 4.1.4, 16 and 17
of Schedule 12 and the indemnities set out in Schedule 19) in respect of any
individual claim (or a series of such claims arising from substantially
identical facts or circumstances) where the liability agreed or determined
(disregarding the provisions of this Clause 10.2) in respect of any such claim
or series of claims does not exceed US$150,000.

  10.2.2   Where the liability agreed or determined in respect of any such claim
or series of claims exceeds US$150,000, subject as provided elsewhere in this
Clause 10, the Seller or such other member of the Seller’s Group shall be liable
for the full amount of the claim or series of claims as agreed or determined.

10.3   Aggregate Minimum Claims

  10.3.1   No member of the Retained Group shall be liable under any Sellers’
Warranty or otherwise under this Agreement (save in respect of Clauses 2.1, 2.2
and 2.3 of this Agreement, the Sellers’ Warranties made under paragraphs 1.1,
4.1.4, 16 and 17 of Schedule 12 and the indemnities set out in Schedule 19) in
respect of any claim unless the aggregate amount of all such claims for which
the Seller or such other member of the Seller’s Group would otherwise be liable
under the Sellers’ Warranties (or otherwise under this Agreement other than
Clauses 2.1, 2.2 and 2.3 of this Agreement, the Sellers’ Warranties made under
paragraphs 1.1, 4.1.4, 16 and 17 of Schedule 12 or the indemnities set out in
Schedule 19) (disregarding the provisions of this Clause 10.3) exceeds
US$1,750,000.     10.3.2   Where the aggregate liability agreed or determined in
respect of any claims exceeds US$1,750,000, subject as provided elsewhere in
this Clause 10, the Seller or such other member of the Seller’s Group shall be
liable for the aggregate amount of all claims as agreed or determined.

10.4   Maximum Liability

  10.4.1   The aggregate liability of all members of the Retained Group in
respect of all claims under this Agreement and the Tax Indemnity (excluding any
claims made pursuant to (i) paragraph 4 of Part 1 of Schedule 19, (ii) paragraph
5 of Part 1 of Schedule 19, and (iii) clause 2.1.2 of the Tax Indemnity
(secondary tax liabilities)) shall not exceed 100 per cent. of the Purchase
Price.

  10.4.2   Subject to Clause 10.4.1:

55



--------------------------------------------------------------------------------



 



  (i)   the aggregate liability of all members of the Retained Group in respect
of all claims under paragraph 2 of Part 1 of Schedule 19 shall not exceed 75 per
cent. of the Purchase Price;     (ii)   the aggregate liability of all members
of the Retained Group in respect of all claims made pursuant to the Sellers’
Warranties (excluding any claims made pursuant to the Sellers’ Warranties made
under paragraphs 1.1, 4.1.4, 16 and 17 of Schedule 12) and all claims made
pursuant to paragraph 3 of Schedule 19 shall not exceed US$81 million; and    
(iii)   the aggregate liability of all members of the Retained Group in respect
of claims made pursuant to Clause 5.3.3 and Schedule 20 shall not exceed
US$3 million.

10.5   Contingent Liabilities       No member of the Retained Group shall be
liable to make any payment under this Agreement or under the Tax Indemnity in
respect of any liability which is contingent unless and until such contingent
liability ceases to be contingent or becomes capable of being quantified.   10.6
  Indirect or Consequential Losses       No member of the Retained Group shall
be liable under this Agreement (other than the Sellers’ Warranties made under
paragraphs 1.1, 4.1.4, 16 and 17 of Schedule 12) or under the Tax Indemnity in
respect of any indirect or consequential losses.   10.7   Provisions       No
member of the Retained Group shall be liable under any Sellers’ Warranty (other
than the Sellers’ Warranties made under paragraphs 1.1, 4.1.4, 16 and 17 of
Schedule 12) in respect of any claim if and to the extent that any proper
allowance, provision or reserve for the matter giving rise to the claim is
expressly or specifically made in the Accounts or is expressly or specifically
provided for or otherwise taken into account in the Closing Statement or in any
consequential adjustment to the Purchase Price.   10.8   Matters Arising
Subsequent to this Agreement       No member of the Retained Group shall be
liable under this Agreement (other than the Sellers’ Warranties made under
paragraphs 1.1, 4.1.4, 16 and 17 of Schedule 12, paragraphs 2 to 5 of
Schedule 19 (save in relation to Clause 10.8.2 below) and the Tax Warranties, to
which, for the avoidance of doubt, the provisions of the Tax Indemnity shall
apply) in respect of any matter, act, omission or circumstance (or any
combination thereof), including the aggravation of a matter or circumstance and
any Losses arising therefrom, to the extent that it is a result of:

  10.8.1   Agreed Matters         any matter or thing done or omitted to be done
pursuant to and in compliance with any Transaction Document or otherwise at the
request in writing or with the approval in writing of the Purchaser or any other
Relevant Purchaser or any other member of the Purchaser’s Group;

56



--------------------------------------------------------------------------------



 



  10.8.2   Acts of the Purchaser’s Group         any act, omission or
transaction carried out by or on behalf of the Purchaser or any other Relevant
Purchaser or any other member of the Purchaser’s Group after Closing other than
in the ordinary course of business or pursuant to a legally binding commitment
entered into on or before Closing;     10.8.3   Changes in Legislation

  (i)   the passing of, or any change in, after the date of the Offer Letter,
any law, rule, regulation or administrative practice of any Government
Authority, including (without prejudice to the generality of the foregoing) any
increase in the rates of Taxation or any imposition of Taxation or any
withdrawal of relief from Taxation not actually (or prospectively) in effect at
the date of the Offer Letter; or     (ii)   any change after the date of the
Offer Letter of any interpretation or application of any legislation by courts;
or

  10.8.4   Accounting and Taxation Policies         any change in accounting or
Taxation policy, bases or practice of the Purchaser or any other Relevant
Purchaser or any other member of the Purchaser’s Group introduced or having
effect after Closing.

10.9   Insurance       Without prejudice to Clause 15, no member of the Retained
Group shall be liable under any Sellers’ Warranty (other than the Tax
Warranties, to which, for the avoidance of doubt, the provisions of the Tax
Indemnity shall apply) and under any other claim under this Agreement (other
than under Clauses 12 and 14, and Schedule 19), in respect of any claim to the
extent that the Losses in respect of which such claim is made are recovered
under a policy of insurance by any member of the Purchaser’s Group and the
Purchaser shall procure that reasonable steps are taken to enforce recovery
against the third-party and any actual recovery (less any reasonable costs,
charges, increases in premia and expenses incurred in obtaining such recovery
and less any Taxation attributable to such recovery) shall reduce or satisfy, as
the case may be, such claim to the extent of such recovery.   10.10   Mitigation
of Losses       The Purchaser shall procure that all reasonable steps are taken
and all reasonable assistance is given to avoid or mitigate any Losses which, in
the absence of mitigation, could reasonably be expected to give rise to or
increase a Loss in respect of any claim under any Sellers’ Warranty and any
other provision of this Agreement (other than under Clauses 12 and 14, and
Schedule 19) provided that this Clause 10.10:

  (i)   shall not oblige the Purchaser to incur any costs or expenses which
would not be recoverable under any claim; and     (ii)   shall not oblige the
Purchaser to do anything which is reasonably likely to have a materially
negative effect on the Purchaser’s reputation.

57



--------------------------------------------------------------------------------



 



10.11   Purchaser’s and Other Relevant Purchasers’ Right to Recover

  10.11.1   Prior to Recovery from a Member of the Seller’s Group         If any
member of the Seller’s Group is liable to pay an amount in discharge of any
claims under any Sellers’ Warranty (other than the Tax Warranties, to which, for
the avoidance of doubt, the provisions of the Tax Indemnity shall apply) and the
Purchaser, any other Relevant Purchaser or any other member of the Purchaser’s
Group recovers or is entitled to recover (whether by payment, discount, credit,
relief, insurance or otherwise) from a third-party a sum which indemnifies or
compensates the Purchaser, any other Relevant Purchaser or any other member of
the Purchaser’s Group (in whole or in part) in respect of the Loss which is the
subject matter of the claim, the Purchaser shall procure that where permitted
under the terms of any relevant insurance policy, before steps are taken to
enforce a claim against any member of the Retained Group following notification
under Clause 11.2 of this Agreement, all reasonable steps are taken to ensure
recovery against the third-party and any actual recovery (less any reasonable
costs, charges and expenses incurred in obtaining such recovery and less any
Taxation attributable to such recovery) shall reduce or satisfy, as the case may
be, such claim to the extent of such recovery.     10.11.2   Following Recovery
from a Member of the Seller’s Group         If any member of the Seller’s Group
has paid an amount in discharge of any claim under any Sellers’ Warranty (other
than the Tax Warranties, to which, for the avoidance of doubt, the provisions of
the Tax Indemnity shall apply) or under any other provision of this Agreement
(other than Schedule 19) and the Purchaser, any other Relevant Purchaser or any
other member of the Purchaser’s Group recovers from a third-party a sum which
indemnifies or compensates the Purchaser, any other Relevant Purchaser or any
other member of the Purchaser’s Group (in whole or in part) in respect of the
Loss which is the subject matter of the claim (the “Third-Party Recovery”) and
the aggregate amount of the Third-Party Recovery and the amount paid by the
relevant member of the Seller’s Group together (the “Total Sum Recovered”)
exceeds the amount of the relevant Loss, the Purchaser shall, or shall procure
that the relevant member of the Purchaser’s Group shall, pay to the Seller as
soon as practicable after receipt of the Third-Party Recovery a sum equal to the
lesser of (i) the amount by which the Total Sum Recovered exceeds the relevant
Loss or (ii) the amount paid by the relevant member of the Seller’s Group in
respect of such Loss, in either case less any costs, charges and expenses
incurred in obtaining the Third-Party Recovery and less any Taxation
attributable to the Third-Party Recovery.

10.12   Double Claims       No member of the Purchaser’s Group shall be entitled
to recover from any member of the Seller’s Group under any Transaction Document
more than once in respect of the same Loss suffered.   10.13   Fraud       None
of the limitations contained in this Clause 10 shall apply to any claim which
arises or is increased, or to the extent to which it arises or is increased, as
the consequence of, or

58



--------------------------------------------------------------------------------



 



    which is delayed as a result of, fraud or wilful misconduct by the Seller or
any member of the Seller’s Group.

10.14   Limitations and Claims in Part 7 of Schedule 4       Clauses 10 and 11
shall not apply to Part 7 of Schedule 4, except to the extent indicated in
paragraph 12 of Part 7 of Schedule 4.   11   Claims   11.1   Notification of
Potential Claims       Without prejudice to the obligations of the Purchaser
under Clause 11.2, if the Purchaser or any other Relevant Purchaser or any
member of the Purchaser’s Group becomes aware of any matter or circumstance that
could reasonably be expected to give rise to a claim against any member of the
Seller’s Group under the Sellers’ Warranties (other than the Tax

    Warranties, to which the provisions of the Tax Indemnity shall apply) or
under any other provision of this Agreement (other than a claim under
Schedule 19) (ignoring for these purposes the application of Clause 11.2 or
11.3), the Purchaser shall within 20 Business Days give a notice in writing to
the Seller setting out such information as is available to the Purchaser, any
other Relevant Purchaser or any other member of the Purchaser’s Group as is
reasonably necessary to enable the Seller to assess the merits of the potential
claim, to act to preserve evidence and to make such provision as the Seller or
the Relevant Sellers may consider necessary, provided that compliance by the
Purchaser, other Relevant Purchaser or other member of the Purchaser’s Group
with this Clause 11.1 or Clause 11.2 shall not be a condition precedent to the
liability of the Seller or any other Relevant Seller under the Sellers’
Warranties or under any other provision of this Agreement (other than
Schedule 19) (except to the extent that the Seller or any member of the Retained
Group is actually prejudiced to a material extent by such failure).   11.2  
Notification of Claims       Notices of claims under any of the Sellers’
Warranties (other than the Tax Warranties, to which, for the avoidance of doubt,
the provisions of the Tax Indemnity shall apply) or under any other provision of
this Agreement to which Clause 10.1 applies shall be given by the Purchaser to
the Seller, on a without prejudice basis, within the time limits specified in
Clause 11.1, specifying in reasonable detail the legal and factual basis of the
claim and, subject to Clause 10.1, setting out the Purchaser’s estimate, on a
without prejudice basis, of the amount of Losses or other liabilities or
potential liabilities (including in relation to Taxation) which are, or are to
be, the subject of the claim (including any Losses or other liabilities or
potential liabilities (including in relation to Taxation) which are contingent
on the occurrence of any future event).   11.3   Commencement of Proceedings    
  Any claim notified pursuant to Clause 11.2 shall (if it has not been
previously satisfied, settled or withdrawn) be deemed to be irrevocably
withdrawn nine months after the relevant time limit set out in Clause 10.1 or,
where Clause 10.5 applies, nine months after the relevant contingent liability
becomes an actual liability and is due and payable or, where Clause 10.11.2
applies, six months after the Purchaser has notified the Seller that

59



--------------------------------------------------------------------------------



 



    all such reasonable steps have been taken to enforce recovery against the
relevant third-parties, such notification having been made promptly upon the
Purchaser having taken all such reasonable steps, unless at such time legal
proceedings in respect of the relevant claim have been commenced by being both
issued and served.   11.4   Investigation by the Seller       In connection with
any fact, matter, event or circumstance that could reasonably be expected to
give rise to a claim against any member of the Seller’s Group under the Sellers’
Warranties (other than the Tax Warranties, to which the provisions of the Tax
Indemnity shall apply) or under Clauses 2 (other than 2.9), 5.3, 8.3.1 and
8.3.3, and Schedules 1, 2, 3, 4 (other than Part 7), 5, 6, 7, 9, 10, 11, 16, 17,
18 and 20 of this Agreement, the Purchaser shall procure that each relevant
member of the Purchaser’s Group (to the extent reasonably practicable and
legally permissible):

  11.4.1   shall allow the Seller and its financial, accounting or legal
advisers to investigate the fact, matter or circumstance alleged to give rise to
such a claim and whether and to what extent any amount is payable in respect of
such claim; and

  11.4.2   shall disclose to the Seller (or any other member of the Seller’s
Group) all material of which each such member of the Purchaser’s Group is
actually aware which relates to the claim and shall, and shall procure that any
other relevant members of the Purchaser’s Group shall, give, subject to their
being paid all reasonable costs and expenses, all such reasonable information
and assistance, including reasonable access to premises and personnel and the
right to examine and copy or photograph any assets, accounts, documents and
records, as the Seller or its financial, accounting or legal advisers may
reasonably request, subject to the Seller agreeing in such form as the Purchaser
may reasonably require to keep all such information confidential and to use it
only for the purpose of investigating and defending the claim in question.

11.5   Conduct of Seller’s Third-Party Claims

  11.5.1   If any fact, matter, event or circumstance that could reasonably be
expected to give rise to a claim against any member of the Seller’s Group under
the Sellers’ Warranties (other than in respect of a claim for breach of any of
the Tax Warranties, to which the provisions of the Tax Indemnity shall apply or
in respect of any matter capable of giving rise to criminal liability on the
part of any member of the Purchaser’s Group or any of such member’s officers,
employees, consultants or agents) or under Clauses 2 (other than 2.9), 5.3,
8.3.1 and 8.3.3, and Schedules 1, 2, 3, 4 (other than Part 7), 5, 6, 7, 9, 10,
11, 16, 17, 18 and 20 of this Agreement is a result of or in connection with a
claim by a third-party (a “Seller’s Third-Party Claim”) then, subject to Clause
11.5.3:

  (i)   no admissions in relation to the Seller’s Third-Party Claim shall be
made by or on behalf of the Purchaser, any other Relevant Purchaser or any other
member of the Purchaser’s Group and the Seller’s Third-Party Claim shall not be
compromised, disposed of or settled without the written consent of the Seller;  
  (ii)   the Purchaser shall, or shall procure that any other Relevant Purchaser
or any other members of the Purchaser’s Group shall, to the extent legally

60



--------------------------------------------------------------------------------



 



      permissible, consult with the Seller and take such action as the Seller
may reasonably request to avoid, dispute, deny, defend, resist, appeal,
compromise or contest the Seller’s Third-Party Claim;

  (iii)   the Seller shall be entitled at its own expense and in its absolute
discretion, to the extent legally permissible, by notice in writing to the
Purchaser, to take such action as it shall deem necessary to avoid, dispute,
deny, defend, resist, appeal, compromise or contest the Seller’s Third-Party
Claim (including making counterclaims or other claims against third-parties) in
the name of and on behalf of the Purchaser, any other Relevant Purchaser or any
other member of the Purchaser’s Group concerned and to have the conduct of any
related proceedings, negotiations or appeals; and     (iv)   if the Seller sends
a notice to the Purchaser pursuant to Clause 11.5.1(iii) above, the Purchaser
shall, and shall procure that any other Relevant Purchaser or any other relevant
member of the Purchaser’s Group shall give, subject to their being paid all
reasonable costs and expenses, all such information and assistance, including
access to premises and personnel, and the right to examine and copy or
photograph any assets, accounts, documents and records, as the Seller may
reasonably request including, to the extent legally permissible, instructing
such professional or legal advisers as the Seller (acting reasonably) may
nominate to act on behalf of the Purchaser, or any other Relevant Purchaser
concerned but in accordance with the Seller’s instructions.

  11.5.2   If, due to the operation of any applicable law, the Seller cannot
exercise its rights or the Purchaser cannot fulfil its obligations as provided
in Clauses 11.5.1(ii) to 11.5.1(iv) inclusive, above, the Purchaser shall
procure that each other Relevant Purchaser and any other relevant member of the
Purchaser’s Group shall co-operate with the Seller and shall use its reasonable
endeavours to achieve the same result as if Clauses 11.5.1(ii) to 11.5.1(iv)
inclusive had been able to be fully implemented.

  11.5.3   The Seller shall:

  (i)   indemnify and secure the Purchaser against all Losses for which the
Purchaser or any member of the Purchaser’s Group may become liable; and     (ii)
  reimburse the Purchaser or any member of the Purchaser’s Group on demand all
out-of-pocket costs and expenses reasonably incurred by the Purchaser or any
member of the Purchaser’s Group,

      in complying with its obligations under this Clause 11.5.     11.5.4   If,
within six months of the fact, matter, event or circumstance that could
reasonably be expected to give rise to such claim against any member of the
Seller’s Group under the Sellers’ Warranties, the Seller has not accepted
liability under the relevant Sellers’ Warranty in connection with the relevant
Seller’s Third-Party Claim, neither the Purchaser nor any other member of the
Purchaser’s Group shall be obliged to continue to comply with this Clause 11.5
unless and until the Seller accepts liability under the relevant Sellers’
Warranty in connection with the relevant Seller’s Third-Party Claim and in any
event, neither the Purchaser nor any member

61



--------------------------------------------------------------------------------



 



      of the Purchaser’s Group shall be obliged to do any of the following
pursuant to this Clause 11.5:

  (i)   take any action or omit to do anything which could reasonable be
expected to be materially prejudicial to the commercial or economic interests of
the Purchaser or any member of the Purchaser’s Group; or     (ii)   delegate the
conduct of any criminal proceedings to the Seller or any agent of the Seller.

11.6   Investigation by the Purchaser       In connection with any fact, matter,
event or circumstance that could reasonably be expected to give rise to a claim
against any member of the Purchaser’s Group by the Seller or any other Relevant
Seller under Clause 5.3, Schedule 3 ( with respect to (a) paragraphs 5.2.2 and
5.2.4 of Part 1 and (b) paragraphs 5.5.4 to 5.5.6, 5.5.8 to 5.5.9, 5.6.1, 5.6.3,
5.6.6, 5.7.1(ii) and 5.7.2 of Part 2 only) and Schedules 5, 6, 10, 11 and 20 of
this Agreement, the Seller shall procure that each relevant member of the
Seller’s Group (to the extent reasonably practicable and legally permissible):

  11.6.1   shall allow the Purchaser and its financial, accounting or legal
advisers to investigate the fact, matter or circumstance alleged to give rise to
such a claim and whether and to what extent any amount is payable in respect of
such claim; and

  11.6.2   shall disclose to the Purchaser (or any other member of the
Purchaser’s Group) all material of which each such member of the Seller’s Group
is actually aware which relates to the claim and shall, and shall procure that
any other relevant members of the Seller’s Group shall, give, subject to their
being paid all reasonable costs and expenses, all such reasonable information
and assistance, including reasonable access to premises and personnel and the
right to examine and copy or photograph any assets, accounts, documents and
records, as the Purchaser or its financial, accounting or legal advisers may
reasonably request, subject to the Purchaser agreeing in such form as the Seller
may reasonably require to keep all such information confidential and to use it
only for the purpose of investigating and defending the claim in question.

11.7   Conduct of Purchaser’s Third-Party Claims

  11.7.1   If any fact, matter, event or circumstance that could reasonably be
expected to give rise to a claim against any member of the Purchaser’s Group by
the Seller or any other Relevant Seller under Schedules 5 and 6 of this
Agreement is a result of or in connection with a claim by a third-party (a
“Purchaser’s Third-Party Claim”) then, subject to Clause 11.7.3:

  (i)   no admissions in relation to the Purchaser’s Third-Party Claim shall be
made by or on behalf of the Seller, any other Relevant Seller or any other
member of the Seller’s Group and the Purchaser’s Third-Party Claim shall not be
compromised, disposed of or settled without the written consent of the
Purchaser;     (ii)   the Seller shall, or shall procure that any other Relevant
Seller or any other members of the Seller’s Group shall, to the extent legally
permissible, consult with the Purchaser and take such action as the Purchaser
may

62



--------------------------------------------------------------------------------



 



      reasonably request to avoid, dispute, deny, defend, resist, appeal,
compromise or contest the Purchaser’s Third-Party Claim;

  (iii)   the Purchaser shall be entitled at its own expense and in its absolute
discretion, to the extent legally permissible, by notice in writing to the
Seller, to take such action as it shall deem necessary to avoid, dispute, deny,
defend, resist, appeal, compromise or contest the Purchaser’s Third-Party Claim
(including making counterclaims or other claims against third-parties) in the
name of and on behalf of the Seller, any other Relevant Seller or any other
member of the Seller’s Group concerned and to have the conduct of any related
proceedings, negotiations or appeals; and     (iv)   if the Purchaser sends a
notice to the Seller pursuant to Clause 11.7.1(iii) above, the Seller shall, and
shall procure that any other Relevant Seller or any other relevant member of the
Seller’s Group shall give, subject to their being paid all reasonable costs and
expenses, all such information and assistance, including access to premises and
personnel, and the right to examine and copy or photograph any assets, accounts,
documents and records, as the Purchaser may reasonably request including, to the
extent legally permissible, instructing such professional or legal advisers as
the Purchaser (acting reasonably) may nominate to act on behalf of the Seller,
or any other Relevant Seller concerned but in accordance with the Purchaser’s
instructions.

  11.7.2   If, due to the operation of any applicable law, the Purchaser cannot
exercise its rights or the Seller cannot fulfil its obligations as provided in
Clauses 11.7.1(ii) to 11.7.1(iv) inclusive, above, the Seller shall procure that
each other Relevant Seller and any other relevant member of the Seller’s Group
shall co-operate with the Purchaser and shall use its reasonable endeavours to
achieve the same result as if Clauses 11.7.1(ii) to 11.7.1(iv) inclusive had
been able to be fully implemented.

  11.7.3   The Purchaser shall:

  (i)   indemnify and secure the Seller against all Losses for which the Seller
or any member of the Seller’s Group may become liable; and     (ii)   reimburse
the Seller or any member of the Seller’s Group on demand all out-of-pocket costs
and expenses reasonably incurred by the Seller or any member of the Seller’s
Group,

      in complying with its obligations under this Clause 11.7.

63



--------------------------------------------------------------------------------



 



  11.7.4   If, within six months of the fact, matter, event or circumstance that
could reasonably be expected to give rise to such claim against any member of
the Purchaser’s Group, the Purchaser has not accepted liability in connection
with the relevant Purchaser’s Third-Party Claim, neither the Seller nor any
other member of the Seller’s Group shall be obliged to continue to comply with
this Clause 11.7 unless and until the Purchaser accepts liability in connection
with the relevant Purchaser’s Third-Party Claim and in any event, neither the
Seller nor any member of the Seller’s Group shall be obliged to do any of the
following pursuant to this Clause 11.7:

  (i)   take any action or omit to do anything which could reasonable be
expected to be materially prejudicial to the commercial or economic interests of
the Seller or any member of the Seller’s Group; or     (ii)   delegate the
conduct of any criminal proceedings to the Purchaser or any agent of the
Purchaser.

12   Restrictions   12.1   Restrictions on the Seller and the other Relevant
Sellers       The Seller and the other Relevant Sellers undertake with the
Purchaser and the other Relevant Purchasers that no member of the Retained Group
and no directors or officers of any member of the Retained Group will, in any
Relevant Capacity, in the Relevant Territory during the Restricted Period,
directly or indirectly:

  12.1.1   carry on, be engaged in or be economically interested in any business
which is of the same or similar type to the Professional Business of the Group
as carried on at Closing or at any time during the 12 months immediately
preceding Closing;

  12.1.2   canvass or solicit the custom of any person, firm or company who has
within two years prior to Closing been a customer or distributor of the Group
(or any part thereof) in connection with carrying on the Professional Business
and has not been a regular customer or distributor of the Seller’s Group in
connection with carrying on the Consumer Business;

  12.1.3   induce or seek to induce any managerial, sales or professional
(including R&D) employee of the Group (“Restricted Person”) to become employed
or engaged whether as employee, consultant or otherwise by any member of the
Seller’s Group, whether or not such Restricted Person would thereby commit a
breach of his contract of service. The placing of an advertisement of a post
available to a member of the public generally and the recruitment of a person
through an employment agency shall not constitute a breach of this Clause
12.1.3, provided that no member of the Seller’s Group encourages or advises such
agency to approach any Restricted Person.

12.2   Protection of goodwill       The Seller and the other Relevant Sellers
undertake with the Purchaser and the other Relevant Purchasers that no member of
the Seller’s Group and no directors of the Seller Guarantor will, for one year
following the Closing Date, directly publicly say anything which

64



--------------------------------------------------------------------------------



 



    is intended to damage the goodwill or reputation of the Group or any member
of the Purchaser’s Group.

12.3   Exceptions       The restrictions in Clause 12.1 shall not operate to
prohibit any member of the Retained Group from:

  12.3.1   engaging in any activity in relation to the Consumer Business;    
12.3.2   until such time as the Retained Group obtains ownership or control of
100 per cent. of the shares of TSE, TSE continuing to operate its business in
accordance with the TSE arrangements from time to time, provided that the Seller
shall use reasonable endeavours to use its influence to prevent TSE from
changing (i) the TSE Territory and (ii) the sales profile of TSE, from those
that are in place at the date of the Offer Letter;     12.3.3   in the event
that the Seller obtains ownership or control of 100 per cent. of the shares of
TSE, continuing to operate the TSE business in the TSE Territory exclusively in
order to supply the Group;     12.3.4   subject to Clauses 12.3.2 and 12.3.3,
engaging in any activity in relation to the professional seed business other
than in the countries that comprise the TSE Territory as at the date of the
Offer Letter;     12.3.5   holding or being interested in up to 5 per cent. of
the outstanding issued share capital of a company listed on any stock exchange;
    12.3.6   fulfilling any obligation pursuant to this Agreement and any
agreement to be entered into pursuant to this Agreement; and     12.3.7  
subject to the acquisition of any shares pursuant to Clause 12.3.3 in TSE,
acquiring the whole or part of any business if the turnover of such business
which is attributable to activities which are of the same or similar type to the
Professional Business of the Group (the “Competing Activities”) represents less
than 20 per cent. of the turnover of the acquired business during the last
complete financial year of such acquired business preceding such acquisition
being agreed (whether or not subject to the satisfaction of conditions),
provided that, where (i) the Competing Activities comprise a distinct standalone
and separable business or (ii) the Competing Activities represent a turnover in
the previous financial year in excess of US$30m, then in either case the Seller
shall, within six months of completing such acquisition, first offer to the
Purchaser the opportunity to acquire the Competing Activities on a “first look”
basis and shall provide sufficient financial, business and other due diligence
information in order that the Purchaser may make a cash offer for the Competing
Activities (at no less a price than the Seller paid for the Competing
Activities) on a reasonably informed basis 60 days following receipt of
reasonably sufficient information. If the Seller, acting reasonably, rejects the
Purchaser’s offer, or if the Purchaser does not make a cash offer for the
Competing Activities within 60 days following receipt of reasonably sufficient
information, the Seller may retain the Competing Activities or sell, at its
discretion, to any third-party.

65



--------------------------------------------------------------------------------



 



12.4   Restrictions on the Purchaser and the Purchaser’s Group       The
Purchaser and the Relevant Purchasers undertake with the Relevant Sellers that
no member of the Purchaser’s Group and no directors or officers of any member of
the Purchaser’s Group will, for its own account or for that of any person, firm
or company, in the Relevant Territory for a period of 12 months commencing on
Closing, directly or indirectly, induce or seek to induce any managerial, sales
or professional employee of the Retained Group to become employed or engaged
whether as an employee, consultant or otherwise by any member of the Purchaser’s
Group, whether or not such employee would thereby commit a breach of his
contract of service. The placing of an advertisement of a post available to a
member of the public generally and the recruitment of a person through an
employment agency or with the agreement of the Seller shall not constitute a
breach of this Clause 12.4, provided that no member of the Purchaser’s Group
encourages or advises such agency to approach any such employee or encourages or
advises any such employee to respond to any such advertisement.   12.5  
Reasonableness of Restrictions       The Seller and the other Relevant Sellers
agree that the restrictions contained in this Clause 12 are no greater than are
reasonable and necessary for the protection of the interest of the Purchaser and
the other Relevant Purchasers but if any such restriction shall be held to be
void but would be valid if deleted in part or reduced in application, such
restriction shall apply with such deletion or modification as may be necessary
to make it valid and enforceable.   13   Guarantee   13.1   Seller’s Guarantee

  13.1.1   In consideration of the Purchaser and each other Relevant Purchaser
entering into this Agreement, the Seller Guarantor unconditionally and
irrevocably guarantees to the Purchaser (to the extent it is a beneficiary of an
obligation of a Relevant Seller) and the other Relevant Purchasers the due and
punctual performance and observance by each of the Relevant Sellers of all their
obligations, commitments, undertakings, covenants, warranties and indemnities
under or pursuant to this Agreement, any Local Transfer Document and the Tax
Indemnity (“Sellers’ Guaranteed Obligations”) to the extent of any limit on the
liability of the Seller and the other Relevant Sellers under this Agreement, any
Local Transfer Document and the Tax Indemnity and agrees to indemnify the
Purchaser and the other Relevant Purchasers against all reasonable costs
(including legal costs) which the Purchaser or the other Relevant Purchasers may
suffer or incur through or arising from the enforcement of this guarantee.

  13.1.2   If and whenever any of the Relevant Sellers defaults for any reason
whatsoever in the performance of any of the Sellers’ Guaranteed Obligations, the
Seller Guarantor shall forthwith upon demand unconditionally perform (or procure
the performance of) and satisfy (or procure the satisfaction of) the Sellers’
Guaranteed Obligations in regard to which such default has been made in the
manner prescribed by this Agreement, any Local Transfer Document and the Tax
Indemnity and so that the same benefits shall be conferred on the Purchaser and
the other Relevant Purchasers as they would have received if the Sellers’
Guaranteed

66



--------------------------------------------------------------------------------



 



      Obligations had been duly performed and satisfied by the Relevant Sellers.
The Seller Guarantor hereby waives any rights which it may have to require the
Purchaser and/or the other Relevant Purchasers to proceed first against or claim
payment from the Relevant Seller(s) to the intent that as between the Purchaser
and/or the other Relevant Purchasers and the Seller Guarantor the latter shall
be liable as principal debtor as if it has entered all undertakings, agreements
and other obligations jointly and severally with the Relevant Sellers.

  13.1.3   This guarantee is to be a continuing security and accordingly is to
remain in force until all Sellers’ Guaranteed Obligations shall have been
performed or satisfied and shall not be satisfied, discharged or affected by an
intermediate payment or settlement of account by, or change in the constitution
or control of, or the insolvency of or winding-up or analogous proceeding
relating to, any Relevant Seller. This guarantee is in addition to and without
prejudice to and not in substitution for any rights or security which the
Purchaser and the other Relevant Purchasers may now or hereafter have or hold
for the performance and observance of the Sellers’ Guaranteed Obligations.    
13.1.4   As a separate and independent obligation, the Seller Guarantor agrees
that any of the Sellers’ Guaranteed Obligations (including any monies payable)
which may not be enforceable against or recoverable from any of the Relevant
Sellers by reason of any legal limitation, disability or incapacity on or of any
of the Relevant Sellers or any other fact or circumstances (other than any
limitation imposed by this Agreement or Local Transfer Document or the Tax
Indemnity) shall nevertheless be enforceable against and recoverable from the
Seller Guarantor as though the same had been incurred by the Seller Guarantor
and the Seller Guarantor were the sole or principal obligor in respect thereof
and shall be performed or paid by the Seller Guarantor on demand.     13.1.5  
The liability of the Seller Guarantor under this Clause 13.1:

  (i)   shall not be released or diminished by any variation of the Sellers’
Guaranteed Obligations or any forbearance, neglect or delay in seeking
performance of the Sellers’ Guaranteed Obligations or any granting of time for
such performance;     (ii)   shall not be affected or impaired by reason of any
other fact or event which in the absence of this provision would or might
constitute or afford a legal or equitable discharge or release or a defence to a
guarantor; and     (iii)   shall not be affected by any arrangements which the
Purchaser and/or any other Relevant Purchaser(s) may make with the Relevant
Sellers or with another person which (but for this Clause 13.1) might operate to
diminish or discharge the liability of or otherwise provide a defence to a
surety.

13.2   The Purchaser’s Guarantee

  13.2.1   In consideration of the Seller and each other Relevant Seller
entering into this Agreement, the Purchaser unconditionally and irrevocably
guarantees to the Seller (to the extent it is a beneficiary of an obligation of
a Relevant Purchaser) and the other Relevant Sellers the due and punctual
performance and observance by each of the Relevant Purchasers of all their
obligations, commitments, undertakings, warranties and indemnities under or
pursuant to this Agreement, any Local

67



--------------------------------------------------------------------------------



 



      Transfer Document and the Tax Indemnity (the “Purchasers’ Guaranteed
Obligations”) to the extent of any limit on the liability of the Purchaser and
the other Relevant Purchasers under this Agreement, any Local Transfer Document
and the Tax Indemnity and agree to indemnify the Seller and the other Relevant
Sellers against all reasonable costs (including legal costs) which the Seller or
the other Relevant Sellers may suffer or incur through or arising from the
enforcement of this guarantee.

  13.2.2   If and whenever any of the Relevant Purchasers defaults for any
reason whatsoever in the performance of any of the Purchasers’ Guaranteed
Obligations, the Purchaser shall forthwith upon demand unconditionally perform
(or procure the performance of) and satisfy (or procure the satisfaction of) the
Purchasers’ Guaranteed Obligations in regard to which such default has been made
in the manner prescribed by this Agreement, any Local Transfer Document and the
Tax Indemnity and so that the same benefits shall be conferred on the Seller and
the other Relevant Sellers as they would have received if the Purchasers’
Guaranteed Obligations had been duly performed and satisfied by the Relevant
Purchaser. The Purchaser hereby waives any rights which it may have to require
the Seller and/or the other Relevant Sellers to proceed first against or claim
payment from the Relevant Purchaser(s) to the intent that as between the Seller
and/or other the Relevant Sellers and the Purchaser the latter shall be liable
as principal debtor as if it has entered all undertakings, agreements and other
obligations jointly and severally with the other Relevant Purchasers.     13.2.3
  This guarantee is to be a continuing security and accordingly is to remain in
force until all the Purchasers’ Guaranteed Obligations shall have been performed
or satisfied and shall not be satisfied, discharged or affected by an
intermediate payment or settlement of account by, or change in the constitution
or control of, or the insolvency of or winding-up or analogous proceeding
relating to, any Relevant Purchaser. This guarantee is in addition to and
without prejudice to and not in substitution for any rights or security which
the Seller and the other Relevant Sellers may now or hereafter have or hold for
the performance and observance of the Purchasers’ Guaranteed Obligations.    
13.2.4   As a separate and independent obligation, the Purchaser agrees that any
of the Purchasers’ Guaranteed Obligations (including any monies payable) which
may not be enforceable against or recoverable from any of the other Relevant
Purchasers by reason of any legal limitation, disability or incapacity on or of
any of the Relevant Purchasers or any other fact or circumstances (other than
any limitation imposed by this Agreement or Local Transfer Document or the Tax
Indemnity) shall nevertheless be enforceable against and recoverable from the
Purchaser as though the same had been incurred by the Purchaser and the
Purchaser were the sole or principal obligor in respect thereof and shall be
performed or paid by the Purchaser on demand.     13.2.5   The liability of the
Purchaser under this Clause 13.2:

  (i)   shall not be released or diminished by any variation of the Purchasers’
Guaranteed Obligations or any forbearance, neglect or delay in seeking
performance of the Purchasers’ Guaranteed Obligations or any granting of time
for such performance;

68



--------------------------------------------------------------------------------



 



  (ii)   shall not be affected or impaired by reason of any other fact or event
which in the absence of this provision would or might constitute or afford a
legal or equitable discharge or release or a defence to a guarantor; and    
(iii)   shall not be affected by any arrangements which the Seller and/or any
Relevant Seller(s) may make with the other Relevant Purchasers or with another
person which (but for this Clause 13.2) might operate to diminish or discharge
the liability of or otherwise provide a defence to a surety.

14   Confidentiality   14.1   Announcements       For 12 months after the date
of Closing, no announcement or circular in connection with the existence or the
subject matter of this Agreement shall be made or issued by or on behalf of any
member of the Retained Group or the Purchaser’s Group without the prior written
approval of the Seller and the Purchaser (such approval not to be unreasonably
withheld or delayed). This shall not affect any announcement or circular
required by law or any regulatory body or the rules of any stock exchange on
which the shares of either party (or its holding company) are listed but the
party with an obligation to make an announcement or issue a circular shall
consult with the other parties insofar as is reasonably practicable before
complying with such an obligation.   14.2   Confidentiality

  14.2.1   The Confidentiality Agreement shall cease to have any force or effect
from the date of this Agreement.

  14.2.2   Subject to Clauses 14.1 and 14.2.3:

  (i)   each of the parties shall treat as strictly confidential and not
disclose or use any information received or obtained as a result of entering
into this Agreement (or any agreement entered into pursuant to this Agreement)
which relates to:

  (a)   the provisions of this Agreement and/or any other Transaction Document;
or     (b)   the negotiations relating to this Agreement (and/or any such other
agreements);

  (ii)   the Seller shall, and shall procure that each other member of the
Retained Group shall, treat as strictly confidential and not disclose or use any
information relating to the Group Companies and Group Businesses following
Closing and any other information relating to the business, financial or other
affairs (including future plans and targets) of the Purchaser’s Group; and    
(iii)   the Purchaser shall, and shall procure that each other member of the
Purchaser’s Group shall, treat as strictly confidential and not disclose or use
any information relating to the business, financial or other affairs (including
future plans and targets) of the Seller’s Group including, prior to Closing, the
Group Companies and Group Businesses.

69



--------------------------------------------------------------------------------



 



  14.2.3   Clause 14.2.2 shall not prohibit disclosure or use of any information
if and to the extent:

  (i)   the disclosure or use is required by law, any regulatory body or any
stock exchange on which the shares of any party (or their holding company) are
listed (including where this is required as part of any actual or potential
offering, placing and/or sale of securities of any member of the Retained Group
or the Purchaser’s Group);     (ii)   the disclosure or use is required to vest
the full benefit of this Agreement in any party;     (iii)   the disclosure or
use is required for the purpose of any judicial, arbitral or analogous
proceedings arising out of this Agreement or any other Transaction Document or
the disclosure is made to a Tax Authority in connection with the Tax affairs of
the disclosing party;     (iv)   the disclosure is made to professional advisers
of any party on a need-to-know basis and on terms that such professional
advisers undertake to comply with the provisions of Clause 14.2.2 in respect of
such information as if they were a party to this Agreement;     (v)   the
information is or becomes publicly available (other than by breach of the
Confidentiality Agreement or of this Agreement);     (vi)   the other party has
given prior written approval to the disclosure or use;     (vii)   the
information is independently developed after Closing; or     (viii)   the
disclosure is to any competition authority and is required to facilitate the
satisfaction of the Competition Condition,

      provided that prior to disclosure or use of any information pursuant to
Clauses 14.2.3(i), 14.2.3(ii) or 14.2.3(iii), the party concerned shall, so far
as is practicable, promptly notify the other parties of such requirement with a
view to providing the other parties with the opportunity to contest such
disclosure or use, or otherwise to agree on the timing and content of such
disclosure or use.

15   Insurance   15.1   No Cover under Seller’s Group Insurance Policies from
Closing       Each of the Purchaser and the other Relevant Purchasers
acknowledges and agrees that from the Closing Date:

  15.1.1   no Group Company, and no Relevant Purchaser in relation to any Group
Businesses, will have or be entitled to the benefit of any Seller’s Group
Insurance Policy in respect of any event, act or omission that takes place after
the Closing Date and it shall be the sole responsibility of the Relevant
Purchasers to ensure that adequate insurances are put in place for the Group
with effect from the Closing Date; and

  15.1.2   neither the Seller nor any other Relevant Seller nor any other member
of the Seller’s Group shall be required to maintain any Seller’s Group Insurance
Policy for the benefit of the Group, provided that it shall not cancel with
retrospective effect

70



--------------------------------------------------------------------------------



 



      any “occurrence-based” Seller’s Group Insurance Policy under which that
part of the Group continues to be insured.

  15.2   Existing Claims under Seller’s Group Insurance Policies

  15.2.1   Each of the Seller and the other Relevant Sellers shall use
reasonable endeavours after the Closing Date to recover all monies due from
insurers in respect of any insurance claim which has been made before the
Closing Date by or on behalf of any Group Company or in relation to any Group
Business under any Seller’s Group Insurance Policy.     15.2.2   Each of the
Seller and the other Relevant Sellers shall, to the extent that the Losses in
respect of which the claim is made are not reflected in the Closing Statement or
have not been made good prior to Closing or to the extent that the Relevant
Purchasers in relation to the Group Businesses or the relevant Group Companies
have not already been indemnified prior to Closing in respect of the Losses
giving rise to the insurance claim, pay any monies received in respect of such
claim (after taking into account any deductible or excess and less any Taxation
suffered on the proceeds after taking account of any Tax relief obtained and
utilised in respect of any matter giving rise to the claim and any reasonable
out-of-pocket expenses suffered or incurred by the Seller, the Relevant Sellers
or any member of the Seller’s Group in connection with such claim) to the
Purchaser or, at the Purchaser’s written direction, the Group Company as soon as
practicable after receipt by the Retained Group, but in any event within 30 days
of such receipt.

  15.3   New Claims under Occurrence-Based Policies

  15.3.1   With respect to any event, act or omission relating to any Group
Company or any Group Business that occurred or existed or is attributable to the
period prior to Closing that is or is reasonably likely to be covered by an
“occurrence-based” Seller’s Group Insurance Policy, the Seller and/or Relevant
Sellers shall, at the direction of the Purchaser or the relevant Group Company,
make a claim under such insurance policy, provided that:

  (i)   neither the Seller nor any Relevant Seller shall be obliged to make any
such claim if and to the extent that such claim is covered by an insurance
policy held by the Purchaser or a member of the Purchaser’s Group;     (ii)  
the claim is notified to the Seller within 15 Business Days of the Purchaser or
other Relevant Purchaser or Group Company becoming aware of the claim and in any
event within three years after the Closing Date; and     (iii)   the Relevant
Purchaser or Group Company shall be liable for any deductible or excess payable
in respect of the claim.

  15.3.2   In the event that a Relevant Purchaser or Group Company notifies a
claim pursuant to Clause 15.3.1, the Seller or the Relevant Seller shall, at the
Purchaser’s or other Relevant Purchaser’s or the relevant Group Company’s cost,
make all necessary notifications and claims under the relevant Seller’s Group
Insurance Policy and the Relevant Purchaser or Group Company shall be entitled
to be paid any proceeds actually received under the Seller’s Group Insurance

71



--------------------------------------------------------------------------------



 



      Policy (less any deductible or excess actually paid by the Seller or the
Relevant Seller or any other member of the Seller’s Group and less any Taxation
suffered on the proceeds after taking account of any Tax relief obtained and
utilised in respect of any matter giving rise to the claim and any reasonable
out-of-pocket expenses suffered or incurred by the Relevant Seller or any other
member of the Seller’s Group), provided that:

  (i)   neither the Seller nor any Relevant Seller shall be required, pursuant
to any requests made by a Purchaser or other Relevant Purchaser or any Group
Company, to undertake or threaten litigation or incur any expenditure or
liability without being put in reasonably sufficient funds by the Purchaser, the
other Relevant Purchaser or the relevant Group Company prior to incurring any
such expenditure or liability;     (ii)   neither the Purchaser nor any other
Relevant Purchaser nor any Group Company shall be entitled to any proceeds
received by the Seller’s Group under any Seller’s Group Insurance Policy except
to the extent that such proceeds relate to a claim made pursuant to Clause
15.3.1 in respect of:

  (a)   an event, act or omission connected with the carrying on of the business
of any Group Company or any Group Business prior to Closing;     (b)   a Loss
for which the Purchaser or other Relevant Purchaser or the Group Company has not
already been reimbursed, indemnified or otherwise compensated for whether under
this Agreement or otherwise;

  (iii)   each of the Purchaser and each other Relevant Purchaser shall provide
(and shall procure that the Group Company also provides) all assistance,
information and co-operation reasonably requested by the Seller or any other
Relevant Seller or any of their representatives (including the insurers,
appointed claims handlers or any lawyers instructed in relation to such claim);
and     (iv)   each of the Purchaser and each other Relevant Purchaser shall or
shall procure that the Group Company shall pay or bear any deductible or excess
element of any such claim.

16   Other Provisions   16.1   Further Assurances       Each of the Seller and
the Purchaser shall from time to time execute, or procure the execution of, such
documents and perform such acts and things as either of them may reasonably
require to transfer the Shares and Group Businesses to the Relevant Purchasers
and to give the other the full benefit of this Agreement and any Local Transfer
Document.

72



--------------------------------------------------------------------------------



 



16.2   Whole Agreement

  16.2.1   This Agreement, together with the Disclosure Letter, Offer Letter,
the Tax Indemnity and the Purchase Price Allocation Agreement, contains the
whole agreement between the parties relating to the subject matter of this
Agreement at the date hereof to the exclusion of any terms implied by law which
may be excluded by contract and (except in the case of fraud or fraudulent
misrepresentation) supersedes any previous written or oral agreement between the
parties in relation to the matters dealt with in this Agreement.

  16.2.2   Each of the Purchaser and the other Relevant Purchasers acknowledges
that no member of the Purchaser’s Group has been induced to enter this Agreement
by any representation, warranty or undertaking not expressly incorporated into
it.

  16.2.3   Save as expressly provided in this Agreement, so far as is permitted
by law and except in the case of fraud or fraudulent misrepresentation, each of
the parties agrees and acknowledges that its only right and remedy in relation
to any representation, warranty or undertaking made or given in connection with
this Agreement shall be for breach of the terms of this Agreement to the
exclusion of all other rights and remedies (including those in tort or arising
under statute and any right to rescind this Agreement).

16.3   Reasonableness       Each of the parties confirms that it, and to the
extent applicable, each relevant member of the Seller’s Group or the Purchaser’s
Group, has received independent legal advice relating to all the matters
provided for in this Agreement, together with the Disclosure Letter, the Offer
Letter and the Tax Indemnity, including the terms of Clauses 12 and 16.2 and
agrees that the provisions of this Agreement are fair and reasonable.

16.4   No Assignment

  16.4.1   Except as otherwise expressly provided in this Agreement, no party
may, without the prior written consent of the Purchaser (in the case of the
Seller or any other Relevant Seller) or the Seller (in the case of the Purchaser
or any other Relevant Purchaser), assign, grant any security interest over, hold
on trust or otherwise transfer the benefit of the whole or any part of this
Agreement.

  16.4.2   Except as otherwise expressly provided in this Agreement, a party
may, without the consent of the other parties, assign to an Affiliate the
benefit of the whole or any part of this Agreement provided, however, that such
assignment shall not be absolute but shall be expressed to have effect only for
so long as the assignee remains an Affiliate of the party concerned and provided
also that the assignee shall not be entitled to receive under this Clause 16.4.2
any greater amount than that to which the relevant assignor would have been
entitled.

16.5   Third-Party Rights       A person who is not a party to this Agreement
has no right under the Contracts (Rights of Third Parties) Act 1999 to enforce
any term of, or enjoy any benefit under, this Agreement.

73



--------------------------------------------------------------------------------



 



16.6   Variation       No variation of this Agreement shall be effective unless
in writing and signed by or on behalf of each of the Seller and the Purchaser.

16.7   Method of Payment and Set-Off

  16.7.1   Payments pursuant to this Agreement shall be settled by payments
between the Seller, for itself and on behalf of the other Relevant Sellers, and
the Purchaser, for itself and on behalf of the other Relevant Purchasers.

  16.7.2   Any payments pursuant to this Agreement shall be effected by
crediting for same day value the account specified by the Seller or the
Purchaser (as the case may be) on behalf of the party entitled to the payment
(reasonably in advance and in sufficient detail to enable payment by telegraphic
or other electronic means to be effected) on or before the due date for payment.

  16.7.3   Payment of a sum in accordance with this Clause 16.7 shall constitute
a payment in full of the sum payable and shall be a good discharge to the payer
(and those on whose behalf such payment is made) of the payer’s obligation to
make such payment and the payer (and those on whose behalf such payment is made)
shall not be obliged to see to the application of the payment as between those
on whose behalf the payment is received.

16.8   Costs

  16.8.1   The Seller and the other Relevant Sellers shall bear all costs
incurred by them in connection with the preparation, negotiation and execution
of this Agreement, any Transaction Documents and the sale of the Group.

  16.8.2   The Purchaser and the other Relevant Purchasers shall bear all such
costs incurred by them in connection with the preparation, negotiation and
execution of this Agreement, any Transaction Documents and the purchase of the
Group.

16.9   Filing Fees, Notarial Fees, Registration, Stamp and Transfer Taxes and
Duties       The Relevant Purchasers shall bear the cost of all filing fees in
relation to any competition clearance required pursuant to Clause 4.1, notarial
fees and all registration, stamp and transfer taxes and duties or their
equivalents in all jurisdictions where such fees, taxes and duties are payable
as a result of the transactions contemplated by this Agreement. The Relevant
Purchasers shall be responsible for arranging the payment of all such fees,
taxes and duties, including fulfilling any administrative or reporting
obligation imposed by the jurisdiction in question in connection with the
payment of such fees, taxes and duties. The Relevant Purchasers shall indemnify
the Relevant Sellers or any other member of the Seller’s Group against any
Losses suffered by that Relevant Seller or member of the Seller’s Group as a
result of the Relevant Purchasers failing to comply with their respective
obligations under this Clause 16.9.

16.10   Interest       If any party defaults in the payment when due of any sum
payable under this Agreement (howsoever determined) the liability of that party
shall be increased to include interest on such sum from the date when such
payment is due until the date of actual payment (as

74



--------------------------------------------------------------------------------



 



    well after as before judgment) at a rate per annum of 2 percentage points
above LIBOR. Such interest shall accrue from day-to-day.

16.11   Grossing-up of Indemnity Payments, VAT

  16.11.1   All sums payable under this Agreement shall be paid free and clear
of all deductions, withholdings, set-offs or counterclaims whatsoever, save only
as required by law. If any deductions or withholdings are required by law, the
party making the payment shall (except in the case of interest payable under
Clause 7.5 or 16.10 or the Purchase Price) be obliged to pay to the other party
such sum as will, after such deduction or withholding has been made, leave the
other party with the same amount as it would have been entitled to receive in
the absence of any such requirement to make a deduction or withholding, provided
that, if either party to this Agreement shall have assigned the benefit in whole
or in part of this Agreement, then the liability of the other party under this
Clause 16.11.1 shall be limited to that (if any) which it would have been had no
such assignment taken place.

  16.11.2   If any Tax Authority charges to Taxation any payment made under this
Agreement pursuant to an indemnity, compensation or reimbursement provision
(other than Taxation attributable to a payment being treated as an adjustment to
the consideration for the Shares under the terms of the Agreement and other than
Taxation attributable to interest payable under Clause 16.10) then, except to
the extent that the amount of the indemnity, compensation or reimbursement
provision has been increased to take account of the Taxation that will be
charged on receipt, the amount so payable shall be grossed up by such amount as
will ensure that after payment of the Taxation so charged there shall be left a
sum equal to the amount that would otherwise be payable under this Agreement,
provided that, if either party to this Agreement shall have assigned the benefit
in whole or in part of this Agreement, then the liability of the other party
under this Clause 16.11.2 shall be limited to that (if any) which it would have
been had no such assignment taken place.

  16.11.3   Where any payment made under this Agreement pursuant to an
indemnity, compensation or reimbursement provision is paid to a person other
than a party to this Agreement but is treated as taxable in the hands of the
party, the payer shall also pay to the party such sum as shall reimburse such
party for all Taxation suffered by it in respect of the payment, provided that,
if either party to this Agreement shall have assigned the benefit in whole or in
part of this Agreement, then the liability of the other party under this Clause
16.11.3 shall be limited to that (if any) which it would have been had no such
assignment taken place.

  16.11.4   The recipient of an amount paid under this Clause 16 shall claim
from the appropriate Tax Authority any exemption, rate reduction, refund, credit
or similar benefit (including pursuant to any relevant double tax treaty) to
which it is entitled in respect of any deduction or withholding in respect of
which a payment has been made pursuant to Clause 16.11.1 and, for such purposes
shall, within any applicable time limits, submit any claims, notices, returns or
applications and send a copy thereof to the payer.

  16.11.5   If the recipient of a payment made under this Agreement receives a
credit for or refund of any Taxation payable by it or similar benefit by reason
of any deduction or

75



--------------------------------------------------------------------------------



 



      withholding for or on account of Taxation, then it shall reimburse to the
other party such part of such additional amounts paid to it pursuant to Clause
16.11.1 above as the recipient of the payment certifies to the other party will
leave it (after such reimbursement) in no better and no worse position than it
would have been in if the other party had not been required to make such
deduction or withholding.

  16.11.6   Where, under the terms of this Agreement, one party is liable to
indemnify or reimburse another party in respect of any costs, charges or
expenses, the payment shall include an amount equal to any VAT thereon not
otherwise recoverable by the other party, subject to that party using all
reasonable endeavours to recover such amount of VAT as may be practicable.

  16.11.7   If any payment under this Agreement constitutes the consideration
for a taxable supply for VAT purposes, then, in addition to that payment, the
payer shall pay any VAT due.

16.12   Notices

  16.12.1   Any notice or other communication in connection with this Agreement
(each, a “Notice”) shall be by post or by courier using an internationally
recognised courier company.

  16.12.2   A Notice to the Seller or any other Relevant Seller shall be sent to
such party at the following address, or such other person or address as the
Seller may notify to the Purchaser from time to time:         The Scotts
Miracle-Gro Company

                     
 
  Address:
  14111 Scottslawn Road
Marysville, OH 43041
USA          
 
  Attention:   Vincent C. Brockman   Title:  General Counsel  
 
  with copy to:            
 
  Linklaters LLP            
 
  Address:
  One Silk Street
London EC2Y 8HQ
UK          
 
  Attention:   Sarah Wiggins; and
Michael Sullivan        

  16.12.3   A Notice to the Purchaser or any other Relevant Purchaser shall be
sent to such party at the following address, or such other person or address as
the Purchaser may notify to the Seller from time to time:         Israel
Chemicals Ltd

                     
 
  Address:
  Millenium Tower
23 Aranha St.
Tel-Aviv 61070
Israel          
 
  Attention:   Elisa Haimowitz   Title:  Company Secretary

76



--------------------------------------------------------------------------------



 



  16.12.4   A Notice shall be effective upon receipt and shall be deemed to have
been received at the time of delivery, if delivered by registered post or
courier.

16.13   Invalidity

  16.13.1   If any provision in this Agreement shall be held to be illegal,
invalid or unenforceable, in whole or in part, in any respect under the law of
any relevant jurisdiction, the provision shall apply in such jurisdiction with
whatever deletion or modification is necessary so that the provision is legal,
valid and enforceable and gives effect to the commercial intention of the
parties and shall not affect or impair:

  (i)   the legality, validity or enforceability in that jurisdiction of any
other provision of this Agreement; or     (ii)   the legality, validity or
enforceability under the law of any other jurisdiction of that or any other
provision of this Agreement.

  16.13.2   To the extent it is not possible to delete or modify the provision,
in whole or in part, under Clause 16.13.1, then such provision or part of it
shall, to the extent that it is illegal, invalid or unenforceable in such
jurisdiction, be deemed not to form part of this Agreement in such jurisdiction
and the legality, validity and enforceability of the remainder of this Agreement
in such jurisdiction shall, subject to any deletion or modification made under
Clause 16.13.1, not be affected or impaired.

16.14   Counterparts       This Agreement may be entered into in any number of
counterparts, all of which taken together shall constitute one and the same
instrument. Any party may enter into this Agreement by executing any such
counterpart.   16.15   Resolution of Disputes       Any dispute arising out of
or in connection with this Agreement shall be referred first, by notice in
writing, to the Senior Representative of each party who shall meet and endeavour
to resolve the dispute between them within 20 days of such notice. The joint
written decision of the Senior Representatives shall be binding upon the
parties. If no agreement is reached between the Senior Representatives, the
provisions of Clause 16.16 will apply.   16.16   Governing Law and Submission to
Jurisdiction

  16.16.1   This Agreement and the documents to be entered into pursuant to it,
save as expressly referred to herein, and any non-contractual obligations
arising out of or in connection with it, shall be governed by and construed in
accordance with English law.     16.16.2   Any dispute arising out of or in
connection with this Agreement, including any question regarding its existence,
validity or termination, shall be referred to and finally resolved by
arbitration by the London Court of International Arbitration under its rules
(“Rules”), which Rules are deemed to be incorporated by reference into this
Agreement.

77



--------------------------------------------------------------------------------



 



  16.16.3   The tribunal shall consist of three (3) arbitrators. The seat of the
arbitration shall be the City of London, England. The language of the
arbitration shall be English. The resulting arbitral award shall be final and
binding upon the parties without right of appeal.

16.17   Appointment of Process Agent

  16.17.1   Each of the Seller and the other Relevant Sellers not incorporated
in England and Wales hereby irrevocably appoints Scotts Holdings Limited of
Salisbury House, Weyside Park, Godalming, Surrey GU7 1XE as its agent to accept
service of process in England and Wales in any legal action or proceedings
arising out of this Agreement, service upon whom shall be deemed completed
whether or not forwarded to or received by the Seller or the other Relevant
Sellers.     16.17.2   Each of the Seller and the other Relevant Sellers agrees
to inform the Purchaser in writing of any change of address of such process
agent within 28 days of such change.     16.17.3   If such process agent ceases
to be able to act as such or to have an address in England and Wales, each of
the Seller and the other Relevant Sellers irrevocably agrees to appoint a new
process agent in England and Wales acceptable to the Purchaser and to deliver to
the Purchaser within 14 days a copy of a written acceptance of appointment by
the process agent.     16.17.4   Each of the Purchaser and the other Relevant
Purchasers not incorporated in England and Wales hereby irrevocably appoints
Cleveland Potash Limited of Boultby Mine, Loftus, Saltburn by the Sea, Cleveland
TS13 4UZ as its agent to accept service of process in England and Wales in any
legal action or proceedings arising out of this Agreement, service upon whom
shall be deemed completed whether or not forwarded to or received by the
Purchaser or the other Relevant Purchasers.     16.17.5   Each of the Purchaser
and the other Relevant Purchasers agrees to inform the Seller in writing of any
change of address of such process agent within 28 days of such change.    
16.17.6   If such process agent ceases to be able to act as such or to have an
address in England and Wales, each of the Purchaser and the other Relevant
Purchasers irrevocably agrees to appoint a new process agent in England and
Wales acceptable to the Seller and to deliver to the Seller within 14 days a
copy of a written acceptance of appointment by the process agent.     16.17.7  
Nothing in this Agreement shall affect the right to serve process in any other
manner permitted by law or the right to bring proceedings in any other
jurisdiction for the purposes of the enforcement or execution of any judgment or
other settlement in any other courts.

This Agreement has been entered into on the date stated at the beginning.

78



--------------------------------------------------------------------------------



 



             
SIGNED by:
           
 
           
Yossi Shahar
 
      /s/ Yossi Shahar
 
   
 
  }        
and
         
 
         
Avi Doitchman
 
      /s/ Avi Doitchman
 
   
 
           
on behalf of Israel Chemicals Ltd.
           

 



--------------------------------------------------------------------------------



 



                 
SIGNED by
  David C. Evans   }   /s/ David C. Evans                     on behalf of The
Scotts Company LLC:          
 
               
 
               
SIGNED by
  David C. Evans   }   /s/ David C. Evans    
 
              on behalf of The Scotts Miracle-Gro Company:          
 
               
 
               
SIGNED by
  Edward R. Claggett   }   /s/ Edward R. Claggett   Attested by James Turoff
 
              on behalf of OM Scott International Investments Ltd:         /s/
James Turoff
 
             
 
               
 
               
SIGNED by
  James Hagedorn:   }   /s/ James Hagedorn    
 
             
 
               
 
               
 
               
SIGNED by
  R. W. Daniels   }   /s/ R. W. Daniels    
 
              on behalf of Scotts France Holdings SARL:          
 
               
 
               
SIGNED by
  Edward R. Claggett   }   /s/ Edward R. Claggett   Attested by James Turoff
 
              on behalf of Scotts Holdings Limited:         /s/ James Turoff
 
             
 
             
 
               
SIGNED by
  Edward R. Claggett   }   /s/ Edward R. Claggett    
 
              on behalf of Scotts-Sierra Investments,Inc.:                    
 
               
SIGNED by
  Edward R. Claggett   }   /s/ Edward R. Claggett    
 
              on behalf of OMS Investments, Inc.:          
 
             

 



--------------------------------------------------------------------------------



 



                 
SIGNED by
  Edward R. Claggett   }   /s/ Edward R. Claggett   Attested by James Turoff
 
              on behalf of The Scotts Company (UK) Ltd.:         /s/ James
Turoff

             
 
               
SIGNED by
  Edward R. Claggett   }   /s/ Edward R. Claggett    
 
              on behalf of Scotts Australia Pty. Ltd.:          
 
             
 
               
SIGNED by
  Edward R. Claggett   }   /s/ Edward R. Claggett    
 
              on behalf of Scotts Poland Sp. z o.o.:          
 
             
 
               
SIGNED by
  name illegible   }   /s/ signature illegible    
 
              on behalf of Euro Clearon Netherlands B.V.:          

             
 
               
SIGNED by
  name illegible   }   /s/ signature illegible    
 
              on behalf of PM Chemicals S.r.l:          
 
               
SIGNED by
  name illegible   }   /s/ signature illegible    
 
              on behalf of ICL North America Inc.:          
 
             
 
               
SIGNED by
  Dr. A. Kramer   }   /s/ Dr. A. Kramer    
 
              on behalf of Anti Germ France SAS:          
 
             
 
               
SIGNED by
  name illegible and Graham Clarke   }   /s/ signature illegible and Graham
Clarke    
 
              on behalf of ICL Horticulture UK Limited:          

             
 
               
 
               
SIGNED by
  Michael Wainwright   }   /s/ Michael Wainwright    
 
              on behalf of Fibrisol Australia Pty Ltd.:          

             
 
               

 



--------------------------------------------------------------------------------



 



             
SIGNED by
  name illegible   }   /s/ signatures illegible
 
          on behalf of Bk Giulini Polska Sp. z.o.o.:      
 
           
 
           
SIGNED by
  T.H.M. Laaper   }   /s/ T.H.M. Laaper
 
          on behalf of Amsterdam Fertilizers B.V.:      

 



--------------------------------------------------------------------------------



 



Schedule 1
Part 1
Details of the Share Sellers, Shares etc.
(Clause 2.1.1)

              (1)   (2)   (3)   (4) Name of Share Seller   Name of Company  
Shares   Name of Share Purchaser
OM Scott International Investments Ltd.
  Scotts International B.V.   120,001   Euro Clearon Netherlands B.V.
 
           
OM Scott International Investments Ltd.
  Scotts Italia S.r.l.   94,525   PM Chemicals S.r.l
 
           
James Hagedorn
  Scotts Italia S.r.l.   4,975   PM Chemicals S.r.l
 
           
The Scotts Company LLC
  Scotts-Sierra Horticultural Products Company   Class A Common shares: 101  
ICL North America Inc.
 
      Class B Common share: 1    
 
           
Scotts France Holdings SARL
  Scotts France SARL   52,155   Anti Germ France SAS
 
           
Scotts Holdings Limited
  Scotts France SARL   1   Anti Germ France SAS
 
           
Scotts-Sierra Investments, Inc.
  The Scotts Company, Kenya Ltd.   1   Scotts International B.V.
 
           
OMS Investments, Inc.
  The Scotts Company, Kenya Ltd.   1   Amsterdam Fertilizers B.V.
 
           
Scotts-Sierra Investments, Inc.
  Scotts PBG Malaysia Sdn. Bhd.   50,002   Scotts International B.V.

83



--------------------------------------------------------------------------------



 



Part 2
Details of the Business Sellers, Group Businesses etc.
(Clause 2.1.1)

          (1)   (2)   (3) Name of Business Seller   Brief Description of Group
Business   Name of Business Purchaser
The Scotts Company (UK) Ltd.
  The Professional Business carried on by The Scotts Company (UK) Ltd. as at
Closing, including the properties set out in Part 2 of Schedule 3, the contracts
relating to the Professional Business as set out in Schedule 5 and the assets as
set out in Part 1 of Schedule 16, excluding, for the avoidance of doubt, the
Excluded Assets and the Excluded Liabilities.   ICL Horticulture UK Limited
 
       
Scotts Australia Pty. Ltd.
  The Professional Business carried on by Scotts Australia Pty. Ltd. as at
Closing, including the contracts relating to the Professional Business as set
out in Schedule 5, excluding, for the avoidance of doubt, the Excluded Assets
and the Excluded Liabilities.   Fibrisol Australia Pty Ltd.
 
       
Scotts Poland Sp. z o.o.
  The Professional Business carried on by Scotts Poland Sp. z o.o. as at
Closing, including the contracts relating to the Professional Business as set
out in Schedule 5, excluding, for the avoidance of doubt, the Excluded Assets
and the Excluded Liabilities.   Bk Giulini Polska Sp. z.o.o.

84



--------------------------------------------------------------------------------



 



Schedule 2
Companies and Subsidiaries

         
1
  Particulars of the Companies    
 
       
 
  Name of Company:   Scotts International B.V.
 
       
 
  Registered Number:   14027868
 
       
 
  Registered/Principal Office:   Nijverheidsweg 1-5, 6422 PD Heerlen, The
Netherlands
 
       
 
  Date and place of incorporation:   8 January 1975 in Heerlen
 
       
 
  Issued share capital:   120,001 shares
 
       
 
  Authorised share capital:   200,000 ordinary shares of €0.15 each
 
       
 
  Shareholders and shares held:   OM Scott International Investments Ltd.:
120,001 shares (100 per cent. of issued)
 
       
 
  Directors:   Fredericus Johannes Lambertus Bosch and Edward Ray Claggett
 
       
 
  Secretary:   Clifford Chance LLP
 
       
 
  Managing Director/Chief Executive Officer:   None
 
       
1.1
  Particulars of the Subsidiaries    
 
       
 
  Name of Subsidiary:   Scott O.M. España S.A.
 
       
 
  Registered Number:   Page T-221, Volume 679, Sheet 23 (commercial register of
Tarragona)
 
       
 
  Registered/Principal Office:   Avenida Roma 15, 1* 1a edificio
Diagonal
Tarragona
Spain
 
       
 
  Date and place of incorporation:   18 June 1986
 
       
 
  Issued share capital:   €968,511.5 (16,115 shares)
 
       
 
  Authorised share capital:   16,115 bearer shares of €60.1 each
 
       
 
  Shareholders and shares held:   Scotts International B.V.: 16,115 shares (100
per cent.)
 
       
 
  Directors:   Fredericus Johannes Lambertus Bosch, Wolter Van Rest and Edward
Ray Claggett
 
       
 
  Secretary:   Wolter Van Rest
 
       
 
  Managing Director/Chief Executive Officer:   Fredericus Johannes Lambertus
Bosch

85



--------------------------------------------------------------------------------



 



         
 
  Name of Subsidiary:   Scotts Deutschland GmbH
 
       
 
  Registered Number:   HRB130653
 
       
 
  Registered/Principal Office:   Veldhauserstrasse 197, 48527 Nordhorn, Germany
 
       
 
  Date and place of incorporation:   27 March 1991
 
       
 
  Issued share capital:   1 share (valued at DM49,500) and 1 share (valued at
DM500)
 
       
 
  Authorised share capital:   DM50,000
 
       
 
  Shareholders and shares held:   Scotts International B.V.: 50,000 (100 per
cent. of issued)
 
       
 
  Directors:   Fredericus Johannes Lambertus Bosch, Edward Ray Claggett, Dr.
Antonius Willenborg and Dr Winard Rose
 
       
2
  Particulars of the Companies    
 
       
 
  Name of Company:   Scotts-Sierra Horticultural Products Company
 
       
 
  Tax ID Number:   94-1634227
 
       
 
  Registered/Principal Office:   14111 Scottslawn Road, Marysville, Ohio 43041
 
       
 
  Date and place of incorporation:   26 September 1966 in California
 
       
 
  Issued share capital:   Class A Common shares: US$0.101 (101 shares)
 
       
 
      Class B Common share: US$0.001 (1 share)
 
       
 
  Authorised share capital:   6,099,900 Class A Common shares of US$0.001 each
 
       
 
      100 Class B Common shares of US$0.001 each
 
       
 
  Shareholders and shares held:   The Scotts Company LLC:
 
       
 
      Class A Common: 101 shares (100 per cent. of issued)
 
       
 
      Class B Common: 1 share (100 per cent. of issued)

86



--------------------------------------------------------------------------------



 



         
 
  Name of Company:   Scotts-Sierra Horticultural Products Company
 
       
 
  Directors:   James Hagedorn, Vincent Brockman and David Evans
 
       
 
  Secretary:   Vincent Brockman
 
       
 
  Managing Director/Chief Executive Officer:   James Hagedorn
 
       
2.1
  Particulars of the Subsidiaries    
 
       
 
  Name of Company:   Scotts-Sierra Crop Protection Company
 
       
 
  Tax ID Number:   77-0153275
 
       
 
  Registered/Principal Office:   14111 Scottslawn Road
 
       
 
      Marysville
 
       
 
      Ohio 43041
 
       
 
      USA
 
       
 
  Date and place of incorporation:   2 June 1987 in California
 
       
 
  Issued share capital:   100 shares
 
       
 
  Authorised share capital:   100 shares
 
       
 
  Shareholders and shares held:   Scotts-Sierra Horticultural Products Company
 
       
 
      100 shares
 
       
 
  Directors:   James Hagedorn, Vincent C. Brockman and David Evans
 
       
 
  Secretary:   Vincent C. Brockman
 
       
 
  Managing Director/Chief Executive Officer:   James Hagedorn
 
       
3
  Particulars of the Companies    
 
       
 
  Name of Company:   Scotts France SARL
 
       
 
  Registered Number:   337 569 693 RCS Lyon
 
       
 
  Registered/Principal Office:   21 Chemin de la Sauvegarde
 
      69130 Ecully
 
      France
 
       
 
  Date and place of incorporation:   8 July 1986
 
       
 
  Issued share capital:   €795,379 (52,156 shares)
 
       
 
  Authorised share capital:   52,156 shares of €15.25 each

87



--------------------------------------------------------------------------------



 



         
 
  Name of Company:   Scotts France SARL
 
       
 
  Shareholders and shares held:   Scotts France Holdings SARL: 52,155 shares
(99.998 per cent. of issued share capital)
 
       
 
      Scotts Holdings Limited UK: 1 share (0.002 per cent. of issued share
capital)
 
       
 
  Directors:   Fredericus Johannes Lambertus Bosch and Arnoud Touw
 
       
4
  Particulars of the Companies    
 
       
 
  Name of Company:   The Scotts Company Kenya Ltd.
 
       
 
  Registered Number:   C85614
 
       
 
  Registered/Principal Office:   The Alpha Centre Mombasa Road, L.R. Number
209/120428, Nairobi, Kenya
 
       
 
  Date and place of incorporation:   17 May 1999
 
       
 
  Issued share capital:   KSH40 (2 shares)
 
       
 
  Authorised share capital:   2,000 shares of KSH20 each
 
       
 
  Shareholders and shares held:   Scotts-Sierra Investments, Inc.: 1 share (50
per cent. of issued)
 
       
 
      OMS Investments, Inc.: 1 share (50 per cent. of issued)
 
       
 
  Directors:   Fredericus Johannes Lambertus Bosch, Edward Ray Claggett and Paul
Boers
 
       
 
  Secretary:   David White and Associates
 
       
5
  Particulars of the Companies    
 
       
 
  Name of Company:   Scotts Italia S.r.l.
 
       
 
  Registered Number:   031536002
 
       
 
  Registered/Principal Office:   Via Daniele Monterumici 8, 31100 Treviso,
Italy
 
       
 
  Date and place of incorporation:   4 October 1995, Treviso
 
       
 
  Issued share capital:   €99,500 (99,500 shares)
 
       
 
  Authorised share capital:   99,500 shares of €1 each

88



--------------------------------------------------------------------------------



 



         
 
  Name of Company:   Scotts Italia S.r.l.
 
       
 
  Shareholders and shares held:   OM Scotts International Investments Ltd.:
94,525 shares (95 per cent. of issued)
 
       
 
      James Hagedorn: 4,975 share (5 per cent. of issued)
 
       
 
  Directors:   Wolter Van Rest, Edward Ray Claggett and Fredericus Johannes
Lambertus Bosch
 
       
 
  Chairman:   Wolter Van Rest
 
       
6
  Particulars of the Companies    
 
       
 
  Name of Company:   Scotts PBG Malaysia Sdn. Bhd.
 
       
 
  Registered Number:   505498-A
 
       
 
  Registered/Principal Office:   Wisma Goshen 2nd floor, 60, 62 & 64 Jalan SS
22/21, Damansara Jaya, 47400 Petaling Jaya, Selangor, Malaysia
 
       
 
  Date and place of incorporation:   16 February 2000
 
       
 
  Issued share capital:   MYR50,002 (50,002 shares)
 
       
 
  Authorised share capital:   100,000 shares of MYR1 each
 
       
 
  Shareholders and shares held:   Scotts-Sierra Investments, Inc.: 50,002 shares
(100 per cent. of issued)
 
       
 
  Directors:   Edward Ray Claggett, Woon Chee Cheong, Guilhem Pierre Georges
Pinault, Sivagami A/P Mariappan
 
       
 
  Secretaries:   Wong Lee May
 
      Eng Soo Funn
 
      Lam Lee San

89



--------------------------------------------------------------------------------



 



Schedule 3
The Properties
Part 1
Group Companies’ Properties

1   Group Companies’ Owned Properties   1.1   Properties owned by Scotts
International B.V.

      Property Description   Land registry code (kadastrale aanduiding)
1 ha 80 a 50 ca in size of land at Nijverheidsweg 5, 6422 PD Heerlen, The
Netherlands
  HEERLEN F 5274
 
   
1 ha, 92 a and 60 ca in size of buildings at Nijverheidsweg 1 and 36422 PD
Heerlen, The Netherlands
  HEERLEN F 5861

2   Group Companies’ Leased Properties   2.1   Properties leased by Scotts
International B.V.

              Brief Description of             the Property   Date of Lease  
Original Parties   Term
Approximately 1,109 square metres of office space (including the use of parking
lots) on the second and third floors of the office building at Koeweistraat 4,
Waardenburg, The Netherlands (Land registry code (kadastrale aanduiding)
WAARDENBURG X 1243)
  9 December 2005   (1) F.J. van Engelen and L.A. Agterberg

(2) Scotts International B.V.   Three years from 1 December 2005. Thereafter,
the lease agreement is extended for three years until 30 November 2011 and,
thereafter, for subsequent periods of five years
 
           
Commercial building and land (1 ha 1 a 70 ca) at Nijverheidsweg 3A, 6422 PD
Heerlen, The Netherlands (Land registry code (kadastrale aanduiding) HEERLEN F
5862)
  18 May 2010   (1) FGH Bank N.V.

(2) Scotts International B.V.   15 years from 1 May 2010

90



--------------------------------------------------------------------------------



 



              Brief Description of             the Property   Date of Lease  
Original Parties   Term
Commercial building and land (approximately 11,000 square metres) at Oude
Roderweg 18, 6422 PD Heerlen, The Netherlands (Land registry code (kadastrale
aanduiding) HEERLEN F 6034: formerly HEERLEN F5997)
  18 February 2008   (1) BAM Utiliteitsbouw B.V

(2) Scotts International B.V.   15 years from 1 October 2008
 
           
108 square metre
  15 August 2006   (1) Mr and Mrs Jenõ Lucz
  Extended term:
apartment (and 1 parking lot and 14m2 storage in separate garage) located in
Budakeszi, Szanatóriumu. 4.I.em, Hungary
     
(2) Scotts International B.V. (Magyarországi Kèpviselete)   three years from 31
July 2009

2.2   Properties leased by Scotts Italia S.r.l.

              Brief Description of             the Property   Date of Lease  
Original Parties   Term
Treviso Sales Office “Piazza Eden”, located in Treviso, Via Daniele Monterumici
— Giuseppe Verdi, registered with the Treviso Cadastre Register (Catasto
Fabbricati) under Section D, sheet no. 4, map 1211 sub 310, cat A/10, map 1211
sub 396, cat A/10 and Treviso car park
  10 May 2005   (1) Giorgiana Marchesi

(2) Scotts Italia S.r.l.   Six years from 1 June 2005. The lease agreement will
expire on 31 May 2011 (“Expiration Date”). Unless a party withdraws from the
lease agreement (pursuant to articles 28 and 29 of law 392/1978), by means of a
written notice served to the other party at least 12

91



--------------------------------------------------------------------------------



 



                          Brief Description of             the Property   Date
of Lease   Original Parties   Term
spaces, located in Treviso, registered with the Treviso Cadastre Register
(Catasto Fabbricati) under Section D, sheet no. 4 map 1211 sub 289, map 1211 sub
290, map 1211 sub 291, map 1211 sub 292, map 1211 sub 293 particle nos. 743,
744, 746, 759, 748, 159 and 633
          months before the Expiration Date (i.e. 31 May 2010), the lease
agreement will be automatically renewed for a six-year period until 31 May 2017.
 
           
Garage located in Treviso, Via Daniele Monterumici - Cadastre Register (Catasto
Fabbricati) under Section D, map 1211, sub 355 Sheet 4. 18sqm
  2 October 2006   (1) Pagi S.r.l.

(2) Scotts Italia S.r.l.   The lease agreement will expire on 2 Oct 2007
(“Expiration Date”). Unless a party withdraws from the lease agreement by means
of a written notice served to the other party at least three months before the
Expiration Date (or the next anniversary of the Expiration Date), the lease
agreement will be automatically renewed for a one-year period.

2.3   Properties leased by Scott O.M. España S.A.

              Brief Description of             the Property   Date of Lease  
Original Parties   Term
Office number 1 located at Avenida de Roma 15, Tarragona, Spain, and parking
spaces number 25 and 26
  17 October 2005   (1) Covas Arnau S.L.

(2) Scott O.M. España S.A.   Initial term of three years from 17 October 2005.
Once such period has expired, the lease can be automatically extended (tácita
reconducción) on a monthly basis.

92



--------------------------------------------------------------------------------



 



2.4   Properties leased by Scotts Deutschland GmbH

              Brief Description of             the Property   Date of Lease  
Original Parties   Term
Apartment 2 (ground floor left — used as office), one cellar room, 53,90 sqm,
three parking lots located at Veldhauser Str. 197-199, 48527 Nordhorn, Germany
  16 October 1993   (1) Ellen Kamphorst

(2) Grace-Sierra Deutschland GmbH   From December 1993 until November 1998,
subject to automatic annual extension for further periods of 12 months if not
terminated six months prior to the end of the relevant extension period.
 
           
Apartment 1 (ground floor left — used as office), 76,80 sqm, four parking lots
located at Veldhauser Str. 197-199, 48527 Nordhorn, Germany
  16 October 1993   (1) Helga Kamphorst

(2) Grace-Sierra Deutschland GmbH   From December 1993 until November 1998,
subject to automatic statutory extension unless terminated by serving a
termination notice three months in advance.
 
           
Office space (72 sqm) located at Veldhauser Str. 197, 48527 Nordhorn, Germany
and one parking space
  17 May 2005   (1) Monika Wasserman

(2) Scotts Deutschland Gmbh   Indefinite term from 1 June 2005 subject to
termination by either party by service of three months’ notice, to expire at the
end of a calendar quarter.

2.5   Properties leased by The Scotts Company Kenya Ltd.

                          Brief Description of             the Property   Date
of Lease   Original Parties   Term
Land situated in the city of Nairobi in the Nairobi area of the Republic of
Kenya (0.0551 hectare), land reference number: 209/12042/8, Land Survey Plan
Number 211735
  20 December 2005   (1) Akshrap Holdings Limited

(2) The Scotts Company Kenya Ltd.   Five years and six months as of 1 April 2005
(as at the date hereof, a periodic tenancy based on continued occupation of the
Property following expiry of the term)

93



--------------------------------------------------------------------------------



 



2.6   Properties leased by Scotts-Sierra Horticultural Products Company

              Brief Description of             the Property   Date of Lease  
Original Parties   Term
6.316 hectares of land located at 7200 Investment Drive, North Charleston, South
Carolina, USA
  1 September 1989
(Amended 17 December 1999 and 7 July 2005)   (1) Landmark Enterprises, Inc.

(2) Scotts-Sierra Horticultural Products Company (successor to Sierra Chemical
Company)   10 years as of 1 October 1989 through to 28 February 2015 (pursuant
to amendments)

2.7   Properties leased by Scotts PBG Malaysia Sdn. Bhd.

              Brief Description of             the Property   Date of Lease  
Original Parties   Term
Unit C-8-1.1, Level 8, Block C (1,009 sq ft), Mines Waterfront Business Park, No
3, Jalan Tasik, Mines Resort City, 43300 Selangor, Malaysia
  15 October 2010   (1) Mines Waterfront Business Park Sdn. Bhd.

(2) Scotts PBG Malaysia Sdn. Bhd.   Two years from 1 October 2010

3   Encumbrances in respect of the Group Companies’ Properties   3.1   Office
space located at Koeweistraat 4, Waardenburg, The Netherlands (Part 1 of
Schedule 3, paragraph 2.1)

  3.1.1   Bank guarantee for an unlimited period dated 3 March 1997 provided by
ABN AMRO Bank B.V. in the name of Scotts International B.V. and with F.J. van
Engelen as beneficiary(ies) for an amount of Euro 90,525.34 with an annual
guarantee commission of one per cent. of the amount of the Bank guarantee.    
3.1.2   A right in rem (zakelijk recht) in favour of Vitens B.V. in accordance
with Section 5 paragraph 3 under B of the Public Works (Removal of Impediments
in Private Law) Act (Wet Belemmeringenwet Privaatrecht).     3.1.3   The
following obligations attached to the capacity of lessee (kwalitatieve
verplichtingen) have been included in the notarial deed of transfer dated 20
February 2007 between (1) Messrs. Agterberg and Van Engelen and
(2) Exploitatiemaatschappij Hakfort B.V. in relation to, among others, the
office building and parking lots located at Koeweistraat 4, Waardenburg, The
Netherlands with Land Registry code WAARDENBURG X 1243:

  (i)   to refrain from any open storage of materials and/or substances unless
authorised by representative bodies of the municipality of Waardenburg;

94



--------------------------------------------------------------------------------



 



  (ii)   to make a proportional and reasonable financial contribution to the
costs of a shuttle service during rush hour to transport employees working at
business park “Slimwei” and the Zaltbommel train station;     (iii)   to have,
hold and maintain various pipes in favour of public utility companies and to
permit construction and maintenance of such pipes; and     (iv)   to have, hold
and maintain a pressure pipe in favour of Zuiveringsschap Rivierengebied.

3.2   Office space located at Oude Roderweg 18, Heerlen, The Netherlands (Part 1
of Schedule 3, paragraph 2.1)       Bank guarantee for an unlimited period dated
11 December 2008 provided by ABN AMRO Bank B.V. in the name of Scotts
International B.V. and with BAM Utiliteitsbouw B.V. as beneficiary, for an
amount of Euro 68,437, with an annual guarantee commission of one per cent. of
the amount of the bank guarantee.   3.3   Treviso Sales Office and car park
spaces located in Treviso, Via Daniele Monterumici — Giuseppe Verdi (Part 1 of
Schedule 3, paragraph 2.2)       Pursuant to article 12 of the lease set out in
paragraph 2.2 of Part 1 of Schedule 3, the tenant granted to the landlord an
amount of Euro 9,000, as guarantee for the performance of its obligations set
forth under the lease.   3.4   Land located at 7200 Investment Drive, North
Charleston, South Carolina, USA (Part 1 of Schedule 3, paragraph 2.6)

  3.4.1   Indenture dated 17 December 1999 made between Landmark Enterprises,
Inc. and Scotts-Sierra Horticultural Products Company (the successor in interest
to Sierra Chemical Company).     3.4.2   Indenture dated 7 July 2005 made
between Landmark Enterprises, Inc. and Scotts-Sierra Horticultural Products
Company (the successor in interest to Sierra Chemical Company).

3.5   Unit 1.1, Level 8, Block C, Mines Waterfront Business Park, No 3, Jalan
Tasik, Mines Resort City, 43300 Selangor, Malaysia (Part 1 of Schedule 3,
paragraph 2.7)       Letter of Offer from Mines Waterfront Business Park Sdn Bhd
to Scotts PBG Malaysia Sdn. Bhd. dated 6 May 2010.   4   Provisions relating to
the second Property referred to at paragraph 2.1 of Part 1 of Schedule 3.   4.1
  The following definitions apply in paragraph 4 of Part 1 of this Schedule 3;  
    “Dutch Tenant” means Scotts International B.V.;       “Duty to Inform” means
the duty to inform the Nijverheidsweg Landlord of the decision with respect to
the sale to the Relevant Purchaser of the Shares in the Dutch Tenant;

95



--------------------------------------------------------------------------------



 



    “Nijverheidsweg Landlord” means the person entitled to the immediate
reversion to the Nijverheidsweg Lease; and       “Nijverheidsweg Lease” means
the lease of the Group Company Property listed second at paragraph 2.1 of Part 1
of this Schedule 3 dated 18 May 2010 and made between FGH Bank N.V. (1) and the
Dutch Tenant (2).   4.2   Duty to Inform       The Relevant Seller shall procure
that the Dutch Tenant meets the Duty to Inform as required by clause 12 of the
general terms of the Nijverheidsweg Lease within 10 Business Days hereof.   4.3
  Additional security required by Nijverheidsweg Landlord       In case, further
to the Dutch Tenant meeting the Duty to Inform, the Nijverheidsweg Landlord
requires additional security for the performance of the terms of the
Nijverheidsweg Lease, the Seller and the Purchaser will discuss the conditions
of the additional security prior to the Dutch Tenant agreeing on any such
additional security.   5   Provisions relating to the Property referred to at
paragraph 2.5 of Part 1 of Schedule 3   5.1   Interpretation       The following
definitions apply in paragraph 5 of Part 1 of this Schedule 3:       “Change of
Control Consent” means the consent by the Nairobi Landlord to the sale to the
Relevant Purchaser of the Shares in the Nairobi Tenant;       “Nairobi Landlord”
means the person entitled to the immediate reversion to the Nairobi Lease;      
“Nairobi Lease” means the expired lease of the Nairobi Property dated 20
December 2005 and made between Akshrap Holdings Limited (1) and the Nairobi
Tenant (2);       “Nairobi Periodic Tenancy” means the tenancy subsisting in
relation to the Nairobi Property based on the Nairobi Tenant’s continued
occupation of the Nairobi Property after the expiry of the term of the Nairobi
Lease;       “Nairobi Property” means the Group Company Property listed at
paragraph 2.5 of Part 1 of this Schedule 3;       “Nairobi Renewal Lease” means
a renewal lease of the Nairobi Property to be entered into between Akshrap
Properties Limited (1) and the Nairobi Tenant (2); and       “Nairobi Tenant”
means The Scotts Company Kenya Ltd.   5.2   Change of Control Consent

  5.2.1   The Relevant Seller shall procure that the Nairobi Tenant applies, as
appropriate, for:

  (i)   the Change of Control Consent, as required by clause 3(o) of the Nairobi
Renewal Lease; or

96



--------------------------------------------------------------------------------



 



  (ii)   (if the Nairobi Renewal Lease is completed after the date hereof but
prior to Closing) the Change of Control Consent, as requied by clause 3(o) of
the Nairobi Renewal Lease; or     (iii)   (if the Nairobi Renewal Lease has not
been completed by Closing and the Nairobi Tenant continues to occupy the Nairobi
Property pursuant to the Nairobi Periodic Tenancy pending completion of the
Nairobi Renewal Lease) the Change of Control Consent, as requied by clause 3(o)
of the Nairobi Renewal Lease as if the Nairobi Renewal Lease was already in
force.

  5.2.2   The Relevant Purchaser shall, at its own cost and without delay
following the application referred to in paragraph 5.2.1:

  (i)   supply all such information, accounts and references as the Nairobi
Landlord or the Relevant Seller may reasonably require in connection with an
application for or consideration of the application for the Change of Control
Consent;     (ii)   ensure that any amendments that the Relevant Purchaser
proposes to make to the form of Change of Control Consent or to any document
mentioned in paragraph 5.2.2(iii) that has been submitted to the Nairobi
Landlord or to the Nairobi Landlord’s lawyers are communicated promptly to the
Seller’s Lawyers;     (iii)   supply, procure or enter into any such guarantees,
rental or other deposits, direct covenants or other security for the performance
of the tenant covenants of the Nairobi Tenant as may be properly required under
the Nairobi Lease, the Nairobi Renewal Lease or the Nairobi Periodic Tenancy (as
appropriate) or as the Nairobi Landlord or any superior landlord may reasonably
require;     (iv)   use reasonable endeavours to obtain the Change of Control
Consent;     (v)   keep the Relevant Seller fully informed;     (vi)   give the
Relevant Seller notice immediately on obtaining the Change of Control Consent
and provide the Relevant Seller with a copy of the Change of Control Consent as
soon as reasonably practicable thereafter; and     (vii)   (if required) execute
the documents containing the Change of Control Consent and execute or procure
the execution of the documents (if any) required to be entered into pursuant to
paragraph 5.2.2(iii), each in the form reasonably required by the Nairobi
Landlord or by any superior landlord. The Relevant Purchaser will return all
such documents duly executed to the Seller’s Lawyers as soon as reasonably
practicable after the engrossment has been submitted to the Purchaser’s Lawyers.

  5.2.3   Subject to paragraph 5.3, the Relevant Seller shall procure that the
Nairobi Tenant executes the documents containing the Change of Control Consent
(if properly required by the Nairobi Landlord).     5.2.4   The Relevant
Purchaser shall be responsible for and shall pay on demand the proper costs of
the Nairobi Landlord, any superior landlord and their respective professional
advisers in connection with the application for, and consideration and

97



--------------------------------------------------------------------------------



 



      grant of, the Change of Control Consent and, where required to do so by
the Nairobi Landlord and/or its professional advisers, provide a formal
undertaking in respect of such costs.

5.3   Failure to obtain the Change of Control Consent by Closing       If the
Change of Control Consent has not been obtained by Closing, this shall not
prevent Closing from taking place and:

  5.3.1   with effect from Closing the liability of the Relevant Seller and the
Relevant Purchaser under paragraph 5 of Part 1 of this Schedule 3 shall cease;
and     5.3.2   the Relevant Seller shall not be liable for any losses suffered
by the Relevant Purchaser or by the Nairobi Tenant as a result of any breach of
the Nairobi Lease which arises prior to Closing solely by reason of the fact
that the Change of Control Notice has not been served by Closing or, as
appropriate, the Change of Control Consent has not been obtained by Closing.

6   Provisions relating to the Property referred to at paragraph 2.6 of Part 1
of this Schedule 3   6.1   The following definitions apply in paragraph 6 of
Part 1 of this Schedule 3:       “Change of Control Notice” means a notice to be
served on the Charleston Landlord by SSHPC informing the Charleston Landlord of
the proposed sale of the Shares in SSHPC together with such evidence as the
Relevant Purchaser shall require to be provided that the Relevant Purchaser has
the “Requisite Financial Capacity” as required under the terms of the Charleston
Lease;       “Charleston Landlord” means the person entitled to the immediate
reversion to the Charleston Lease; and       “Charleston Lease” means the lease
of the Group Company Property listed at paragraph 2.6 of Part 1 of this
Schedule 3 dated 1 September 1989 and made between Landmark Enterprises, Inc.
(1) and SSHPC (successor to Sierra Chemical Company) (2) (as amended and
extended on 17 December 1999 and 7 July 2005).

6.2   The Relevant Seller shall procure that SSHPC serves the Change of Control
Notice on the Charleston Landlord, as required by clause C.13 of the Charleston
Lease, within five Business Days hereof if SSHPC has not already done so.   6.3
  Closing shall not be prevented from occurring by reason solely of the fact (if
the case) that Closing is set to occur on a date which is less than 30 days from
the date on which SSHPC served the Change of Control Notice on the Charleston
Landlord and:

  6.3.1   the Relevant Purchaser shall have no claim against any Seller in that
regard under this Agreement; and     6.3.2   the Relevant Seller shall not be
liable for any Losses suffered by the Relevant Purchaser or SSHPC as a result of
any breach of the Charleston Lease which arises prior to Closing solely by
reason of the fact (if the case) that Closing is set to occur on a date which is
less than 30 days from the date on which SSHPC served the Change of Control
Notice on the Charleston Landlord.

98



--------------------------------------------------------------------------------



 



Part 2
Business Properties (Clause 2.3.1(i))

1   Business Owned Properties

Business Owned Properties owned by The Scotts Company (UK) Ltd.

      Property Description   Title Number (if registered)
Subjects at Nutberry Moss, Dumfries, lying to the north of the road from Annan
to Gretna
  Scottish Title Number: DMF17006
 
   
Subjects at Nutberry Moss, Dumfries, lying to the north of the road from Annan
to Gretna
  Scottish Title Number: DMF17003
 
   
Subjects lying to the West of Eastertown Road, Eastertown being 43.5 hectares in
measurement
  Scottish Title Number: LAN58915

2   Business Leased Properties

Business Leased Properties leased in Scotland by The Scotts Company (UK) Ltd.
(described in the remainder of Part 2 of this Schedule 3 as the “Business Leased
Properties in Scotland” and “Business Leased Property in Scotland” shall refer
to any one)

              Brief             Description of the             Property   Date
of Lease   Original Parties   Term
Subjects forming part of Nutberry Moss, Dumfriesshire extending to 32.42
hectares
  13 and 29 June 2006   (1) Margaret Halliday

(2) Neil William Halliday and John Irvine Halliday

(3) William Halliday and Sons

(4) Humax Horticulture Limited   Nine years from 1 March 2006 to 28
February 2015 (and on a monthly basis thereafter until terminated by one month’s
written notice served by either party)

99



--------------------------------------------------------------------------------



 



              Brief             Description of the             Property   Date
of Lease   Original Parties   Term
Irregularly shaped area of ground in the former Parish of Annan in the County of
Dumfries known as Creca Moss and formerly known as Banshaw Flow or White Moss or
Flow or West Bretton Moss and extending to 90.18 hectares or thereby
  2 June, 11 and 25 July and 4 and 21 August all 2006   (1) Anne Merrifield
Johnstone, The Right Honourable Patrick Andrew Wentworth Hope Johnstone, Earl of
Annandale and Hartfell, William Giles Newbury Morgan and Henry Charles Abram as
Trustees acting Deed of Trust by Andrew John Robert Johnstone (2) Humax
Horticulture Limited   10 years from 11 May 2006 to 10 May 2016 (and on a
monthly basis thereafter until terminated by one month’s written notice served
by either party)
 
           
Access track forming part of the lands and farm of Beechhill
  25 May and 12 June 2006   (1) David Gilmour Armstrong and Mrs Carol Margaret
as Partners of and Trustees for the firm of D Armstrong Partners (2) Humax
Horticulture Limited   10 years from 11 May 2006 to 10 May 2016 (and on a
monthly basis thereafter until terminated by one month’s written notice served
by either party)
 
           
Plot or area of ground extending 5.482 acres or thereby lying in the Parish of
Lesmahagow and County of Lanark forming PART and PORTION of the Farm and Lands
of Eastertown
  22 and 31 May 1996 (As varied by a Minute of Variation dated 12 September and
6 December 2002)   (1) Colin James Fleming Tennant and Mrs Carol Margaret
Tennant as partners for and trustees for the firm of C & C Tennant

(2) Levington Horticulture Limited (now The Scotts Company (UK) Ltd.)   14
June 1995 to 13 June 2000 - Lease extended by a Minute of Variation of Lease
until 14 June 2010 - Lease believed to currently be running on tacit relocation
from year to year

3   Encumbrances in respect of the Business Properties

3.1   Subjects at Nutberry Moss, Dumfries, lying to the north of the road from
Annan to Gretna (DMF17006)

  3.1.1   Disposition by H. M. Principal Secretary of State for the War
Department to Department of Agriculture for Scotland and its successors and
assignees, recorded G.R.S. (Dumfries) 23 August 1933.

100



--------------------------------------------------------------------------------



 



  3.1.2   Disposition by The Secretary of State for Scotland to John Ebeneezer
Innes Nicholson and his executors and assignees, recorded G.R.S. (Dumfries) 10
August 1983.     3.1.3   Disposition by The Secretary of State for Scotland to
Richardson’s Moss Litter Company Limited and its successors and assignees,
recorded G.R.S. (Dumfries) 9 July 1984.     3.1.4   Disposition by The Secretary
of State for Scotland to Richardson’s Moss Litter Company Limited and its
successors and assignees, recorded G.R.S. (Dumfries) 8 December 1987.     3.1.5
  Disposition by David Iain Martindale to Richardson’s Moss Litter Company
Limited and its successors and assignees, recorded G.R.S. (Dumfries) 20
October 1988.     3.1.6   Disposition by Richardson’s Moss Litter Company
Limited to The Scotts Company (UK) Ltd. and its successors and assignees,
recorded G.R.S. (Dumfries) 30 November 2005.     3.1.7   All other matters
contained or referred to in the Land Certificate for title number DMF17006.

3.2   Subjects at Nutberry Moss, Dumfries, lying to the north of the road from
Annan to Gretna (DMF17003)

  3.2.1   Disposition by H. M. Principal Secretary of State for the War
Department to Department of Agriculture for Scotland and its successors and
assignees, recorded G.R.S. (Dumfries) 23 August 1933.     3.2.2   Disposition by
James George Martindale to Richardson’s Moss Litter Company Limited and their
successors and assignees, recorded G.R.S. (Dumfries) 6 May 1959.     3.2.3  
Disposition by Robert Irving to Richardson’s Moss Litter Company Limited and
their successors and assignees, recorded G.R.S. (Dumfries) 24 January 1962.    
3.2.4   Disposition by The Secretary of State for Scotland to Richardson’s Moss
Litter Company Limited and its successors and assignees, recorded G.R.S.
(Dumfries) 9 July 1984.     3.2.5   Disposition by The Secretary of State for
Scotland to Richardson’s Moss Litter Company Limited and its successors and
assignees, recorded G.R.S. (Dumfries) 1 April 1986.     3.2.6   Disposition by
Richardson’s Moss Litter Company Limited to David Iain Martindale and his
successors and assignees, recorded G.R.S. (Dumfries) 9 April 1987.     3.2.7  
Disposition by Richardson’s Moss Litter Company Limited to The Scotts Company
(UK) Ltd. and its successors and assignees, recorded G.R.S. (Dumfries) 30
November 2005.     3.2.8   All other matters contained or referred to in the
Land Certificate for title number DMF17003.

101



--------------------------------------------------------------------------------



 



3.3   Subjects lying to the west of Eastertown Road, Eastertown (LAN58915)

  3.3.1   Disposition by Douglas and Angus Estates to Charles Prentice and his
heirs and assignees, recorded G.R.S. (Lanark) 1 October 1957.     3.3.2  
Disposition by Douglas and Angus Estates with consent of and by Omnivale Limited
to John Jamieson Frame and Mary Margaret Caig or Frame and their assignees or
disponees, recorded G.R.S. (Lanark) 11 July 1983.     3.3.3   Disposition by
Douglas and Angus Estates with consent of and by Omnivale Limited to Omnivale
Pension Scheme Trustees recorded G.R.S. (Lanark) 10 October 1983.

3.4   Subjects forming part of Nutberry Moss, Dumfriesshire extending to 32.42
hectares

  3.4.1   Disposition and Deed of Entail granted by the deceased Thomas Rodick
of Flosh dated 20 October 1781 in favour of himself in life rent and John
Rodick, his eldest son and his heirs male, which Deed of Entail is recorded in
the Register of Tailzies on 15 December 1781.     3.4.2   Decree of Special
Service obtained before the Sheriff of Dumfriesshire in favour of Robert Preston
Birkett Rodick dated 22 and recorded in Chancery and extracted on 23, both days
of April and recorded in the Division of the General Register of Sasines for the
County of Dumfries on 19 May, all dates in 1870.     3.4.3   Disposition by
Thomas Sanderson Halliday in favour of Hugh Sanderson dated 17 July and recorded
in the Division of the General Register of Sasines for the County of Dumfries on
14 August both dates in 1972.     3.4.4   Disposition by Thomas S Halliday in
favour of Alexander Halliday and Mrs Margaret Halliday dated 31 December 1973
and recorded GRS (Dumfries) 23 July 1975.     3.4.5   Disposition by Mrs Amelia
White and David Halliday White as Executors of the late Thomas Sanderson
Halliday in favour of Neil William Halliday and John Irvine Halliday as
Executors of the late Alexander Halliday dated 16 December 1985 and recorded GRS
(Dumfries) 15 January 1986 (Book 1718. Folio 226).     3.4.6   Disposition by
Mrs Amelia White and David Halliday White as Executors of the late Thomas
Sanderson Halliday in favour of Mrs Margaret Halliday dated 16 December 1985 and
recorded GRS (Dumfries) 15 January 1986 (Book 1718. Folio 223).     3.4.7  
Missive Letter dated 18 and 30 August 2006 between Shepherd and Wedderburn on
behalf of Humax Horticulture Limited and Harper Robertson & Shannon on behalf of
Margaret Halliday, Neil William Halliday and John Irvine Halliday and William
Halliday and Sons.

3.5   Irregularly shaped area of ground in the former parish of Annan in the
county of Dumfries known as Creca Moss and formerly known as Banshaw Flow or
White Moss or Flow or West Bretton Moss and extending to 90.18 hectares

  3.5.1   Disposition by Carlyle Murray Johnston, Thomas Graham Johnston,
William Johnston and Ian Johnston as Trustees for the firm of William Johnston
and Sons

102



--------------------------------------------------------------------------------



 



      in favour of Mrs Anne Merrifield Johnstone and Sir Michael Alexander
Robert Young Herries, James Bright Robertson and Kenneth Murray Walker as
Trustees acting under Deed of Trust by the late Andrew John Robert Johnstone
recorded GRS (Dumfries) 8 December 1983.     3.5.2   Deed of Assumption and
Conveyance by Trustees acting under Deed of Trust by Andrew John Robert
Johnstone in favour of John Weir Johnstone with Resignation by James Bright
Robertson registered in the Books of Council and Session on 13 January 1984.    
3.5.3   Deed of Assumption and Conveyance by Sir Michael Alexander Robert Young
Herries and Others in favour of The Right Honourable Patrick Andrew Wentworth
Hope Johnstone, Earl of Annandale and Hartfell incorporating resignation by
Kenneth Murray Walker and John Weir Johnstone registered in the Books of Council
and Session on 8 September 1994.     3.5.4   Deed of Assumption in favour of
William Giles Newberry Morgan and Henry Charles Abram registered in the Books of
Council and Session on 15 May 1997.     3.5.5   Instrument of Sasine in favour
of James Malcolm recorded in the New General Register of Sasines etc. on 18
May 1852.     3.5.6   Disposition by Andrew Pearson and Another as Trustees
therein mentioned in favour of William Johnstone and Mrs Elizabeth Murray or
Johnstone recorded GRS (Dumfries) on 26 August and in the Register of Sasines
Reversions etc. kept for the Royal Burgh of Annan on 26 November, both dates in
1919.     3.5.7   Disposition by Andrew Pearson and Another as Trustees therein
mentioned in favour of John Thomson recorded GRS (Dumfries) 26 August 1919 and
in the Register of Sasines Reversions etc. for the Royal Burch of Annan on 26
November 1919.     3.5.8   Deed of Trust by Andrew John Robert Johnstone
registered in the Books of Council and Session on 8 May 1972.     3.5.9  
Disposition by Anne Merrifield Johnstone and John Weir Johnstone and The Right
Honourable Patrick Andrew Wentworth Hope Johnstone, Earl of Annandale and
Hartfell, William Giles Newbury Morgan and Henry Charles Abram as Trustees
acting under Deed of Trust by Andrew John Robert Johnstone in favour of Robert
James Stodart and Mrs Alison Stodart recorded GRS (Dumfries) on 20
December 2005.

3.6   Access track forming part of the lands and farm of Beechill

  3.6.1   Disposition by Carlyle Murray Johnston, Thomas Graham Johnston,
William Johnston and Ian Johnston, as partners of and trustees for the firm of
William Johnston and Sons in favour of Charles Telfer Scott, Mrs Elizabeth
Porter Scott, Robert Anderson Scott and Miss Carol Margaret Scott, as partners
of and trustees for the firm of CT Scott & Partners recorded GRS (Dumfries) 1
December 1983.     3.6.2   Disposition by Charles Telfer Scott and Mrs Elizabeth
Porter Scott, Robert Anderson Scott and Mrs Carol Margaret Scott or Armstrong as
partners of and trustees for the firm of CT Scott & Partners in favour of David
Gilmour Armstrong

103



--------------------------------------------------------------------------------



 



      and Mrs Carol Margaret Armstrong as partners of and trustees for the firm
of D Armstrong & Partners recorded GRS (Dumfries) 1 March 2004.     3.6.3  
Instrument of Sasine in favour of James Malcolm recorded in the New General
Register of Sasines etc. on 18 May 1852.     3.6.4   Grant of Servitude by
Robert Johnston and Others as Trustees for William Johnston and Sons in favour
of The United Kingdom Atomic Energy Authority recorded GRS (Dumfries) 14
April 1960.     3.6.5   Disposition by Andrew Pearson and Others in favour of
John Thomson recorded GRS (Dumfries) 26 August 1919 and in the Register of
Sasines reversions etc. for the Royal Burgh of Annan on 26 November 1919 (Lands
of Beechhill etc.).     3.6.6   Disposition by British Nuclear Fuels Limited in
favour of Carlyle Murray Johnston and Others as Trustees for the firm of William
Johnston and Sons recorded GRS (Dumfries) 24 June 1971.     3.6.7   Disposition
by Andrew Pearson and Another as Trustees therein mentioned in favour of William
Johnstone and Mrs Elizabeth Murray or Johnstone recorded GRS (Dumfries) 26
August and in the Register of Sasines Reversions Etc. for the Royal Burgh of
Annan on 26 November 1919 (Lands of Johnstonlea etc.).     3.6.8   Disposition
by John Thomson in favour of William Johnstone and Mrs Elizabeth Murray or
Johnstone recorded GRS (Dumfries) 4 August 1927 and in the Division of the
Register of Sasines Reversions etc. for the Royal Burgh of Annan on 12 March
1928.     3.6.9   Disposition and Assignation by Mrs Isabella Letham Coltart
Penman or Penman and Andrew Coltart Penman in favour of Themselves the said
Isabella Letham Coltart Penman or Penman and Andrew Coltart Penman recorded GRS
(Dumfries) 29 October 1940.     3.6.10   Disposition by Charles Telfer Scott and
Mrs Elizabeth Porter Scott, Robert Anderson Scott and Mrs Carol Margaret Scott
or Armstrong and David Gilmour Armstrong as partners of and trustees for the
firm of CT Scott & Partners in favour of British Nuclear Fuels Limited recorded
GRS (Dumfries) 15 February 1989.

3.7   Plot or area of ground extending 5.482 acres or thereby lying in the
Parish of Lesmahagow and County of Lanark forming PART and PORTION of the Farm
and Lands at Eastertown

  3.7.1   Disposition by Robert McKinlay Tennant and Mrs Janet McCaskie Kerr or
Tennant in favour of Colin James Fleming Tennant and Mrs Carol Margaret Tennant
as trustees for the firm of C & C Tennant dated 12 February and recorded in the
Division of the General Register of Sasines for the County of Lanark on 1 June,
both dates in 1994.     3.7.2   Disposition by Douglas and Angus Estates with
consent in favour of Robert McKinlay Tennant, Mrs Janet McCaskie Kerr or Tennant
and Colin James Fleming Tennant as partners of and trustees for the firm of
Robert Tennant dated 20 and 23 and recorded in the Division of the General
Register of Sasines for the County of Lanark on 31, all dates in December 1982.

104



--------------------------------------------------------------------------------



 



4   General provisions relating to the Business Owned Properties owned by The
Scotts Company (UK) Ltd.   4.1   Interpretation       “Scottish Property
Purchaser” means ICL Horticulture UK Limited;       “Scottish Property Seller”
means The Scotts Company (UK) Ltd. (Registered Number 002924130); and      
“Scottish Property Seller’s Scottish Solicitors” means Tods Murray LLP of
Edinburgh Quay, 133 Fountainbridge, Edinburgh EH3 9AG.   4.2   Jurisdiction    
  The obligations and conditions in this paragraph 4 of Part 2 of Schedule 3
shall be governed by and construed in accordance with Scottish law and the
parties irrevocably agree that the Scottish courts shall have exclusive
jurisdiction to settle any disputes which may arise out of or in connection with
this paragraph 4 of Part 2 of Schedule 3.   4.3   Closing Obligations       On
the Closing Date in relation to the Business Owned Properties the Scottish
Property Seller shall deliver to the Scottish Property Purchaser:

  4.3.1   a valid disposition for each of the Business Owned Properties in
favour of the Scottish Property Purchaser or its nominee in Agreed Terms and
executed in self-evidencing manner;     4.3.2   a Land Certificate in respect of
each of the Business Owned Properties together with all necessary links in title
evidencing the Scottish Property Seller’s exclusive ownership of each of the
Business Owned Properties and Form 12 Report and Form 13 Reports (the Form 12
Reports or Form 13 Reports, as the case may be, brought down to a date as near
as practicable to the Closing Date and showing no entries adverse to the
Scottish Property Seller’s interests (any cost of the said Reports being the
responsibility of the Scottish Property Seller));     4.3.3   an interim report
on Search in the Company Charges Register and Company file kept by the Registrar
of Companies in respect of the Scottish Property Seller, brought down to a date
as close as practicable to the Closing Date, such Search thereafter to be
brought down to 22 days after the date of recording or registration (as the case
may be) of each of the said dispositions in favour of the Scottish Property
Purchaser or its nominee, each of the interim report and the Search (i) to show
that no notice has been lodged in relation to the appointment of a receiver,
administrator or liquidator, or the winding-up or striking-off of the Scottish
Property Seller, (ii) to contain no entry which may be prejudicial to the valid
grant, delivery and registration of the said disposition and (iii) to disclose
the full names of the Directors and Company Secretary of the Scottish Property
Seller;     4.3.4   a report, produced by a firm of professional searchers, in
the Register of Community Interests in Land brought down to a date as near as
practicable to the Closing Date, disclosing no entry relating to the Business
Owned Properties or any part of them;

105



--------------------------------------------------------------------------------



 



  4.3.5   a letter of obligation duly signed by the Scottish Property Seller’s
Scottish Solicitor in favour of the Scottish Property Purchaser in Agreed Terms
(declaring that any obligation in relation to Company file or Register of
Charges searches shall be granted by the Scottish Property Seller’s Scottish
Solicitors on behalf of its clients only);     4.3.6   a letter of consent and
non-crystallisation in the creditor’s standard form from the holder of any
floating charge granted by the Scottish Property Seller;     4.3.7   a valid
discharge of any standard security affecting the Business Owned Properties
executed in a self-evidencing manner together with Forms 2 and 4 and the
Scottish Property Seller’s Scottish Solicitors’ cheque for the registration dues
thereon;     4.3.8   the principal First Scottish title indemnity policy number
(Scotland) 0803860006; and     4.3.9   the whole original or copy (as
appropriate) other title deeds and documents of title and others relative to the
Business Owned Properties as exhibited in the Data Room.

4.4   General Conditions

  4.4.1   Entry and vacant possession shall be given at Closing.          4.4.2
  The minerals are included in the sale but only so far as the Scottish Property
Seller has right thereto.     4.4.3   Any statutory notice issued and the cost
of any repairs or other works instructed (whether in pursuance of a statutory
notice or otherwise) in respect of the Business Owned Properties prior to
Closing will be the responsibility (in questions with the Scottish Property
Purchaser) of the Scottish Property Seller, who will make full disclosure
thereof to the Scottish Property Purchaser prior to Closing; liability under
this condition will not be avoided by the withdrawal of any such notice and the
issue of a fresh notice.     4.4.4   The Scottish Property Seller shall pay and
so free and relieve the Scottish Property Purchaser of:

  (i)   all outstanding accounts for repairs or improvements instructed or due
by the Scottish Property Seller in respect of the Business Owned Properties or
any common parts pertaining thereto in respect of the period prior to Closing;
and     (ii)   any debts due in respect of the Business Owned Properties or any
such common parts (including for the supply of electricity, gas or other
services) in respect of the period prior to Closing.

  4.4.5   The Scottish Property Seller shall procure that the Business Owned
Properties shall be maintained in substantially their present condition until
Closing at the expense of the Scottish Property Seller and the risk of damage to
or destruction of the Business Owned Properties or any part thereof shall not
pass to the Scottish Property Purchaser until Closing.     4.4.6   The Scottish
Property Seller shall maintain its existing insurance policy or policies
covering the Business Owned Properties against normal commercial risks. If the

106



--------------------------------------------------------------------------------



 



      Business Owned Properties are destroyed or damaged by any of the risks
insured against in terms of said policy or policies then the Scottish Property
Seller will (subject to the Scottish Property Seller receiving a satisfactory
undertaking from the Scottish Property Purchaser that it will implement and
perform any conditions which the insurers have attached to payment of the
insurance monies) pay over to the Scottish Property Purchaser at Closing all
insurance monies received in respect of such destruction or damage and will
assign to the Scottish Property Purchaser all rights to the proceeds of such
policy or policies in so far as unpaid at Closing.     4.4.7   Within five
Business Days after the Closing Date, the Scottish Property Purchaser or its
agents on its behalf will advise the relevant local authority of the change of
ownership of the relevant Business Owned Property so that any apportionment of
rates can be carried out by the local authority.

5   Provisions relating to the Business Leased Properties in Scotland   5.1  
Interpretation and General Provisions       The following further definitions
apply in paragraph 5 of Part 2 of this Schedule 3:       “Assignee” means ICL
Horticulture UK Limited (company number 07512888);       “Assignor” means The
Scotts Company (UK) Ltd.;       “Longstop Date” means the date falling 12 months
after Closing;       “Scottish Assignations” means the assignations by the
Assignor to the Assignee of the tenant’s interest in the Scottish Leases in the
Agreed Terms and “Scottish Assignation” means any one of them;       “Scottish
Landlord” means the person or persons who are the owners of the relevant
Business Leased Property in Scotland and “Scottish Landlords” means all the
owners of the Business Leased Properties in Scotland;       “Scottish Landlords’
Consents” means the consents by the Scottish Landlords to the Scottish
Assignations and “Scottish Landlord’s Consent” means any one of them; and      
“Scottish Leases” means the following leases, which together comprise the
Business Leased Properties in Scotland, and “Scottish Lease” means any one of
them:

  (1)   the lease between Mrs Margaret Halliday, Neil William Halliday and John
Irvine Halliday, as Executors of the late Alexander Halliday and the firm of
William Halliday and Sons and Humax Horticulture Limited dated 13 and 29 June
and registered in the Books of Council and Session on 9 October, all dates in
2006 as varied by Missive letters between Shepherd & Wedderburn on behalf of
Humax Horticulture Limited and Harper Robertson & Shannon on behalf of Mrs
Margaret Halliday, Neil William Halliday and John Irvine Halliday as Executors
of the late Alexander Halliday and the firm of William Halliday and Sons dated
18 and 30 August 2006;     (2)   the lease between Colin James Fleming Tennant
and Mrs Carol Margaret Tennant partners of and trustees for the firm of C & C
Tennant and Levington Horticulture Limited dated 22 May and 31 May 1996 and
registered in the Books of Council and

107



--------------------------------------------------------------------------------



 



      Session on 18 March 1997 as amended by Minute of Variation of Lease
between Colin James Fleming Tennant and Mrs Carol Margaret Tennant as partners
of and trustees for the firm of C & C Tennant and The Scotts Company (UK) Ltd.
dated 12 September and 6 December 2002 and registered in the Books of Council
and Session on 17 July 2003;     (3)   the lease between Anne Merrifield
Johnstone and The Right Honourable Patrick Andrew Wentworth Hope Johnstone, Earl
of Annandale and Hartfell, William Giles Newbury Morgan, and Henry Charles Abram
as Trustees acting under Deed of Trust by Andrew John Robert Johnstone in favour
of Humax Horticulture Limited dated 2 June, 11 and 25 July and 4 and 21 August
and registered in the Books of Council and Session on 9 October, all dates in
2006 as assigned by Assignation by Humax Horticulture Limited in favour of the
Assignor dated 21 December 2006 and registered in the Books of Council and
Session on 30 March 2007; and     (4)   the lease between David Gilmour
Armstrong and Mrs Carol Margaret Armstrong as partners of and Trustees for the
firm of D. Armstrong & Partners in favour of Humax Horticulture Limited dated 25
May and 12 June and registered in the Books of Council and Session on 1 August,
all dates in 2006 as assigned by Assignation by Humax Horticulture Limited in
favour of the Assignor dated 21 December 2006 and registered in the Books of
Council and Session on 30 March 2007.

5.2   Jurisdiction       The obligations and conditions in this paragraph 5 of
Part 2 of Schedule 3 shall be governed by and construed in accordance with
Scottish law and the parties irrevocably agree that the Scottish courts shall
have exclusive jurisdiction to settle any disputes which may arise out of or in
connection with this paragraph 5 of Part 2 of Schedule 3.   5.3   Title      
The Assignee acknowledges that the Assignor has exhibited prior to the date of
this Agreement a valid and marketable title to the tenant’s interest in each of
the Scottish Leases.   5.4   Matters affecting the Business Leased Properties in
Scotland

  5.4.1   The Business Leased Properties in Scotland are sold subject to and
where applicable with the benefit of:

  (i)   all burdens, reservations, servitudes, conditions and others contained
in the landlord’s title to the property let under the relevant Scottish Lease;  
  (ii)   any servitudes and public rights of way or other third-party rights
arising through prescriptive use; and     (iii)   all matters contained or
referred to in the documents listed in paragraph 3.4, 3.5, 3.6 or 3.7 (as
appropriate) of Part 2 of this Schedule 3.

  5.4.2   The Assignee is deemed to purchase the tenant’s interests in the
Scottish Leases with full knowledge of the matters referred to in this paragraph
5.4.     5.4.3   Save insofar as affected by the encumbrances and other matters
referred to in this paragraph 5.4, the Business Leased Properties in Scotland
are sold with vacant

108



--------------------------------------------------------------------------------



 



      possession on Closing (or such later date as may be determined in
accordance with paragraph 5.6.1 below).     5.4.4   The Business Leased
Properties in Scotland are sold together with all tenant’s fixtures and fittings
therein and thereon.

5.5   Scottish Landlord’s Consent

  5.5.1   Completion of the Scottish Assignations is conditional in each case on
the relevant Scottish Landlord’s Consent being obtained and evidenced in a
written, formal letter of consent to assign and being obtained on terms
acceptable to the Assignor and the Assignee (both parties acting reasonably) and
formally accepted by the Assignor.     5.5.2   The Assignor shall apply for the
Scottish Landlord’s Consents and shall, prior to the Longstop Date, and without
any obligation to make and pursue any application in connection therewith to a
court of competent jurisdiction, use reasonable endeavours to obtain them.    
5.5.3   If at any time the Assignor is not, in the reasonable opinion of the
Assignee, using reasonable endeavours to comply with its obligations under this
paragraph 5.5, the Assignee may on each occasion at any time thereafter by
written notice served upon the Assignor take conduct of the application for the
Scottish Landlord’s consent.     5.5.4   The Assignee shall, at its own cost and
without delay following the Assignor’s application referred to in paragraph
5.5.2:

  (i)   supply all such information, accounts and references as the Scottish
Landlords, or the Assignor, may reasonably require in connection with the
application for the Scottish Landlords’ Consents; and     (ii)   supply, procure
or enter into any guarantees, rental or other deposits, direct obligations or
other security for the performance of the tenant’s obligations under the
Scottish Leases as may be properly required under the Scottish Leases or the
Scottish Landlords may reasonably require having regard to the terms of the
relevant Scottish Lease and the status and financial strength of the Assignee.

  5.5.5   The Assignee shall be responsible for and shall pay on demand the
proper and reasonable costs of the Scottish Landlords and their professional
advisers in connection with all applications for and consideration and any
grant/refusal of the Scottish Landlords’ Consents and, where required to do so
by any of the Scottish Landlords and/or their professional advisers, provide a
formal undertaking in respect of such costs.     5.5.6   The Assignee shall
co-operate and render all reasonable assistance to the Assignor to allow the
Assignor to fulfil any conditions which any Scottish Landlord may attach to its
grant of consent to any of the Scottish Assignations.     5.5.7   With reference
to the Scottish Leases referred to at (3) and (4) of paragraph 5.1 above (the
“Creca Leases”) and the relative Business Leased Properties in Scotland, in
relation to planning application reference 09/P/4/0298 (retrospective consent
for extraction of peat for 40 years) the Assignor, shall use its reasonable

109



--------------------------------------------------------------------------------



 



      endeavours prior to Closing or, if the Scottish Landlord’s Consent to the
Scottish Assignation of each of the Creca Leases has not been obtained prior to
Closing, prior to the date of completion of the last Scottish Assignation of the
Creca Leases to negotiate and enter into a planning agreement with the relevant
local planning authority in order to allow the planning consent pursuant to the
said planning application reference 09/P/4/0298 (“Creca Planning Consent”) to be
granted.     5.5.8   In the event that at Closing or at any time thereafter, the
Scottish Landlord’s Consent to the Scottish Assignation of each of the Creca
Leases has been obtained and the planning agreement aforesaid has been entered
into by the Assignor, the Assignee shall, contemporaneously with the completion
of the Scottish Assignation of the Creca Leases, accept an assignation of the
planning agreement aforesaid by the Assignor to the Assignee. The Assignee shall
use its reasonable endeavours to have the Assignor discharged of its obligations
under the planning agreement aforesaid and the Assignee shall set up, to the
satisfaction of the local planning authority, in substitution for whatever
arrangements the Assignor has put in place in compliance with the terms of the
planning agreement aforesaid or the Creca Planning Consent, either (i) an escrow
account in connection with restoration of the land which is let under the Creca
Leases, (ii) a deposit in connection with the restoration of the said land or
(iii) a restoration bond.     5.5.9   Once the Creca Leases have been assigned
to the Assignee, the Assignee shall be responsible for obtaining the Creca
Planning Consent. In this case the Assignor shall use its reasonable endeavours
(not involving payment of money) to assist the Assignee in completing the
relevant planning agreement.     5.5.10   In the event that the Creca Planning
Consent has not been obtained by the Longstop Date, then the obligation on the
Assignor, contained in paragraph 5.5.7 above, to use its reasonable endeavours
to obtain the Creca Planning Consent shall cease and terminate.

5.6   Transfer of the Business Leased Properties in Scotland

    5.6.1   Where a Scottish Landlord’s Consent is granted:     

  (i)   on or prior to Closing, the Assignor shall engross the relevant Scottish
Assignation and the Assignor and the Assignee shall validly execute the relevant
Scottish Assignation on Closing. Once the relevant Scottish Assignation has been
executed by the Assignor and the Assignee, the Assignor shall either deliver the
same to the Assignee or, if the Scottish Landlord requires to execute the same,
the Assignor shall use its reasonable endeavours to have the relevant Scottish
Assignation validly executed by the Scottish Landlord as soon as reasonably
practicable and shall deliver the validly executed Scottish Assignation to the
Assignee within 10 Business Days of its receipt thereof from the Scottish
Landlord; or     (ii)   after Closing, paragraph 5.7 shall apply and the
Assignor shall engross the relevant Scottish Assignation and the Assignor and
the Assignee shall validly execute the relevant Scottish Assignation no later
than 10 Business Days after the Scottish Landlord’s Consent is granted. Once the
relevant Scottish Assignation has been executed by the Assignor and the
Assignee, the Assignor shall either deliver the same to the Assignee or, if the
Scottish

110



--------------------------------------------------------------------------------



 



      Landlord requires to execute the same, the Assignor shall use its
reasonable endeavours to have the relevant Scottish Assignation executed by the
Scottish Landlord as soon as reasonably practicable and shall deliver the
validly executed Scottish Assignation to the Assignee within 10 Business Days of
its receipt thereof from the Scottish Landlord.

  5.6.2   The date of completion of each Scottish Assignation shall be the date
on which the relevant Scottish Assignation validly executed by the Assignor and
(if required by the Scottish Landlord) the Scottish Landlord is delivered by the
Assignor to the Assignee on which date the Assignor shall deliver to the
Assignee:

  (i)   a search in the personal register against the Assignor to a date as near
as practicable to the date of completion and showing no entries adverse to the
Assignor’s interest in the relevant Scottish Lease;     (ii)   searches in the
Register of Charges and Companies File and the Register of Insolvencies against
the Assignor disclosing no entries prejudicial to the granting of the relevant
Scottish Assignation and in particular but without prejudice to the foregoing
generality no evidence of the appointment of a receiver, administrator or
liquidator or procedures for the winding-up or striking-off of the Assignor. The
Search in the Register of Charges and Companies File and the Register of
Insolvencies in respect of the Assignor will be brought down to the earlier of
22 days after the date of completion of the relevant Scottish Assignation and
exhibited or delivered within three months of such date. In the event of such
searches disclosing any floating charge granted by the Assignor over its
interest in the relevant Scottish Lease, the Assignor will deliver a letter of
consent and non-crystallisation in the charge holder’s standard form dated not
more than two Business Days prior to the date of completion;     (iii)   the
Scottish Property Seller’s Scottish Solicitors’ Letter of Obligation in
‘classic’ form;     (iv)   a certified true copy of the relevant Scottish
Landlord’s Consent; and     (v)   the principals or extracts of the relevant
Scottish Lease.

  5.6.3   The Assignee shall be responsible for the Stamp Duty Land Tax (“SDLT”)
(if any) on the Scottish Assignations. Once a Scottish Landlord’s Consent has
been issued, the Assignee shall deliver to the Assignor as soon as reasonably
practicable an SDLT 5 or SDLT Submission Receipt. Once such SDLT 5 or SDLT
Submission Receipt has been delivered as aforesaid, the Assignor shall, subject
to the Assignee delivering the fully executed and completed Scottish Assignation
to the Assignor, proceed to register the relevant duly executed Scottish
Assignation in the Books of Council and Session, obtaining three extracts of the
relevant Scottish Assignation, one for each of the Assignor, the Assignee and
the Scottish Landlord. The Assignee shall within 10 Business Days of written
demand reimburse the Assignor the costs of registration of the relevant Scottish
Assignation. The Assignor shall within 10 Business Days of the date of
completion of the relevant Scottish Assignation, intimate the relevant Scottish
Assignation to the Scottish Landlord and deliver a certified true copy thereof
to the Assignee. The Assignee shall assist the Assignor and use reasonable
endeavours to have the relevant Scottish Assignation effected.

111



--------------------------------------------------------------------------------



 



  5.6.4   As between the Assignor and the Assignee, the Business Leased
Properties in Scotland shall be at the risk of the Assignee from the Closing
Date.     5.6.5   The rent, service charge, insurance premiums and all other
outgoings payable by the Assignor under the Scottish Leases shall be apportioned
on a daily/annual basis between the Assignor and the Assignee as at the Closing
Date.     5.6.6   Within five Business Days of the Closing Date or if any
Scottish Landlord’s Consent to the Assignation of the relevant Scottish Lease
has not been granted on or before the Closing Date, within five Business Days
after the Scottish Landlord’s Consent under the relevant Scottish Lease has been
granted, the Assignee or the Assignee’s Solicitors on its behalf will advise the
local authority of the change of occupier of the relevant leased property so
that any apportionment of rates can be carried out by the local authority.    
5.6.7   Any statutory notices issued and the cost of any repairs or other works
instructed whether in pursuance of a statutory notice or otherwise in respect of
the relevant Business Leased Property in Scotland prior to Closing will be the
responsibility (in questions with the Assignee) of the Assignor who will make
full disclosure thereof to the Assignee prior to Closing; liability under this
paragraph will not be avoided by the withdrawal of any such notice and the issue
of a fresh notice.

5.7   Failure to obtain the Scottish Landlord’s Consents by Closing

  5.7.1   If any Scottish Landlord’s Consent has not been granted by Closing and
the relevant Scottish Assignation completed, then with effect from Closing and
pending completion of the relevant Scottish Assignation:

  (i)   the Assignor:

  (a)   shall permit the Assignee to use and occupy the relevant Business Leased
Property in Scotland subject to the Assignee observing and performing all
obligations and conditions on the part of the tenant in the relevant Scottish
Lease;     (b)   shall pay the rent, service charge and other sums payable under
the relevant Scottish Lease;     (c)   may, in the event of (a) the relevant
Scottish Landlord serving any form of notice on the Assignor in connection with
the Assignee’s use as aforesaid of the relevant Business Leased Property in
Scotland or (b) threatening in writing to terminate the relevant Scottish Lease
because of the Assignee’s use of the relevant Business Leased Property in
Scotland or (c) any material breach by the Assignee of the terms of the relevant
Scottish Lease, require the Assignee to quit and remove from the relevant
Business Leased Property in Scotland on not less than 10 Business Days’ notice
(unless the Assignee has remedied such material breach prior to expiry of the
said notice period); and     (d)   shall not exercise any entitlement to
terminate or extend the relevant Scottish Lease, enter into any contract
disposing of or surrendering any interest in the relevant Business Leased
Property in Scotland or grant any security, charge (other than a floating
charge) or

112



--------------------------------------------------------------------------------



 



      encumbrance over any interest in the relevant Business Leased Property in
Scotland and no variation of or amendment to or any deed in any way affecting
the relevant Scottish Lease shall be entered into with the landlord or the
consent of the landlord applied for (save as otherwise provided for in this
Part 2 of Schedule 3) without the consent of the Assignee such consent not to be
unreasonably withheld or delayed having regard always to the tenant’s
obligations under the relevant Scottish Lease; and

  (ii)   the Assignee shall (with effect from Closing):

  (a)   pay a licence fee equivalent to or indemnify the Assignor against rent,
service charge and other sums payable by the Assignor in accordance with the
relevant Scottish Lease and all outgoings in respect of the relevant Business
Leased Property in Scotland; and     (b)   indemnify the Assignor against any
acts or omissions of the employees, servants and agents of the Assignee in or
about the relevant Business Leased Property in Scotland, including (without
limitation) any such acts leading to the Assignor being in breach of the
relevant Scottish Lease, including, for the avoidance of doubt, any claim by the
Scottish Landlord for breach of the prohibitions on assignation without consent,
sub-letting without consent and sharing occupation in the relevant Scottish
Lease.

  5.7.2   If any Scottish Landlord’s Consent has not been obtained by the
Longstop Date or if any Scottish Landlord irritates or attempts to irritate or
seeks to irritate the relevant Scottish Lease, then either the Assignee may by
notice in writing require the Assignor to or the Assignor may (in both cases at
the Assignee’s expense):

  (i)   make and pursue an application to a court of competent jurisdiction for
a declaration that the relevant Scottish Landlord’s Consent is being withheld
unreasonably (where the relevant landlord is not entitled to withhold consent in
such a manner); and/or     (ii)   apply to the relevant Scottish Landlord for
its consent to a sublease to the Assignee for a term equal to the residue of the
term of the relevant Scottish Lease and otherwise on the same terms as the
relevant Scottish Lease in which case the expression “Scottish Landlord’s
Consent” shall be deemed to include the consent sought by such application.

6   Environmental Protection Act 1990 Part 2A Transfer of Liability

6.1   The parties agree and declare that:

  6.1.1   in the event that any Business Seller is held to be an appropriate
person under Part 2A of the Environmental Protection Act 1990 (including DEFRA
Circular 1/2006 and/or Paper SE/2006/44 (the “Part 2A Guidance”)) (“Part 2A”)
and/or is served with a works notice under section 161A of the Water Resources
Act 1991 (or an enforcement notice under regulation 28(2) of the Water
Environment (Controlled Activities) (Scotland) Regulations 2005 as the case may
be), in each case as may be amended from time to time, in relation to or in
connection with any Contamination on at or emanating from any Business Property
on or after the date

113



--------------------------------------------------------------------------------



 



      of Closing, any liability that the Business Seller might have under
Part 2A and/or pursuant to a works notice under section 161A of the Water
Resources Act 1991 (or an enforcement notice under regulation 28(2) of the Water
Environment (Controlled Activities) (Scotland) Regulations 2005 as the case may
be) in relation to such Contamination is transferred to and assumed in its
entirety by the Purchaser and that the Business Sellers shall be excluded from
any such liability in respect thereof; and     6.1.2   if any regulatory or
relevant court seeks to allocate liability under Part 2A in respect of such
Contamination, the Business Seller and/or the Purchaser shall provide a copy of
this agreement on liabilities on demand to each regulatory authority or court
and neither party shall challenge it as an agreement on liabilities with
continuing effect as between the parties but shall request that such authority
or court gives effect to this agreement on liabilities including without
limitation for the purpose of paragraph D.38 of Annex 3 to the sPart 2A Guidance
(or any equivalent provisions under any statutory guidance that may replace or
amend it).

114



--------------------------------------------------------------------------------



 



Schedule 4
Intellectual Property
(Clause 2.4)
The Business Intellectual Property is sold subject to the provisions of the
Licence Agreements to which any member of the Retained Group is a party.
Part 1
Transfer of Intellectual Property

1   Transfer of Business Intellectual Property   1.1   The Seller shall procure
that the patents and patent applications identified below shall be transferred
to the Purchaser or its nominee at Closing by means of Patent Assignments in
substantially the form set out in Part 2 of this Schedule 4.       Note:
Relevant patents and patent applications listed in Data Room.   1.2   The Seller
shall procure that the trade mark applications and registered trade marks
identified below shall be transferred to the Purchaser or its nominee at Closing
by means of Trade Mark Assignments in substantially the form set out in Part 3
of this Schedule 4.       Note: Relevant trade mark applications and registered
trade marks listed in Data Room.   1.3   The Seller shall use its best
endeavours to procure that the domain names identified below shall be
transferred to the Purchaser or its nominee at Closing in accordance with
paragraph 3.1.8 of Schedule 10.       Note: Relevant domain names listed in Data
Room.   1.4   The Seller shall procure that the Know-how required for the
manufacture, processing and sale of the following products, other than any
Know-how which is Excluded Intellectual Property, shall be transferred to the
Purchaser or its nominee at Closing by means of the Know-how Assignments in
substantially the form set out in Part 4 of this Schedule 4.       Note:
Relevant Know-how listed in Data Room.   1.5   Each party shall bear its own
costs in relation to notarial or legalisation fees in respect of the transfer of
any Registered Group Intellectual Property.   1.6   The Seller shall procure
that all Business Intellectual Property which is not Registered Group
Intellectual Property or Excluded Intellectual Property shall be transferred to
the Purchaser or its nominee at Closing by means of an Unregistered Intellectual
Property Assignment in substantially the form set out in Part 5 of this
Schedule 4.   2   Excluded Intellectual Property       The following
Intellectual Property shall remain with the Retained Group:   2.1   any trade
marks, service marks, trade names, business names, logos, get-up and any rights
to sue for passing-off in relation to the foregoing and any domain names that
comprise or include the word “Scotts” and/or “Miracle-Gro”; and   2.2   any
Intellectual Property (including Know-how) which is licensed to the Purchaser’s
Group by any member of the Retained Group under any of the IP Licence
Agreements.

115



--------------------------------------------------------------------------------



 



3   Group Company Intellectual Property       Note: Relevant Group Company
Intellectual property listed in Data Room.

116



--------------------------------------------------------------------------------



 



Part 2
Form of Patent Assignment
This Deed of Assignment is made the [•] day of [•] between:

(1)   [•] of [•] (“Assignor”); and   (2)   [•] of [•] (“Assignee”).

Whereas:

(A)   the Assignor is the proprietor of the patents and applicant for certain
patents described in the Schedule (the “Patents”); and   (B)   the Assignor has
agreed to assign the Patents to the Assignee.

This Deed witnesses as follows:

1   Assignment       The Assignor hereby assigns to the Assignee in exchange for
good and valuable consideration, receipt of which is hereby acknowledged, all
right, title and interest in and to the Patents, including all rights,
privileges and advantages thereto, including, without limitation, the right to
take proceedings and recover damages and obtain all other remedies in respect of
past infringements thereof to hold unto the Assignee absolutely (the
“Assignment”).   2   Further Assurance       The Assignor agrees hereafter
promptly to execute all such documents as the Assignee may reasonably request to
give full effect to the Assignment and secure to the Assignee the full benefit
of the rights assigned to the Assignee hereunder.   3   Representations and
Warranties       The Assignor does not make, nor shall be deemed to have made,
to the Assignee any express or implied representation or warranty with respect
to any of the Patents.   4   Law and Jurisdiction   4.1   This Deed and any
non-contractual obligations arising out of it shall be governed by and construed
in accordance with English law.   4.2   Each of the parties irrevocably agrees
that the courts of England are to have exclusive jurisdiction to settle any
dispute, whether contractual or non-contractual, which may arise out of or in
connection with the Assignment and that accordingly any proceedings arising out
of or in connection with the Assignment shall be brought only in such courts.
Each of the parties irrevocably submits and agrees to submit to the jurisdiction
of such courts and waives (and agrees not to raise) any objection to proceedings
in any such court on the ground of venue or on the ground that proceedings have
been brought in an inconvenient forum or on any other ground.

117



--------------------------------------------------------------------------------



 



Part 3
Form of Trade Mark Assignment
This Deed of Assignment is made the [•] day of [•] between:

(1)   [•] of [•] (“Assignor”); and   (2)   [•] of [•] (“Assignee”).

Whereas:

(A)   the Assignor is the proprietor of the registered trade marks and applicant
for certain trade mark registrations described in the Schedule (the “Trade
Marks”); and   (B)   the Assignor has agreed to assign the Trade Marks to the
Assignee.

This Deed witnesses as follows:

1   Assignment       The Assignor hereby assigns to the Assignee in exchange for
good and valuable consideration, receipt of which is hereby acknowledged, all
right, title and interest in and to the Trade Marks together with all the
goodwill represented by and associated with the Trade Marks (but no other
goodwill) including all rights, privileges and advantages thereto including,
without limitation, the right to take proceedings and recover damages and obtain
all other remedies in respect of past infringements thereof to hold unto the
Assignee absolutely (the “Assignment”).   2   Further Assurance       The
Assignor agrees hereafter promptly to execute all such documents as the Assignee
may reasonably request to give full effect to the Assignment and secure to the
Assignee the full benefit of the rights assigned to the Assignee hereunder.   3
  Representations and Warranties       The Assignor does not make, nor shall be
deemed to have made, to the Assignee any express or implied representation or
warranty with respect to any of the Trade Marks.   4   Law and Jurisdiction  
4.1   This Deed and any non-contractual obligations arising out of it shall be
governed by and construed in accordance with English law.   4.2   Each of the
parties irrevocably agrees that the courts of England are to have exclusive
jurisdiction to settle any dispute, whether contractual or non-contractual,
which may arise out of or in connection with the Assignment and that accordingly
any proceedings arising out of or in connection with the Assignment shall be
brought only in such courts. Each of the parties irrevocably submits and agrees
to submit to the jurisdiction of such courts and waives (and agrees not to
raise) any objection to proceedings in any such court on the ground of venue or
on the ground that proceedings have been brought in an inconvenient forum or on
any other ground.

118



--------------------------------------------------------------------------------



 



Part 4
Form of Know-how Assignment
This Deed of Assignment is made the [•] day of [•] between:

(1)   [•] of [•] (“Assignor”); and   (2)   [•] of [•] (“Assignee”).

Whereas:

(A)   the Assignor is the owner of the Know-how; and   (B)   the Assignor has
agreed to assign the Know-how to the Assignee.

This Deed witnesses as follows:

1   Definitions       “Know-how” means industrial and commercial information and
techniques including trade secrets in any tangible, written or electronic form
including drawings, formulae, test results, reports, project reports and testing
procedures, instruction and training manuals, tables of operating conditions,
market forecasts, lists and particulars of customers and suppliers and all
information and techniques arising from research and development activities
including research and development materials, process technology,
specifications, product dossiers and manufacturing and/or formulation know-how
and documents relating to REACH registration requirements and documents relating
to notification requirements under European Regulation (EC) No. 1272/2008 on the
classification, labelling, and packaging of substances and mixtures, relating to
the products described in the Schedule; and       “SPA” means the share and
business sale agreement dated [•] between, amongst others, The Scotts Company
LLC and Israel Chemicals Ltd.       Unless the context requires otherwise,
capitalised words and phrases used but not defined in this Agreement shall have
the same meanings as attributed to them in the SPA.   2   Assignment   2.1   The
Assignor hereby:

  2.1.1   assigns to the Assignee in exchange for good and valuable
consideration, receipt of which is hereby acknowledged, all right, title and
interest in and to the Know-how, including all rights, privileges and advantages
thereto, including, without limitation, the right to take proceedings and
recover damages and obtain all other remedies in respect of past infringements
thereof to hold unto the Assignee absolutely (the “Assignment”);     2.1.2  
agrees, promptly after the date of this Assignment, to provide to the Assignee
copies of the Know-how in tangible, written or electronic form; and     2.1.3  
agrees to use its reasonable endeavours not to retain copies of or use the
Know-how (if any) which is exclusive to the Professional Business except where
the Assignor is otherwise permitted pursuant to any Transaction Document or is

119



--------------------------------------------------------------------------------



 



      required pursuant to any Transaction Document or by law or regulation, to
retain copies of any of the Know-how.

3   Further Assurance       The Assignor agrees hereafter promptly to execute
all such documents as the Assignee may reasonably request to give full effect to
the Assignment and secure to the Assignee the full benefit of the rights
assigned to the Assignee hereunder.   4   Representations and Warranties      
The Assignor does not make, nor shall be deemed to have made, to the Assignee
any express or implied representation or warranty with respect to any of the
Know-how.   5   Law and Jurisdiction   5.1   This Deed and any non-contractual
obligations arising out of it shall be governed by and construed in accordance
with English law.   5.2   Each of the parties irrevocably agrees that the courts
of England are to have exclusive jurisdiction to settle any dispute, whether
contractual or non-contractual, which may arise out of or in connection with the
Assignment and that accordingly any proceedings arising out of or in connection
with the Assignment shall be brought only in such courts. Each of the parties
irrevocably submits and agrees to submit to the jurisdiction of such courts and
waives (and agrees not to raise) any objection to proceedings in any such court
on the ground of venue or on the ground that proceedings have been brought in an
inconvenient forum or on any other ground.

120



--------------------------------------------------------------------------------



 



Part 5
Form of Unregistered Intellectual Property Assignment
This Deed of Assignment is made the [•] day of [•] between:

(1)   [•] of [•] (“Assignor”); and   (2)   [•] of [•] (“Assignee”).

Whereas:

(A)   The Assignor has agreed to assign such right, title and interest as the
Assignor has in and to the Intellectual Property Rights to the Assignee.

This Deed witnesses as follows:

1   Definitions       “Intellectual Property Rights” means the Owned Group
Intellectual Property excluding the Excluded Intellectual Property, the
Registered Group Intellectual Property and any Know-how; and       “SPA” means
the share and business sale agreement dated [•] between, amongst others, The
Scotts Company LLC and Israel Chemicals Ltd.       Unless the context requires
otherwise, capitalised words and phrases used but not defined in this Agreement
shall have the same meanings as attributed to them in the SPA.   2   Assignment
      The Assignor hereby assigns to the Assignee in exchange for good and
valuable consideration, receipt of which is hereby acknowledged, such right,
title and interest as the Assignor has in and to the Intellectual Property
Rights, together with all the goodwill represented by and associated with any of
the Intellectual Property Rights (but no other goodwill) including all rights,
privileges and advantages thereto including, without limitation, the right to
take proceedings and recover damages and obtain all other remedies in respect of
past infringements thereof to hold unto the Assignee absolutely (the
“Assignment”).   3   Further Assurance       The Assignor agrees, at the
Assignee’s request and expense, to execute all such documents as the Assignee
may reasonably request to give full effect to the Assignment and secure to the
Assignee the full benefit of the rights assigned to the Assignee hereunder.   4
  Representations and Warranties       The Assignor does not make, nor shall be
deemed to have made, to the Assignee any express or implied representation or
warranty with respect to any of the Intellectual Property Rights.

121



--------------------------------------------------------------------------------



 



5   Law and Jurisdiction   5.1   This Deed and any non-contractual obligations
arising out of it shall be governed by and construed in accordance with English
law.   5.2   Each of the parties irrevocably agrees that the courts of England
are to have exclusive jurisdiction to settle any dispute, whether contractual or
non-contractual, which may arise out of or in connection with the Assignment and
that accordingly any proceedings arising out of or in connection with the
Assignment shall be brought only in such courts. Each of the parties irrevocably
submits and agrees to submit to the jurisdiction of such courts and waives (and
agrees not to raise) any objection to proceedings in any such court on the
ground of venue or on the ground that proceedings have been brought in an
inconvenient forum or on any other ground.

122



--------------------------------------------------------------------------------



 



Part 6
Licence Agreements
Part 6.1
Licence Agreements relating to any licences of Group Intellectual Property to
any third-party and
in respect of which any of the Group Companies or any member of the Retained
Group is the licensor
Note: Relevant Licence Agreements listed in Data Room.
Part 6.2
Licence Agreements relating to Group Intellectual Property and in respect of
which any of the Group
Companies or any member of the Retained Group is the licensee
Note: Relevant Licence Agreements listed in Data Room.

123



--------------------------------------------------------------------------------



 



Part 7
Product Registrations
Professional Business Product Registrations
The Seller and the Purchaser shall (and shall procure that the relevant member
of the Seller’s Group and the relevant member of the Purchaser’s Group (as the
case may be) shall) carry out any and all actions within their respective
control, in accordance with the obligations set out in this Part 7 of
Schedule 4.

1   Agent Assisted Product Registrations   1.1   The Seller and the Purchaser
shall (and shall procure that the relevant member of the Seller’s Group and the
relevant member of the Purchaser’s Group (as the case may be) shall) carry out
any and all actions within their respective control that each of them needs to
undertake to procure either that the Agent Assisted Product Registrations are
transferred to the Purchaser or its nominee, or where such transfer is not
legally possible, to procure that the Purchaser or its nominee obtains an
equivalent Product Registration, in each case at or as soon as reasonably
practicable after Closing.   1.2   The Seller shall, as soon as reasonably
practicable after the date of the Offer Letter and in any event by the Closing
Date, provide full details of, and all relevant agreements and powers of
attorney in respect of, all relevant third party agents, consultants or
distributors, which are currently engaged by any member of the Seller’s Group in
relation to the Agent Assisted Product Registrations, to the Purchaser or its
nominee, with a view to the Purchaser or its nominee entering into powers of
attorney and/or contracts with the relevant third-party agents, consultants or
distributors where necessary.   1.3   The Seller shall procure that all
technical data (including without limitation any product dossier) in relation to
the relevant product or products, which has, prior to Closing:

  1.3.1   been submitted by or on behalf of a member of the Seller’s Group to a
relevant regulatory authority whether through a relevant third party agent,
consultant or distributor or otherwise;     1.3.2   been prepared or is in the
course of being prepared in relation to a request for such information from a
relevant regulatory authority; and/or     1.3.3   been prepared or is in the
course of being prepared in relation to any future submission to a relevant
regulatory authority,

    in each case in relation to an Agent Assisted Product Registration, is made
available to the Purchaser or its nominee at Closing.   1.4   The Seller shall
be entitled to retain a copy of all documents and information provided to the
Purchaser or its nominee pursuant to paragraph 1.3 above for regulatory record
keeping purposes.   1.5   From Closing, until the Purchaser or its nominee has a
Product Registration in its own name (which allows it to use, sell, supply,
advertise and/or store relevant products using its own packaging and labelling)
or until the Purchaser’s or its nominee’s application for a

124



--------------------------------------------------------------------------------



 



    Product Registration has been finally rejected by the relevant regulatory
authority, the relevant member of the Retained Group shall, to the extent such
actions are within its control:

  1.5.1   at the Purchaser’s or its nominee’s sole expense, obtain the necessary
authorisation or appropriate amendments to the relevant Agent Assisted Product
Registration, so that the relevant product or products to which that Agent
Assisted Product Registration relates may be used, sold, supplied, advertised
and stored under or with reference to the Purchaser’s or its nominee’s name
(including without limitation the use of its own packaging and labelling) within
the relevant jurisdiction; and     1.5.2   at the Purchaser’s or its nominee’s
sole expense, maintain the relevant Agent Assisted Product Registration (as
amended under paragraph 1.5.1 above where relevant) in accordance with the
requirements of the relevant regulatory authority and all relevant laws, and
such that immediately after Closing the relevant product or products to which
that Agent Assisted Product Registration relates may be used, sold, supplied,
advertised and stored under or with reference to the relevant member of the
Retained Group’s name, and once the actions in paragraph 1.5.1 above are
completed (where necessary) under or with reference to the Purchaser’s or its
nominee’s name (including without limitation the use of its own packaging and
labelling) within the relevant jurisdiction.

1.6   During the transitional period contemplated by paragraph 1.5 above, the
Purchaser or its nominee shall comply with all relevant obligations under the
relevant Agent Assisted Product Registration as required by the relevant
regulatory authority and/or the laws of the relevant jurisdiction, in relation
to the use, sale, supply, labelling, advertisement and storage of the relevant
product or products to which that Agent Assisted Product Registration relates,
to the extent that this is within its control.   1.7   The Purchaser or its
nominee shall indemnify the Seller on behalf of itself and the relevant member
of the Retained Group in respect of any Losses suffered or incurred by the
relevant member of the Retained Group that are attributable to a breach of
paragraph 1.6 above.   2   Distributor Owned Product Registrations   2.1   The
Seller and the Purchaser shall (and shall procure that the relevant member of
the Seller’s Group and the relevant member of the Purchaser’s Group (as the case
may be) shall) carry out any and all actions within their respective control
that each of them needs to undertake to procure that any Distributor Owned
Product Registrations are supported at and after Closing, including, without
limitation, by ensuring the provision of all relevant information to the
relevant distributor to enable such Distributor Owned Product Registrations to
be supported. Any new information not already available at the Closing Date that
is required post-Closing to support any Distributor Owned Product Registration
shall be produced at the sole cost of the Purchaser or its nominee.   2.2   The
Seller shall, as soon as reasonably practicable after the date of the Offer
Letter, and in any event by the Closing Date, provide full details of, and all
relevant agreements in respect of, all relevant third-party distributors or
consultants to the Purchaser or its nominee, with a view to the Purchaser or its
nominee (with the assistance of the relevant member of the Retained Group)
informing the relevant third-party distributor or consultant

125



--------------------------------------------------------------------------------



 



    about changes to suppliers, and entering into new supply agreements as
necessary as soon as reasonably practicable after Closing.   2.3   The Seller
shall procure that all technical data (including without limitation any product
dossier) in relation to the relevant product or products, which has, prior to
Closing:

  2.3.1   been submitted by or on behalf of a member of the Seller’s Group to a
relevant regulatory authority whether through a relevant third-party distributor
or consultant or otherwise;     2.3.2   been prepared or is in the course of
being prepared in relation to a request for such information from a relevant
regulatory authority; and/or     2.3.3   been prepared or is in the course of
being prepared in relation to any future submission to a relevant regulatory
authority,

    in each case in relation to each Distributor Owned Product Registration, is
made available to the Purchaser or its nominee at Closing.   2.4   The Seller
shall be entitled to retain a copy of all documents and information provided to
the Purchaser or its nominee pursuant to paragraph 2.3 above for regulatory
record keeping purposes.   3   Seller Owned EU Product Registrations   3.1   The
Seller and the Purchaser shall (and shall procure that the relevant member of
the Seller’s Group and the relevant member of the Purchaser’s Group (as the case
may be) shall) carry out all actions within their respective control that each
of them needs to undertake to procure that the Seller Owned EU Product
Registrations are transferred to the Purchaser or its nominee at or as soon as
reasonably practicable after Closing, or where such transfer is not legally
possible, to procure that the Purchaser or its nominee obtains an equivalent
Product Registration at or as soon as reasonably practicable after Closing.  
3.2   The Seller shall procure that all technical data in relation to the
relevant product or products, which has, prior to Closing:

  3.2.1   been submitted by or on behalf of a member of the Seller’s Group to a
relevant regulatory authority;     3.2.2   been prepared or is in the course of
being prepared in relation to a request for such information from a relevant
regulatory authority; and/or     3.2.3   been prepared or is in the course of
being prepared in relation to any future submission to a relevant regulatory
authority,

    in each case in relation to a Seller Owned EU Product Registration, is made
available to the Purchaser or its nominee at Closing. This technical data is to
include the relevant European Pesticide Dossier, which shall be maintained at
the sole expense of the Purchaser or its nominee from Closing.   3.3   From
Closing, until the Purchaser or its nominee has a Product Registration in its
own name (which allows it to use, sell, supply, advertise and/or store relevant
products using its own packaging and labelling), or until the Purchaser’s or its
nominee’s application for a Product Registration has been finally rejected by
the relevant regulatory authority, the

126



--------------------------------------------------------------------------------



 



    relevant member of the Retained Group shall, to the extent such actions are
within its control:

  3.3.1   at the Purchaser’s or its nominee’s sole expense, obtain the necessary
authorisation or appropriate amendments to the relevant Seller Owned EU Product
Registration, so that the relevant product or products to which that Seller
Owned EU Product Registration relates may be used, sold, supplied, advertised
and stored under or with reference to the Purchaser’s or its nominee’s name
(including without limitation the use of its own packaging and labelling) within
the relevant jurisdiction; and     3.3.2   at the Purchaser’s or its nominee’s
sole expense, maintain the relevant Seller Owned EU Product Registration (as
amended under paragraph 3.3.1 above where relevant) in accordance with the
requirements of the relevant regulatory authority and all relevant laws, and
such that immediately after Closing the relevant product or products to which
that Seller Owned EU Product Registration relates may be used, sold, supplied,
advertised and stored under or with reference to the relevant member of the
Retained Group’s name, and once the actions in paragraph 3.3.1 above are
completed (where necessary) under or with reference to the Purchaser’s or its
nominee’s name (including without limitation the use of its own packaging and
labelling) within the relevant jurisdiction.

3.4   During the transitional period contemplated by paragraph 3.3 above, the
Purchaser or its nominee, shall comply with all relevant obligations under the
relevant Seller Owned EU Product Registration, as required by the relevant
regulatory authority and/or the laws of the relevant jurisdiction, in relation
to the use, sale, supply, labelling, advertisement and storage of the relevant
product or products to which that Seller Owned EU Product Registration relates,
to the extent this is within its control.   3.5   The Purchaser or its nominee
shall indemnify the Seller on behalf of itself and the relevant member of the
Retained Group in respect of any Losses suffered or incurred by the relevant
member of the Retained Group that are attributable to a breach of paragraph 3.4
above.   4   Seller Owned Shared EU Product Registrations   4.1   In respect of
the Seller Owned Shared EU Product Registrations, the Seller and the Purchaser
agree that ownership of these and all related European Pesticide Dossiers rests
and should rest with a member of the Retained Group before or at Closing, or in
the event that this cannot be achieved by Closing, the Seller and the Purchaser
shall (and shall procure that the relevant member of the Retained Group and the
relevant member of the Purchaser’s Group (as the case may be) shall) carry out
any and all actions within their respective control that each of them needs to
undertake to procure that this occurs as soon as reasonably practicable
thereafter.   4.2   After Closing, any member of the Retained Group who owns a
Seller Owned Shared EU Product Registration and/or the associated European
Pesticide Dossier shall have the right to assign or transfer this to any other
member of the Seller’s Group at any time.   4.3   From Closing, the relevant
member of the Seller’s Group shall supply the relevant product or products,
being those that are the subject of a Seller Owned Shared EU Product
Registration, to the extent they form part of the Professional Business, to the
Purchaser or

127



--------------------------------------------------------------------------------



 



    its nominee in accordance with the relevant Supply Agreement that deals with
the supply of such product or products. The maintenance of the Seller Owned
Shared EU Product Registration and the relevant European Pesticides Dossier
shall be at the cost of the relevant member of the Seller’s Group, and such
costs shall not be recoverable by the relevant member of the Seller’s Group,
except to the extent that:

  4.3.1   the Purchaser or its nominee reasonably requests that any alteration
be made to such Seller Owned Shared EU Product Registration and/or relevant
European Pesticide Dossier by the relevant member of the Seller’s Group (such
requests not to be unreasonably refused), in which case the costs associated
with such alteration shall be borne by the Purchaser or its nominee to the
extent that such costs relate to the use of the relevant product or products in
the context of the Professional Business of the Purchaser’s Group and an
equivalent alteration is not required, irrespective of such request, in relation
to the Consumer Business of the Seller’s Group; and/or     4.3.2   the relevant
regulatory authority and/or the laws of the relevant jurisdiction require that
any action be taken in respect of such Seller Owned Shared EU Product
Registration and/or relevant European Pesticide Dossier, and such requirement
relates solely to the use of the relevant product or products in the context of
the Professional Business of the Purchaser’s Group, in which case the reasonable
costs associated with such action shall be divided between the relevant member
of the Seller’s Group and the Purchaser or its nominee in such shares as are
reasonably agreed between these parties,

    in which case the Purchaser or its nominee shall reimburse the relevant
member of the Seller’s Group in relation to any recoverable costs under
paragraph 4.3.1 and/or paragraph 4.3.2 as soon as reasonably practicable.   4.4
  The relevant member of the Seller’s Group shall as soon as reasonably
practicable after Closing obtain the appropriate amendments to the relevant
Seller Owned Shared EU Product Registration, so that the relevant product or
products being supplied to the Purchaser or its nominee under paragraph 4.3
above may be used, sold, supplied, advertised and stored under or with reference
to the Purchaser’s or its nominee’s name (including without limitation the use
of its own packaging and labelling) within the relevant jurisdiction and that
the Purchaser or its nominee shall become the marketing company named in
relation to the relevant Seller Owned Shared EU Product Registration. The
Purchaser or its nominee shall pay the direct costs required to obtain the
appropriate amendments to the relevant Seller Owned Shared EU Product
Registration under this paragraph so that the Purchaser or its nominee shall
become the marketing company, up to a maximum total of US$30,000 in aggregate
for all the Seller Owned Shared EU Product Registrations. Any direct costs
required to obtain the appropriate amendments to all the relevant Seller Owned
Shared EU Product Registrations under this paragraph 4.4 that are in excess of
this US$30,000 shall be paid for by the Seller or the relevant member of the
Seller’s Group and for the avoidance of doubt paragraphs 4.3.1 and 4.3.2 shall
not apply for this purpose.   4.5   At and after Closing (including for as long
as the relevant Supply Agreement remains in existence, though subject to the
exercise of its discretion under paragraph 4.8 below), the relevant member of
the Seller’s Group shall, to the extent that such actions are within its
control:

128



--------------------------------------------------------------------------------



 



  4.5.1   at the relevant member of the Seller’s Group’s sole expense, maintain
each of the Seller Owned Shared EU Product Registrations (as amended under
paragraph 4.4 above and any sub-registration where relevant) and/or the relevant
European Pesticide Dossiers (as relevant) in accordance with all relevant
regulatory requirements and all relevant laws and such that the relevant product
or products to which the relevant Seller Owned Shared EU Product Registration
relates may immediately after Closing be used, sold, supplied, advertised and
stored under or with reference to the relevant member of the Retained Group’s
name, and once the actions in paragraph 4.4 above are completed (where
necessary) under or with reference to the Purchaser’s or its nominee’s name
(including without limitation the use of its own packaging and labelling) within
the relevant jurisdiction; and     4.5.2   pursuant to any request for
information relating to the relevant product or products by a regulatory
authority, supply such information as it holds at the date of such request
direct to the relevant regulatory authority, for the purposes of satisfying such
information request.

4.6   The Seller or the relevant member of the Seller’s Group shall indemnify
the Purchaser on behalf of itself and each member of the Purchaser’s Group in
respect of any Losses suffered or incurred by the Purchaser or the relevant
member of the Purchaser’s Group that are attributable to a breach of paragraph
4.5.1 above.   4.7   The Purchaser or its nominee shall comply with all relevant
obligations under the relevant Seller Owned Shared EU Product Registration, as
required by the relevant regulatory authority and/or the laws of the relevant
jurisdiction, in relation to the use, sale, supply, labelling, advertisement and
storage of the relevant product or products to which that Seller Owned Shared EU
Product Registration relates, to the extent this is within its control.   4.8  
The Purchaser or its nominee shall indemnify the Seller on behalf of itself and
the relevant member of the Seller’s Group in respect of any Losses suffered or
incurred by the relevant member of the Retained Group that are attributable to a
breach of paragraph 4.7 above.   4.9   In the event that the relevant member of
the Seller’s Group decides to cease to maintain, to not renew or to withdraw any
Seller Owned Shared EU Product Registration, or any European Pesticide Dossier
that relates to any Seller Owned Shared EU Product Registration (which decision
shall be exercisable at their sole discretion and at any point in time), the
member of the Seller’s Group who owns the relevant European Pesticide Dossier
shall offer this European Pesticide Dossier to the Purchaser or its nominee. If
the Purchaser or its nominee decides to accept the offer of the relevant
European Pesticide Dossier, it shall be provided to the Purchaser or its nominee
who shall pay to the relevant member of the Seller’s Group a sum equal to the
proportion of the costs that were incurred by the relevant member of the
Seller’s Group in maintaining the relevant European Pesticide Dossier in
relation to the Professional Business of the Purchaser’s Group from the date of
Closing until the date that the European Pesticide Dossier is offered to the
Purchaser or its nominee and from this later date the European Pesticide Dossier
shall be maintained independently by the Purchaser or its nominee at its own
expense. The relevant member of the Seller’s Group shall at its own cost
transfer the relevant Seller Owned Shared EU Product Registration to the
Purchaser or its nominee.   4.10   Any sale of a European Pesticide Dossier or
copy of a European Pesticide Dossier pursuant to paragraph 4.9 above shall be
subject to a condition that such European

129



--------------------------------------------------------------------------------



 



    Pesticide Dossier will only be used by the Purchaser’s Group to support a
Product Registration in relation to the Professional Business of the Purchaser’s
Group.   4.11   In the event that the Purchaser or its nominee notifies the
Seller that it wishes it to obtain a new Product Registration for a product in
respect of a European Union jurisdiction in which the relevant product is not
sold as part of the Professional Business at the date of the Offer Letter but
which is an existing product forming part of the Professional Business and/or
the Consumer Business of the Seller’s Group, and in the event that the Seller or
the relevant member of the Seller’s Group holds a European Pesticide Dossier
which is sufficient without alteration (except for minor non-technical
alterations) for the purposes of obtaining such new Product Registration or
where the Purchaser will, under paragraph 4.11.1 below, bear the reasonable
costs of alteration of the relevant European Pesticide Dossier to make it so
sufficient), the Seller or such member of the Seller’s Group shall, at the
request of the Purchaser or its nominee, carry out any and all actions within
its control (including appointing any consultant or agent to assist in obtaining
such new Product Registration) to obtain the relevant new Product Registration
in such European jurisdiction, so that the relevant product or products may be
used, sold, supplied, advertised and stored under or with reference to the
Purchaser’s or its nominee’s name (including without limitation the use of its
own packaging and labelling) within the relevant European jurisdiction, and so
that the Purchaser or its nominee may become the marketing company named on the
relevant Product Registration. Any such new Product Registration will be
obtained, as set out in this paragraph, and subsequently maintained, subject to
a condition that the Purchaser or its nominee will not sell the relevant product
or products other than in relation to the Professional Business of the
Purchaser’s Group, and a condition that such Product Registration will be
obtained and subsequently maintained at the Purchaser’s or its nominee’s sole
expense (including the costs of any consultant or agents appointed by the Seller
or the relevant member of the Seller’s Group to the extent appointed because the
Seller’s Group does not have the necessary expertise to undertake such work).
The maintenance of the relevant European Pesticide Dossier shall be at the cost
of the relevant member of the Seller’s Group, except to the extent that:

  4.11.1   the Purchaser or its nominee reasonably requests in relation to the
new Product Registration that any alteration (other than minor non-technical
alterations) be made to such European Pesticide Dossier by the relevant member
of the Seller’s Group (such requests not to be unreasonably refused), in which
case the reasonable costs associated with such alteration shall be borne by the
Purchaser or its nominee; and/or     4.11.2   the relevant regulatory authority
and/or the laws of the relevant jurisdiction require that any action be taken in
respect of such European Pesticide Dossier solely to enable the new Product
Registration to be maintained in relation to the Professional Business of the
Purchaser’s Group, in which case the reasonable costs associated with such
action shall be born by the Purchaser or its nominee.

5   Licensed EU Product Registrations   5.1   The Seller and the Purchaser shall
(and shall procure that the relevant member of the Seller’s Group and the
relevant member of the Purchaser’s Group (as the case may be) shall) carry out
all actions within their respective control that each of them needs to undertake
to procure that the consent of the relevant third-party supplier who holds a
Licensed EU Product Registration is obtained, in order that the Purchaser or its
nominee

130



--------------------------------------------------------------------------------



 



    may take over the role of distributor from the relevant member of the
Retained Group in respect of the relevant product or products as soon as
reasonably practicable after Closing.   5.2   In accordance with paragraph 5.1
above, the Seller shall, as soon as reasonably practicable after the date of the
Offer Letter and in any event by the Closing Date, provide full details of, and
all relevant agreements in respect of, the relevant third-party suppliers who
own the relevant Licensed EU Product Registration to the Purchaser or its
nominee, with a view to the Purchaser or its nominee entering into a new supply
agreement with the relevant third-party supplier as necessary.   5.3   In
relation to Clause 8.5.2 of this Agreement, the Purchaser and the Seller agree
that the Purchaser and each member of the Purchaser’s Group can, subject to
obtaining the consent of the relevant third-party supplier and meeting all
relevant regulatory requirements that are within its control, from Closing until
it enters into its own agreement with the relevant third-party supplier, and is
able to use, sell, supply, advertise and store relevant products under or with
reference to its own name, use, sell, supply, advertise and store inventory that
contains the trading names, trade marks, marks, names or logos of any member of
the Retained Group and in respect of which a member of the Retained Group may be
identified as the marketing company on or in relation to any Licensed EU Product
Registration.   6   Seller Owned Product Registration   6.1   The Seller and the
Purchaser shall (and shall procure that the relevant member of the Seller’s
Group and the relevant member of the Purchaser’s Group (as the case may be)
shall) carry out all actions within their respective control that each of them
needs to undertake to procure that the Seller Owned Product Registrations are
transferred to the Purchaser or its nominee at or as soon as reasonably
practicable after Closing, or where such transfer is not legally possible, to
procure that the Purchaser or its nominee obtains an equivalent Product
Registration at or as soon as reasonably practicable after Closing.   6.2   The
Seller shall, as soon as reasonably practicable after the date of the Offer
Letter, and in any event by the Closing Date, provide full details of all
relevant federal or state agencies which are applicable in relation to each
Seller Owned Product Registration to the Purchaser or its nominee, with a view
to the Purchaser or its nominee (with the assistance of the relevant member of
the Retained Group) notifying the relevant federal or state regulatory agency at
or as soon as reasonably practicable after Closing of any relevant changes to
the Seller Owned Product Registrations. Subject to paragraph 6.6 below, any fees
relevant to such notifications shall be paid by the Purchaser or its nominee.  
6.3   The Seller shall procure that all technical data (including without
limitation any product dossier) in relation to the relevant product or products,
which has, prior to Closing:

  6.3.1   been submitted by or on behalf of a member of the Seller’s Group to a
relevant federal, state or any other relevant regulatory agency;     6.3.2   has
been prepared or is in the course of being prepared in relation to a request for
such information from a relevant federal, state or any other relevant regulatory
agency; and/or     6.3.3   been prepared or is in the course of being prepared
in relation to any future submission to a relevant federal, state or any other
relevant regulatory agency,

131



--------------------------------------------------------------------------------



 



    in each case in relation to a Seller Owned Product Registration, is made
available to the Purchaser or its nominee at Closing.   6.4   The Seller shall
be entitled to retain a copy of all documents and information provided to the
Purchaser or its nominee pursuant to paragraph 6.3 above for regulatory record
keeping purposes.   6.5   From Closing until the Purchaser or its nominee has a
Product Registration in its own name (which allows it to use, sell, supply,
advertise and/or store relevant products using its own packaging and labelling)
or when the Purchaser’s or its nominee’s application for a Product Registration
has been finally rejected by the relevant state or federal regulatory authority,
the relevant member of the Retained Group shall, to the extent that such actions
are within its control:

  6.5.1   at the Purchaser’s sole expense, obtain the necessary authorisation or
appropriate amendments to the relevant Seller Owned Product Registration, so
that the relevant product or products to which that Seller Owned Product
Registration relates may be used, sold, supplied, advertised and stored under or
with reference to the Purchaser’s or its nominee’s name (including without
limitation the use of its own packaging and labelling) within the relevant
jurisdiction; and     6.5.2   subject to paragraph 6.6 below, at the Purchaser’s
or its nominee’s sole expense, maintain the relevant Seller Owned Product
Registration in accordance with the requirements of the relevant federal or
state agency and all relevant laws and such that immediately after Closing the
relevant product or products to which that Seller Owned Product Registration
relates may be used, sold, supplied, advertised and stored under or with
reference to the relevant member of the Retained Group’s name, and once the
actions in paragraph 6.5.1 above are completed (where necessary) under or with
reference to the Purchaser’s or its nominee’s name (including without limitation
the use of its own packaging and labelling) within the relevant jurisdiction.
For the avoidance of doubt, any taxes relating to quantities of product being
used, sold, supplied, advertised and stored under or with reference to the
Purchaser’s or its nominee’s name, shall be an expense paid directly by the
Purchaser or its nominee.

6.6   In relation to the Seller Owned Product Registrations that apply to
products sold in the United States of America, from Closing until the later of:
(i) 2 years from Closing; (ii) when the supply chain of any particular product
sold or supplied under or with reference to the relevant member of the Seller’s
Group’s name is exhausted; or (iii) when the relevant federal, state or other
relevant agency ceases to require the following requirements, the relevant
member of the Seller’s Group shall obtain and/or maintain, in accordance with
the requirements of the relevant federal, state or other relevant agency and all
relevant laws, at its sole cost all relevant Seller Owned Product Registrations
(and any equivalent registration) that any federal or state agency may require
it to obtain and/or maintain and shall submit relevant and accurate sales
reports and pay any relevant tonnage taxes as required in relation to any
product sold under or with reference to the relevant member of the Seller’s
Group’s name. The Purchaser shall provide the relevant member of the Seller’s
Group with such accurate information as it reasonably requires to submit such
reports, and shall as soon as reasonably practicable reimburse the relevant
member of the Seller’s Group the amount of such tonnage taxes paid.

132



--------------------------------------------------------------------------------



 



6.7   During the transitional period contemplated by paragraph 6.5 above, the
Purchaser or its nominee shall comply with all relevant obligations under the
relevant Seller Owned Product Registration, as required by the relevant
regulatory authority and/or the laws of the relevant jurisdiction, in relation
to the use, sale, supply, labelling, advertisement and storage of the relevant
product or products to which that Seller Owned Product Registration relates, to
the extent that this is within its control.   6.8   The Purchaser or its
nominee, shall indemnify the Seller on behalf of itself and the relevant member
of the Retained Group in respect of any Losses suffered or incurred by the
relevant member of the Retained Group that are attributable to a breach of
paragraph 6.7 above.   7   Consumer Business Product Registrations   7.1   The
Seller and the Purchaser shall (and shall procure that the relevant member of
the Seller’s Group and the relevant member of the Purchaser’s Group (as the case
may be) shall) carry out all actions within their respective control that each
of them needs to undertake to procure that the Consumer Business Product
Registrations are transferred to the Seller or its nominee at or as soon as
reasonably practicable after Closing, or where such transfer is not legally
possible, to procure that the Seller or its nominee obtains an equivalent
product registration at or as soon as reasonably practicable after Closing.  
7.2   From Closing until the Seller or its nominee has a Product Registration in
its own name (which allows it to use, sell, supply, advertise and/or store
relevant products using its own packaging and labelling), or until the Seller’s
or its nominee’s application for a Product Registration has been finally
rejected by the relevant regulatory authority, the relevant member of the
Purchaser’s Group shall, to the extent that such actions are within its control:

  7.2.1   at the Seller’s or its nominee’s expense, obtain the necessary
authorisation or appropriate amendments to the relevant Consumer Business
Product Registration, so that the relevant product or products to which that
Product Registration relates may be used, sold, supplied, advertised and stored
under or with reference to the relevant member of the Retained Group’s name
(including without limitation the use of its own packaging and labelling) within
the relevant jurisdiction; and     7.2.2   subject to paragraph 7.3 below, at
the Seller’s or its nominee’s expense, maintain the relevant Product
Registration in accordance with the requirements of the relevant regulatory
authority and all relevant laws, and such that immediately after Closing the
relevant product or products to which that Consumer Business Product
Registration relates may be used, sold, supplied, advertised and stored under or
with reference to the relevant member of the Purchaser’s Group’s name, and once
the actions in paragraph 7.2.1 above are completed (where necessary) under or
with reference to the relevant member of the Retained Group’s name (including
without limitation the use of its own packaging and labelling) within the
relevant jurisdiction. For the avoidance of doubt, any taxes relating to
quantities of product being used, sold, supplied, advertised and stored under or
with reference to the relevant member of the Retained Group’s name, shall be an
expense paid directly by the relevant member of the Retained Group.

133



--------------------------------------------------------------------------------



 



7.3   In relation to the Consumer Business Product Registrations that apply to
products sold in the United States of America, from Closing until the later of:
(i) 2 years from Closing; (ii) when the supply chain of any particular product
sold or supplied under or with reference to the relevant member of the
Purchaser’s Group’s name is exhausted; or (iii) when the relevant federal, state
or other relevant agency ceases to require such, the relevant member of the
Purchaser’s Group shall, to the extent such actions are within its control,
obtain and/or maintain, in accordance with the requirements of the relevant
federal, state or other relevant agency and all relevant laws, at the Seller’s
or its nominee’s sole cost all relevant Consumer Business Product Registrations
(and any equivalent registration) that any federal or state agency may require
it to obtain and/or maintain and shall submit relevant and accurate sales
reports and pay any relevant tonnage taxes as required in relation to any
product sold under or with reference to the relevant member of the Purchaser’s
Group’s name. The Seller shall provide the relevant member of the Purchaser’s
Group with such accurate information as it reasonably requires to submit such
reports and shall as soon as reasonably practicable reimburse the relevant
member of the Purchaser’s Group the amount of such tonnage taxes paid.   7.4  
During the transitional period contemplated by paragraph 7.1 above, the Seller
or its nominee shall comply with all relevant obligations under the relevant
Consumer Business Product Registration as required by the relevant regulatory
authority and/or the laws of the relevant jurisdiction, in relation to the use,
sale, supply, labelling, advertisement and storage of the relevant product or
products to which that Product Registration relates, to the extent that this is
within its control.   7.5   The Seller shall indemnify the Purchaser on behalf
of itself and the relevant member of the Purchaser’s Group in respect of any
Losses suffered or incurred by the Purchaser or any member of the Purchaser’s
Group that are attributable to any breach of paragraph 7.4 above.   8   Pre- and
Post-Closing Sales   8.1   Where any member of the Purchaser’s Group is
required, post-Closing, to submit relevant sales reports and/or pay any relevant
taxes or other costs in relation to any product sold prior to Closing by any of
the Group or any member of the Retained Group or post-Closing by any member of
the Retained Group, the Seller shall provide the relevant member of the
Purchaser’s Group with such accurate information as it reasonably requires to
submit such reports and shall as soon as reasonably practicable reimburse the
relevant member of the Purchaser’s Group the amount of such taxes and other
costs paid.   8.2   Where any member of the Seller’s Group is required, post
Closing, to submit relevant sales reports and/or pay any relevant taxes or other
costs in relation to any product sold post-Closing by the Purchaser or any
member of the Purchaser’s Group, the Purchaser shall provide the relevant member
of the Seller’s Group with such accurate information as it reasonably requires
to submit such reports and shall as soon as reasonably practicable reimburse the
relevant member of the Seller’s Group the amount of such taxes and other costs
paid.

134



--------------------------------------------------------------------------------



 



9   Detailed Transfer Strategies   9.1   The Seller and the Purchaser agree that
as soon as reasonably practicable after the date of the Offer Letter, and in any
event before Closing, they shall prepare and agree detailed strategies in
relation to each product to which a Professional Business Product Registration
or a Consumer Business Product Registration relates. The Seller and the
Purchaser agree that these detailed strategies will set out step-by-step what
action each of the Seller and the Purchaser (and the relevant members of the
Seller’s Group and the Purchaser’s Group as appropriate) will be required to
take to procure that the actions referred to in paragraphs 1 to 8
(inclusive) and paragraph 9.3 of this Part 7 of Schedule 4 can be commenced and
completed as soon as reasonably practicable after Closing and shall also include
(without limitation):

  9.1.1   what liaison and notification the Seller and/or the Purchaser (or the
respective members of the Seller’s Group and the Purchaser’s Group) will be
required to make to any relevant regulatory authority or third-party;     9.1.2
  what applications and information (whether in relation to an amendment to, or,
the renewal or transfer of any relevant Product Registration or in relation to
the obtaining of any new, dual or equivalent Product Registration) will need to
be submitted by the Seller and/or the Purchaser (or the respective members of
the Seller’s Group and the Purchaser’s Group) or any third-party to any relevant
regulatory authority or other third-party;     9.1.3   the arrangements for
ensuring compliance with the requirements of any relevant regulatory authority,
of any relevant Product Registration and any relevant law in each case in
relation to the use of any packaging or labelling or the provision of any
information to third-parties;     9.1.4   the arrangements for ensuring that the
sale, supply, use, advertisement and storage of all relevant products in all
relevant jurisdictions can continue to occur immediately after the Closing Date;
and     9.1.5   the provision of data relating to sales and supplies made prior
to and post-Closing where such information may have to be reported to any
relevant regulatory authority.

9.2   The Seller and the Purchaser shall (and shall procure that the relevant
member of the Seller’s Group and the relevant member of the Purchaser’s Group
(as the case may be) shall) carry out any and all actions within their
respective control that each of them needs to undertake to procure the
implementation and completion of the detailed strategies referred to in
paragraph 9.1 above at or as soon as reasonably practicable after Closing.   9.3
  The Seller and the Purchaser agree that if any relevant regulatory authority
or if any relevant law in any particular jurisdiction requires a process to be
undertaken that is different to that envisaged by paragraphs 1 to 7 of this
Part 7 of Schedule 4 in relation to any particular Product Registration (in
order to achieve the same outcome, and that the relevant member of the
Purchaser’s Group and/or the Retained Group as relevant will from Closing be
able to sell, supply, use, advertise and store the relevant product and as soon
as reasonably practicable shall be able to do so under or with reference to its
own name), the Seller and the Purchaser shall procure that relevant members of
the Seller’s Group and

135



--------------------------------------------------------------------------------



 



    the Purchaser’s Group shall work together to undertake such actions as are
necessary to achieve the relevant outcome.   10   Unidentified Product
Registrations   10.1   The Seller and the Purchaser agree that if after the date
of the Offer Letter it transpires that at the date of the Offer Letter there are
any Product Registrations held by any member of the Group or the Retained Group
which relate in any way to the Professional Business and which are not included
in the definition of Agent Assisted Product Registration, Distributor Owned
Product Registration, Licensed EU Product Registration, Seller Owned EU Product
Registration, Seller Owned Product Registration or Seller Owned Shared EU
Product Registration (“Unidentified Professional Business Product
Registrations”), the Purchaser and the Seller shall agree to treat such Product
Registrations in the way set out in paragraphs 1 — 6, 9 and 11 of this Part 7 of
Schedule 4 (as relevant to the particular Product Registration).   10.2   The
Seller and the Purchaser agree that if after the date of the Offer Letter it
transpires that at the date of the Offer Letter there are any Product
Registrations held by any member of the Group or the Retained Group which relate
solely to the Consumer Business and which are not included in the definition of
Consumer Business Product Registrations (the “Unidentified Consumer Business
Product Registrations”), the Purchaser and the Seller shall agree to treat such
Product Registrations in the way set out in paragraphs 7 — 9 and 11 of this
Part 7 of Schedule 4.   11   Miscellaneous   11.1   In relation to Clause 8.5.2
of this Agreement the Purchaser and the Seller agree that each member of the
Purchaser’s Group may use the trading names, trade marks, marks, names or logos
referred to in that Clause in respect of products to which a Professional
Business Product Registration applies:

  11.1.1   for as long as any of the actions provided for in this Part 7 of
Schedule 4 remain outstanding in relation to such product;     11.1.2   until
the relevant regulatory authority ceases to require the use of packaging,
labelling and other relevant documentation in the name of the relevant member of
the Retained Group; and     11.1.3   until all inventory containing such trade
names, trade marks, marks, names or logos is sold out where allowed to do so
under the laws of the relevant jurisdiction.

136



--------------------------------------------------------------------------------



 



12   Indemnities and Liability   12.1   Clauses 10 and 11 of this Agreement
shall not apply to this part of this Schedule 4, except to the extent indicated
in this paragraph 12, and the following provisions shall apply to this Part 7 of
Schedule 4 in their stead.   12.2   Under this part of the Schedule, the Seller
and the Retained Group on the one hand and the Purchaser and the Purchaser’s
Group on the other hand are each under obligations to undertake certain actions
and each provide indemnities to the other. The provisions of this paragraph
shall apply to both the Seller and the Retained Group and the Purchaser and the
Purchaser’s Group. Where a party is under an obligation to take or procure the
undertaking of an action or to indemnify the other, that person is known for the
purposes of this clause as the “Obligor” and where a party or its group of
companies benefits from such action or indemnity, that person is known as the
“Obligee”.   12.3   Minimum Claims

  12.3.1   No Obligor shall be liable under this part of this Schedule in
respect of any individual claim (or a series of such claims arising from
substantially identical facts or circumstances) where the liability agreed or
determined (disregarding the provisions of this paragraph 12.3) in respect of
any such claim or series of claims does not exceed US$150,000.     12.3.2  
Where the liability agreed or determined in respect of any such claim or series
of claims exceeds US$150,000, subject as provided elsewhere in this paragraph
12.3, the Obligor shall be liable for the full amount of the claim or series of
claims as agreed or determined.     12.3.3   The limitations in this paragraph
12.3 above shall not apply in respect of fines imposed by any relevant
regulatory authority.

12.4   Maximum Liability

  12.4.1   The aggregate liability of all members of the Retained Group in
respect of all claims under this part of this Schedule and all claims under the
Agreement, as detailed under Clause 10.4 of this Agreement, shall not exceed 100
per cent. of the Purchase Price.     12.4.2   The aggregate liability of all
members of the Purchasers Group in respect of all claims under this part of this
Schedule, shall not exceed 100 per cent. of the Purchase Price.

12.5   Wilful Default

  12.5.1   Save for paragraph 12.4 which shall apply in the case of wilful
default or abandonment, the limitations of liability in this paragraph 12 shall
not apply to any claim which arises or is increased, or to the extent to which
it arises or is increased, as the consequence of, or which is delayed as a
result of the wilful default or abandonment of any member of the Obligor’s group
of companies where:

137



--------------------------------------------------------------------------------



 



  (i)   such wilful default or abandonment is in respect of the intentional
failure by the Obligor or relevant member of the Obligor’s group of companies to
comply with any of its obligations under this part of this Schedule; and    
(ii)   the Obligor or the relevant member of Obligor’s group of companies,
acting in good faith does not dispute at the time of failure to comply with the
relevant obligation that it has an obligation to comply.

12.6   Indirect or Consequential Losses       No Obligor shall be liable under
this part of this Schedule in respect of any indirect or consequential losses.  
12.7   Insurance       No Obligor shall be liable under this part of this
Schedule in respect of any claim (except any claim for wilful default of the
nature set out in paragraph 12.5 above) to the extent that the Losses in respect
of which such claim is made are recovered under a policy of insurance by the
Obligee or any member of its group of companies, and the Obligee shall procure
that reasonable steps are taken to enforce recovery under such insurance policy
and any actual recovery (less any reasonable costs, charges, increases in premia
and expenses incurred in obtaining such recovery and less any Taxation
attributable to such recovery) shall reduce or satisfy, as the case may be, such
claim to the extent of such recovery.   12.8   Double Claims       No Obligee
shall be entitled to recover from any Obligor under any Transaction Document
more than once in respect of the same Loss suffered.   12.9   Fraud       None
of the limitations in this paragraph 12 shall apply to any claim which arises or
is increased, or to the extent to which it arises or is increased, as the
consequence of or which is delayed as a result of fraud.   12.10   Precondition
to Claims

  12.10.1   If, in the reasonable opinion of any Obligee, any Obligor is in
breach of any obligations or undertakings to be performed or observed by it
under or in connection with this part of this Schedule:

  (i)   the Obligee shall notify the Obligor in writing on the basis for its
view that the Obligor is in breach (“Notice”);     (ii)   promptly on receipt of
such Notice, and in any event within 10 calendar days, the Obligor shall respond
to the Obligee either that (a) it intends to remedy such breach, or (b) that it
does not, in its reasonable opinion, consider that it is in breach; and    
(iii)   if the Obligor: (a) has not remedied the breach within 30 calendar days
(or such longer period as may be reasonably required to remedy the breach

138



--------------------------------------------------------------------------------



 



      that is agreed by the Obligee and the Obligor) from receipt of Notice;or
(b) does not respond to the Obligee’s Notice within 10 calendar days of receipt,

      and then and only then may the Obligee bring a claim for breach or
pursuant to any indemnity in respect of any of the obligations or undertakings
to be performed or observed under or in connection with this part of this
Schedule.

12.11   Conduct of Claims

  12.11.1   If any Obligee who is entitled to claim against an Obligor under
this part of this Schedule becomes aware of any matter in respect of which it is
or may be entitled to claim (other than in respect of any matter capable of
giving rise to criminal liability), the Obligee shall promptly notify the
Obligor of such matter, specifying in reasonable detail the nature of the
matter. If any action or claim is brought against the Obligee in connection with
such matter:

  (i)   the Obligee shall make no admission, settlement or compromise with the
relevant third party in connection with the claim;     (ii)   the Obligor shall
be entitled at its own expense to assume and take conduct of any defence,
dispute, compromise or appeal of the claim and of any incidental negotiations in
place of the Obligee using legal advisers approved by the Obligee (such approval
not to be unreasonably withheld or delayed); and     (iii)   the Obligee shall
provide the Obligor and its advisers with such information and assistance as the
Obligor shall reasonably request in connection with the claim at the cost of the
Obligor.

12.12   Mitigation of Losses

  12.12.1   The Obligee shall procure that all reasonable steps are taken and
all reasonable assistance is given to avoid or mitigate any Losses which, in the
absence of mitigation, could reasonably be expected to give rise to or increase
a Loss in respect of any claim under this part of this Schedule provided that
this paragraph:

  (i)   Shall not oblige the Obligee to incur any costs or expenses which would
not be recoverable under any claim; and     (ii)   Shall not oblige the Obligee
to do anything which is reasonably likely to have a materially negative effect
on the Obligee’s reputation.

139



--------------------------------------------------------------------------------



 



Schedule 5
Business Contracts
(Clause 2.3.1(v))
Part 1
Business Contracts
Note: Relevant contracts listed in Data Room.

140



--------------------------------------------------------------------------------



 



Part 2
Third-Party Consents

1   Obligation to obtain Third-Party Consents

1.1   Subject to Clause 2.3.5 of this Agreement, the benefit of each Business
Contract:

  1.1.1   which can be assigned by the relevant member of the Retained Group
without any Third-Party Consent; and/or     1.1.2   which cannot be assigned,
but in respect of which such Third-Party Consent has been obtained at or before
Closing,

    shall be assigned to the relevant Business Purchaser with effect from
Closing and the Seller shall use reasonable endeavours to ensure that all
relevant Business Contracts are assigned by securing necessary Third-Party
Consents as soon as reasonably practicable.   1.2   In relation to any Business
Contract which is not assignable without a Third-Party Consent, this Agreement
shall not be construed as an assignment or an attempted assignment and the
relevant member of the Retained Group and the relevant Business Purchaser shall
each use reasonable endeavours both before and after Closing to obtain all
necessary Third-Party Consents as soon as possible and shall keep each other
informed of progress in obtaining such Third-Party Consents. The relevant member
of the Retained Group shall deliver to the relevant Business Purchaser, on
Closing or, if later, as soon as possible after receipt, any Third-Party Consent
and a transfer duly executed by the appropriate parties.   1.3   In connection
with the obtaining of any Third-Party Consent referred to in paragraph 1.1 of
Part 2 of this Schedule 5, the relevant Business Purchaser shall supply to the
relevant member of the Retained Group on a confidential basis such information
and references regarding the financial position of the relevant Business
Purchaser as may be reasonably requested by the relevant member of the Retained
Group or any relevant third-party and shall enter into such undertakings in
favour of any relevant third-party as may be reasonably requested by the Seller
in respect of any obligations to which the relevant Business Purchaser will
become subject or which the relevant Business Purchaser will incur on
assignment.   1.4   Upon any such Third-Party Consent being obtained, this
Agreement shall constitute an assignment of the benefit (subject to the burden)
of the Business Contract to which the Third-Party Consent relates.   1.5   The
Seller shall use its reasonable endeavours to amend the provisions of the
agreements that are the subject of the inquiry of the Polish Competition
Authority referred to in Clause 2.3.5(v).   2   Obligations until Third-Party
Consents are obtained/where Third-Party Consents are refused   2.1   Subject to
paragraph 2.2 of Part 2 of this Schedule 5, the Business Purchasers shall, from
Closing, for their own benefit, assume, carry out, perform and discharge the
obligations of the members of the Retained Group under the Business Contracts
and shall indemnify and keep indemnified the members of the Retained Group
against any liability incurred by such members of the Retained Group arising
from the failure by the Business Purchasers to

141



--------------------------------------------------------------------------------



 



    assume, carry out, perform or discharge such obligations and against any
Losses which the members of the Retained Group may suffer by reason of such
members of the Retained Group taking any reasonable action to avoid, resist or
defend any liability referred to in this paragraph 2.1.   2.2   In respect of
any Business Contract, from Closing until the relevant Third-Party Consent has
been obtained to the Purchaser’s reasonable satisfaction as contemplated by
paragraph 1.1 of Part 2 of this Schedule 5, or where the Third-Party Consent has
been refused:

  2.2.1   the relevant member of the Retained Group shall hold the Business
Contract on trust for the relevant Business Purchaser to the extent it is
lawfully able to do so or, where it is not lawfully able to do so or where
holding on trust is not possible under local law, the relevant member of the
Retained Group and the relevant Business Purchaser shall make such other
arrangements between themselves to provide to the relevant Business Purchaser
the benefits of the Business Contract, including the enforcement at the cost and
for the account of the relevant Business Purchaser of all rights of the relevant
member of the Retained Group against any other party thereto, and shall, as soon
as practicable after receipt, account for and pay or otherwise transfer to the
relevant Business Purchaser any monies, goods or other benefits received by the
relevant member of the Retained Group in respect of the Business Contract
without any deduction or set-off, and, at the Purchaser’s request, enforce any
and all of its rights under the Business Contract; and     2.2.2   if and to the
extent that the relevant Business Purchaser is lawfully able to do so, the
relevant Business Purchaser shall, for its own benefit, perform the obligations
of the relevant member of the Retained Group under the Business Contract as
agent or sub-contractor. To the extent that the relevant Business Purchaser is
not lawfully able to do so, the relevant member of the Retained Group shall
(subject to being indemnified by the relevant Business Purchaser for any Losses
the relevant member of the Retained Group may incur in connection therewith) do
all such things as the relevant Business Purchaser may reasonably require to
enable due performance of the Business Contract and the relevant Business
Purchaser shall indemnify the relevant member of the Retained Group in respect
thereof.

3   Failure to obtain Third-Party Consents   3.1   If the relevant Business
Purchaser is not lawfully able to perform or procure the performance of any
Business Contract in accordance with paragraph 2.2 of Part 2 of this Schedule 5
or to receive the benefits of any Business Contract in accordance with paragraph
2.1 of Part 2 of this Schedule 5 within 12 months of Closing (or such longer
period as the Purchaser and the Seller may agree):

  3.1.1   the Purchaser shall be entitled to elect by notice in writing to the
Seller that either (a) the Seller shall (at its own cost) procure the
termination of the Business Contract or (b) the obligations of the parties under
this Agreement in relation to such Business Contract shall cease forthwith; and
    3.1.2   if the Purchaser makes the election referred to in paragraph 3.1.1
above, references in this Agreement to the Business Contracts and the Group
Businesses (other than in this paragraph 3 of Part 2 of Schedule 5) shall be
construed as excluding such Business Contract,

142



--------------------------------------------------------------------------------



 



    and the Seller or the other Relevant Sellers shall repay to the Purchaser or
a Relevant Purchaser an amount equal to that at which it (together with any such
related liability) was reflected in the Closing Statement less the value of any
benefit received by the Purchaser or any Relevant Purchaser from Closing. Any
dispute as to the amount of the repayment shall be determined by the Reporting
Accountants on application of the Seller or the Purchaser. The provisions of
paragraphs 3.4 to 3.11 of Part 1 of Schedule 11 shall apply mutatis mutandis to
the engagements and determination of the Reporting Accountants hereunder.

4   Shared Consumer Agreements   4.1   Each of the Seller and the Purchaser
shall use its reasonable endeavours to procure that at Closing or as soon as
reasonably practicable thereafter, but not later than 90 days following Closing,
each Shared Consumer Agreement is replaced or varied, whether by means of a new
contract, by a partial novation of the Shared Consumer Agreement or otherwise,
resulting in:

  4.1.1   a separate contract between the counterparty to the Shared Consumer
Agreement or any other provider selected by the relevant Group Companies and the
relevant Group Companies or a member of the Purchaser’s Group nominated by the
Purchaser in writing, for the benefit of the relevant Group Companies, entitling
the relevant Group Companies to substantially the same rights to goods or
services to which they were entitled under the Shared Consumer Agreement
(subject, in each case, to the relevant burden of such Shared Consumer
Agreement); and     4.1.2   a separate contract or contracts between the
counterparty to the Shared Consumer Agreement and the relevant members of the
Retained Group entitling the relevant members of the Retained Group to
substantially the same rights to goods or services to which they were entitled
under the Shared Consumer Agreement (subject, in each case, to the relevant
burden of such Shared Consumer Agreement).

4.2   If the Seller reasonably considers that the consent or agreement to a new
agreement or partial novation in accordance with paragraph 4.1 of Part 2 of this
Schedule 5 is unlikely to be obtained from any counterparty to any Shared
Consumer Agreement, the Seller shall notify the Purchaser as soon as reasonably
practicable and shall, insofar as it is lawfully permitted to do so, use its
reasonable endeavours to maintain the Shared Consumer Agreement on behalf of
both the Retained Group and the relevant Group Companies, entitling such Group
Companies to substantially the same rights to goods or services to which they
were entitled under such Shared Consumer Agreement (subject, in each case, to
the relevant burden of such Shared Consumer Agreement) prior to Closing, until
the earlier of 1 October 2011 and the date on which the relevant Shared Consumer
Agreement expires or is terminated.   5   Shared Business Agreements        5.1
  Each of the Purchaser and the Seller shall use its reasonable endeavours to
procure that at Closing or as soon as reasonably practicable thereafter, but not
later than 90 days following Closing, each Shared Business Agreement is replaced
or varied, whether by means of a new contract, by a partial novation of the
Shared Business Agreement or otherwise, resulting in:

143



--------------------------------------------------------------------------------



 



  5.1.1   a separate contract between the counterparty to the Shared Business
Agreement or any other provider selected by the relevant Retained Group
companies, entitling the relevant Retained Group companies to substantially the
same rights to goods or services to which they were entitled under the Shared
Business Agreement (subject, in each case, to the relevant burden of such Shared
Business Agreement); and     5.1.2   a separate contract or contracts between
the counterparty to the Shared Business Agreement and the relevant Group
Companies or a member of the Purchaser’s Group.

5.2   If the Purchaser reasonably considers that the consent or agreement to a
new agreement or partial novation in accordance with paragraph 5.1 is unlikely
to be obtained from any counterpart to any Shared Business Agreement, the
Purchaser shall notify the Seller as soon as reasonably practicable and shall,
insofar as it is lawfully permitted to do so, use its reasonable endeavours to
maintain the Shared Business Agreement on behalf of both the Retained Group and
the relevant Group Companies, entitling the Retained Group to substantially the
same rights to goods or services to which they were entitled under such Shared
Business Contract (subject, in each case, to the relevant burden of such Shared
Business Contract) prior to Closing, until the earlier of 1 October 2011 and the
date on which the relevant Shared Business Agreement expires or is terminated.  
6   Definitions       For the purposes of this Schedule 5, the following terms
shall have the following meanings:       “Shared Consumer Agreements” means the
written and unwritten customer, supply, distribution, hire purchase and other
commercial contracts or agreements to which a member of the Retained Group is a
party which relate in part to the Group, including, but not limited to, the
contracts or agreements listed in Part 3 of Schedule 5 (but excludes any
agreement that is a Third-Party Agreement as defined in the TSA), and “Shared
Consumer Agreement” means any of them; and       “Shared Business Agreements”
means those written and unwritten customer, supply, distribution, hire purchase
and other commercial contracts or agreements to which a Group Company is a
party, which relate in part to the Group and in part to the Retained Group
including, but not limited to, the contracts or agreements listed in Part 4 of
Schedule 5 (but excludes any agreement that is a Third-Party Agreement as
defined in the TSA) and “Shared Business Agreement” means any of them.

144



--------------------------------------------------------------------------------



 



Part 3
Shared Consumer Agreements
Note: Relevant contracts listed in Data Room.

145



--------------------------------------------------------------------------------



 



Part 4
Shared Business Agreements
Note: Relevant contracts listed in Data Room.

146



--------------------------------------------------------------------------------



 



Part 5
Intra-group Arrangements
Between the date of the Offer Letter and Closing the Seller and the Purchaser
shall discuss in good faith and shall use reasonable endeavours to determine
which of the intra-group agreements listed in this Part 5 of Schedule 5 will
either need to (i) be terminated, (ii) be transferred to the Relevant Purchaser
or (iii) will stay in full force and effect on or after the Closing Date:
Note: Relevant contracts listed in Data Room.

147



--------------------------------------------------------------------------------



 



Part 6
Confidentiality Agreements
Between the date of the Offer Letter and Closing the Seller and the Purchaser
shall discuss in good faith and shall use reasonable endeavours to determine
which of the confidentiality agreements listed in this Part 6 of Schedule 5 will
either need to (i) be terminated, (ii) be transferred to the Relevant Purchaser
or (iii) will stay in full force and effect on or after the Closing Date:
Note: Relevant contracts listed in Data Room.

148



--------------------------------------------------------------------------------



 



Schedule 6
Employees
(Clause 2.5.1)
Part 1
Business Employees and Offer Employees

1   Transfer Pursuant to the Transfer Provisions   1.1   The following
provisions shall apply to Business Employees engaged in Poland and the UK.

  1.1.1   The parties accept and agree that by virtue of Closing the Transfer
Provisions shall operate to transfer the contract of employment of each Business
Employee (subject to Schedule 7) to the relevant Business Purchaser and such
relevant Business Purchaser shall employ each such Business Employee with effect
from the Closing Date (which shall be the time of transfer under the Transfer
Provisions) and shall treat each such employee’s Prior Service as continuous
with the relevant Business Purchaser, including, without limitation, for
eligibility and vesting purposes under all employment benefit plans and, unless
such service credit would result in duplicate benefits, also for benefit accrual
under such benefit plans or in respect of severance or termination payments.    
1.1.2   The relevant Business Seller shall discharge all Employment Costs and
Employment Liabilities of the Seller’s Group to the Business Employees that have
accrued and have not been discharged in respect of the period prior to the
Closing Date and shall indemnify and keep indemnified the relevant Business
Purchaser from and against any Losses incurred by it if the relevant Business
Seller fails to do so. Where the relevant national legislation provides that a
Business Seller or other member of the Seller’s Group is jointly liable with the
relevant Business Purchaser in respect of any obligation in relation to the
Business Employees, the relevant Business Seller shall indemnify and keep
indemnified the relevant Business Purchaser from and against any such liability.
The indemnities in this paragraph 1.1.2 shall not apply in respect of any
Employment Costs, Losses or Employment Liabilities to the extent that they are
properly included in the calculation of Working Capital.     1.1.3   The
relevant Business Purchaser shall perform and discharge all obligations in
respect of each Business Employee for its own account due to be performed and
discharged from and including the Closing Date (which shall, for the avoidance
of doubt, include, but not be limited to, wages, salary, bonus, commission,
pension contributions, social security contributions and all tax deductions and
any other mandatory contributions or deductions).     1.1.4    

  (i)   The relevant Business Purchaser shall indemnify and keep indemnified the
Seller (for itself and on behalf of each member of the Seller’s Group) and each
Business Seller from and against any Employment Liabilities arising out of or in
connection with:

149



--------------------------------------------------------------------------------



 



  (a)   any change in the working conditions of any Business Employee occurring
or which a Business Employee anticipates will occur on or after the Closing
Date;     (b)   the change of employer occurring by virtue of the Transfer
Provisions and/or this Agreement;     (c)   the employment by the relevant
Business Purchaser (or the Purchaser’s Group) on or after the Closing Date of
any of the Business Employees other than on no less favourable terms and
conditions as those enjoyed immediately prior to the Closing Date (subject to
Schedule 7) or the termination of the employment of any of them on or after the
Closing Date; and     (d)   any act or omission of the relevant Business
Purchaser (or the Purchaser’s Group) in relation to any Business Employee.

  (ii)   The Seller shall procure that the relevant Business Seller shall
indemnify the Purchaser (for itself and on behalf of the relevant Business
Purchaser) against any cost, loss, damage, expense, order or award (“Damages”)
suffered or incurred by reason of any proceeding, claim or demand by any
Business Employee (or, where applicable, the employee representatives of any
Business Employee) to the extent that it arises from any failure by a Business
Seller to comply with its obligations to inform and consult under the Transfer
Provisions in respect of any Business Employee. For the avoidance of any doubt,
this indemnity shall not include any Damages arising from any failure by the
relevant Business Purchaser to comply with its obligations under the Transfer
Provisions and/or any Damages arising from any inaccuracy in information
provided by the relevant Business Purchaser to enable a Business Seller to
comply with its obligations under the Transfer Provisions.

  1.1.5   If after Closing the Transfer Provisions are found not to apply to a
Business Employee in Poland or the UK, the relevant Business Purchaser shall,
within seven days of the earlier of the relevant Business Purchaser becoming
aware of or being notified by the relevant Business Seller that such employee’s
contract of employment has not transferred pursuant to the Transfer Provisions:

  (i)   make an offer in writing to each such Business Employee to employ him or
her under a new contract of employment to take effect from the termination
referred to below;

(ii)   subject to Schedule 7, the offer will be to employ such Business Employee
on no less favourable terms and conditions on which he or she was employed in
the Seller’s Group immediately before the offer was made save as to the identity
of the employer and will provide that his or her Prior Service shall be counted
as continuous service with the relevant Business Purchaser including, without
limitation, for eligibility and vesting purposes under all employment benefit
plans and, unless such service credit would result in duplicate benefits, also
for benefit accrual under such benefit plans or in respect of severance or
termination payments; and

150



--------------------------------------------------------------------------------



 



  (iii)   within seven days of the earlier of the relevant Business Purchaser
becoming aware of or being notified by the relevant Business Seller that a
Business Employee’s contract of employment has not transferred (whether or not
an offer referred to in paragraphs (i) and (ii) above is made), the relevant
Business Seller shall be entitled to terminate the employment of each Business
Employee concerned.

1.2   Additional provisions relating to employees in Belgium.

  1.2.1   The provisions of paragraph 1.1 above shall apply in relation to the
employees in Belgium listed on the Global Bloom Master Roster (document 4.1.9 in
the Data Room) (“Belgian Employees”) with the following changes in the text of
paragraph 1.1 and in definitions used within it:

  (i)   references to Business Employee(s) shall be substituted by references to
Belgian Employee(s);     (ii)   references to the relevant Business Purchaser
shall be substituted by references to the Purchaser;     (iii)   references to
the relevant Business Seller shall be substituted by references to the Seller;
and     (iv)   in the definition of Prior Service, references to relevant
Business Seller shall be substituted by references to a Belgian Employee’s
employer in the Retained Group and references to a Relevant Purchaser shall be
substituted by references to the Purchaser.

  1.2.2   If any offer of employment made to a Belgian Employee pursuant to
paragraph 1.1.1 of Part 1 of this Schedule 6 does not comply with that paragraph
and it is not accepted by a Belgian Employee, then the Purchaser shall indemnify
and keep indemnified the Seller (for itself and on behalf of each member of the
Seller’s Group) from and against any severance or compensation payments on
termination of employment (including notice pay or pay in lieu of notice and
taxes and social security charges on all such payments) which a member of the
Retained Group pays to or in respect of such employee in accordance with its
legal obligations or consistent with its usual practice.

2   Offer and Acceptance

    The following provisions shall apply to Business Employees in Australia and
New Zealand and to the Offer Employees.

2.1   The Relevant Purchaser shall, as soon as practicable and at least 10 days
before Closing:

  2.1.1   make an offer in writing (subject to Closing) to each such Business
Employee and Offer Employee to employ him or her from Closing; and

  2.1.2   subject to Schedule 7, the offer will be to employ such Business
Employees and Offer Employees on no less favourable terms and conditions than
those on which he or she was employed in the Seller’s Group immediately before
the offer was made (and for the Offer Employees who are not home-based, their
work location shall be the same as or no more than 50 miles from their current
work location) save as to the identity of the employer and will provide that his
or her Prior Service shall be counted as continuous with the Relevant Purchaser
including, without

151



--------------------------------------------------------------------------------



 



      limitation, for eligibility and vesting purposes under all employment
benefit plans and, unless such service credit would result in duplicate
benefits, also for benefit accrual under such benefit plans or in respect of
severance or termination payments.

2.2   If such Business Employee and Offer Employee accepts employment with the
Relevant Purchaser, each such Business Employee and Offer Employee shall be
deemed to have resigned from his/her employment with the Seller’s Group with
effect from Closing. The Seller shall indemnify and keep indemnified the
Relevant Purchasers from and against all and any Employment Liabilities arising
from the termination of employment of any employee who does not accept the offer
referred to in paragraph 2.1 above including, for the avoidance of doubt, any
amounts payable pursuant to paragraph 2.1 of Part 1 of this Schedule 6 and
amount payable pursuant to any Stay Incentive Agreement including in respect of
Equity Award Obligations (as defined in paragraph 3 of Part 2 of this
Schedule 6). In the event that the Seller is aware of any reasons why an
employee does not accept the offer, the Seller shall inform the Purchaser of
such reasons as soon as practicable.

2.3   If:

  2.3.1   the Relevant Purchaser’s offer does not comply with paragraph 2.1
above and it is not accepted by a Business Employee or Offer Employee; or

  2.3.2   the Purchaser does not comply with its obligations pursuant to
paragraph 6 below (China) and as a result a member of the Retained Group is
liable to make a severance or compensation payment on termination of employment
to or in respect of an employee referred to in that paragraph,

    then the Relevant Purchaser shall indemnify and keep indemnified the Seller
(for itself and on behalf of each member of the Seller’s Group) and each
Relevant Seller from and against any severance or compensation payments on
termination of employment (including notice pay or pay in lieu of notice and
taxes and social security charges on all such payments) which a member of the
Retained Group pays to or in respect of such employee in accordance with its
legal obligations or consistent with its usual practice.

3   Business Employees in Australia

    The following additional provisions shall apply in relation to Business
Employees in Australia.

3.1   If, on or before the Close of Business on the Closing Date, a Business
Employee in Australia has not accepted the relevant Business Purchaser’s offer
of employment in accordance with paragraph 2.1 of Part 1 of this Schedule 6, the
relevant Business Seller shall pay to such Business Employee all amounts to
which such Business Employee is or may become entitled by law or under any
award, agreement or arrangement on termination of employment in connection with:

  3.1.1   wages, salary or allowances accrued or arising on the Closing Date;
and

  3.1.2   untaken or pro rata annual leave and long service leave accrued or
arising on the Closing Date.

3.2   The relevant Business Purchaser agrees that, subject to any relevant
statute or award, for the purpose of calculating any benefit arising under any
statute or award or contract of employment between the relevant Business
Purchaser and the Business Employee, Prior Service is to be deemed service with
the relevant Business Purchaser and the continuity of

152



--------------------------------------------------------------------------------



 



    the period of service of the Business Employee is to be deemed not broken
because the Business Employee ceases to be an employee of the relevant Business
Seller and becomes an employee of the relevant Business Purchaser.

4   France

    Scotts France SARL shall, as soon as practicable and at least 10 days before
Closing:

4.1   make an offer in writing (subject to Closing) to each employee of Scotts
France SAS listed on the Global Bloom Master Roster (document 4.1.9 in the Data
Room) to employ him or her from Closing; and

4.2   the offer will be to employ such employee on the same or where this is not
possible, comparable terms and conditions on which he or she was employed in the
Seller’s Group immediately before the offer was made save as to the identity of
the employer and will provide that his or her Prior Service shall be counted as
continuous with Scotts France SARL including, without limitation, for
eligibility and vesting purposes under all benefit plans and, unless such
service credit would result in duplicate benefits, also for benefit accrual
under such benefit plans or in respect of severance or termination payments.

5   Austria

    Anti Germ Austria GmbH shall, as soon as reasonably practical and at least
10 days before Closing, enter into an agreement with Scotts Celaflor
Handelsges.m.b.H. and, with their agreement, each employee in Austria listed in
the Global Bloom Master Roster (document 4.1.9 in the Data Room) to transfer the
employment of that employee on and subject to Closing to Anti Germ Austria GmbH
such agreement to comply with paragraph 4 above, with necessary changes.

6   China

    Subject to the agreement of FESCO Shenzhen and each FESCO employee in China
listed in the Global Bloom Master Roster (document 4.1.9 in the Data Room), the
Purchaser or its nominee will, on and subject to Closing, enter into a new
contract with FESCO to employ the Relevant Employees in China on substantially
similar terms to their current arrangements. The parties will, in good time
before Closing, agree arrangements for the engagement or employment, on and
subject to Closing, of the individual whose services are currently provided
pursuant to a services agreement (document 4.2.1.3.8 in the Data Room). Prior to
Closing the Seller will terminate the current agreement with FESCO and pay the 4
FESCO employees all entitlements including any severance and/or termination
amounts payable. The Seller will also terminate the arrangements for service of
the individual whose services are currently provided pursuant to the services
agreement and pay all entitlements including any severance and/or termination
amounts payable.

153



--------------------------------------------------------------------------------



 



Part 2
Relevant Employees

1   Terms and Conditions

1.1   The Relevant Purchasers undertake to the Seller (for itself and on behalf
of each member of the Seller’s Group), each of the Relevant Sellers and each
Relevant Employee that both they and each member of the Purchaser’s Group will
provide no less favourable terms, conditions, contractual benefits and, whether
or not contractual, severance terms (subject to Schedule 7) to the Relevant
Employees as applied to them immediately before Closing for a period of at least
12 months from Closing (the “Protected Period”) (save in respect of stock
options or any other type of equity based compensation) and will provide that
each Relevant Employee’s period of continuous service with the Seller’s Group
(or any corporate predecessor of any member of such group) will be counted as
continuous with the Relevant Purchasers, including, without limitation, for
eligibility and vesting purposes under all employment benefit plans and, unless
such service credit would result in duplicate benefits, also for benefit accrual
under such benefit plans or in respect of severance or termination payments
provided always that this does not prevent the Relevant Purchasers from
terminating the employment of any Relevant Employee in circumstances where such
termination amounts to lawful dismissal or dismissal for cause under relevant
national legislation provided that the foregoing shall not oblige any member of
the Purchaser’s Group to provide retiree health or welfare benefits or defined
benefit retirement plans to any Relevant Employee in the United States. The
Relevant Purchasers shall use their best efforts to (i) waive any limitation on
medical coverage of Relevant Employees due to pre-existing conditions under the
applicable medical plan of the Relevant Purchasers or a member of the
Purchaser’s Group to the extent such Relevant Employees are currently covered
under a medical employee benefit plan of the Seller or a member of the Seller’s
Group except where to do so would involve significant unreasonable expense to a
member of the Purchaser’s Group and (ii) credit each Relevant Employee with all
deductible payments and co-payments paid by such employee under the medical
employee benefit plan of the Seller or a member of the Seller’s Group prior to
the Closing Date during the year in which the Closing occurs for the purpose of
determining the extent to which any such employee has satisfied his or her
deductible and whether he or she has reached the out-of-pocket maximum under any
medical plan of the Relevant Purchasers or a member of the Purchaser’s Group for
such year. Following the Protected Period, this paragraph 1.1 will no longer
apply.

1.2   Notwithstanding paragraph 1.1 of Part 2 of this Schedule 6, the Relevant
Purchasers undertake to the Seller (for itself and on behalf of each member of
the Seller’s Group), each of the Relevant Sellers and each Relevant Employee
that, on and following Closing, both they and each member of the Purchaser’s
Group will honour all obligations of the Group Companies under the collective
bargaining agreements and works council agreements applicable to the Group
Companies, including the agreements in the Data Room, and any replacement,
renewal or extension of any such agreements.

1.3   If permitted by law, a Purchaser may seek a Relevant Employee’s agreement
to vary his or her employment terms, conditions, contractual benefits and,
whether or not contractual, severance terms (subject to Schedule 7) during the
Protected Period and, if such Relevant Employee agrees, paragraph 1.1 shall not
apply to him or her.

154



--------------------------------------------------------------------------------



 



1.4   Where employment terms, conditions, contractual benefits and, whether or
not contractual, severance terms (subject to Schedule 7) are negotiated
collectively, a Relevant Purchaser may, if permitted by law, seek to negotiate
with the relevant body to vary employment terms, conditions, contractual
benefits and, whether or not contractual, severance terms and, if such body is
legally able to and does agree on behalf of such employees, paragraphs 1.1 and
1.2 of Part 2 of this Schedule 6 shall not apply to the Relevant Employees on
whose behalf such body negotiates.

1.5   The Relevant Purchasers shall not, and shall cause all of the members of
Purchaser’s Group not to, at any time within 90 days after the Closing Date,
effect (i) a “plant closing” (as defined in the Worker Adjustment and Retraining
Notification Act of 1988 (the “WARN Act”)) affecting any site of employment or
one or more facilities or operating units within any site of employment or
facility of the Group Companies, (ii) a “mass layoff” (as defined in the WARN
Act) affecting any site of employment or facility of the Group Companies or
(iii) any action similar to paragraph 1.5(i) or 1.5(ii) of Part 2 of this
Schedule 6 under any other applicable foreign, state or local law requiring
notice to employees in the event of a plant closing or layoff. For the avoidance
of doubt, the Relevant Purchasers shall be responsible for notices or payments
due to any Relevant Employees and all applications, notices, payments, fines or
assessments due to any governmental authority pursuant to any applicable
federal, state, local or foreign law, with respect to the employment, discharge
or layoff of any employees by the Relevant Purchasers, the Group Companies or
any member of the Purchaser’s Group on or after Closing, including, but not
limited to, the WARN Act or any comparable foreign, state or local law as have
been issued in connection with the foregoing.

1.6   The Relevant Purchasers shall assume the annual incentive arrangements in
place in respect of Relevant Employees for the fiscal year in which Closing
occurs and shall calculate and make payments to, or procure that the relevant
Group Company makes payments to, Relevant Employees pursuant to the terms of
those incentive arrangements for the full fiscal year (including that part of
the fiscal year prior to the Closing Date) subject to the Seller having accrued
and passed to the Purchaser the benefit of such accrual for the period up to
Closing.

1.7   The Seller shall indemnify and keep indemnified the Relevant Purchasers
against any claims by any Relevant Employee in respect of all Employment Costs
which arose or accrued prior to the Closing Date other than those entitlements
expressly assumed by the Relevant Purchaser under this Schedule 6.

2   Information and Consultation

    The Seller and the Relevant Purchasers shall inform and consult with
Relevant Employees and/or their representatives, as appropriate, to the extent
required by law and the Relevant Purchasers shall indemnify and keep indemnified
the Seller (for itself and on behalf of each member of the Seller’s Group) and
each Relevant Seller against any Losses incurred by the Seller or any member of
the Seller’s Group as a result of a Relevant Purchaser’s failure to adhere to
such obligations.

3   Stay Incentive Agreements

    The Seller will, or will procure that a member of the Retained Group will,
make payments due pursuant to the Stay Incentive Agreements in respect of the
period up to and including Closing, along with the stay incentive bonuses
payable pursuant to those agreements following Closing and in respect of
obligations relating to accelerated vesting, and any

155



--------------------------------------------------------------------------------



 



    other obligation in respect of any outstanding equity award (“Equity Award
Obligations”). The Purchaser will, or will procure that a member of the
Purchaser’s Group will, make any severance payments which become due pursuant to
the Stay Incentive Agreements after Closing.

4   Change to Relevant Employees

    The Seller shall, between the date of the Offer Letter and Closing, notify
the Purchaser promptly following the resignation or termination of any person
who, if they had not resigned or been terminated, would have been a Relevant
Employee at Closing.

156



--------------------------------------------------------------------------------



 



Part 3
List of Offer Employees
The following employees work in the Group but are not employed by a Group
Company or a Business Seller.

          Employees   Country Base   Current Employer          
Employees of The Scotts Company LLC listed on the Global Bloom Master Roster
(document 4.1.9 in the Data Room), the names of whom will be provided to the
Purchaser on signing of this Agreement.
  US   The Scotts Company LLC

157



--------------------------------------------------------------------------------



 



Part 4
Excluded Employees
Lorenzo Cassinelli
Gabriele Monsef

158



--------------------------------------------------------------------------------



 



Schedule 7
Group Retirement Arrangements
(Clause 2.5.2)

1   Interpretation

    In this Schedule 7, the definitions in this paragraph 1 shall apply:

    “Replacement Arrangement” means an arrangement established in accordance
with paragraphs 3.1 and 3.2 below; and

    “Transferred Arrangement” means a Group Retirement Benefit Arrangement that
is or will become the responsibility of a Company or a Relevant Purchaser at the
Closing Date.

2   Transferred Arrangements

    The Purchaser will procure that each Transferred Arrangement will, subject
to law, for a period of at least 12 months following the Closing Date, provide
benefits that are, in the reasonable opinion of the Purchaser, no worse than the
benefits provided by the relevant company under such Transferred Arrangement
immediately before the Closing Date.

3   Replacement Arrangements

3.1   The Purchaser will procure that at the Closing Date the Relevant
Purchasers set up or nominate a Replacement Arrangement in respect of each
Business Employee and Offer Employee and Belgian Employee and Relevant Employee
of SSHPC who was provided with or participating in a Group Retirement Benefit
Arrangement immediately before the Closing Date.

3.2   Unless other arrangements are required by local law, the Purchaser will
procure that, for a period of not less than 12 months, the Replacement
Arrangement provides benefits to each Business Employee, Offer Employee, Belgian
Employee or Relevant Employee of SSHPC that are, in the reasonable opinion of
the Purchaser, equivalent in value to the benefits provided to the Business
Employee, Offer Employee, Belgian Employee or Relevant Employee of SSHPC by the
Relevant Seller immediately before the Closing Date provided that the Purchaser
shall not be obliged to provide any Offer Employee or Relevant Employee in the
United States with benefits or accruals under a defined benefit plan or any
retiree health or welfare benefit.

3.3   The Purchaser will further procure that each Business Employee, Offer
Employee, Belgian Employee or Relevant Employee of SSHPC who was provided with
or participating in a Group Retirement Benefit Arrangement immediately before
the Closing Date will be invited to join a Replacement Arrangement with effect
from the Closing Date. Where required by law, the Relevant Purchaser will
automatically place the Business Employee, Offer Employee, Belgian Employee
and/or Relevant Employee of SSHPC in a Replacement Arrangement from the Closing
Date.

3.4   Where benefits or accruals under any retiree health or welfare benefit
arrangement are provided to or in respect of Offer Employees or Relevant
Employees in the United States at Closing, the Seller will procure the provision
of benefits equivalent to those the relevant Offer Employee or Relevant Employee
(or any dependant of such person) would have received had the relevant Offer
Employee or Relevant Employee remained employed in the Seller’s Group until such
time as the relvant Offer Employee or Relevant Employee leaves the employment of
the Purchaser’s Group (other than on retirement or death) and,

159



--------------------------------------------------------------------------------



 



    notwithstanding any other provsion of this Schedule 7, the Purchaser shall
not be obliged to provide benefits or accruals for retiree health or welfare
benefits in respect of such individuals.

160



--------------------------------------------------------------------------------



 



Schedule 8
Form of Purchase Price Allocation Agreement
(Clauses 3.2 and 7.6 of the Agreement)
Terms defined in this agreement shall have the meanings attributed to them in
the agreement between [•] and [•] of which this Purchase Price Allocation
Agreement forms a part.

1   The Bid Value attributable to the Shares and the Group Businesses is as
follows:

                          (4)         (3)   Part of Bid Value        
Particulars of   attributable to (1)   (2)   Shares/Group   Shares/Group Name of
Relevant Seller   Jurisdiction   Businesses   Businesses
[•]
  [•]   [•]   [•]

2   Subject to paragraph 3 of this agreement, the Purchase Price shall initially
be allocated on the following basis:

2.1   The Bid Value shall initially be allocated on the basis of the Bid Value
set out in column (4) of paragraph 1 of this agreement.

2.2   Each of the Estimated Cash, Estimated Intra-Group Receivables, Estimated
Intra-Group Payables, Estimated Pension Liability and Estimated Third-Party
Indebtedness shall be allocated between the Shares according to the Group
Company to which such item is attributable and consequently shall be added to
(in the case of the Estimated Cash and the Estimated Intra-Group Receivables) or
deducted from (in the case of the Estimated Intra-Group Payables, Estimated
Pension Liability and the Estimated Third-Party Indebtedness) the Bid Value
allocated to those Shares in column (4) of paragraph 1 of this agreement.

2.3   The Estimated Working Capital Adjustment shall be allocated between the
Shares and Group Businesses according to the Group Company or Group Business to
which the adjustment is attributable and consequently shall be deducted from or
added to, as the case may be, the Bid Value allocated to those Shares or Group
Businesses in paragraph 1 of this agreement.

3   The balance of any loans or other financing liabilities owed by one Group
Company (or any of its Subsidiaries) to another Group Company (or any of its
Subsidiaries) shall be deducted from the allocation of the Shares of the Group
Company which owes (or which owns the Subsidiary which owes) such loans or
liabilities and shall be added to the allocation of the Shares of the Group
Company which is (or which owns the Subsidiary which is) owed such loans or
liabilities.

4   The part of the Purchase Price relating to the Group Businesses shall be
initially allocated between each of the following Business Assets included in
the sale of the Group Businesses, where relevant, as set out below:

161



--------------------------------------------------------------------------------



 



The Scotts Company (UK) Ltd.

                      Part of Bid Value in column (4) of         paragraph 1 of
this agreement     Item   attributable to relevant Business Asset
(i)
  Business Properties;        
 
           
(ii)
  Business Intellectual Property;        
 
           
(iii)
  Goodwill;        
 
           
(iv)
  Moveable Assets;        
 
           
(v)
  the rights of The Scotts Company (UK) Ltd. arising or existing at Closing
under the Business Contracts;        
 
           
(vi)
  such of the Intra-Group Receivables owed to The Scotts Company        
 
           
(UK)
  Ltd.;        
 
           
(vii)
  Professional Business Product Registrations owned by The Scotts Company
(UK) Ltd.;        
 
           
(viii)
  Stock;        
 
           
(ix)
  Business Records;        
 
           
(x)
  Third-Party Receivables;        
 
           
(xi)
  all other property, rights and assets owned by or licensed to The Scotts
Company (UK) Ltd. and used, enjoyed or exercised predominantly in relation to
the Group Businesses at Closing, in each case other than any Excluded Assets.  
     

Scotts Australia Pty. Ltd.

                      Part of Bid Value in column (4) of         paragraph 1 of
this agreement     Item   attributable to relevant Business Asset
(i)
  Business Properties;        
 
           
(ii)
  Business Intellectual Property;        
 
           
(iii)
  Goodwill;        
 
           
(iv)
  Moveable Assets;        
 
           
(v)
  the rights of Scotts Australia Pty. Ltd. arising or existing at Closing under
the Business Contracts;        
 
           
(vi)
  such of the Intra-Group Receivables owed to Scotts Australia Pty. Ltd.;      
 
 
           
(vii)
  Professional Business Product Registrations owned by Scotts Australia Pty.
Ltd.;        

162



--------------------------------------------------------------------------------



 



                      Part of Bid Value in column (4) of         paragraph 1 of
this agreement     Item   attributable to relevant Business Asset
(viii)
  Stock;        
 
           
(ix)
  Business Records;        
 
           
(x)
  Third-Party Receivables;        
 
           
(xi)
  all other property, rights and assets owned by or licensed to Scotts Australia
Pty. Ltd. and used, enjoyed or exercised predominantly in relation to the Group
Businesses at Closing, in each case other than any Excluded Assets.        

Scotts Poland Sp z o.o.

                      Part of Bid Value in column (4) of         paragraph 1 of
this agreement     Item   attributable to relevant Business Asset
(i)
  Business Properties;        
 
           
(ii)
  Business Intellectual Property;        
 
           
(iii)
  Goodwill;        
 
           
(iv)
  Moveable Assets;        
 
           
(v)
  the rights of Scotts Poland Sp z o.o. arising or existing at Closing under the
Business Contracts;        
 
           
(vi)
  such of the Intra-Group Receivables owed to Scotts Poland Sp z o.o.;        
 
           
(vii)
  the Professional Business Product Registrations owned by Scotts Poland Sp z
o.o.;        
 
           
(viii)
  the Stock;        
 
           
(ix)
  the Business Records;        
 
           
(x)
  the Third-Party Receivables; and        
 
           
(xi)
  all other property, rights and assets owned by or licensed to Scotts Poland Sp
z o.o. and used, enjoyed or exercised predominantly in relation to the Group
Businesses at Closing, in each case other than any Excluded Assets.        

163



--------------------------------------------------------------------------------



 



5   The initial allocation set out in paragraphs 1 and 4 of this agreement shall
be adjusted to reflect the payments made pursuant to Clauses 7.3 and 7.5 of the
Agreement and the Relevant Sellers and Relevant Purchasers shall adopt that
allocation, as so adjusted, for all Tax purposes.

164



--------------------------------------------------------------------------------



 



Schedule 9
VAT
(Clause 3.3)

1   VAT: Records

1.1   Each Relevant Seller may obtain a direction from the relevant Tax
Authority for the retention and preservation by it of any VAT records relating
to its period of ownership of the relevant part of the Group and, where such
directions are obtained, each Relevant Seller undertakes to preserve any such
records in such a manner and for such period as may be required by applicable
law and will allow the Relevant Purchasers, upon the Relevant Purchasers giving
reasonable notice, reasonable access to and copies of such records where
reasonably required by the Relevant Purchasers for their Taxation purposes.

1.2   If no such direction is obtained and any documents are required by law to
be preserved by the Relevant Purchasers, the Relevant Sellers shall, as soon as
reasonably practicable, deliver such documents to the Relevant Purchasers.

2   VAT: Going Concern — EU Member States

2.1   Each Relevant Seller and each Relevant Purchaser shall use all reasonable
endeavours (including, for the avoidance of doubt, the making of an election or
application in respect of VAT to any Tax Authority or entering into a written
agreement) to secure that the sale of the Group Businesses so far as carried on
in the EU is treated as neither a supply of goods nor a supply of services for
the purposes of the laws governing VAT in the relevant member state. Each
Relevant Purchaser warrants that it is or will become at Closing a taxable
person for VAT purposes in the relevant member state and agrees that it will use
the assets acquired in carrying on immediately after the Closing the same kind
of business, whether or not as part of its existing business, as the Relevant
Seller.

2.2   Each Relevant Seller shall have the right to seek a ruling from the
relevant Tax Authority as to whether the sale of the Group Businesses so far as
carried on in the relevant member state should be treated as neither a supply of
goods nor a supply of services for the purposes of the laws governing VAT in
that member state and to charge (or not to charge) VAT to the Relevant Purchaser
in accordance with that ruling. No less than 10 Business Days prior to
submission of any request for a ruling to the relevant Tax Authority, the
Relevant Seller shall provide a copy of the request to the Relevant Purchaser in
draft form. The Relevant Seller shall procure that any reasonable comments
provided by the Relevant Purchaser to the Relevant Seller in relation to the
draft request are incorporated prior to submission of the request to the
relevant Tax Authority. The Relevant Seller shall not be obliged to challenge
that ruling. If the Relevant Purchaser wishes to challenge any ruling it may do
so at its own cost but any such challenge shall not affect the date on which VAT
must be paid to the Relevant Seller under paragraph 4 of this Schedule 9 below.

3   VAT: Going Concern — non-EU Jurisdictions

3.1   To the extent that any state outside the European Union provides for
relief or exemption from VAT on the transfer of a business or a company or
treats such a transaction as being non-taxable for VAT purposes, each Relevant
Seller and each Relevant Purchaser shall

165



--------------------------------------------------------------------------------



 



    use all reasonable endeavours (including, for the avoidance of doubt, the
making of an election or application in respect of VAT to any Tax Authority or
entering into a written agreement) to secure such treatment as regards the sale
of the Group Businesses and the Shares (insofar as the business of the Group is
carried on in the relevant state) under this Agreement. Each Relevant Purchaser
will use the assets acquired in carrying on the same kind of business, whether
or not as part of the existing business of the Relevant Purchaser, as the
Relevant Seller.

3.2   Each Relevant Seller shall have the right to seek a ruling from the
relevant Tax Authority as to whether the sale of the Group Businesses and the
Shares, so far as the business of the Group is carried on in the relevant state,
is eligible for a relief or exemption or is otherwise non-taxable for the
purposes of the laws governing VAT in that state and to charge (or not to
charge) VAT to the Relevant Purchaser in accordance with that ruling. No less
than 10 Business Days prior to submission of any request for a ruling to the
relevant Tax Authority, the Relevant Seller shall provide a copy of the request
to the Relevant Purchaser in draft form. The Relevant Seller shall procure that
any reasonable comments provided by the Relevant Purchaser to the Relevant
Seller in relation to the draft request are incorporated prior to submission of
the request to the relevant Tax Authority. The Relevant Seller shall not be
obliged to challenge that ruling. If the Relevant Purchaser wishes to challenge
any ruling it may do so at its own cost but any such challenge shall not affect
the date on which VAT must be paid to the Relevant Seller under paragraph 4
below.

4   VAT: Time, Manner and Currency of Payment

4.1   Any amounts of VAT which a Relevant Purchaser is obliged to pay to a
Relevant Seller shall be made by any Relevant Purchaser to the Relevant Seller
or as it may direct. Such amounts shall be paid in the currency in which the VAT
in question must be accounted for to the relevant Tax Authority.

4.2   Any VAT payable in any jurisdiction in respect of the transfer of any of
the Group Businesses or Shares shall be paid at Closing against production of a
valid VAT invoice (or equivalent, if any).

4.3   If at any date after Closing any Tax Authority determines in writing that
any sale carried out pursuant to this Agreement cannot be treated as being
neither a supply of goods nor a supply of services for VAT purposes, or does not
qualify for relief or exemption from VAT or is otherwise chargeable to VAT, the
Relevant Purchaser shall (against production of a valid VAT invoice or
equivalent, if any), in addition to any amounts expressed in this Agreement to
be payable by the Relevant Purchaser, pay the amount of any VAT (including any
penalties and interest, other than penalties or interest arising solely from the
failure of a Relevant Seller to account promptly for VAT to the relevant Tax
Authority following that Relevant Seller having been placed in the appropriate
amount of funds for that purpose by a Relevant Purchaser) which as a result of
that indication may be chargeable on any sale carried out pursuant to this
Agreement. Any such amounts shall be paid in cleared funds three Business Days
prior to the date on which the Relevant Seller is obliged to account for such
amounts to the relevant Tax Authority.

166



--------------------------------------------------------------------------------



 



Schedule 10
Closing Obligations

1   General Obligations

1.1   The Seller’s Obligations

    On Closing, the Seller shall deliver or make available to the Purchaser:

  1.1.1   each of the Transaction Documents duly executed by the Seller and
members of the Seller’s Group, to the extent they are parties to such documents;
    1.1.2   evidence that the Seller and the other Relevant Sellers are
authorised to execute this Agreement and any other Transaction Documents
(including, where relevant, any notarial deeds referred to in this Schedule 10),
to the extent that they are parties to such documents;     1.1.3   copies as at
the Closing Date of all of the books of account, records, documents and
information to which Clause 8.4.2 of this Agreement relates;     1.1.4  
evidence that the Seller and the other Relevant Sellers have satisfied the
Equity Award Obligation under the Stay Incentive Agreements; and     1.1.5  
releases, in the Agreed Terms, in relation to:

  (i)   SSHPC and Scotts-Sierra Crop Protection Company’s obligations as
guarantor under the US$200,000,000, 7.25% senior notes issued by The Scotts
Miracle-Gro Company and due on 15 January 2018;     (ii)   SSHPC and
Scotts-Sierra Crop Protection Company’s obligations as guarantor under the
US$200,000,000, 6.625% senior notes issued by The Scotts Miracle-Gro Company and
due in 2020; and     (iii)   any security, solely as it relates to the Group
Businesses, given by The Scotts Company (UK) Ltd. and Scotts Australia Pty. Ltd.
in their capacity as borrowers under an amended and restated credit facility
entered into by The Scotts Miracle-Gro Company (amongst others) dated 7
February 2007.

1.2   The Purchaser’s Obligations

    On Closing, the Purchaser shall deliver or make available to the Seller:

  1.2.1   evidence of the due fulfilment of the conditions set out in Clause 4.1
for which the Purchaser or the other Relevant Purchasers are responsible;    
1.2.2   each of the Transaction Documents duly executed by the Purchaser and
members of the Purchaser’s Group, to the extent they are parties to such
documents; and     1.2.3   evidence that the Purchaser and the other Relevant
Purchasers are authorised to execute this Agreement and each other Transaction
Document (including, where relevant, any notarial deeds referred to in this
Schedule 10 to the extent they are parties to such documents.

167



--------------------------------------------------------------------------------



 



1.3   Payment for additional employees

    On or following Closing, the Purchaser shall, on receipt of an appropriate
invoice, pay to the relevant member of the Retained Group, the costs that the
Purchaser agreed to incur in accordance with Clause 5.9.1(ii).

2   Transfer of the Shares and Group Businesses

2.1   General Transfer Obligations

    On Closing, the Relevant Sellers and the Relevant Purchasers shall execute
and/or deliver and/or make available Local Transfer Documents and take such
steps as are required to transfer the Shares and Group Businesses. The steps
shall be taken in the following order:

  2.1.1   first, Scotts International B.V. shall (a) sell to ICL Iberia Limited
SCS its shareholding in Scott O.M. España S.A. and (b) sell to ICL Holding
beshränkt hafrende Germany OHG its shareholding in Scotts Deutschland GmbH
(“Step 1”);

  2.1.2   second, Scotts-Sierra Investments, Inc. shall sell to Scotts
International B.V. its shareholding in The Scotts Company Kenya Ltd. and Scotts
PBG Malaysia Sdn. Bhd. (“Step 2”); and

  2.1.3   third, all remaining transfers of Shares and Group Businesses
contemplated by this Agreement shall occur simultaneously (“Step 3”).

2.2   The consideration payable to Scotts International B.V. in respect of Step
1 shall be set out in the Purchase Price Allocation Agreement and shall:

  2.2.1   in respect of the acquisition of Scott O.M. España S.A, be left
outstanding as a debt owed by ICL Iberia Limited SCS to Scotts International
B.V.; and

  2.2.2   in respect of the acquisition of Scotts Deutschland GmbH, be left
outstanding as a debt owed by ICL Holding beshränkt hafrende Germany OHG to
Scotts International B.V.

  2.2.3   For the avoidance of doubt, any amounts under this paragraph 2.2 shall
be excluded from any and all of the calculations in Schedule 11.

2.3   The consideration payable to Scotts-Sierra Investments, Inc. in respect of
Step 2 shall be set out in the Purchase Price Allocation Agreement and shall:

  2.3.1   in respect of the acquisition of The Scotts Company Kenya Ltd., be
paid in cash in full to Scotts-Sierra Investments, Inc. on completion of Step 3;
and

  2.3.2   in respect of the acquisition of Scotts PBG Malaysia Sdn. Bhd., be
paid in cash in full to Scotts-Sierra Investments, Inc. on completion of Step 3.

2.4   The consideration payable in respect of Step 3 shall set out in the
Purchase Price Allocation Agreement and shall be paid in full to the parties
contemplated in Schedule 8 of this Agreement on Closing.

2.5   Notwithstanding paragraphs 2.1 to 2.4 of Part 1 of this Schedule 10, the
Relevant Sellers shall not conduct such steps as are set out in paragraphs 2.1
to 2.4 above until the Sellers

168



--------------------------------------------------------------------------------



 



    are holding or have held to their order absolutely the amount to be paid by
the Purchaser pursuant to Clause 6.3.1 of this Agreement.

2.6   Specific Transfer Obligations

    For the purposes of compliance with paragraph 2.1 above, the Relevant
Sellers and Relevant Purchasers shall do the following in relation to any
Companies and Group Businesses incorporated or located in the jurisdictions
listed below:

  2.6.1   France         The Relevant Sellers shall transfer the relevant Shares
(parts sociales) in Scotts France SARL to the Relevant Purchasers and the
Relevant Sellers and the Relevant Purchasers shall execute a French language
share transfer agreement (acte de cession), in the Agreed Terms, suitable for
the purpose of tax registration and formalities.     2.6.2   Netherlands        
The Relevant Seller shall transfer the relevant Shares in Scotts International
B.V. to the Relevant Purchaser, the Relevant Purchaser shall accept the
transfer, and the Relevant Seller shall procure that Scotts International B.V.
acknowledges the transfer, the foregoing to be effected by execution by the
Relevant Seller and the Relevant Purchaser, before one of the civil law notaries
of Linklaters LLP, of a notarial deed of transfer in the Agreed Terms.     2.6.3
  Poland         In the case of a transfer of a Group Business
(przedsiębiorstwo) located in Poland, the Relevant Seller and the Relevant
Purchaser shall sign, with signatures authorised by a notary, a sale of business
agreement (umowy sprzedaży przedsiębiorstwa) in the Agreed Terms suitable for
transferring all rights and titles to the Group Business.     2.6.4   United
Kingdom         The Relevant Sellers shall deliver or make available to the
Relevant Purchasers the following, to the extent they relate to any Group
Business located in the United Kingdom:

  (i)   duly executed transfers of the Business Properties, together with the
related documents of title and the relevant Third-Party Consents, except that
this paragraph (i) shall not apply in relation to any Business Leased Property
where the necessary Third-Party Consent has not been obtained by the relevant
Closing, in which case such properties shall be transferred in accordance with
Schedule 3;     (ii)   assignments and novations in the Agreed Terms (duly
executed as a deed by the Relevant Sellers, any third-party and, if so
reasonably required by the Relevant Sellers, the Relevant Purchasers) together
with the related documents of title and such Third-Party Consents as the
Relevant Sellers may have obtained;

169



--------------------------------------------------------------------------------



 



  (iii)   assignments of Registered Business Intellectual Property in accordance
with Schedule 4, to the extent it has been possible to prepare and execute these
by Closing;   (iv)   those Business Assets which are capable of transfer by
delivery; and     (v)   subject to the matters specified in Schedule 3, vacant
possession of the Properties.

2.6.5   United States

    With respect to any Group Company that is incorporated or otherwise
organised under the laws of the State of California or any Group Business that
is located in the State of California, in the case of a sale of Shares, the
Relevant Sellers shall deliver to the Relevant Purchasers one or more
certificates representing all of the relevant Shares, duly endorsed in blank or
accompanied by stock powers or other instruments of transfer duly endorsed in
blank, and bearing or accompanied by all requisite stock transfer stamps.

2.6.6   Malaysia

    Subject to any restrictions or transfer process requirements as stipulated
by Scotts PBG Malaysia Sdn. Bhd., the Relevant Seller shall lodge with Scotts
PBG Malaysia Sdn. Bhd. a transfer form, being Form 32A of the Companies
Regulations 1966, in order to transfer the Shares in Scotts PBG Malaysia Sdn.
Bhd. in favour of the Relevant Purchaser or as it may direct accompanied by the
relevant share certificates (or an express indemnity in a form satisfactory to
the Relevant Purchaser in the case of any certificate found to be missing).

2.6.7   Australia

    The Relevant Sellers shall deliver or make available to the Relevant
Purchasers the following, to the extent that they relate to any Group Business
located in Australia:

  (i)   assignments and novations in the Agreed Terms (duly executed as a deed
by the Relevant Sellers, any third-party and, if so reasonably required by the
Relevant Sellers, the Relevant Purchasers) together with the relative documents
of title and such Third-Party Consents as the Relevant Sellers may have
obtained;     (ii)   those Business Assets which are capable of transfer by
delivery; and     (iii)   a valid GST invoice for the Business Assets.

    For purposes of this paragraph, “GST” has the meaning given to that term in
the New Tax System (Goods and Services Tax) Act 1999 (Cth).

2.6.8   Kenya

    The Relevant Sellers shall transfer the relevant Shares in The Scotts
Company Kenya Ltd. a form of transfer duly executed by the registered holders in
favour of the Relevant Purchasers or as they may direct accompanied by the
related share certificates (or an express indemnity in a form satisfactory to
the Relevant Purchasers in the case of any certificate found to be missing) and
a Form D

170



--------------------------------------------------------------------------------



 



      certificate on transfer of certain marketable securities duly executed by
The Scotts Company Kenya Ltd. auditor.     2.6.9   Italy         The Relevant
Sellers and the Relevant Purchasers shall execute a notarised deed of conveyance
in the Agreed Terms for the sale and transfer of the Shares (i.e. the relevant
quota capital) in Scotts Italia S.r.l. to the Relevant Purchasers. The Italian
Notary who will notarise the signatures on the deed of conveyance will be
selected by the Relevant Purchasers. The deed of conveyance shall not amend or
novate this Agreement which will continue to bind the Relevant Sellers and the
Relevant Purchasers regardless of the execution of such deed of conveyance.    
2.6.10   Spain

  (i)   The Relevant Sellers shall deliver to the Relevant Purchasers any
documents of title to the Shares in Scott O.M. España S.A. The Seller shall
issue the relevant titles if applicable.     (ii)   The Relevant Sellers shall
deliver to the Notary Public a certificate issued by the secretary of the board
of directors of Scott O.M. España S.A., with the approval of the president of
Scott O.M. España S.A. declaring that all requirements established in the bylaws
for the transfer of the Shares in Scott O.M. España S.A. have been fulfilled.  
  (iii)   The transfer of the Shares in Scott O.M. España S.A. shall be effected
by notarial deed in the Agreed Terms, executed before a Notary Public.     (iv)
  Scott O.M. España S.A. shall register the Relevant Purchasers as the owners of
the Shares in Scott O.M. España S.A. in the book of registered shares (“Libro
Registro de Acciones Nominativas”).     (v)   The Relevant Sellers shall deliver
or make available to the Relevant Purchasers the corporate books, duly updated,
of Scott O.M. España S.A.     (vi)   Simultaneously to the granting of the
Spanish notarial deed transferring the Shares in Scott O.M. España S.A., Scotts
International B.V. shall deliver a D1-B form and ICL Iberia Limited SCS shall
deliver a D1-A form to the Notary who will be requested to inform the DGPCI
(“Dirección General de Política Comercial e Inversiones”) of the divestment in
Scott O.M. España, S.A.     (vii)   Simultaneously to the granting of the
Spanish notarial deed transferring the Shares in Scott O.M. España S.A., the
directors of Scott O.M. España, S.A. shall hand out their letters of
resignations to Scott O.M. España, S.A. to ICL Iberia Limited SCS’ advisers in
Spain.     (viii)   The new shareholder of Scott O.M. España, S.A. shall, as
sole shareholder, accept the resignation of the directors, waiving any claim of
Scott O.M. España, S.A. against the directors, and decide the management of the
company to be put in place and, accordingly, appoint the new directors.     (ix)
  The Commercial Registry must be notified of the change of sole shareholder or
of any change to this sole shareholder status.

171



--------------------------------------------------------------------------------



 



  2.6.11   Germany         The Relevant Sellers and the Relevant Purchasers
shall notarise a transfer agreement before a German notary public in the Agreed
Terms through which the Relevant Sellers transfer title to the Shares in Scotts
Deutschland GmbH to the Relevant Purchasers, and the Relevant Purchasers accept
such transfer.

3   Further Obligations in Addition to Transfer   3.1   General Obligations    
  The Relevant Sellers shall deliver or make available to the Relevant
Purchasers the following:

  3.1.1   the written resignations in the Agreed Terms (and legalised by a
notary where required) of each of the persons who are remaining with the
Retained Group, to take effect on Closing;     3.1.2   if practicable, to the
extent requested by the Purchaser, the Relevant Sellers having used reasonable
endeavours to obtain the same, the written resignations of the auditors of the
Group Companies concerned, to take effect on the Closing Date, with
acknowledgements signed by each of them in a form satisfactory to the Relevant
Purchasers to the effect that they have no claim against any Group Company or
otherwise complying with any relevant law or regulation;     3.1.3   if any
Relevant Purchaser reasonably requires and notifies the Relevant Seller at least
30 days before Closing, irrevocable powers of attorney or such other appropriate
document (in such form and terms as the Relevant Purchaser may reasonably
require) executed by each of the holders of the Shares in favour of the Relevant
Purchaser or as it may direct to enable it (pending registration of the relevant
transfers) to exercise post-Closing all voting and other rights attaching to the
Shares and to appoint proxies for this purpose with an express undertaking of
the holder of the Shares not to exercise such voting and other rights attached
to the Shares;     3.1.4   in each case where the said information is not in the
possession of the relevant Group Company, the corporate books and records, duly
written up to date, including the shareholders’ register and share certificates
in respect of the Subsidiaries, and all other books and records, all to the
extent required to be kept by each Group Company under the law of its
jurisdiction of incorporation;     3.1.5   in each case where the said
information is not at the Properties, all other books, records and other
information relating exclusively or primarily to the Group (save for books,
records and other information which a Relevant Seller is required by law to
retain or in respect of which a Relevant Seller obtains a direction to retain
pursuant to Schedule 9) and all information relating to customers, suppliers,
agents and distributors and other information relating exclusively or primarily
to the Group (including the Relevant Employees) as the Relevant Purchasers may
reasonably require and copies or, at the Relevant Sellers’ option, originals of
any such books, records, documents or other information in the possession or
control of the Relevant Sellers which relate only in part to the Group and which
the Relevant Purchasers may reasonably require;

172



--------------------------------------------------------------------------------



 



  3.1.6   evidence as to:

  (i)   the acceptance by shareholders or the directors of each of the relevant
Group Companies of the resignations referred to in paragraph 3.1.1 and of the
appointment of such persons to take effect on Closing (within the maximum number
permitted by the constitutional documents of the Group Company concerned) as the
Relevant Purchasers may nominate as directors and (if relevant) secretary;    
(ii)   the acceptance by shareholders or the directors of the relevant Group
Companies of the resignation of the auditors referred to in paragraph 3.1.2 and
of the appointment of such auditors as the Relevant Purchasers may nominate; and
    (iii)   the approval by the shareholders or the directors of the transfer of
the Shares or the sale of the Group Businesses to the Relevant Purchasers,

      where such acceptance or approval is required by law or under the
constitutional documents of the Group Company concerned;     3.1.7   the duly
executed Patent Assignment in the form of Part 2 of Schedule 4, the duly
executed Trade Mark Assignment in the form of Part 3 of Schedule 4, the duly
executed Know-how Assignment in the form of Part 4 of Schedule 4 and the duly
executed Unregistered Intellectual Property Assignment in the form of Part 5 of
Schedule 4; and     3.1.8   any forms and ancillary documents (executed by the
Seller) required by the relevant domain name registry to transfer the domain
names listed in paragraph 1.3 of Part 1 of Schedule 4.

173



--------------------------------------------------------------------------------



 



Schedule 11
Post Closing Adjustments
Part 1 Closing Statement (Clause 7)

1   Form and Content of Closing Statement   1.1   The Closing Statement shall
include the assets and liabilities of the Group Companies and the Group
Businesses at the Close of Business on the Closing Date which are accounted for
within the GL Codes as set out in the tables contained in, or referred to in,
Annex A of this Schedule 11. No other categories of assets or liabilities shall
be included in Working Capital, provided that, if any new asset or liability
arises between the date of the Offer Letter and Closing that should have been
included in the Working Capital GL Codes but in respect of which there is not an
identifiable Working Capital GL Code in the tables contained in, or referred to
in, Annex A of this Schedule 11, then the Seller and the Purchaser shall
co-operate in good faith to determine the appropriate GL Codes that will be
included in the calculation of Working Capital to accommodate such new working
capital assets or liabilities. In the event that the new QAD system requires new
GL Codes following the transition from SAP, such GL Codes will be tracked
consistently from existing GL Codes.   1.2   The Closing Statement shall be
drawn up in the form set out in Table 1 to Table 6 in Annex A of this
Schedule 11. For the avoidance of doubt, Table 6 shall be compiled in accordance
with Schedule 18.   1.3   The Group Companies’ Cash Balances, Third-Party
Indebtedness, Intra-Group Payables, Intra-Group Receivables and Pension
Liability shall not be taken into account in calculating the Working Capital.  
1.4   Where there is to be a repayment of Intra-Group Payables and Intra-Group
Receivables pursuant to Clause 7.4, the Closing Statement shall include a
breakdown for Intra-Group Payables and Intra-Group Receivables and shall specify
the relevant debtor and creditor for each Intra-Group Payable and Intra-Group
Receivable.   2   Accounting Policies   2.1   The Closing Statement shall be
drawn up in accordance with the accounting principles generally accepted in the
United States as at the Closing Date with:

  2.1.1   the specific accounting principles, policies, procedures,
categorisations, definitions, methods, practices and techniques set out in
paragraphs 2.5 to 2.9 below applied and     2.1.2   to the extent not
inconsistent with paragraph 2.1.1, the accounting principles, policies,
procedures, categorisations, definitions, methods, practices and techniques
adopted in the Accounts, applied on a consistent basis.

2.2   The Closing Statement shall be drawn up as at Close of Business in the
relevant locations at the Closing Date. No account shall be taken of events
taking place after the Close of Business on the Closing Date and regard shall
only be had to information available to the parties to this Agreement at Close
of Business on the Closing Date.

174



--------------------------------------------------------------------------------



 



2.3   Each Closing Statement item shall be expressed in US Dollars. Amounts in
other currencies shall be translated into US Dollars in accordance with Clause
1.11.   2.4   Any calculation of the Estimated Working Capital Adjustment or the
Working Capital Adjustment shall be calculated in accordance with paragraphs
2.4.1 and 2.4.2.

  2.4.1   The Estimated Working Capital Adjustment shall be calculated such
that, in relation to each of the constituents of Base Working Capital and
Estimated Working Capital expressed variously in US Dollar, Pounds Sterling,
Euro, Australian Dollar, Kenyan Shilling, Malaysian Ringgit and Polish Zloty
currencies (each a “Base Currency Amount”), where any relevant Base Currency
Amount in the Estimated Working Capital either exceeds the equivalent Base
Currency Amount in the Base Working Capital or is less than the relevant Base
Currency Amount the Base Working Capital, in each case, the difference between
any such amounts shall be converted into US Dollars in accordance with Clause
1.11 and the resulting US Dollar equivalent amounts shall be aggregated,
(treating cases where a Base Currency Amount in the Estimated Working Capital
exceeds the equivalent Base Currency Amount in the Base Working Capital as
positive and cases where a Base Currency Amount in the Estimated Working Capital
is less than the equivalent Base Currency Amount in the Base Working Capital as
negative) so as to arrive at the Estimated Working Capital Adjustment .    
2.4.2   The Working Capital Adjustment shall be calculated such that, in
relation to each of the constituents of Base Working Capital and Working Capital
expressed variously in US Dollar, Pounds Sterling, Euro, Australian Dollar,
Kenyan Shilling, Malaysian Ringgit and Polish Zloty currencies (each a “Base
Currency Amount”), where any relevant Base Currency Amount in the Working
Capital either exceeds the equivalent Base Currency Amount in the Base Working
Capital or is less than the relevant Base Currency Amount in the Base Working
Capital, in each case, the difference between any such amounts shall be
converted into US Dollars in accordance with Clause 1.11 and the resulting US
Dollar equivalent amounts shall be aggregated, (treating cases where a Base
Currency Amount in the Working Capital exceeds the equivalent Base Currency
Amount in the Base Working Capital as positive and cases where a Base Currency
Amount in the Working Capital is less than the equivalent Base Currency Amount
in the Base Working Capital as negative) so as to arrive at the Working Capital
Adjustment.

2.5   Accounts receivable

  2.5.1   Accounts receivable balances shall be recorded at the invoiced amounts
(including monthly revaluations of foreign currency amounts receivable
balances). The doubtful debtor allowances shall be determined differently
between the Americas and the rest of the world:

  (i)   Americas         Customer accounts shall be stratified into risk
categories based on periodic (one—three times per year) credit reviews.
Allowances shall be established based on accounts receivable balances by account
according to their risk category (high risk — 25 per cent.; extreme high risk —
75 per cent.; accounts in legal action — 95 per cent.), with a 0.5 per cent.
allowance for collection and related risks. Individual account circumstances may
warrant special reserves.

175



--------------------------------------------------------------------------------



 



  (ii)   Rest of the world         Balances overdue for more than 90 days shall
be provided for 50 per cent. Balances overdue for more than 180 days shall be
provided for 100 per cent. Other specific accounts may be provided before on an
individual basis (for example if the customer is in financial difficulty).

  2.5.2   Accounts receivable shall include an account referred to as “Revenue
recognition adjustment”. This account shall include the deferred revenue
adjustment (revenue portion) relating to shipments in transit to customers
(mainly to Asia) whereby economic risk transfers on receipt of the goods. The
sale shall initially be recorded when the product is shipped whilst the reversal
entry shall defer the revenue until the product is received by the customer.
This reversal should be considered together with the reversal set out in
paragraph 2.6.6 of this Schedule 11.

2.6   Inventory

  2.6.1   The finished goods inventory shall be valued at standard cost as
determined by the Seller’s global supply chain. Standard cost per finished
product shall be determined as part of the annual budget process and shall be
based on expected plant performance and expected raw material purchasing terms
and conditions. Standard costs shall be determined annually and shall not be
revised during the financial year.     2.6.2   The inventory value includes
variances which shall be capitalised based on the calculated inventory months
and the monthly incurred variances. The portion of variances capitalised shall
be determined at each month-end by adding variances for the total of inventory
months.     2.6.3   A finished goods inventory that exceeds a 12-month supply
for sale forecasts shall be considered excess and shall be evaluated for reserve
requirements. A supply in excess of 12 months may not be “excess” if the
build-up is planned in order to meet customer demand by working around capacity
constraints. Obsolete items shall be identified based upon the “status code”
within the accounting systems. Status codes shall be managed by the Seller’s
marketing and R&D department.     2.6.4   The raw material inventory shall be
valued at standard cost as determined by the Seller’s global supply chain.
Standard cost per raw material shall be determined based on the expected
purchasing terms and conditions for the coming year. Standard costs shall be
determined annually and shall generally not be revised during the financial
year.     2.6.5   The excess component/raw material inventory shall be evaluated
based on estimated future use and recent activity. Inventory exceeding the
necessary inventory levels to produce the 12-month production forecast shall be
classified as excess. Inventory in a blocked status (within the accounting
system) shall generally be reserved at 100 per cent. of standard cost.     2.6.6
  The inventory value shall also include a deferred revenue adjustment (COGS
portion) relating to shipments in transit to customers (mainly to Asia).

176



--------------------------------------------------------------------------------



 



2.7   Prepaid expenses and other receivables       Prepaid expenses shall be
recorded at the nominal value and shall be recognised as expense based on the
applicable service period. Other receivables shall include receivable balances
which are expected to be received within 12 months.   2.8   Accounts payable

  2.8.1   Accounts payable balances shall be recorded at the invoiced amounts
(including monthly revaluations of foreign currency accounts payable balances).
    2.8.2   At Closing, accounts payable balances (i) referred to in Clause
2.3.5(viii), (ii) in SSCPC and SSHPC and (iii) in Scotts Italia S.r.l., to the
extent that they relate to the Consumer Business, shall be excluded from Working
Capital and Scotts shall retain and pay such accounts payable balances after
Closing.

2.9   Accrued expenses and other current liabilities

  2.9.1   The following is a description of certain specific accruals and other
current liabilities:

  (i)   VAT accounts         These accounts shall include the VAT amounts on
sales and purchases and the monthly settlements of VAT with the Tax Authorities.
    (ii)   Accrued salaries         This accrual shall include salary costs
which have been recognised in the employee service period but have not yet been
paid out.     (iii)   Accrued incentives         This accrual shall include all
incentives/bonuses awarded but unpaid or expected to be paid out to employees
and management based on the performance against incentive goals. Incentives
shall generally be paid out within three months after financial year-end.    
(iv)   Vacation days accrual         This accrual shall be for earned vacation
days not yet taken based on outstanding vacation days per employee, employee
salary and surcharge for social premiums.     (v)   Vacation allowance        
There shall be a monthly accrual of vacation allowance (e.g. 8 per cent. of
gross salary and gross social benefits per employee in The Netherlands). This
policy varies per country depending on the local regulations.     (vi)   Pension
accounts (non FAS 87 related)         Pension accounts which are classified as
working capital shall represent the prepayments of pension premiums and the
pension expense as incurred based on annually set pension premiums. These
accounts shall not include the FAS 87 calculations of the defined benefit plans
(not included in the definition of working capital).     (vii)   Customer volume
rebate accruals

177



--------------------------------------------------------------------------------



 



      This shall represent incentives provided to various customers that are
accrued over the term of the incentive programme and paid out once performance
as against specific targets has been verified. The rebate shall be calculated
based upon the Seller’s assumption that all customers will hit rebate step and a
portion of the month’s sales shall be reserved for within this account.
Typically starting in July of each fiscal year, management will analyse the
performance of each customer programme to determine if the current reserve is
appropriate and will adjust over the fourth quarter. Different rebates shall be
utilised for CRF, PPP, and WSF and step rebates shall be used based upon volume
targets.

  2.9.2   Other accruals not discussed above shall be recorded when
products/services have been received for which the related invoice has not been
received (based on the agreed value of such services/products).

2.10   Italy       The Closing Statement shall not include the following:

  2.10.1   the Scotts Italia Consumer Business Receivables;     2.10.2   any
amount received by Scotts Italia S.r.l. in respect of the sale of the Scotts
Italia Consumer Business Receivables;     2.10.3   the inventory sold by Scotts
Italia S.r.l. as part of the Pre-Sale Reorganisation; and     2.10.4   any
amount received by Scotts Italia S.r.l. in relation to paragraph 2.10.3 above.

3   Preparation   3.1   No later than 60 days following Closing, the Purchaser
shall deliver to the Seller the Draft Closing Statement.   3.2   In order to
enable the Purchaser to prepare and agree the Draft Closing Statement, the
Seller and the other Relevant Sellers shall keep up to date and, subject to
reasonable notice, make available to the Purchaser’s representatives and to the
Purchaser’s accountants all books and records relating to the Group during
normal office hours and co-operate with them with regard to the preparation of
the Draft Closing Statement. Each of the Seller and the other Relevant Sellers
agrees, in so far as it is reasonable to do so, to make available the services
of the employees of the Seller’s Group to assist the Purchaser in the
performance of its duties under this Agreement.   3.3   If the Seller does not
within 30 days of presentation to it of the Draft Closing Statement give notice
to the Purchaser that it disagrees with the Draft Closing Statement or any item
thereof, such notice stating the reasons for the disagreement in reasonable
detail and specifying the adjustments which, in the Seller’s opinion should be
made to the Draft Closing Statement (the “Seller’s Disagreement Notice”), the
Draft Closing Statement shall be final and binding on the parties for all
purposes. If the Seller gives a valid Seller’s Disagreement Notice within such
30 days, the Purchaser and the other Relevant Purchasers shall keep up to date
and, subject to reasonable notice, make available to the Seller’s
representatives and the Seller’s accountants all books and records relating to
the relevant part of the Group during normal office hours during the period from
the date of the Seller’s Disagreement Notice until the date on which such
disagreement is resolved. The Purchaser and the Seller shall attempt in good
faith to reach agreement in respect of the

178



--------------------------------------------------------------------------------



 



    Draft Closing Statement and, if they are unable to do so within 21 days of
such notification, the Seller or the Purchaser may by notice to the other
require that the Draft Closing Statement be referred to the Reporting
Accountants.   3.4   The Reporting Accountants shall be engaged jointly by the
Seller and the Purchaser on the terms set out in this paragraph 3 and otherwise
on such terms as shall be agreed; provided that neither the Seller nor the
Purchaser shall unreasonably (having regard, inter alia, to the provisions of
this paragraph 3) refuse its agreement to terms proposed by the Reporting
Accountants or by the other party. If the terms of engagement of the Reporting
Accountants have not been settled within 45 days of their identity having been
determined (or such longer period as the Seller and the Purchaser may agree)
then, unless the Seller or the Purchaser is unreasonably refusing its agreement
to those terms, those accountants shall be deemed never to have become the
Reporting Accountants and new Reporting Accountants shall be selected in
accordance with the provisions of this Agreement.   3.5   Except to the extent
that the Seller and the Purchaser agree otherwise, the Reporting Accountants
shall determine their own procedure but:

  3.5.1   apart from procedural matters and as otherwise set out in this
Agreement shall determine only:

  (i)   whether any of the arguments for an alteration to the Draft Closing
Statement put forward in the Seller’s Disagreement Notice is correct in whole or
in part; and     (ii)   if so, what alterations should be made to the Draft
Closing Statement in order to correct the relevant inaccuracy in it;

  3.5.2   shall apply the accounting principles, policies, procedures, practices
and estimation techniques set out in paragraphs 2.2 to 2.9 of Part 1 of this
Schedule 11;     3.5.3   shall make their determination pursuant to paragraph
3.5.1 of Part 1 of this Schedule 11 as soon as is reasonably practicable but in
any event within 30 days of being engaged; and     3.5.4   the procedure of the
Reporting Accountants shall:

  (i)   give the Seller and Purchaser a reasonable opportunity to make written
representations to them;     (ii)   require that each party supply the other
with a copy of any written representations at the same time as they are made to
the Reporting Accountants; and     (iii)   for the avoidance of doubt, the
Reporting Accountants shall not be entitled to determine the scope of their own
jurisdiction.

3.6   The Reporting Accountants shall promptly upon the same becoming available
send the Seller and the Purchaser a copy of their determination pursuant to
paragraph 3.5.1 above. Such determination shall:

  3.6.1   be made in writing; and     3.6.2   unless otherwise agreed by the
Seller and the Purchaser, include reasons for each relevant determination.

179



--------------------------------------------------------------------------------



 



3.7   The Reporting Accountants shall act as experts and not as arbitrators and
their determination of any matter falling within their jurisdiction shall be
final and binding on the Relevant Sellers and Relevant Purchasers save in the
event of manifest error (when the relevant part of their determination shall be
void and the matter shall be remitted to the Reporting Accountants for
correction). In particular, their determination shall be deemed to be
incorporated into the Draft Closing Statement.   3.8   The expenses (including
VAT) of the Reporting Accountants shall be borne as they shall direct at the
time they make any determination under paragraph 3.5.1 or, failing such
direction, equally between the Purchaser, on the one hand, and the Seller, on
the other.   3.9   The Seller and the Purchaser shall co-operate with the
Reporting Accountants and comply with their reasonable requests made in
connection with the carrying out of their duties under this Agreement. In
particular, the Purchaser and the other Relevant Purchasers shall keep up to
date and, subject to reasonable notice, make available to the Seller’s
representatives, the Seller’s accountants and the Reporting Accountants all
books and records relating to the Group during normal office hours during the
period from the appointment of the Reporting Accountants down to the making of
the relevant determination.   3.10   Nothing in this Schedule 11 shall entitle a
party or the Reporting Accountants to access any information or document which
is protected by legal professional privilege or which has been prepared by the
other party or its accountants or other professional advisers with a view to
assessing the merits of any claim or argument.   3.11   Each party and the
Reporting Accountants shall, and shall procure that its accountants and other
advisers shall, keep all information and documents provided to them pursuant to
this paragraph 3 confidential and shall not use the same for any purpose, except
for disclosure or use in connection with the preparation of the Draft Closing
Statement, the proceedings of the Reporting Accountants or any other matter
arising out of this Agreement or in defending any claim or argument or alleged
claim or argument relating to this Agreement or its subject matter.

180



--------------------------------------------------------------------------------



 



Part 2
Base Working Capital
(Clause 1.1)
The Base Working Capital figures listed below are derived from the Accounts:

                              Local Currency   Country/Currency         (000)  
Australia
  AUD     3,960  
Australian Dollar
            3,960  
Belgium
  EUR     (82 )
France
  EUR     1,459  
Germany
  EUR     (137 )
International
  EUR     19,304  
Italy
  EUR     4,564  
Spain
  EUR     1,972  
Euro
            27,080  
UK
  GPB     13,151  
Pounds Sterling
            13,151  
Kenya
  KES     109,281  
Kenyan Shilling
            109,281  
Malaysia
  MYR     (18 )
Malaysian Ringgit
            (18 )
Poland
  PLZ     12,912  
Polish Zloty
            12,912  
LATAM
  USD     5,909  
USA 4000
  USD     27,863  
USA 9007
  USD     43  
USA 9017
  USD     371  
USA Far East
  USD     1,181  
US Dollar
            35,368  
Working Capital
               

181



--------------------------------------------------------------------------------



 



Schedule 11
Annex A
Form of Closing Statement
(Clause 7)
The Closing Statement shall be prepared in the form set out in Annex A of this
Schedule 11 and will comprise the following components:
Table 1: a table setting forth the values of (i) the Working Capital, (ii) the
Group Companies Cash Balances, (iii) the Third-Party Indebtedness, (iv) the
Pension Liability, (v) the Intra-Group Payables and (vi) the Intra-Group
Receivables. Table 1 shall be drawn up in the form set out below:

                          Table 1                          
Working Capital
  (in each relevant currency)   As per Table 2
 
                     
 
                       
Group Companies Cash Balances
  $               As per Table 3
 
                     
 
                       
Third-Party Indebtedness
  $               As per Table 4
 
                     
 
                       
Intra-Group Payables
  $               As per Table 5
 
                     
 
                       
Intra-Group Receivables
  $               As per Table 5
 
                     
 
                       
Pension Liability
  $               As per Table 6
 
                     
 
                       
Agreed Cash Sum
  $         1,000,000          
 
                     

182



--------------------------------------------------------------------------------



 



Table 2: a table in the Agreed Terms setting forth the GL Codes that make up the
Working Capital, which is attached to this Agreement.

183



--------------------------------------------------------------------------------



 



Table 3: a table listing the individual entities and countries which comprise
the total cash balance that, for each entity, sets forth the separate elements
of the balance which make up the Group Companies Cash Balances. Table 3 shall be
drawn up in the form set out below:
Table 3

              G/L Code   Country   Account   Cash Balances
CASH
           
 
           
Total
           

184



--------------------------------------------------------------------------------



 



Table 4: a table setting forth the individual components of the Third-Party
Indebtedness that in each case sets forth the value, counterparty, due date and
details of any related security. Table 4 shall be drawn up in the form set out
below:
Table 4

                      Country     Value  
[listing of individual components]
       
 
       
Third-Party Indebtedness
       

185



--------------------------------------------------------------------------------



 



Table 5: a table setting forth the individual components and their respective
counterparties and balances that comprise the constituent parts of the
Intra-Group Payables and the Intra-Group Receivables. Table 5 shall be drawn up
in the form set out below:
Table 5

                              Country     Account     Balance  
[listing of individual components]
                       
Total: Intra-Group Payables
                       
Total: Intra-Group Receivables
                       

186



--------------------------------------------------------------------------------



 



Table 6: a table setting forth the Pension Liability:
Table 6

                              Country     Balance          
[listing of individual components]
               
Total
               

187



--------------------------------------------------------------------------------



 



Schedule 12
Warranties given under Clause 9.1

1   Corporate Information   1.1   The Shares and the Group Companies

  1.1.1   Each of the Share Sellers specified in Part 1 of Schedule 1:

  (i)   is the sole legal and beneficial owner of the Shares set out against its
name in column (3) of Part 1 of Schedule 1; and     (ii)   has the right to
exercise all voting and other rights over the Shares set out against its name in
column (3) of Part 1 of Schedule 1.

  1.1.2   The Shares set out in each row of column (3) of Part 1 of Schedule 1
represent the whole of the issued and allotted share capital of the relevant
Group Company, have been properly and validly issued and allotted and are each
fully paid.     1.1.3   No person has the right (whether exercisable now or in
the future and whether contingent or not) to call for the allotment, issue,
conversion, registration, sale or transfer, amortisation, redemption or
repayment of any share or loan capital in any Group Company.     1.1.4   There
are no Encumbrances over the shares in any Group Company and there is no
agreement or commitment to give or create such an Encumbrance or, so far as the
Seller is aware, negotiations which may lead to such an agreement or commitment.
    1.1.5   The Shares have not been and are not listed on any stock exchange or
regulated market.     1.1.6   Save as set out in Schedule 2, no Group Company
has:

  (i)   any subsidiaries or any interest in any share or loan capital of any
other company; or     (ii)   any branch, division or establishment outside the
jurisdiction in which it is incorporated.

  1.1.7   The particulars contained in Schedule 2 are true and accurate in all
material respects.

1.2   Constitutional Documents, Corporate Registers and Minute Books

  1.2.1   The constitutional documents of the Group Companies are in the Data
Room and are true and accurate copies of the constitutional documents of the
Group Companies and, so far as the Seller is aware, there are not any subsisting
breaches by any Group Company of its constitutional documents.     1.2.2   There
are no shareholder agreements in relation to any Group Company or Group Business
or to which any Group Company or Business Seller (in respect of the business of
the Group) is a party.

188



--------------------------------------------------------------------------------



 



  1.2.3   The registers and minute books required to be maintained by each Group
Company under the law of the jurisdiction of its incorporation are up to date in
all material respects.     1.2.4   All registers and books referred to in
paragraph 1.2.3 of this Schedule 12 are in the possession (or under the control)
of the relevant Group Company.

2   Accounts

2.1   Statutory Accounts       The Statutory Accounts have been prepared in
accordance with the requirements of the relevant statutes and on a basis
consistent with that adopted in the preparation of the audited accounts for such
companies for each of the last two preceding financial years of such companies
and in accordance with applicable law and with the generally accepted accounting
principles and practices at the date of preparation of such Statutory Accounts
in the jurisdictions of their incorporation and give a true and fair view of the
assets and liabilities and state of affairs of such companies as at the dates to
which they were prepared and the income, expenses and profitability of such
companies for the periods for which they were prepared.

2.2   Management Accounts       The Management Accounts have been prepared on
basis consistent with previous management accounts prepared for the Group and
have been prepared with due care and (i) disclose with reasonable accuracy; and
(ii) give a reasonable view of the profit and loss of the Group for the period
commencing on 1 October 2009 and ending on the Management Accounts Date and
state of affairs of the Group as at the Management Accounts Date having regard
to the purposes for which they have been prepared.

2.3   The Accounts

  2.3.1   The Accounts:

  (i)   relate to the unaudited pro forma combined financial information for the
Group and have been (a) prepared for the purpose of the Transaction, (b) based
on the Management Accounts of the Group Companies and the Business Sellers and
(c) adjusted to reflect the perimeter of the Transaction, to present an earnings
trend reflective of the Group and for unusual or infrequent/non-recurring items
and structural changes within the Group;     (ii)   have been prepared from the
Group’s and/or the Seller’s Group’s accounting records using US GAAP accounting
policies, estimation techniques, measurement bases, practices and procedures on
a consistent basis; and     (iii)   disclose with reasonable accuracy the assets
and liabilities and state of affairs and the profits and losses of the Group as
at the time and for the period to which they relate.

  2.3.2   The Accounts disclose all the assets and either make full provision or
reserve for or, as appropriate, disclose all bad and doubtful debts and all
actual accruals and liabilities of the Group as at the date to which they have
been prepared.

189



--------------------------------------------------------------------------------



 



  2.3.3   The profits of the Group shown by the profit and loss accounts in each
of the Accounts have not been affected by:

  (i)   extraordinary or exceptional item (except as disclosed on the face of or
in the notes to the Accounts); or     (ii)   any other factor rendering such
profits for all or any of the period covered by the Accounts unusually high or
low.

3   Financial Obligations

3.1   Financial Facilities

  3.1.1   Details of all financial facilities (including loans, debentures,
overdrafts, factoring, derivatives and hedging arrangements) (together, the
“Facilities” for the purposes of this paragraph 3) that are outstanding or
available to the Group Companies or to any Business Seller in relation to the
business carried on by the Group (including details of all borrowings including,
without limitation, any bank overdrafts, liabilities under acceptances
(otherwise than in respect of normal trade bills) and acceptance credits, other
than borrowing or indebtedness arising in the ordinary course of business) are
Fairly Disclosed in the Data Room.

  3.1.2   There has been no material contravention of, or non-compliance with,
the terms of any of the Facilities which constitutes an event of default or
would give rise to an obligation to make early repayment and no steps have been
taken or threatened for the early repayment of sums outstanding under the
Facilities.

  3.1.3   There are no arrangements under which any Group Company has received
or repaid (or may receive or may have to repay) any grant, subsidy or other
financial assistance of any kind from any government department or other body.

3.2   Guarantees       Other than in the ordinary course of business, there is
no outstanding guarantee, indemnity, suretyship or security given:

  3.2.1   by any Group Company or a Business Seller in relation to the business
of the Group; or     3.2.2   for the benefit of any Group Company or a Business
Seller in relation to the business of the Group.

4   Assets

4.1   The Properties

  4.1.1   The details of the Properties set out in Schedule 3 are true and
accurate in all material respects.     4.1.2   The Properties comprise all the
land and premises owned or occupied by the Group Companies and the Business
Sellers (in relation to the business of the Group only).

190



--------------------------------------------------------------------------------



 



  4.1.3   In relation to each Group Company Property, the relevant Group Company
named in Part 1 of Schedule 3 is the owner or the lessee (as appropriate) of the
Group Company Property.     4.1.4   In relation to each Business Property, the
relevant Business Seller named in Part 2 of Schedule 3 is the legal and
beneficial owner or the lessee (as appropriate) of the Business Property and,
save as Fairly Disclosed, there is not in force any policy relating to defective
title or restrictive covenant indemnity.     4.1.5   The Business Seller or the
relevant Group Company named in paragraphs 1 and 2 of Part 1 and paragraphs 1
and 2 of Part 2 (as appropriate) of Schedule 3 is in possession of each Property
and, so far as the Seller is aware, no other person is in, or otherwise entitled
to, occupation or use of such Property.     4.1.6   All deeds and documents
necessary to prove the title of the relevant Group Company or Business Seller to
the Properties are in the possession or under the control of the Seller.    
4.1.7   All taxes payable on the sale or transfer of interests in the Business
Properties have been paid in relation to the transfer of each Business Property
to the relevant Business Seller.     4.1.8   All taxes payable on the sale or
transfer of the Group Company Properties have been paid in relation to the
transfer of each Group Company Property to the relevant Group Company.     4.1.9
  So far as the Seller is aware:

  (i)   each Property (with the exception of the Business Owned Properties) has
the benefit of such rights as are necessary for the existing use of the
Property; and     (ii)   the Business Owned Properties have the benefits of such
rights and servitudes as are necessary for the existing use of the Business
Owned Properties.

  4.1.10   So far as the Seller is aware, no Property is subject to any material
Encumbrance save as set out in paragraph 3 of Part 1 and paragraph 3 of Part 2
(as appropriate) of Schedule 3.     4.1.11   The Seller has not received notice
of any outstanding written notice or written dispute as to the ownership,
occupation or use of any Property which would, if implemented or enforced, have
a material adverse effect on the conduct of the business carried on by the Group
carried out at the Properties in substantially the manner as at present.    
4.1.12   So far as the Seller is aware, there are no compulsory purchase
notices, orders or resolutions affecting any Business Property.     4.1.13   So
far as the Seller is aware, no Property is subject to any material liability for
the payment of any outgoings other than the usual relevant property taxes and
outgoings including national non domestic rates, water and sewerage services,
charges and insurance premiums and, additionally, in the case of the Leased
Properties, rents, service charges and all other outgoings referred to in the
relevant Lease.

191



--------------------------------------------------------------------------------



 



  4.1.14   So far as the Seller is aware, no Property is subject to any material
covenants, obligations, restrictions, stipulations, licences, grants, exceptions
or reservations, unregistered interests which override either first registration
(where appropriate) or other such rights the benefit of which is vested in
third-parties, nor any agreement to create the same and which would have a
material adverse effect on the use and enjoyment of the relevant Property by the
relevant Group Company or Business Seller.     4.1.15   So far as the Seller is
aware where any such matters as are referred to in paragraphs 4.1.10, 4.1.13 and
4.1.14 have been Fairly Disclosed, the obligations and liabilities imposed and
arising under them have been observed and performed in all material respects and
all payments in respect of them due and payable have been duly paid.     4.1.16
  No Property is subject to any agreement or right to acquire the same, nor any
option, right of pre-emption or right of first refusal, and, so far as the
Seller is aware, there are no outstanding actions, claims or demands between the
relevant Group Company or Business Seller and any third-party affecting or in
respect of any Property which would, if implemented or enforced, have a material
adverse effect on the conduct of the Business carried on by the Group carried
out at the Properties in substantially the manner as at present.     4.1.17   So
far as the Seller is aware, there are no closing, demolition, condemnation,
taking or clearance orders affecting any Business Property.     4.1.18   So far
as the Seller is aware:

  (i)   the use of each of the Material Properties is the permitted or lawful
use for the purposes of the relevant Planning Legislation; and     (ii)   the
Seller has not received notice of any outstanding written notice or written
dispute as to any contravention by the relevant Group Company or Business Seller
of the relevant Planning Legislation or any alleged breach by the relevant Group
Company or Business Seller of Planning Legislation in relation to each Property
which would, if implemented or enforced, have a material adverse effect on the
conduct of the business carried on by the Group carried out at the Properties in
the manner as at present.

  4.1.19   There are no major repairs under way or contracted for in respect of
the Properties.     4.1.20   In relation to the first two Business Owned
Properties listed in paragraph 1 of Part 2 of Schedule 3, no claims have been
made under the indemnity policy in the Data Room (document 1.5.3.2.2) and the
conditions of such policy have been observed.     4.1.21   So far as the Seller
is aware, there are no contracts or agreements in relation to the construction
of any buildings or structures on the first two Business Properties listed at
paragraph 1 of Part 2 of Schedule 3 and the first Business Property listed at
paragraph 2 of Part 2 of Schedule 3 (or any extension or alterations thereto) in
relation to which any provision remains to be implemented, observed or
performed.

192



--------------------------------------------------------------------------------



 



4.2   Leases

    Where the relevant Group Company or the Business Seller occupies any
Property under a lease (which expression includes an underlease):

  4.2.1   the requisite details have been completed in paragraph 2 of Part 1 and
paragraph 2 of Part 2 (as appropriate) of Schedule 3, and there are no
amendments, guarantees or underleases except as referenced in such sections and
as Fairly Disclosed;     4.2.2   the relevant Group Company or Business Seller
has paid the rent and observed and performed, in all material respects, the
covenants and obligations on the part of the lessee and all material conditions
contained in the lease and the lease is valid and in full force and effect and
the last demands for rent (or receipts if issued) were unqualified;     4.2.3  
so far as the Seller is aware, there is no subsisting written notice or
litigation alleging a monetary or material non-monetary breach or non-observance
of any covenant, condition or agreement contained in the lease under which the
relevant member of the Seller’s Group, in relation to the business carried on by
the Group, occupies the Property, on the part of the relevant landlord or such
member of the Seller’s Group;     4.2.4   so far as the Seller is aware, there
are no circumstances which would entitle any lessor to exercise any powers of
entry or take possession of or otherwise prevent the continued possession and
enjoyment of the Leased Properties; and     4.2.5   there are no notices,
negotiations or proceedings pending in relation to rent reviews.

4.3   Ownership of Assets       Each material asset described and included in
the Accounts (other than the Properties, the Intellectual Property and any
assets disposed of or realised in the ordinary course of business and excepting
rights and retentions of title arrangements arising by operation of law in the
ordinary course of business) or in the books of account or records of a Group
Company or Business Seller in relation to the business of the Group is:

  4.3.1   legally and beneficially owned by the relevant Group Company or the
Business Seller or is the subject of a factoring arrangement, hire-purchase,
conditional sale or credit agreement;     4.3.2   where capable of possession,
in the possession or under the control of the relevant Group Company or the
Business Seller or is the subject of a factoring arrangement, hire-purchase,
conditional sale or credit agreement;     4.3.3   free from Encumbrances and no
Seller has agreed to give or create any Encumbrance affecting such asset; and  
  4.3.4   so far as the Seller is aware, no claim has been made by any person to
be entitled to any Encumbrance affecting such asset.

193



--------------------------------------------------------------------------------



 



4.4   Sufficiency of Assets       The real property and fixed assets owned or
leased by the relevant member of the Group, together with the Business Assets
which are being sold to the Relevant Purchasers pursuant to this Agreement and
the rights and services to which the Group and the Purchaser’s Group are
entitled under the Transitional Services Agreements, comprise the real property
and fixed assets (other than insurance and cash) reasonably necessary for the
carrying on of the business of the Group as a whole substantially in the manner
in, and to the extent to which, it is presently conducted.

4.5   Moveable Assets

    The details of the Moveable Assets set out in Schedule 16 are true and
accurate in all material respects and such moveable assets, along with the
moveable assets owned by a Group Company, reflect all of the moveable assets
reasonably necessary for the carrying on of the business of the Group as a whole
substantially in the manner in, and to the extent to which, it is presently
conducted.

4.6   Books and Records

    All books of accounts and records of the Seller’s Group (in whatever form
held) relating to all or any part of the business of the Group, the Moveable
Assets or the Relevant Employees:

  4.6.1   have been properly and accurately maintained in all material respects
and are up to date in all material respects;     4.6.2   are in the possession
or under the direct control of the Group or the Business Sellers, or, to the
extent that they relate to part of the Business of the Group or the Moveable
Assets or the Relevant Employees, the Retained Group; and     4.6.3   contain,
with reasonable accuracy the records of assets and trading transactions of the
Group.

5   Intellectual Property, Know-how and Information Technology

5.1   Intellectual Property

  5.1.1   The details of the Registered Group Intellectual Property set out in
paragraphs 1 and 3 of Part 1 of Schedule 4 are true and accurate in all material
respects.     5.1.2   Subject to paragraph 5.1.4 below, the Retained Group and
the Group own all Intellectual Property being assigned or licensed to the
Purchaser under this Agreement.     5.1.3   Save for those licences, brief
details of which are set out in Part 6.1 of Schedule 4, there are no licences of
any Group Intellectual Property to any third-party. No notice of breach has been
given or received to or by any party to any of the licences set out in Part 6 of
Schedule 4.     5.1.4   Save for those licences, brief details of which are set
out in Part 6.2 of Schedule 4 and licences of standard application software used
in the ordinary course of business, there are no licences to the Retained Group
or Group Companies of or relating to any Intellectual Property material to the
business carried on by the

194



--------------------------------------------------------------------------------



 



      Group Companies. So far as the Seller is aware, the Group has not breached
any agreement relating to the foregoing in any material respect and neither has
any other person and none will be materially affected by the execution of this
Agreement.

  5.1.5   So far as the Seller is aware, no Owned Group Intellectual Property is
subject to any material Encumbrances or other conditions or restrictions which
are likely to have a material adverse effect on the business carried on by the
Group.     5.1.6   So far as the Seller is aware, the Owned Group Intellectual
Property is valid and enforceable and no claims against or challenges to the
validity of the Owned Group Intellectual Property have been received by any
member of the Retained Group or any Group Company.     5.1.7   The Intellectual
Property being assigned or licensed to the Purchaser under this Agreement is all
of the Intellectual Property that is required to carry on the business carried
on by the Group in substantially the same manner as carried on in the 12 months
immediately prior to the date of this Agreement, save that the Seller will not
be in breach of this warranty if an infringement claim is successfully asserted
against the Purchaser in respect of any rights of third-parties of which the
Seller was not aware at the date of this Agreement.     5.1.8   No current
outstanding claims against the Group Companies or any member of the Retained
Group under any contract or applicable law for employee compensation in respect
of any Group Intellectual Property have been received by, or, so far as the
Seller is aware, are threatened against, the Group Companies or any member of
the Retained Group in respect of any such Group Intellectual Property.     5.1.9
  There have been no claims against the Group Companies or any member of the
Retained Group under any contract or applicable law for employee compensation in
the last three years that have been settled on terms which are likely to have a
material effect on the ownership, use or validity of the Group Intellectual
Property.     5.1.10   So far as the Seller is aware, none of the employees of
the Group Companies or any other members of the Retained Group is entitled to
any interest in, or a payment or compensation in respect of, any Owned Group
Intellectual Property, other than any right to be named as an inventor on any
patent or patent application.     5.1.11   Paragraphs 1 and 3 of Part 1 of
Schedule 4 list true and accurate details of all Registered Group Intellectual
Property other than any Excluded Intellectual Property and, so far as the Seller
is aware, all renewal fees which are due in respect of such Registered Group
Intellectual Property have been paid.     5.1.12   The Relevant Employees
include all current employees of the Seller’s Group who are named as inventors
on any patents or patent applications which are the subject of the Patent
Assignment.

    Infringement of third-party Intellectual Property

  5.1.13   No outstanding claims or threats of infringement of or unauthorised
use of any rights of any third-party (including employees and former employees),
which would be material to the Group in any Group Intellectual Property, have
been received by any member of the Retained Group or any Group Company and, so
far as the

195



--------------------------------------------------------------------------------



 



      Seller is aware, there are no circumstances which could give rise to any
claims of unauthorised use or infringement.

  5.1.14   There have been no claims against the Group Companies or any member
of the Retained Group in respect of any infringement or unauthorised use of any
rights of any third-party which would be material to the Group Intellectual
Property in the last three years that have been settled on terms which are
likely to have a material effect on the ownership, use or validity of the Group
Intellectual Property.     5.1.15   So far as the Seller is aware: (a) the
activities of the Group Companies do not infringe and have not within the last
six years infringed the Intellectual Property of any third-party; and (b) no
member of the Group uses any processes, nor is engaged in any activities, which
involve the misuse or alleged misuse of any Confidential Information belonging
to any third-party.

    Group Intellectual Property

  5.1.16   So far as the Seller is aware, no third-party has in the three years
immediately prior to the date of this Agreement infringed or is infringing any
of the Owned Group Intellectual Property.

5.2   Know-how

  5.2.1   The material Know-how used in the business carried on by the Group,
including the Know-how set out in Part 1.4 of Schedule 4 (“Group Know-how”):

  (i)   is owned by the Group Companies or the Retained Group or has been
licensed to the Group Companies or the Retained Group pursuant to licences set
out in Part 6.2 of Schedule 4;     (ii)   is adequately and properly documented
and accessible, such that the Purchaser’s Group will be able to take the full
benefit of it; and     (iii)   so far as the Seller is aware and subject to any
agreements which have been Fairly Disclosed, is not subject to any third-party
restriction as to its use, exploitation or disclosure.

  5.2.2   The Group Companies and the Retained Group have and follow adequate
procedures to maintain the confidentiality of Group Know-how that is
Confidential Information and, so far as the Seller is aware, there has been no
unauthorised disclosure of Group Know-how that is Confidential Information.    
5.2.3   So far as the Seller is aware, save as set out in paragraph 5.2.4,
neither the Group nor the Retained Group has disclosed, and neither is obliged
to disclose, any Group Know-how that is Confidential Information to any person
except:

  (i)   to its employees who are bound by obligations of confidence; or     (ii)
  to third-parties in the ordinary and usual course of business subject to a
valid and enforceable agreement which sets out that such disclosure is to be
treated as being of a confidential nature, and that it can be used only for the
purpose for which it was disclosed and cannot be further disclosed.

196



--------------------------------------------------------------------------------



 



  5.2.4   So far as the Seller is aware:

  (i)   there has not been any breach of any confidentiality obligations given
by third-parties in relation to any Group Know-how that is Confidential
Information;     (ii)   there has not been any actual or alleged misuse by any
person of any Group Know-how that is Confidential Information; and     (iii)  
there are no circumstances which are likely to give rise to any such breach or
actual or alleged misuse.

  5.2.5   So far as the Seller is aware, the Group Know-how that is Confidential
Information has not been subject to disclosure pursuant to the Freedom of
Information Act 2000 or the Environmental Information Regulations 2004, or
equivalent legislation in any jurisdiction.

5.3   Information Technology

  5.3.1   For the purposes of this paragraph 5.3:         “Business IT” means
the information technology which is owned or used primarily, in relation to the
conduct of the business carried on presently by the Group and which is material
to the business carried on by the Group including computer hardware, Software,
telecommunications and network equipment and infrastructure and any other
information technology related plant and equipment;         “Software” means
computer programs in object code or source code (including any firmware or
middleware) together with any technical information and documentation necessary
for the use of such programs; and         “Virus” means any virus or bug which
adversely affects Software (including logic bombs, worms, trap doors, Trojan
horses or other similar destructive programs or codes).     5.3.2   Full details
of all of the material Business IT have been Fairly Disclosed and, so far as the
Sellers are aware, all material facilities and services relating to the Business
IT are being and have been provided substantially in accordance with all
applicable specifications and the terms of relevant contracts.     5.3.3   So
far as the Sellers are aware, the Business IT:

  (i)   is in good working order in all material respects;     (ii)   is
configured and maintained with a view to minimising the effects of externally
introduced Viruses; and     (iii)   has been regularly maintained,

        and any material warranty and/or material maintenance, support and
services agreements relating to the Business IT is in the Data Room.

  5.3.4   So far as the Sellers are aware, in the last 12 months there has not
been, in relation to Business IT (or any part of it), any:

  (i)   breakdown, defect or failure, Virus, destruction, corruption or loss of
access to any of the information held or data stored on the Business IT;

197



--------------------------------------------------------------------------------



 



  (ii)   breach of security or any unauthorised access to the Business IT; or  
  (iii)   information or data held or stored on, or transmitted by, the Business
IT,

        which has had a material adverse effect on the Group or caused material
disruption, interruption or loss to its business.

5.4   Data Protection

    So far as the Sellers are aware, no formal written notice or other
communication alleging non-compliance with any applicable data protection
legislation (including any enforcement notice, information notice or equivalent
notice) has been received by any member of the Group, or, in relation to the
business carried on by the Group or any member of the Retained Group, in the
last 12 months, and is outstanding, from any competent data protection
authority, and nor has any member of the Group or the Retained Group (in
relation to the business carried on by the Group) been the subject of enquiries
by, or, so far as the Seller is aware, complaints to, any such authority.

6   Contracts

6.1   Contracts

  6.1.1   No member of the Group or the Retained Group (in relation to the
business carried on by the Group) is a party to or subject to any contract,
transaction, arrangement, understanding or obligation (other than in relation to
any Property or contract of employment of a Relevant Employee) which:

  (i)   is not in the ordinary course of business and which is material;    
(ii)   is not on an arm’s length basis and which is material;     (iii)  
restricts its freedom to carry on its business in any part of the world in such
manner as it thinks fit so as to have a material adverse effect on the business
carried out by the relevant member of the Group;     (iv)   contains a change of
control provision pursuant to which such contract could be terminated or
materially affected as a result of Closing;     (v)   involves the supply of
goods and services, the aggregate sales value of which (exclusive of VAT) will
be more than 5 per cent. of turnover of the Group as a whole (exclusive of VAT)
for the preceding financial year;     (vi)   contains any terms to be observed
or performed by any member of the Group or any Business Seller which such member
of the Group or any Business Seller cannot reasonably comply with on time or
without undue or unusual expenditure of money or effort and which is material;
or     (vii)   is unprofitable (that is to say known to have been likely to
result in a loss to the Group Business or Group Company on completion of
performance) or of a long-term nature (that is to say incapable of performance
in accordance with its terms within 12 months after the date on which it was
entered into or undertaken) and which is material.

  6.1.2   The information in Schedule 5 and Part 6 of Schedule 4 regarding the
Business Contracts is true and accurate in all material respects.

198



--------------------------------------------------------------------------------



 



  6.1.3   The Seller has not been notified of and is not aware of any actual,
intended or proposed amendment to the material terms (including pricing) of any
Material Contract.     6.1.4   Each Group Company and Business Seller, and, so
far as the Seller is aware, each other party to any Material Contract, has in
all material respects performed all obligations to be performed under such
Material Contract. No Group Company or member of the Retained Group has received
notice of the existence of any event or condition which constitutes, or, after
notice or lapse of time or both, will constitute a material default on the part
of the Group Company or a Business Seller or any counterparty under any Material
Contract and, so far as the Seller is aware, there are no grounds for recission
or repudiation of any Material Contract and, so far as the Seller is aware, no
event has occurred or circumstance arisen (other than the effluxion of time) the
effect of which is that the counterparty is entitled to terminate any Material
Contract in circumstances where such entitlement would not exist but for the
occurrence of such event or such cumulative effect having arisen.

6.2   Joint Ventures etc.

    No member of the Group is a member of any joint venture, consortium,
partnership, profit-sharing arrangement or other unincorporated association
(other than a recognised trade association in relation to which such member of
the Group has no liability or obligation except for the payment of annual
subscription or membership fees).

6.3   Agreements with Connected Parties

  6.3.1   There are no existing (and during the past two years there have not
been any) agreements or arrangements material to the conduct of the business
carried on by the Group as a whole between, on the one hand, any member of the
Group and, on the other hand, any member of the Retained Group or any person
connected with it, other than on normal commercial terms in the ordinary course
of business.

  6.3.2   So far as the Seller is aware, no member of the Group is (or during
the past two years has been) party to any material contract or arrangement with
any current or former employee or current or former director or officer of such
member of the Group or any person connected (as defined by applicable law in the
relevant jurisdiction) with any of such persons, or in which any such person as
aforesaid is interested (whether directly or indirectly), other than on normal
commercial terms in the ordinary course of business.

7   Employees and Employee Benefits   7.1   Employees and Terms of Employment

  7.1.1   The Data Room contains details as of the date of the Offer Letter of:

  (i)   the total number of the Relevant Employees; and     (ii)   the job
title, period of employment with the Professional Business, current salary and
other benefits and location of each Relevant Employee.

  7.1.2   Copies of the terms of the contract of employment of each Senior
Employee are contained in the Data Room.

199



--------------------------------------------------------------------------------



 



  7.1.3   Specimen terms and conditions of each position or category of Relevant
Employee are contained in the Data Room.     7.1.4   The Master Global Bloom
Roster (document 4.1.9 in the Data Room) includes all of the employees of the
Business Sellers who are predominantly assigned to the Group.     7.1.5   The
basis of remuneration or other terms of employment payable to the Relevant
Employees is the same as at the Accounts Date. None of the Group Companies is
under any obligation, contractual or otherwise, to increase the rates of
remuneration of, or to provide any bonus or incentive or other similar payments
to, any of the Relevant Employees at any future date, except to the extent that
any increase in remuneration results from the promotion of any individual
Relevant Employee and such promotion is in the ordinary course of business and
consistent with past practices.     7.1.6   No persons other than the Relevant
Employees can successfully claim to be considered employees of the Group
Companies or any Business Seller in relation to the business of the Group.

7.2   Termination of Employment

  7.2.1   No Senior Employee is currently under notice to terminate his or her
employment.     7.2.2   There are no proposals to terminate the employment of
more than 10 Relevant Employees.     7.2.3   There have been no redundancies in
the Group in the last 12 months.     7.2.4   No claim which remains outstanding
has been made in the last 12 months against any member of the Group (in respect
of the Business Sellers, in relation to the Group Businesses) for:

  (i)   breach of any contract of employment with any Relevant Employee;    
(ii)   breach of any statutory employment right or right arising out of any
applicable collective bargaining agreements in respect of any Relevant Employee;
or     (iii)   failure to comply with any order for the reinstatement or
re-engagement of any Relevant Employee.

7.3   Works Councils and Employee Representative Bodies

    The Data Room identifies all work councils and employee representative
bodies which by law or any applicable collective bargaining agreement have the
right to be informed and/or consulted on matters which affect the Relevant
Employees.

7.4   Collective Bargaining Agreements etc.

    Other than national collective bargaining agreements or industry-wide
collective agreements, the union recognition agreements, collective agreements
and works council agreements in the Data Room are all the agreements between any
member of the Group and trade unions or representative bodies

200



--------------------------------------------------------------------------------



 



7.5   Working Time

    The Group complies with compulsory regulations governing working time in
each jurisdiction.

7.6   Industrial Disputes

    No member of the Group is involved in any strike or industrial or trade
dispute or any dispute or negotiation regarding a claim of material importance
with any trade union or other body representing employees or former employees of
any such member of the Group.

7.7   Bonus or Other Profit-related Schemes

    The rules and other material documentation relating to all share incentive,
share option, profit sharing, cash bonus or other cash incentive arrangements
pursuant to which any Relevant Employees have outstanding entitlements together
with details of all awards allocated and options granted and the total potential
liability of any member of the Group in respect of such awards and options are
in the Data Room.

7.8   Transfers of Undertakings etc.

    There have been no transfers into the Group of employees under the Acquired
Rights Directive or equivalent legislation in the last two years.

7.9   Group Retirement Benefit Arrangements

  7.9.1   Group Retirement Benefit Arrangements

  (i)   The arrangements Fairly Disclosed in the Data Room or the Disclosure
Letter are the only arrangements under which any Group Company or Business
Seller makes (in relation to the business carried on by the Group only) or could
become liable to make payments for providing retirement, death, disability or
life assurance benefits to any Relevant Employees or former employees of any
member of the Group or any dependant of a Relevant Employee or former employee
of any member of the Group, except for arrangements (“Mandatory Arrangements”)
to which any such member of the Group contributes in compliance with any law,
regulation or mandatory collective bargaining arrangements, the “Group
Retirement Benefit Arrangements” (which definition shall, for the avoidance of
doubt, exclude Mandatory Arrangements where the definition appears in this
paragraph 7.9).     (ii)   Other than under “Pensioenovereenkomst van Scotts
International B.V. en diens werknemers” and “Pension plan of Colonia
Unterstützungskasse as of 01.07.1992”, no benefits (other than lump sum benefits
on death in service) payable under the Group Retirement Benefit Arrangements are
calculated by reference to an employee’s remuneration.     (iii)   Neither SSCPC
nor SSHPC is the sponsor of any Group Retirement Benefit Arrangement and neither
provides medical or life or other welfare benefits to any current or future
retired or terminated employee (or any

201



--------------------------------------------------------------------------------



 



      dependant thereof) of SSCPC or SSHPC (as the case may be) other than as
required pursuant to Part 6 of Subtitle B of Title I of ERISA or Section 4980B
of the Code.

7.9.2   Disclosure

    There are Fairly Disclosed in the Data Room or the Disclosure Letter copies
of all material documents governing such Group Retirement Benefit Arrangements
as will transfer to the Purchaser or other Relevant Purchasers on Closing
(“Transferred Arrangements”) and membership data to establish members’
entitlements to benefits under the Transferred Arrangements including current
details of the rates at which contributions are made in respect of the Relevant
Employees.

7.9.3   Regulation

  (i)   So far as the Seller is aware, the Transferred Arrangements are in
compliance with their terms and with all applicable laws, regulations and
government taxation or funding requirements in all material respects. The Group
Companies and the Business Sellers have met their material legal obligations in
respect of the Group Retirement Benefit Arrangements and Mandatory Arrangements.
    (ii)   To the extent required by law or regulation, the Group Retirement
Benefit Arrangements have been approved under relevant local tax legislation and
regulations and where any of the Group Retirement Benefit Arrangements are
required to be registered with or approved by any regulatory or supervisory body
such registration or approval has been validly made.     (iii)   Scotts
Deutschland GmbH has always increased pensions in payment in accordance with
sec. 16 of the German Company Pension Act and Scotts Deutschland GmbH is under
no obligation to make good any omitted pension increases (“nachholende
Anspassung” in terms of sec. 16. para 2. of the German Company Pension Act).

7.9.4   Contributions

    All contributions, payments, premiums, distributions or reimbursements due
to the Group Retirement Benefit Arrangements from any member of the Group in
respect of Relevant Employees have been paid in full and on time in all material
respects and there are no other costs or contributions paid or payable by any
member of the Group in respect of the Group Retirement Benefit Arrangements and
Mandatory Arrangements.

7.9.5   Members

  (i)   There are no Relevant Employees who are members of the Group Retirement
Benefit Arrangements other than those whose names have been supplied to the
Purchaser and there are no other Relevant Employees who are currently eligible
for or who have been offered membership of the Group Retirement Benefit
Arrangements.     (ii)   No undertaking or assurance (whether or not legally
enforceable) has been given or discretion or power exercised by or on behalf of
the Seller or any member of the Seller’s Group or any member of the Group or, as
far as the

202



--------------------------------------------------------------------------------



 



      Seller is aware, the trustees or managers of the Group Retirement Benefit
Arrangements:

  (a)   to any person as to the continuance of the Group Retirement Benefit
Arrangements or the continuance, increased security or improvement of any
benefit provided by, or contribution to, the Group Retirement Benefit
Arrangements or to admit to membership any person who would not normally be
eligible for membership of the Group Retirement Benefit Arrangements or on terms
other than those that would normally be applicable under the Group Retirement
Benefit Arrangements; or     (b)   to provide or procure the provision of
benefits to any person except on the terms and to the extent applicable to that
person that would normally be applicable under the Group Retirement Benefit
Arrangements.

  (iii)   No Relevant Employee or former employee of any member of the Group has
been excluded from membership of the Group Retirement Benefit Arrangements or
Mandatory Arrangements who would otherwise have been eligible either under the
governing documentation of the Group Retirement Benefit Arrangements or under
any applicable law or under any announcement or other contractual obligations
and every such Relevant Employee or former employee of any member of the Group
has been properly notified of that right.     (iv)   No Relevant Employee or
former employee of the Group in the UK has ever had his contract of employment
transferred to the Group from another employer in circumstances where the
Transfer of Undertakings (Protection of Employment) Regulations 1981 or the
Transfer of Undertakings (Protection of Employment) Regulations 2006 applied and
the Relevant Employee or former employee of the Group was entitled to defined
benefit occupational pension scheme rights in respect of the former employment.

  7.9.6   Claims         None of the Seller, any member of the Retained Group or
any member of the Group, or, as far as the Seller is aware, the trustees or
managers of the Group Retirement Benefit Arrangements, have received any actual
or threatened claims, requests for an audit from a competent regulatory
authority, actions or disputes in respect of the Group Retirement Benefit
Arrangements (other than routine claims for benefits), and, so far as the Seller
is aware, there are no circumstances which may give rise to any such dispute,
action or claim being made.

8   Legal Compliance

8.1   Licences and Consents All licences, consents, authorisations, orders,
warrants, confirmations, permissions, certificates, approvals, registrations
(including Product Registrations) and authorities required by the Group to own
and operate its assets and to carry on its business, and which are material to
the business as carried on by any Group Company or Group Business (“Licences”),
have been obtained, are in force and effect and, so far as the

203



--------------------------------------------------------------------------------



 



    Seller is aware, are being complied with in all material respects. Details
of all such Licences are Fairly Disclosed in the Data Room or the Disclosure
Letter and the Seller is not aware of any reason why any of them should be
suspended, modified or revoked or not renewed (including as a result of the
change of control of the Group or in relation to the business carried on by the
Group only) or, in relation to any Product Registrations, why any relevant
registration authority may not agree to any transfer or amendment to such
Product Registration or the grant of an equivalent Product Registration or why
any third-party may not grant a Letter of Access in respect of such Product
Registration.

8.2   Compliance with Laws

  8.2.1   The business carried on by the Group has, during the two-year period
prior to Closing, been conducted in material compliance with all applicable laws
and regulations in each country in which the business carried on by the Group is
carried on.     8.2.2   So far as the Seller is aware:

  (i)   it has complied with all material obligations imposed by European Union
legislation and relevant statutes, statutory instruments and codes of practice;
and     (ii)   there is no investigation, disciplinary proceeding or enquiry by,
or order, decree, decision or judgment of, any court, tribunal, arbitrator,
governmental agency or regulatory body ongoing or outstanding or, so far as the
Seller is aware, pending against any Group Company, in relation to the business
carried on by the Group or against any person for whose acts or defaults the
Group may be vicariously liable.

  8.2.3   No written notice has been received by any member of the Seller’s
Group in relation to the business carried on by the Group, in the past
12 months, or at any time and is outstanding from any court, tribunal,
arbitrator, governmental agency or regulatory body with respect to a violation
and/or failure to comply with any such applicable law or regulation or requiring
it to take or omit any material action.     8.2.4   No member of the Group nor,
so far as the Seller is aware, any of its officers, agents or employees or any
officer, agent or employee of the Retained Group (during the course of their
duties in relation to the business of the Group) has committed or omitted to do
any act or thing the commission or omission of which is in contravention of any
statutory obligation or any other law or regulations in any country giving rise
to any material fine, penalty, default proceedings or other material liability
in relation to the business of the Group.

9   Environment

9.1   For the purposes of this paragraph 9:

    “Environment” means all or any of the following media (alone or in
combination): air (including the air within buildings and the air within other
natural or man-made structures whether above or below ground); water (including
surface water and water under or within land or in drains or sewers); and soil,
sediment and land and any ecological systems and living organisms supported by
these media, including any individual;

204



--------------------------------------------------------------------------------



 



    “Environmental Authority” means any legal person or body of persons
(including any government department or government agency or court or tribunal)
having jurisdiction to determine or enforce any matter arising under
Environmental Law and/or relating to the Environment;

    “Environmental Law” means all applicable laws (including, for the avoidance
of doubt, common law), directives, statutes, regulations, statutory guidance
notes and final and binding court and other tribunal decisions, orders or
judgments in force in the relevant jurisdiction at the date of the Offer Letter,
whose purpose is to protect, or prevent pollution of, the Environment or to
regulate emissions, discharges, or releases of Hazardous Substances into the
Environment, or to regulate the use, treatment, storage, burial, disposal,
transport or handling of Hazardous Substances, or to protect the health and
safety of humans, and all by-laws, codes, regulations, decrees or orders issued
or promulgated or approved thereunder or in connection therewith to the extent
that the same have force of law at or prior to the date of this Agreement
excluding any such laws relating to town and country planning;

    “Environmental Permit” means any licence, approval, authorisation,
permission, notification, waiver, order or exemption which is issued, granted or
required under Environmental Law in relation to the business carried on by the
Group on or before the date of this Agreement;

    “Hazardous Substances” means any wastes, pollutants, contaminants and any
other natural or artificial substance (whether in the form of a solid, liquid,
gas or vapour) which is capable of causing harm or damage to the Environment or
to human health or a nuisance to any person;

    “REACH” means Regulation 2006/1907/EC concerning the registration,
evaluation, authorisation and restriction of chemicals; and

    “Relevant Period” means during the 24-month period ending on the date of the
Offer Letter.

9.2   The business carried on by the Group is being and has during the Relevant
Period been conducted in material compliance with Environmental Law.

9.3   To the extent applicable:

  9.3.1   all Environmental Permits have been obtained and are in force; and    
9.3.2   no member of the Group, nor any other member of the Retained Group in
relation to the business carried on by the Group, has received any
correspondence or formal notice from any Environmental Authority which is
outstanding as at the date of this Agreement:

  (i)   of any material non-compliance with such Environmental Permits or which
provides that such a non-compliance can continue to occur; or     (ii)   to
revoke, suspend, materially vary or materially limit such Environmental Permits.

9.4   So far as the Seller is aware no expenditure in excess of US$1,000,000 in
total is required to be spent to ensure compliance with all Environmental
Permits (including any improvement programmes) or any Environmental Law over the
next two years in relation to the business carried on by the Group as at the
date of this Agreement. Details of budgeted

205



--------------------------------------------------------------------------------



 



        expenditure on environmental and/or health and safety matters over the
next two years have been Fairly Disclosed.

9.5   No member of the Group, nor any other member of the Retained Group in
relation to the business carried on by the Group, has received any
correspondence or written notice from any Environmental Authority commencing or
relating to any criminal, regulatory or administrative action or investigation
relating to any alleged breach of or liability under any Environmental Law which
is outstanding at the date of this Agreement and, so far as the Seller is aware,
there are no circumstances which are reasonably likely to give rise to any such
correspondence or written notice in respect of any such criminal, regulatory or
administrative action or investigation which would have a material adverse
effect on the business carried on by the Group as a whole.

9.6   No member of the Group, nor any other member of the Retained Group in
relation to the business carried on by the Group, is involved whether as
claimant or defendant or other party in any claim, legal action, proceeding,
suit, litigation, prosecution, investigation, enquiry or arbitration relating to
any alleged breach of or liability under Environmental Law and, so far as the
Seller is aware, no such claim, legal action, proceeding, suit, litigation,
prosecution, investigation, enquiry or arbitration is pending or threatened by
or against any member of the Group or any member of the Retained Group in
relation to the business carried on by the Group and so far as the Seller is
aware there are no circumstances that are reasonably likely to give rise to any
such claim, legal action, proceedings, suit, litigation, prosecution,
investigation, enquiry or arbitration which would have a material adverse effect
on the business carried on by the Group as a whole.

9.7   Copies of all environmental and/or health and safety (including asbestos)
reports, surveys, assessments and investigations produced by third-parties in
the last five years and so far as the Seller is aware all material environmental
and/or health and safety regulations, audits and investigations produced by any
member of the Group or any other member of the Retained Group in the last two
years in respect of the business carried on by the Group and/or the Facilities
in the possession or control of the Group or any other member of the Retained
Group have been Fairly Disclosed in the Data Room or the Disclosure Letter.

9.8   So far as the Seller is aware, no member of the Group, nor any other
member of the Retained Group in relation to the business carried on by the Group
has (i) caused or knowingly permitted the presence or disposal of any Hazardous
Substances at any of the Properties or any property formerly owned, used or
occupied by any member of the Group, or any other member of the Retained Group
in relation to the business carried on by the Group; or (ii) sent waste for
disposal to any property in the United States, in each case in circumstances
that are reasonably likely to give rise to any material liability on the part of
the relevant member of the Group or any Business Purchaser under Environmental
Law.

9.9   Where any member of the Group or Business Seller in relation to the Group
Businesses has registration obligations under REACH, details of all
registrations made to date and of all registrations currently ongoing have been
Fairly Disclosed.

9.10   Each Group Company and each Business Seller in relation to the Group
Businesses has taken reasonable steps to ensure that, where any substance, or
product that contains a substance, is supplied to any member of the Group and/or
Business Seller by a third-party who has an obligation to register such
substance under REACH and which substance and/or product is necessary to carry
on the business of the Group, such substance has been pre-registered and will be
registered under REACH by such third-party supplier and

206



--------------------------------------------------------------------------------



 



    that any such registration has or will include the relevant uses of that
substance or product by any member of the Group, Business Seller and/or Business
Purchaser. Details of any such substance which the Seller or any member of the
Seller’s Group has identified as requiring registration by any supplier but
which will not be registered by such supplier in accordance with REACH have been
Fairly Disclosed.   10   Anti-Competitive Agreements and Practices

10.1   So far as the Seller is aware, no member of the Group, nor any other
member of the Retained Group in relation to the business carried on by the Group
only, has during the last five years had an order, notice or direction made
against it or received any request for information or statement of objections
from any court or authority, in each case in relation to anti-trust or similar
legislation.

10.2   No member of the Group, nor any other member of the Retained Group in
relation to the business carried on by the Group only, is now, or has during the
last five years prior to the date of the Offer Letter been, a party to any
agreement, arrangement or concerted practice, or has been involved in any
business practice or conduct in respect of which an undertaking has been given
by or an order made in relation to it pursuant to any anti-trust or similar
legislation in any jurisdiction in which it carries on business or has assets or
sales.

11   Litigation

11.1   Current Proceedings       No member of the Group, nor any other member of
the Retained Group in relation to the business carried on by the Group or any of
the Group’s assets, is involved whether as claimant or defendant or other party
in any dispute, claim, legal action, proceeding, suit, litigation, prosecution,
investigation, enquiry or arbitration (other than as claimant in the collection
of debts arising in the ordinary course of its business) which claim exceeds
US$250,000.

11.2   Pending or Threatened Proceedings

    So far as the Seller is aware, no dispute, claim, legal action, proceeding,
suit, litigation, prosecution, investigation, enquiry or arbitration which claim
exceeds US$250,000 is pending or threatened by or against any member of the
Group or any other member of the Retained Group in relation to the business
carried on by the Group.

12   Insurance

12.1   Particulars of Insurances

12.1.1   All of the material assets which comprise the business carried on by
the Group which are capable of being insured have at all material times been and
are insured against fire and other risks normally insured against by companies
carrying on similar businesses or owning assets of a similar nature for amounts
and with deductibles and excesses reasonably regarded as adequate taking into
account the size and operations of the Group and the jurisdiction in which the
operations of the Group are carried on.

207



--------------------------------------------------------------------------------



 



  12.1.2   Details of all insurance policies in respect of which the Group has
an interest (including any active historic policies which provide cover on an
occurrence basis) are Fairly Disclosed in the Data Room or the Disclosure Letter
and such details are true and accurate in all material respects, and not
misleading.     12.1.3   Details of all claims made and losses and accidents
covered (in each case in excess of US$250,000) under any insurance policy by or
on behalf of the Group in the preceding three years have been Fairly Disclosed
in the Data Room or the Disclosure Letter and such details are true and accurate
in all material respects, and not misleading.     12.1.4   The Group has no
outstanding insurance claims and, so far as the Seller is aware, there are no
facts, events, matters or circumstances which are likely to give rise to any
material claim or require notification under any of the insurance policies in
respect of which the Group has an interest and all such claims have been
notified to the relevant insurers.

12.2   Details on Policies       In respect of the insurances referred to in
paragraph 12.1:

  12.2.1   all premiums have been duly paid to date; and     12.2.2   no Group
Company or member of the Retained Group has received any notification that such
insurances are not in full force and effect or that any insurer intends to
dispute the validity of any of the policies on any grounds.

13   Products   13.1   During the period of 12 months prior to the date of the
Offer Letter (or on any earlier date where such notice, citation or decision
remains outstanding), no member of the Seller’s Group has received any written
notices, citations or decisions by any governmental or regulatory authority in
the relevant jurisdiction that any product produced, manufactured, marketed or
distributed at any time by any Group Company or by any member of the Retained
Group in relation to the Group Businesses (the “Products”) is defective or fails
to meet in any material respect any applicable standards legally required by any
such governmental or regulatory authority and no recall of any Product has been
undertaken.   13.2   During the period of 12 months prior to the date of the
Offer Letter (or on any earlier date where such claim remains outstanding),
there has been no claim with respect to the Products received by any member of
the Seller’s Group that would materially impair the business of any Group
Company or Group Business.   13.3   The Group Companies have not at any time
carried on any business other than the business carried on at the date hereof.  
13.4   No products manufactured or supplied by the Group are in any respect
faulty or defective or fail to comply, in any material respect, with any
applicable regulations, standards or requirements or their terms of sale.   13.5
  Other than in the ordinary course of business, no member of the Group, and no
Business Seller in respect of the business of the Group, has given any guarantee
or warranty or made any representation in respect of goods or services supplied
or contracted to be supplied by it save for any guarantee or warranty implied by
law, and (save as aforesaid)

208



--------------------------------------------------------------------------------



 



    no such person has accepted any liability or obligation in respect of any
goods or services that would apply after any such goods or services have been
supplied by it.   13.6   There is not outstanding any material claim against any
member of the Group nor, so far as the Sellers are aware, are there any
deficiencies or defects or breaches of contract which could result in any
material claim being made against any member of the Group in relation to any
goods or services for which any member of the group has been or is or may be or
become liable or responsible in the course of its business and, without
prejudice to the generality of the foregoing, no material dispute exists with
respect to any Material Contract nor so far as the Sellers are aware are there
any circumstances which are believed likely to give rise to any such dispute.  
13.7   There are no Product Claims (as defined below) which have commenced and,
so far as the Seller is aware, no Product Claims are pending or threatened.    
  For purposes of this paragraph 13.7, “Product Claim” means any legal
proceedings, actions or suits for damages or any other legal remedy (in which
any member of the Group is involved, or would be involved once the action is
commenced) which arises from any personal injury, illness and/or death alleged
by any person in whole or part to relate to any contact with, use of or exposure
to at any time any product or any constituent of any product manufactured,
distributed, sold or supplied by SSHPC or SSCPC.   14   Tax   14.1   Company
Residence       Each Group Company has been resident for tax purposes in its
jurisdiction of incorporation and has not been resident anywhere else at any
time since its incorporation. For the avoidance of doubt, references to
residence in this paragraph shall be construed as references to residence as
determined by the local law of the jurisdiction or jurisdictions concerned and
not by reference to the provisions of any relevant double taxation treaty or
convention.   14.2   Returns and Information       All registrations, returns,
computations, notices and information which are or have been required to be made
or given by each Group Company for any Taxation purpose have been made or given
within the requisite periods and on a proper basis and are up-to-date and
correct in all material respects.   14.3   Special Regimes/Elections/Rulings    
  There are set out in the Disclosure Letter details of any agreement,
arrangement or election between any Group Company and any Tax Authority pursuant
to which the relevant Group Company or the Business Seller is authorised not to
comply with what, but for such agreement or arrangement, would be its statutory
obligations in respect of any Tax.   14.4   Information       Each Group Company
is in possession of or has access to sufficient information to enable it and/or
its officers, employees or representatives to capture its liability to Taxation
insofar

209



--------------------------------------------------------------------------------



 



    as it depends on any Transaction (as defined in the Tax Indemnity) occurring
on or before Closing.   14.5   VAT       All proper records have been kept as
requested by law for the purpose of VAT in relation to the Group.   14.6   Tax
Indemnity       No Group Company is party to any agreement or arrangement
pursuant to which it is liable to reimburse, indemnify or otherwise compensate
another person (other than another Group Company) in respect of any Tax which
may be suffered by that other person.   15   Important Business Issues since the
Accounts Date       Since the Accounts Date:

  15.1.1   the business carried on by the Group as a whole has been carried on
as a going concern in the ordinary course without any material interruption or
material alteration in its nature, scope or manner;     15.1.2   no Group
Company has declared, made or paid any cash dividend or other cash distribution
to its members;     15.1.3   there has been no capitalisation of reserves and no
Group Company has allotted or issued or agreed to allot or issue any share or
loan capital or any other security giving rise to a right over its capital;    
15.1.4   no Group Company has redeemed or purchased or agreed to redeem or
purchase any of its share capital;     15.1.5   there has been no material
adverse change in turnover or in the trading position of the Group;     15.1.6  
there has not been any material change in the assets or liabilities of the Group
as shown in the Accounts except for changes arising from routine payments and
from routine supplies of goods or of services in the ordinary and usual course
of the Group’s business;     15.1.7   no supplier to or customer of the Group
who accounted for more than 5 per cent. of the Group’s annual turnover in the
last financial year has ceased to trade with the Group or notified the Group of
its intention to do so;     15.1.8   the Group’s business has not been
materially affected by any change in the terms of business with such a supplier
or customer and the Group has not been notified of any such proposed change; and
    15.1.9   the Group has not incurred or agreed to incur any capital
expenditure or commitments in excess of US$100,000 per item or US$300,000 in
aggregate.

16   Authority and Capacity       For the purposes of this paragraph 16,
references to Seller’s Group shall include the Group, as applicable.

210



--------------------------------------------------------------------------------



 



  16.1.1   Each of the Seller, the other Relevant Sellers and each Group Company
is and will be, following completion of the Pre-Sale Reorganisation
Transactions, validly existing and is a company duly incorporated, organised
and/or registered, as applicable, under the law of its jurisdiction of
incorporation, organisation or registration.     16.1.2   Each of the Seller,
the other Relevant Sellers and any other members of the Seller’s Group, as
applicable, has, as at the relevant date of signing, the legal right and full
power and authority to enter into and perform the Transaction Documents to which
it is a party and any other documents to be executed by it pursuant to or in
connection with the Transaction Documents.     16.1.3   The documents referred
to in paragraph 16.1.2 will, when executed, constitute valid and binding
obligations on the Seller, the other Relevant Sellers and any other members of
the Seller’s Group, as applicable, in accordance with their respective terms.  
  16.1.4   Each of the Seller, the other Relevant Sellers and any other members
of the Seller’s Group, as applicable, has taken or will have taken by Closing
all corporate action required by it to authorise it to enter into and to perform
any of the Transaction Documents to which it is a party and any other documents
to be executed by it pursuant to or in connection with the Transaction
Documents.     16.1.5   Entry into and performance by each of the Seller, the
other Relevant Sellers or any other members of the Seller’s Group, as
applicable, of each of the Transaction Documents to which it is a party will
not:

  (i)   cause any such company to breach any agreement or other obligation or
restriction binding upon it or any provision of its memorandum or articles of
association, by-laws or other constitutional documents;     (ii)   (subject to
fulfilment of any conditions set out in Clause 4.1) result in a breach of any
laws or regulations in its jurisdiction of incorporation or of any order, decree
or judgment of any court or any Government Authority; or     (iii)   (subject to
fulfilment of any conditions set out in Clause 4.1) require the consent of any
person.

17   Solvency etc.

  17.1.1   None of the Seller, any other Relevant Sellers or any of the Group
Companies is insolvent under the laws of its jurisdiction of incorporation,
organisation and/or registration, as applicable, or unable to pay its debts as
they fall due.     17.1.2   There are no proceedings (including passing of
resolutions, calling of meetings, circulation of written resolutions,
presentation of petitions and making of orders) in relation to any compromise or
arrangement with creditors or any winding-up, bankruptcy or other insolvency
proceedings concerning the Seller, any other Relevant Sellers or any Group
Company.     17.1.3   So far as the Seller is aware, no steps have been taken to
enforce any security over any assets of the Seller, any other Relevant Seller or
any Group Company and, so far as the Seller is aware, no event has occurred to
give the right to enforce such security and no unsatisfied judgment, order or
award is outstanding against any of the Seller, or any other Relevant Seller or
any Group Company.

211



--------------------------------------------------------------------------------



 



  17.1.4   So far as the Seller is aware, no application has been made to court
for an administration order in respect of the Seller, any other Relevant Seller
or any Group Company and no notice of an intention to appoint an administrator
of the Seller, any other Relevant Seller or any Group Company has been given or
filed.     17.1.5   No liquidator, administrator, receiver, receiver and
manager, administrative receiver or similar officer has been appointed in
relation to the Seller, any other Relevant Seller or any Group Company or in
relation to the whole or any part of their respective assets, rights or
revenues.

18   Business Names       No Group Company or Group Business carries on business
or sells any product or service under any name other than its corporate name.

212



--------------------------------------------------------------------------------



 



Schedule 13
Warranties given by the Purchaser and the other Relevant Purchasers under Clause
9.4

1   Authority and Capacity   1.1   Incorporation       Each of the Purchaser and
the other Relevant Purchasers is validly existing and is a company duly
incorporated, organised and/or registered, as applicable, under the law of its
jurisdiction of incorporation, organisation or registration.   1.2   Authority
to Enter into Agreements

  1.2.1   Each of the Purchaser, the other Relevant Purchasers and any other
members of the Purchaser’s Group, as applicable, has, at the relevant date of
signing, the legal right and full power and authority to enter into and perform
the Transaction Documents to which it is a party and any other documents to be
executed by it pursuant to or in connection with the Transaction Documents.    
1.2.2   The documents referred to in paragraph 1.2.1 above will, when executed,
constitute valid and binding obligations on the Purchaser, the other Relevant
Purchasers and any other members of the Purchaser’s Group, as applicable, in
accordance with their respective terms.     1.2.3   Entry into and performance
by the Purchaser, the other Relevant Purchasers and any other members of the
Purchaser’s Group, as applicable, of any of the Transaction Documents will not:

  (i)   cause any such company to breach any provision of its memorandum or
articles of association, by-laws or other constitutional documents; or     (ii)
  (subject, where applicable, to fulfilment of any conditions set out in Clause
4.1), result in a breach of any laws or regulations in its jurisdiction of
incorporation or of any order, decree or judgment of any court or any Government
Authority.

1.3   Authorisation       Each of the Purchaser, the other Relevant Purchasers
and any other members of the Purchaser’s Group, as applicable, has taken or will
have taken by Closing all corporate action required by it to authorise it to
enter into and to perform any of the Transaction Documents to which it is a
party and any other documents to be executed by it pursuant to or in connection
with any of the Transaction Documents.   2   Financing       At the relevant
time for payment, the Purchaser and/or the other Relevant Purchasers, as
applicable, will be able to pay the Purchase Price from their existing banking
facilities and available cash.

213



--------------------------------------------------------------------------------



 



3   Knowledge       The Purchaser is not actually aware of any facts, matters or
circumstances which could reasonably be expected to give rise to a claim against
the Seller or any other Relevant Seller for breach of this Agreement or the Tax
Indemnity. For the purposes of this paragraph 3, the actual knowledge of the
Purchaser shall be deemed to comprise the actual knowledge of Yossi Shahar,
Shelly Shalev, Yoram Cohen, Yossi Zidon, Ariana Cohen, Cees Langeveld, Avi
Doitchman, Eyal Ginsberg, Reinhardt Effenberger, Ronit Damri and Herzel Bar Niv.
  4   Solvency etc.   4.1   None of the Purchaser or any of the other Relevant
Purchasers is insolvent under the laws of its jurisdiction of incorporation,
organisation or registration, as applicable, or unable to pay its debts as they
fall due.   4.2   There are no proceedings (including passing of resolutions,
call of meetings, circulation of written resolutions, presentation of petitions
and making of orders) in relation to any compromise or arrangement with
creditors or any winding-up, bankruptcy or other insolvency proceedings
concerning the Purchaser or any of the other Relevant Purchasers.   4.3   So far
as the Purchaser is aware, no steps have been taken to enforce any security over
any assets of the Purchaser or any of the other Relevant Purchasers and no event
has occurred to give the right to enforce such security and no unsatisfied
judgement, order or award is outstanding against any of the Purchaser, or any
other Relevant Purchaser.

214



--------------------------------------------------------------------------------



 



Schedule 14
Seller’s Knowledge
Wolter van Rest
Joan Verhoeven
Keith Clark
Valerie Soulier
Ed Claggett
Fred Bosch
Leon Terlingen
Aimee Zaleski
Dave Swihart
Gunter DePaepe
Bill Lechner
Pete Supron
Chris Crowder
Michael Campagna
Harry Vandeburg
Mike Kelty
David Evans
Arnoud Touw
Paul Boers
Guilhem Pinault
Tom Czajkowski
William Kusey
Ted Piatt
Stephen Squires
Bob Daniels
Dimiter Todorov

215



--------------------------------------------------------------------------------



 



Schedule 15
Transaction Documents
Part 1
Supply Agreements
Supply Agreement for Poly-S Products
Supply Agreement for Howden Pro Products
Supply Agreement for Osmocote (and derivative) Products in Charleston
Supply Agreement for Osmocote (and derivative) Products in Heerlen
Supply Agreement for growing media products from Gretna
Supply Agreement for growing media products from Hatfield
Supply Agreement for Bourth Plant Protection Products
Supply Agreement for Temecula Spreaders

216



--------------------------------------------------------------------------------



 



Part 2
IP Licence Agreements
Patent and Technology Licence Agreement from OMS Investments, Inc. to the
relevant member of the Purchaser’s Group
Patent and Technology Licence Agreement from the relevant member of the
Purchaser’s Group to the Seller
New Coating Research and Development Collaboration Agreement between OMS
Investments, Inc., the Seller and the relevant member of the Purchaser’s Group
Trade Mark Licence Agreement from OMS Investments, Inc. and The Scotts Company
(UK) Ltd. to the relevant member of the Purchaser’s Group
Trade Mark Licence Agreement from the relevant member of the Purchaser’s Group
to the Seller

217



--------------------------------------------------------------------------------



 



Part 3
Other Transaction Documents
Transitional Services Agreement
Tax Indemnity
Patent Assignment
Know-how Assignment
Trade Mark Assignments
Unregistered Intellectual Property Assignment

218



--------------------------------------------------------------------------------



 



Part 4
Field of Use Principles (Clause 2.9)

1   The Purchaser1 can sell Professional Products.       “Professional Products”
are professional lawn and turf, horticultural, floricultural and agricultural
products including, without limitation, fertilizer, fertilizer combination
products, micro-nutrients, bio-stimulants, seed, growing media (including,
without limitation, peat products, soil conditioning agents, turf dressings,
compost, mulches, combination growing media and bark), plant foods, wetting
agents, plant protection products, pesticides, herbicides, insecticides,
fungicides, repellents, durable applicators and commercial livestock feed
products.   2   The Seller can sell Consumer Products.       “Consumer Products”
are (a) consumer lawn and garden products including, without limitation, plants,
flowers, trees and shrubs, fertilizer, fertilizer combination products, seed,
growing media (including, without limitation, peat products, soil conditioning
agents, turf dressings, compost, mulches, combination growing media and bark),
plant foods, wetting agents, plant protection products, pesticides, herbicides,
insecticides, fungicides, rodenticides, repellents, bird food and durable
applicators; and (b) any products sold or provided: (i) to professional or
collegiate sporting fields and stadiums in the United States and Canada, only
for the purposes of supporting consumer marketing efforts; or (ii) to or by, any
lawn, tree, shrub and pest care service businesses catering mainly to consumers
for non-commercial use and which use any trade marks owned by or licensed to the
Seller.       For the avoidance of doubt, both Professional Products and those
Consumer Products falling in (a) in the “Consumer Products” definition above,
will be further identified by reference to a combination of certain parameters
such as package size, labelling, advertising, positioning and classification
within store, price and end user target.

To avoid the risk of disputes, there would also be certain limitations in
respect of certain agreements:

3   SCOTTS trade mark licence: The Purchaser may not sell Scotts-branded
products to any retailers anywhere in the world, except that the Purchaser may
sell Professional Products to: (i) retailers to which Scotts-branded
Professional Products have been sold in the three years before Closing and then
only in the same manner as such Professional Products have been sold in the
three years before Closing; and (ii) Professional Retailers2.   4   OSMOCOTE
trade mark licence: The Purchaser may sell Osmocote-branded Professional
Products (including use of Osmocote as an ingredient) anywhere in the world
except, for five years from Closing, to a specific list of retailers (see Annex
A to this Part 4 of Schedule 15) in Australia, New Zealand, Poland and France.  
5   All trade mark licences/technology licences/supply agreements:

 

1   Reference to “the Purchaser” is a reference to the Purchaser and the
Purchaser’s Group and reference to “the Seller” is a reference to the Seller and
the Retained Group.   2   “Professional Retailer” means any retailer which sells
Professional Products and does not sell more than 5 per cent. of Consumer
Products as measured against its total sales of Professional Products and
Consumer Products in any given period.

219



--------------------------------------------------------------------------------



 



A.   The Purchaser may not sell branded Professional Products/licensed
Professional Products/supplied Professional Products to potting soil
manufacturers, private label producers and blenders where such products are used
as inputs to Consumer Products in the United States and Canada.   B.   In
Mexico, the Purchaser may not knowingly sell branded Professional
Products/licensed Professional Products/supplied Professional Products to
potting soil manufacturers, private label producers and blenders where such
products are used as inputs to Consumer Products.   C.   All trade mark
licences: Outside the United States, Canada and Mexico, the Purchaser may sell
Professional Products to potting soil manufacturers, private label producers and
blenders anywhere in the world, provided that, if the end-product is a Consumer
Product, it shall not bear any of the licensed marks, either as a brand or as an
ingredient.

Annex A
Osmocote Consumer Retailers

      France   Australia/New Zealand       Gamm Vert   Bunnings       Jardiland
  Mitre 10       Galec   Taskmaster Hardware       Bricomarché   Metcash      
Apex   Flower Power           Retail Adventure       Poland   TUI Products      
Castorama   Big-W       OBI   Costco       Leroy Merlin   Danks       Praktiker
          Auchan    

220



--------------------------------------------------------------------------------



 



Schedule 16
Part 1
Moveable Assets

1   Nutberry, UK

  1   Packing plant     2   Slootweg Screening Plant     3   Daewoo Mega MC160
Loading Shovel     4   Workshop Equipment Loading Shovel     5   Nutberry
Production Upgrade     6   Nutberry CGB Expansion     7   Dosing pumps Nutberry
Compost Plant     8   Nutberry Weighbridge wip     9   Valco Glue Machine

2   Nutberry peat bog assets

  1   Two NEW HOLLAND TV140 Tracked Tractors     2   Two Twin Axle Trailers    
3   Six (TWEDDLE) Tracked Peat Trailers     4   FORD 7840 Tracked Tractor     5
  SUOKONE 0J-1.3CP V-Ditcher     6   Grader/Leveller Attachment     7   DAEWOO
SOLAR SL55 Excavator     8   9m Ridger Attachment     9   Two VAPO JLK 19-M
Spoon Harrows     10   VAPO JLK 19-M Spoon Harrows     11   8m Chain
HarrowsSPOON Harrows     12   VAPO JTJ6 8m Miller Attachment     13   Single
Axle Trailer     14   Two Axle Trailer     15   Peat Trailer     16   HONDA
Fourtrax ES Quad Bike     17   Workshop Equipment

221



--------------------------------------------------------------------------------



 



  18   Nutberry Peatland Development     19   Nutberry Haul Road     20  
Nutberry Peatland Development     21   Nutberry CBG Expansion     22   Nutberry
Haul Road     23   Defibrillator

UK Pro Fixed Assets

3   Old Moors

              Plant   Asset   Description
7202
    100106     UK — Creca Moss Road lease
 
           
7202
    500463     DOUGLAS WATER PEATLANDS
 
           
7202
    500911     Peat Bog Nutberry
 
           
7202
    500914     Nutberry land
 
           
7202
    500460     Access Roads Douglas Water

4   Douglas Water Peatbog

              Plant   Asset   Description
7218
    100232     Diesel tanks on Moors
 
           
7218
    501374     Douglas Water Diesel Tank

5   Creca Peatbog

              Plant   Asset   Description
7220
    501066     Access road creca moss
 
           
7220
    501109     DAEWOO S150 LC-V Excavator
 
           
7220
    501110     VAPO JLF-19M 19m Spoon Harrow Attachment
 
           
7220
    501111     VAPO Harvester
 
           
7220
    501112     VAPO JTJ -6 Miller Attachment
 
           
7220
    501113     9m Ridger Attachment

222



--------------------------------------------------------------------------------



 



              Plant   Asset   Description
7220
    501114     (TWEDDLE) 6m Screw Leveller
 
           
7220
    501115     Chain Harrows
 
           
7220
    501116     NEW HOLLAND TV140 Tracked Tractor
 
           
7220
    501117     Tracked Double Axle Trailer
 
           
7220
    501373     Creca Diesel tank

6   Nutberry Peatbog

              Plant   Asset   Description
7221
    501291     Nutberry Haul Road
 
           
7221
    501380     Nutberry Upgrade Additions
 
           
7221
    501088     Two NEW HOLLAND TV140 Tracked Tractors
 
           
7221
    501089     Two Twin Axle Trailers
 
           
7221
    501090     Six (TWEDDLE) Tracked Peat Trailers
 
           
7221
    501091     FORD 7840 Tracked Tractor
 
           
7221
    501092     SUOKONE OJ-1.3.CP V-Ditcher
 
           
7221
    501093     Grader/Leveller Attachmentr
 
           
7221
    501095     DAEWOO SOLAR SL55 Excavator
 
           
7221
    501096     9m Ridger Attachment
 
           
7221
    501097     Two VAPO JLK 19-M Spoon Harrows
 
           
7221
    501098     VAPO JLK 19-M Spoon Harrows
 
           
7221
    501099     8m Chain HarrowsSpoon Harrows
 
           
7221
    501100     VAPO JTJ6 8m Miller Attachment
 
           
7221
    501101     Single Axle Trailer
 
           
7221
    501102     Two Axle Trailer
 
           
7221
    501103     Peat Trailer
 
           
7221
    501104     HONDA Fourtrax ES Quad Bike
 
           
7221
    501105     Workshop Equipment
 
           
7221
    501278     Nutberry Peatland Development
 
           
7221
    501377     Nutberry Diesel tank

223



--------------------------------------------------------------------------------



 



7   Nutberry Factory

              Plant   Asset   Description
7233
    501106     SLOOTWEG Screening Plant comprising
 
           
7233
    501107     DAEWOO MEGA MC160 Loading Shovel
 
           
7233
    501108     Workshop Equipment Loading Shovel
 
           
7233
    100221     Nutberry Weighbridge
 
           
7233
    501059     Nutberry Factory
 
           
7233
    501314     Nutberry Production Upgrade
 
           
7233
    501276     Defibrillator
 
           
7233
    501316     Nutberry CBG Expansion
 
           
7233
    501321     Dosing pumps Nutberry Compost Plant
 
           
7233
    501358     Nutberry Weighbridge
 
           
7233
    501366     Nutberry Hard Standing

8   Scotts Poland       Digitial projector       BENQ PB-7110   9   South
Australia       Agriform Tablet Machine Tools

224



--------------------------------------------------------------------------------



 



Part 2
General Provisions relating to the Transfer of the Moveable Assets

1   This Part 2 of this Schedule 16 applies where it has been agreed that a
Relevant Purchaser is to collect Moveable Assets from land which is owned or
leased by a Relevant Seller.   2   In this Part 2 of this Schedule 16:      
“Land” means the land owned or leased by the Relevant Seller on which the
Moveable Assets in question are located; and       “Rights” means the rights
granted to the Relevant Purchaser pursuant to paragraph 3 of this Part 2 of this
Schedule 16.   3   On the Closing Date or within 12 months from the Closing
Date, the Relevant Purchaser (acting as agent for the Relevant Seller where
Moveable Assets are located on Land which is held by the Relevant Seller
pursuant to a lease) may, by prior arrangement with the Relevant Seller, enter
onto the Land in order to dismantle the Moveable Assets (if required) and remove
the Moveable Assets from the Land.   4   The Relevant Purchaser shall:   4.1  
comply with any documents, restrictive covenants and other third-party rights
affecting the Land (to the extent that the same are Fairly Disclosed);   4.2  
comply with all relevant planning and other legislation in exercising the Rights
and shall not breach any statutory or regulatory provisions affecting the Land;
  4.3   cause as little inconvenience to the Relevant Seller as practicable in
exercising the Rights;   4.4   make good all damage caused to the Land by the
exercise of the Rights to the reasonable satisfaction of the Relevant Seller;
and   4.5   indemnify the Relevant Seller against any Losses incurred by the
Relevant Seller as a result of any acts or omissions of the employees, servants
or agents of the Relevant Purchaser in connection with the exercise by the
Relevant Purchaser of the Rights.   5   Where Moveable Assets are located on
Land which is held by the Relevant Seller pursuant to a lease, the following
additional provisions apply:   5.1   in exercising the Rights the Relevant
Purchaser shall comply with the terms of the lease pursuant to which the Land is
held; and   5.2   without prejudice to the generality of paragraph 4.5, the
Relevant Purchaser shall indemnify the Relevant Seller against any Losses
incurred by the Relevant Seller as a result of a breach by the Relevant Seller
of any covenant contained in the lease pursuant to which the Land is held where
such breach is attributable to the exercise by the Relevant Purchaser of the
Rights.

225



--------------------------------------------------------------------------------



 



Part 3
General provision relating to the Transfer of the Third-Party Receivables

1   From Closing, the benefit of the Third-Party Receivables shall be assigned
to the Purchaser, and the Purchaser shall be entitled to invoice, collect and
receive the Third-Party Receivables for its own account.   2   The Seller shall:
  2.1   at the Purchaser’s request and expense, take such steps as the Purchaser
shall reasonably require to assist the Purchaser to collect the Third-Party
Receivables (including threatening to commence or commencing legal proceedings
for the recovery of any Third-Party Receivables in its name); and   2.2  
account for and pay to the Purchaser on a monthly basis any Third-Party
Receivables paid to it as soon as practicable after and, in any event, within 10
Business Days of receipt, and shall hold all Third-Party Receivables paid to it
on trust for the Purchaser until they are paid.

226



--------------------------------------------------------------------------------



 



Schedule 17
Pre-Sale Reorganisation Transactions

1   Scotts-Sierra Investments, Inc. to be transferred from Scotts-Sierra
Horticulture Products Company to The Scotts Company LLC.   2   Scotts Italia
S.r.l. to transfer its Consumer Business in Italy to a member of the Retained
Group or to any other third party.   3   Scotts Deutschland GmbH to transfer its
partnership interest in Scotts Celaflor GmbH & Co. KG, Frankfurt am Main,
Germany to a member of the Retained Group.   4   Consumer business packing line
to be transferred from Heerlen plant to a member of the Retained Group.   5  
Conversion of Scott O.M. España S.A. into a “S.L.”.

227



--------------------------------------------------------------------------------



 



Schedule 18
Pensions Liability Assumptions
Part 1
Dutch Actuarial Methodology and Assumptions
This Part 1 of Schedule 18 refers to the Dutch Pension Scheme.

1   Projected benefit obligation in relation to the Dutch Pension Scheme as at
the Valuation Date (“Interim Dutch PBO”)       An actuarial valuation will be
performed by or on behalf of the Seller on the Valuation Date to determine the
Interim Dutch PBO.   2   Assumptions to be used in the valuation of the Interim
Dutch PBO   2.1   The financial and demographic assumptions to be used in the
valuation of the Interim Dutch PBO will be the same as the assumptions as stated
in the FAS87 disclosures of 14 October 2010 and the letter of 21 September 2010
of Towers Watson to Scotts International B.V. contained at document 10.9.172 of
the Data Room, save that the Discount Rate and the expected return on asset
assumptions will be determined as at the Valuation Date on the basis of the same
methodology as in the FAS87 disclosures of 14 October 2010 and the letter of 21
September 2010 of Towers Watson to Scotts International B.V. but reflecting
market interest rate developments between 30 September 2010 and the Valuation
Date. The actual valuation of the Interim Dutch PBO as at the Valuation Date
will include the actual determination of service cost, interest cost and benefit
payments.   2.2   The financial and demographic assumptions referred to in
paragraph 2.1 of this Part 1 of Schedule 18 are as follows:

ECONOMIC ASSUMPTIONS:

              Assumption as at 30   Assumption as at     September 2010   the
Valuation Date
Discount Rate
  5.02%   To be determined at the Valuation Date in accordance with para 2.3,
below
Expected Long-Term Rate of Return
  5.02%   To be determined at the Valuation Date in accordance with para 2.3,
below
Salary Increases
  3.0%   3.0%
Social Security Increases
  2.0%   2.0%
Annual pension adjustments — former employees that became deferred participants
before 1 January 2007
  2% (2011 — 2013) / 0% thereafter   2% (2011 — 2013) / 0% thereafter
Annual pension adjustments — active participants between 1 January 2007 and 31
December 2010
  2.5%   2.5%
Annual pension adjustments — active participants between 1 January 2007 and 31
December 2010, but who became former participants during this period
  2.0%   2.0%

228



--------------------------------------------------------------------------------



 



DEMOGRAPHIC ASSUMPTIONS AS AT 30 SEPTEMBER 2010 AND THE VALUATION DATE

                  Assumption
Retirement Age
      65
Early retirement
      Could be ignored, assuming actuarially neutral
Mortality
      AG Gen. Table 2010-2060 setback -2/-2
Disability
      WGA 2000-2003, sector specific
Turnover
      8% at age 25, declining linearly to 2% from 40 onwards

2.3   In calculating the Discount Rate and expected long term rate of return as
at the Valuation Date the Seller shall ensure that the input for the Towers
Watson “Global Rate Link” tool will be based on actual census and insurance data
as at the Valuation Date.   3   Market value assets of the Dutch Pension Scheme
as the Valuation Date (“Interim Dutch MVA”)       The Interim Dutch MVA shall be
calculated by or on behalf of the Seller on the basis of the same methodology
and assumptions as stated in the FAS87 disclosures of 14 October 2010 and the
letter of 21 September 2010 of Towers Watson to Scotts International B.V.
contained at document 10.9.172 of the Data Room save that the Discount Rate and
expected return on asset assumptions shall be determined as at the Valuation
date in accordance with paragraphs 2.1, 2.2 and 2.3 of this Part 1 of
Schedule 18, above.   4   Adjustment of Interim Dutch MVA for indexation depots
as at the Valuation Date       The total Interim Dutch MVA shall be increased in
line with the actual market value of the indexation depots (nr 594846-D-01 and
445379-C-01) as at the Valuation Date, and the Seller shall use its reasonable
endeavours to procure that such information is provided by AEGON (the insurer)
to the Purchaser as soon as reasonably practicable following the Valuation Date.
  5   Information to be provided by Seller   5.1   The Seller shall use its
reasonable endeavours to procure that AEGON provides to the Purchaser as soon as
reasonably practicable following the Valuation date, the census and insurance
data necessary for a valuation at the Valuation Date (“Census Data”).   5.2   An
actuarial calculation will be performed by or on behalf of the Seller as soon as
reasonably practicable following Closing to determine the roll forward of the
Interim Dutch PBO and Interim Dutch MVA from the Valuation Date to Closing in
accordance with this Part 1 of Schedule 18. The Seller will provide the results
of the calculation (the “Seller’s Calculation (Dutch)”) to the Purchaser and the
Purchaser must confirm their agreement of the calculation within 30 days. If the
Purchaser is unable to agree the Seller’s Calculation (Dutch) will be referred
to an independent actuary agreed by the Seller and the Purchaser, or if they
fail to agree, an independent actuary shall be appointed by the

229



--------------------------------------------------------------------------------



 



    President of the Institute and Faculty of Actuaries in the United Kingdom.
The independent actuary will be asked to review the calculation and certify the
Dutch PBO and Dutch MVA roll forward to Closing in accordance with this Part 1
of Schedule 18. The independent actuary shall act as an expert not an
arbitrator. A certificate given by independent actuary shall be conclusive and
binding in the absence of manifest error. His costs shall be borne equally by
the Seller and the Purchaser.   6   Projected Benefit Obligation as at Closing
(“Dutch PBO”)       The Dutch PBO is calculated on a roll forward basis based on
the Interim Dutch PBO and assumptions as stated in the FAS87 disclosures of 14
October 2010 save that the discount rate and expected long-term rate of return
will be equal to the Discount Rate.   7   Methodology roll forward Dutch PBO  
7.1   The Interim Dutch PBO is adjusted for x months accrual of pension benefits
by adding x/12th of the annual Service cost for FY 2011 as determined at the
Valuation Date.   7.2   The Interim Dutch PBO is adjusted for the actual amount
of benefits paid between the Valuation Date and Closing.   7.3   The Interim
Dutch PBO is adjusted for x months of interest accrual by adding x/12th of the
annual interest for FY 2011 as determined at the Valuation Date.   7.4   In each
of paragraphs 7.1 and 7.3 above, “x” shall equal the number of whole calendar
months from the Valuation Date to Closing (for example if Closing occurs on 28
February 2011, x would equal 2).   8   Adjustment for assumption changes   8.1  
The Dutch PBO is calculated using the Discount Rate and will not be adjusted for
market interest rate developments between the Valuation Date and Closing.   8.2
  All other assumptions are to be treated as being unchanged and therefore
unadjusted.   9   Market Value Assets as at Closing (“Dutch MVA”)       The
Dutch MVA as at Closing is calculated on a roll forward basis based on the
Interim Dutch MVA.   10   Methodology roll forward Dutch MVA   10.1   The roll
forward calculation is based on the Interim Dutch MVA but excluding the
indexation depots.   10.2   The Interim Dutch MVA is adjusted for x months
accrual of pension benefits secured with AEGON (the insurer) by adding x/12th of
the annual service cost for FY 2011, as determined at the Valuation Date.   10.3
  The Interim Dutch MVA is adjusted for the actual amount of benefits paid
between the Valuation Date and Closing.   10.4   The Interim Dutch MVA is
adjusted for x months of interest accrual by adding x/12th of the annual
interest, for FY 2011, as determined at the Valuation Date.

230



--------------------------------------------------------------------------------



 



10.5   In each of paragraphs 10.2 and 10.4 above “x” equals the number of whole
calendar months from the Valuation Date to Closing (for example if Closing
occurs on 28 February 2011, x would equal 2).   11   Adjustment for assumption
changes   11.1   The Dutch MVA is calculated using the Discount Rate and will
not be adjusted for market interest rate developments between the Valuation Date
and Closing.   11.2   All other assumptions are to be treated as being unchanged
and therefore unadjusted.   12   Adjustment of Interim Dutch MVA for indexation
depots as at Closing       The total Dutch MVA as at Closing is increased with
the actual market value of the indexation depots (nr 594846-D-01 and
445379-C-01) as at Closing, provided by AEGON (the insurer). Additional
contributions due by the Seller for indexations up to and including Closing
should be paid and included in the Dutch MVA between the Valuation Date and
Closing and should be taken into account (and if not paid for should be included
in the valuation of the liabilities).   13   Adjustment for Exchange rate      
The exchange rate for the purpose of this Part 1 of Schedule 18 shall be
adjusted to reflect the actual exchange rate at Closing as reported in the
Financial Times.

231



--------------------------------------------------------------------------------



 



Part 2
German Actuarial Assumptions
This Part 2 of Schedule 18 refers to the German Pension Scheme.

1   Projected benefit obligation in relation to the German Pension Scheme as at
the Valuation Date (“Interim German PBO”)

    An actuarial valuation will be performed by or on behalf of the Seller on
the Valuation Date to determine the Interim German PBO.

2   Assumptions to be used in the valuation of the Interim German PBO

2.1   The financial and demographic assumptions to be used in the valuation of
the Interim German PBO will be the same as the assumptions as stated in the
FAS87 disclosures of 14 October 2010 contained at document 10.9.172 of the Data
Room, save that the Discount Rate and the expected return on asset assumptions
will be determined as at the Valuation Date on the basis of the same methodology
as in the FAS87 disclosures of 14 October 2010, but reflecting market interest
rate developments between 30 September 2010 and the Valuation Date. The actual
valuation of the Interim German PBO as at the Valuation Date will include the
actual determination of service cost, interest cost and benefit payments.

2.2   The financial and demographic assumptions referred to in paragraph 2.1 of
this Part 2 of Schedule 18 are as follows:

ECONOMIC ASSUMPTIONS:

                 
 
  Assumption as at 30 September 2010   Assumption as at the Valuation Date  
Discount Rate
    4.58 %   To be determined at the Valuation Date in accordance with para 2.3
below
Expected Long-Term Rate of Return
    5.00 %   To be determined at the Valuation Date in accordance with para 2.3
below
Salary Increases
    3.0 %     3.0 %
Social Security Contribution Ceiling Increases
    3.0 %     3.0 %
Annual pension adjustments after retirement
    2.0 %     2.0 %

DEMOGRAPHIC ASSUMPTIONS AS AT 30 SEPTEMBER 2010 AND THE VALUATION DATE

     
 
  Assumption  
Retirement Age
  63 years old
Mortality
  Heubeck 2005 G
Disability
  Heubeck 2005 G

232



--------------------------------------------------------------------------------



 



          Turnover   Decreasing by age (see below):
 
       
 
  Age   Turnover rate
 
  20   7.15%
 
  25   5.00%
 
  30   3.90%
 
  35   3.20%
 
  40   2.65%
 
  45   1.80%
 
  50   0.80%
 
  55   0.30%
 
  60   0.00%

2.3   In calculating the Discount Rate and expected long term rate of return as
at the Valuation Date the Seller shall ensure that the input for the Towers
Watson “Global Rate Link tool” will be based on actual census and insurance data
as at the Valuation Date.

3   Market value assets of the German Pension Scheme as at the Valuation Date
(“Interim German MVA”)

    The Interim German MVA shall be calculated by or on behalf of AXA
Lebensversicherung AG. on behalf of the Seller on the basis of the same
methodology and assumptions as stated in the FAS87 disclosures of 14
October 2010 contained at document 10.9.172 of the Data Room save that the
Discount Rate and expected return on asset assumptions shall be determined as at
the Valuation Date in accordance with paragraphs 2.1, 2.2 and 2.3 of this Part 2
of Schedule 18, above.

4   Information to be provided by Seller

4.1   The Seller shall use its reasonable endeavours to procure that AXA
Lebensversicherung AG. provides to the Purchaser as soon as reasonably
practicable following the Valuation Date, the census and insurance data
necessary for a valuation at the Valuation Date (“Census Data”).

4.2   An actuarial calculation will be performed by or on behalf of the Seller
as soon as reasonably practicable following Closing to determine the roll
forward of the Interim German PBO and Interim German MVA from the Valuation Date
to Closing in accordance with this Part 2 of Schedule 18. The Seller will
provide the results of the calculation (the “Seller’s Calculation (German)”) to
the Purchaser and the Purchaser must confirm their agreement of the calculation
within 30 days. If the Purchaser is unable to agree, the Seller’s Calculation
(German) will be referred to an independent actuary agreed by the Seller and the
Purchaser, or if they fail to agree, an independent actuary shall be appointed
by the President of the Institute and Faculty of Actuaries in the United
Kingdom. The independent actuary will be asked to review the calculation and
certify the German PBO and German MVA roll forward to Closing in accordance with
this Part 2 of Schedule 18. The independent actuary shall act as an expert not
an arbitrator. A certificate given by independent actuary shall be conclusive
and binding in the absence of manifest error. His costs shall be borne equally
by the Seller and the Purchaser.

233



--------------------------------------------------------------------------------



 



5   Projected Benefit Obligation as at Closing (“German PBO”)

    The German PBO is calculated on a roll forward basis based on the Interim
German PBO and assumptions as stated in the FAS87 disclosures dated 14
October 2010 save that the discount rate will be equal to the Discount Rate.

6 Methodology roll forward German PBO

6.1   The Interim German PBO is adjusted for x months accrual of pension
benefits by adding x/12th of the annual Service cost for FY 2011 as determined
at the Valuation Date.

6.2   The Interim German PBO is adjusted for the actual amount of benefits paid
between the Valuation Date and Closing.

6.3   The Interim German PBO is adjusted for x months of interest accrual by
adding x/12th of the annual interest for FY 2011 as determined at the Valuation
Date.

6.4   In each of paragraphs 6.1 and 6.3 above “x” shall equal the number of
whole calendar months from the Valuation Date to Closing (for example if Closing
occurs on 28 February 2011, x would equal 2).

7 Adjustment for assumption changes

7.1   The German PBO is calculated using the Discount Rate and will not be
adjusted for market interest rate developments between the Valuation Date and
Closing.

7.2   All other assumptions are assumed to be unchanged and therefore
unadjusted.   8   Market Value Assets as at Closing (“German MVA“)

The German MVA is calculated on a roll forward basis based on the Interim German
MVA.   9   Methodology roll forward German MVA

9.1   The Interim German MVA is adjusted for x months of interest accrual by
adding x/12th of the annual expected return for FY 2011 as determined at the
Valuation Date.   9.2   The Interim German MVA is adjusted for the actual amount
of benefits paid between the Valuation Date and Closing.   9.3   The Interim
German MVA is adjusted for the actual amount of contributions paid by the Seller
between the Valuation Date and Closing.   9.4   In paragraph 9.1 above “x” shall
equal the number of whole calendar months from the Valuation Date to Closing
(for example if Closing occurs on 28 February 2011, x would equal 2).   10  
Adjustment for assumption changes       Not applicable.   11   Adjustment for
Exchange rate       The exchange rate for the purpose of this Schedule 18 shall
be adjusted to reflect the actual exchange rate at Closing as reported in the
Financial Times.

234



--------------------------------------------------------------------------------



 



Schedule 19
Product Indemnities
Part 1
Indemnities

1   Definitions

    For the purposes of this Schedule 19:

    “Asbestos” means all or any of the following naturally occurring minerals,
chrysotile, amosite, crocidolite, anthophyllite, tremolite and actinolite,
richterite, winchite and/or any other amphibole mineral;

    “Asbestos Claims” means any legal proceedings, actions, or suits for damages
or any other legal remedy arising from (a) the alleged exposure prior to Closing
of any employee or contractor to Asbestos during the manufacturing of any
product by any Bloom Entity at any facility operated by such Bloom Entity, or
(b) the alleged exposure of any person at any time to Asbestos contained in
products manufactured, distributed, sold or supplied by any Bloom Entity prior
to Closing, including, for the avoidance of doubt, the Little Claim;

    “Asbestos Losses” means any Losses suffered or incurred by any Indemnified
Person in connection with any Asbestos Claim;

    “Bloom Entity” means Scotts-Sierra Horticultural Products Company and
Scotts-Sierra Crop Protection Company;

    “Debtors” means the debtors, debtors-in-possession, or their bankruptcy
estates in the W.R. Grace Bankruptcy Case;

    “Dorantes Claim” means the legal proceedings brought by the estate of
Victorino Dorantes (deceased), in respect of the exposure of Victorino Dorantes
to various chemicals allegedly contained in fertilizers and pesticide products,
including, but not limited to, Oscmocote 18-6-12, 16-4-16, and Agriform 18-6-12,
as listed in Part 2 of this Schedule 19;

    “Emissions Claim” means the legal proceedings brought by Sean Kelley in
respect of injuries suffered as a result of his alleged exposure to emissions
emanating from the Charleston facility prior to Closing as listed in Part 2 of
this Schedule 19;

    “Emissions Losses” means any Losses suffered or incurred by any Indemnified
Person in connection with the Emissions Claim;

    “EPA Claim” means any legal or regulatory proceedings, actions, or suits for
damages, fines or penalties against any Bloom Entity arising from any EPA
Matters;

    “EPA Losses” means Losses suffered or incurred by any Indemnified Person
pursuant to an EPA Claim and resulting directly from the subject matter of any
of the EPA Matters;

    “EPA Matters” means:

  (i)   the investigation commenced in April 2008 by the US Environmental
Protection Authority (“U.S. EPA”) in connection with a former employee of the
Seller’s Group who was alleged to have deliberately circumvented the Seller’s
Group policies and U.S. EPA regulations under Federal Insecticide, Fungicide and
Rodenticide Act, as amended by failing to obtain valid registrations for certain
products of the Seller’s

235



--------------------------------------------------------------------------------



 



      Group and/or causing certain invalid product registration forms to be
submitted to regulators;

  (ii)   the civil and criminal investigations by the U.S. EPA and the U.S.
Department of Justice (the “U.S. DOJ”) into the Seller’s Group pesticide product
registration issues and related allegations and/or investigations arising under
federal or state pesticide registration laws and regulations;

  (iii)   the issue of a request for information to the Seller’s Group in
June 2008 by the California Department of Pesticide Regulation (“CDPR”)
involving certain products of the Seller’s’ Group that are the subject of the
U.S. EPA investigation referred to in (i) above; or

  (iv)   any investigation by CDPR in relation to the matters referred to in
paragraphs (i) — (iii) above;

    “Indemnified Persons” means the Purchaser, ICL North America Inc and the
Bloom Entities;

    “Indemnity Claim” means any Pre-Existing Indemnity Claim and/or New
Indemnity Claim as the case may be;

    “Indemnity Claim Notice” means any notice required under paragraph 6 setting
out to the extent that such information is available at the time brief
particulars of any New Indemnity Claim, including, without limitation, a copy of
the document evidencing the claim, details of the claimant, nature and quantum
of the claim, the identity of the claimant’s advisers and the status of the
claim;

    “Indemnity Losses” means Asbestos Losses and/or Emissions Losses and/or
Product Losses as the case may be;

    “Joint Plan of Reorganisation” means the Debtors’ First Amended Joint Plan
of Reorganization under Chapter 11 of the Bankruptcy Code W.R. Grace & Co. et
al., the Official Committee of Asbestos Personal Injury Claimants, the Asbestos
PI Future Claimants Representative, and the Official Committee of Equity
Security Holders Dated 27 February 2009, including all exhibits thereto, or any
other plan of reorganisation of the Debtors, as the same may be amended from
time to time;

    “Little Claim” means the legal proceedings brought by brought by William
Mark Little acting as the executor of the estate of William R. Little
(“decedent”) in respect of injuries suffered as a result of his decedent’s
alleged exposure to asbestos prior to Closing as listed in Part 2 of this
Schedule 19;

    “New Indemnity Claim” means an Asbestos Claim and/or any Product Claim (as
relevant) that is not listed in Part 2 of this Schedule 19 or any EPA Claim;

    “Pre-Existing Indemnity Claim” means the Emissions Claim and/or the Walsh
Claim and/or the Dorantes Claim and/or the Little Claim listed in Part 2 of this
Schedule 19 as the case may be;

    “Product Claim” means any legal proceedings, actions or suits for damages or
any other legal remedy which is commenced, or in respect of which an intention
to commence such is notified in writing to any Bloom Entity or any other member
of the Seller’s Group by any person on or after the date of the Offer Letter and
before Closing and which arises from any personal injury, illness and/or death
alleged by any person in whole or part to relate to

236



--------------------------------------------------------------------------------



 



    any contact with, use of or exposure to at any time any product or any
constituent of any product manufactured, distributed, sold or supplied by any
Bloom Entity prior to Closing including without limitation the Walsh Claim and
the Dorantes Claim;

    “Product Losses” means any Losses suffered or incurred by any Indemnified
Person in connection with any Product Claim;

    “Walsh Claim” means the legal proceedings brought by Richard Thomas Walsh,
executor of the estate of Thomas J Walsh (deceased) in respect of the exposure
of Thomas J Walsh to Calo-Clor/Calo-Gran and/or Fungo and/or K-O-G prior to
Completion as listed in Part 2 of this Schedule 19;

    “W.R. Grace Bankruptcy Case” means the W.R. Grace & Co. bankruptcy case
filed under Chapter 11 of the United States Bankruptcy Code in the United States
District Court for Delaware, In re W.R. Grace & Co., et al., No. 01-01139
(JKF) on 4 April, 2001;

    “W.R. Grace Settlement Agreement” means the Settlement Agreement made and
entered into as of August 2009 by the Seller, on behalf of itself and on behalf
of its affiliates and subsidiaries and the Debtors as approved by that certain
Order Pursuant to Sections 105, 363, 1107 and 1108 of the Bankruptcy Code and
Rule 2002, 6004, 9014 and 9019 of the Federal Rules of Bankruptcy Procedure
Approving Settlement Agreement by and between W.R. Grace & Co., et al. and The
Scotts Company LLC entered on 9 September, 2009 (Bankruptcy Case Docket
No. 23203); and

    “WRG Trust” means the WRG Asbestos PI Trust established pursuant to the
Joint Plan of Reorganisation.

2   Asbestos Indemnity

    Subject to the other provisions of this Schedule 19 and Clauses 1, 10.4,
10.6, 10.8.2, 10.12, 10.13, 14 and 16 of this Agreement, the Seller shall
indemnify, keep indemnified, defend and hold harmless the Purchaser (for and on
behalf of itself and each other Indemnified Person) from and against any
Asbestos Losses PROVIDED THAT:

2.1   the Seller shall only be obliged to make any payment under this paragraph
2 to the extent that any Indemnified Person has actually paid out an amount
equal to such Asbestos Loss;

2.2   the Seller shall not be obliged to pay any amount to the Purchaser
pursuant to this paragraph 2 in connection with any Asbestos Losses suffered by
an Indemnified Person if such Indemnified Person does not form part of the
Purchaser’s Group at the time of notification of the relevant Asbestos Claim in
accordance with paragraph 6 below; and

2.3   the Seller shall not be liable in relation to any claim under this
paragraph 2 in respect of any Asbestos Claim that is a New Indemnity Claim
unless an Indemnity Claims Notice in respect thereof is given prior to the
fifteenth anniversary of Closing.

3   Emissions Indemnity

    Subject to the other provisions of this Schedule 19 and Clauses 1, 10.4,
10.6, 10.8.2, 10.12, 10.13, 14 and 16 of this Agreement, the Seller shall
indemnify, keep indemnified, defend and hold harmless the Purchaser (for and on
behalf of itself and each other Indemnified Person) from and against any
Emissions Losses PROVIDED THAT:

3.1   the Seller shall only be obliged to make any payment under this paragraph
3 to the extent that any Indemnified Person has actually paid out an amount
equal to such Emissions Loss; and

237



--------------------------------------------------------------------------------



 



3.2   the Seller shall not be obliged to pay any amount to the Purchaser
pursuant to this paragraph 3 in connection with any Emissions Losses suffered by
an Indemnified Person if such Indemnified Person does not form part of the
Purchaser’s Group at the time an amount equal to such Emissions Loss is actually
paid out.

4    Product Indemnity

    Subject to the other provisions of this Schedule 19 and Clauses 1, 10.6,
10.8.2, 10.12, 10.13, 14 and 16 of this Agreement, the Seller agrees to notify
the Purchaser prior to Closing of any Product Claim other than the Dorantes
Claim and the Walsh Claim and the Seller shall indemnify, keep indemnified,
defend and hold harmless the Purchaser (for and on behalf of itself and each
other Indemnified Person) from and against any Product Losses PROVIDED THAT:

4.1   the Seller shall only be obliged to make any payment under this paragraph
4 to the extent that any Indemnified Person has actually paid out an amount
equal to such Product Loss; and

4.2   the Seller shall not be obliged to pay any amount to the Purchaser
pursuant to this paragraph 4 in connection with any Product Losses suffered by
an Indemnified Person if such Indemnified Person does not form part of the
Purchaser’s Group at the time of notification of the relevant Product Claim in
accordance with paragraph 6 below.

5    EPA Indemnity

    Subject to the other provisions of this Schedule 19 and Clauses 1, 10.6,
10.8.2, 10.12, 10.13, 14 and 16 of this Agreement, the Seller shall indemnify,
keep indemnified, defend and hold harmless the Purchaser (for and on behalf of
itself and each other Indemnified Person) from and against any EPA Losses
PROVIDED THAT:

5.1   the Seller shall only be obliged to make any payment under this paragraph
5 to the extent that any Indemnified Person has actually paid out an amount
equal to such EPA Losses; and

5.2   the Seller shall not be obliged to pay any amount to the Purchaser
pursuant to this paragraph 5 in connection with any EPA Losses suffered by an
Indemnified Person if such Indemnified Person does not form part of the
Purchaser’s Group at the time an amount equal to such EPA Loss is actually paid
out.

6    Notification of New Indemnity Claims and Assistance

6.1   As a condition precedent to the Seller’s obligations under paragraph 2,
and in all other instances, as a term of this Agreement the Purchaser shall:

  6.1.1   where a New Indemnity Claim has been served on, or formally notified
as part of the legal process to, any Indemnified Person, serve the Seller with
an Indemnity Claim Notice within 10 Business Days of service on or receipt of
notification of such claim by the relevant Indemnified Person; or

  6.1.2   where any Indemnified Person has received written notice of intention
to commence a New Indemnity Claim, serve the Seller with an Indemnity Claim
Notice as soon as reasonably practicable (and in any event within 30 days of
receipt by the relevant Indemnified Person of such written notice); and

238



--------------------------------------------------------------------------------



 



6.2   As a condition precedent to the Seller’s obligations under paragraphs 2,
3, 4 and 5 the Purchaser shall (and shall procure that each Indemnified Person
shall) at all times act reasonably in promptly providing the Seller and its
legal and professional advisers with access to premises and personnel (who shall
be made available to attend meetings, participate in discovery or depositions
and to appear as witnesses on behalf of any of the Seller and/or any Group
Company before any tribunal or court) and the right to examine and copy or
photograph all data, records, reports, documents, correspondence and other
information in the possession, custody or under the control of the Purchaser or
any other Indemnified Person relating to any Indemnity Claims.

7     Conduct of Claims

7.1   Subject to paragraph 7.2 below, the parties agree that the Seller shall
have full control over the conduct of all Indemnity Claims and, upon receipt of
an Indemnity Claim Notice pursuant to paragraph 6.1 above in respect of any New
Indemnity Claim and in any event in respect of any Pre-Existing Indemnity Claim,
the Seller shall assume the conduct of such Indemnity Claim and shall at its own
expense take such action (including retention of counsel) as it shall deem
necessary to avoid, dispute, deny, defend, resist, appeal, compromise, settle or
contest such Indemnity Claim, PROVIDED THAT the Seller shall not compromise or
settle any Indemnity Claim or accept criminal liability by or on behalf of any
Indemnified Person without the consent of the Purchaser, such consent not to be
unreasonably withheld or delayed. The Seller shall have the right at its option
to make counterclaims or claims against third-parties which may arise out of any
Indemnity Claim in the name of and on behalf of the relevant Indemnified Person.
The Seller shall, if so requested by the Purchaser in writing, keep the
Purchaser informed as to the progress of any such Indemnity Claim and shall
consult with the Purchaser in relation to any material steps in such Indemnity
Claim.

7.2   In relation to any EPA Claim, the Seller shall only have conduct under
paragraph 7.1 above where the Seller has accepted liability under the indemnity
in paragraph 5.1 above. If the EPA notifies the Seller of the intent to bring as
part of any EPA Claim any criminal proceeding against any employee, director or
other officer, agent or consultant of any Indemnified Person or requests that
information be provided by any such individual in relation to any allegation of
any criminal conduct by such individual, then the Seller shall notify the
relevant Indemnified Person as soon as practicable and the Indemnified Person
shall have conduct of such criminal proceeding.

7.3   If the EPA notifies the Seller of any EPA Claim of direct and prospective
relevance to Professional Products, the Seller shall as soon as practicable
notify the relevant Indemnified Person. Nothing set forth herein shall be
deemed, construed to constitute or require a waiver of the attorney-work product
protection or attorney-client privilege of the Seller.

7.4   The Seller has notified the Purchaser of the identity of any counsel and
shall notify the Purchaser of the identity of other experts retained at Closing
in relation to any Pre-Existing Indemnity Claim and in the event that the Seller
wishes to appoint any counsel different to such counsel or other experts in
respect of any Pre-Existing Indemnity Claim or any New Indemnity Claim, it shall
(i) consult with and pay reasonable regard to the views of the Purchaser in
relation to such appointment of any lead counsel; and (ii) notify the Purchaser
of the identity of any such other experts or any such counsel appointed as local
counsel.

239



--------------------------------------------------------------------------------



 



7.5   The Purchaser shall co-operate fully (and to procure the full co-operation
of the other Indemnified Parties) with the Seller in any action taken by the
Seller under paragraph 7.1 above and, as a condition precedent to the Seller’s
obligations under paragraphs 2, 3, 4 and 5, the Purchaser shall not (and shall
procure that no other Indemnified Person shall) make any admission of liability
by or on behalf of any Indemnified Person nor compromise, dispose of or settle
any Indemnity Claim or pursue any claims against any third-party or take any
other action which could potentially impact the Seller’s ability to defend any
Indemnity Claim.

7.6   The Seller agrees to comply with the Purchaser’s requests to take
reasonable steps to reduce the Purchaser’s and the other Indemnified Person’s
indirect costs and to reimburse the Purchaser all costs incurred by the
Purchaser or any Indemnified Person arising out of compliance by the Purchaser
with its obligations under paragraphs 6.2 and 7.4 above.

7.7   If the Seller pays an amount in discharge of any Indemnity Claim and the
Purchaser or any other Indemnified Person subsequently recovers (whether by
payment, discount, credit, relief or otherwise) from a third-party a sum which
is referable to the subject matter of the Indemnity Claim and which would not
otherwise have been received by the Purchaser or such Indemnified Person, the
Purchaser shall procure that the Seller is reimbursed less any reasonable costs
and expenses incurred in obtaining such recovery and less any Taxation
attributable to the amount reimbursed.

8     Mitigation

        The Purchaser shall procure that all reasonable steps are taken and all
reasonable assistance is given to mitigate any Asbestos Losses, Emissions
Losses, Product Losses and/or EPA Losses which, in the absence of mitigation
could reasonably be expected to increase such a Loss provided that this
paragraph 8 shall not oblige the Purchaser to incur any costs, expense, loss or
liability which will not be recovered by the Purchaser under paragraphs 2, 3, 4
and 5 as relevant and further provided in the case of EPA Losses that the
obligation to mitigate shall not extend to the taking of action that could
reasonably be expected to damage the reputation of the Purchaser in the eyes of
any relevant Government Authority.

9     W.R. Grace Settlement Agreement

9.1   Notwithstanding any other provision in this Agreement, as between the
Purchaser’s Group and the Seller’s Group, neither the Purchaser nor any member
of the Purchaser’s Group shall have any claim or right to any recoveries or
payments due to or obtained by the Seller, or by any member of the Seller’s
Group or by any Bloom Entity, from the Debtors or from the WRG Trust, including,
but not limited to, any recoveries or payments obtained in accordance the W.R.
Grace Settlement Agreement.

9.2   In the event that a Bloom Entity receives any payment from the Debtors or
from the WRG Trust following Closing, the Purchaser shall procure that the
Seller is reimbursed an amount equivalent to the payment received.

9.3   The foregoing limitations of the Purchaser’s Group’s rights to any claims,
payments or recoveries under paragraph 9.1 and the requirement to reimburse
under paragraph 9.2 above shall not apply in the event of the Seller’s Group’s
breach of the indemnity obligations contained at paragraph 2 of this Schedule or
where such indemnity obligations have expired.   10   Maintenance of Privilege
and Confidentiality

240



--------------------------------------------------------------------------------



 



10.1   The Purchaser shall not (and shall procure that no Indemnified Person
shall) disclose information concerning any Indemnity Claim or any information
relating to this Schedule 19 to any third-party without the prior written
consent of the Seller (such consent not to be unreasonably withheld), except
where such disclosure is required by law, by court order or by any state,
federal, or other relevant agency or authority. If disclosure is or is likely to
be so required, prior to making any such disclosure, the Purchaser shall
promptly notify the Seller of the requirement for disclosure in sufficient time
to permit the Seller to contest such disclosure at the Seller’s cost if it so
elects or otherwise to determine in consultation with the Purchaser the timing
and content of such disclosure.

10.2   The Purchaser shall (and shall procure that the Indemnified Persons
shall) co-operate with the Seller and comply with the Seller’s reasonable
requirements to maintain confidentiality and legal privilege in relation to any
information or document relating to any Indemnity Claims including information
relating to this Schedule 19.

241



--------------------------------------------------------------------------------



 



Part 2
Details of Pre-Existing Claims
The Dorantes Claim
Estate of Victorino Dorantes vs. The Scotts Company LLC, The Scotts-Sierra
Horticultural Products Company, Grace-Sierra and others in California Superior
Court, San Francisco County served on 17 September 2009.
The Emissions Claim
Sean Kelly, Pltfs. vs. Scotts-Sierra Horticultural Products Company, et al
including Scotts Miracle-Gro Company. Case # 1 0CP1 0353 in the Charleston
County Court of Common Pleas, SC served on 22 January 2010.
The Little Claim
William Mark Little, Executor of the Estate of William R. Little vs. The Scotts
Company LLC, Scotts-Sierra Horticultural Products Company and others. Case
No. 541787 in the Court of Common Pleas, Cuyahoga County, Ohio served on 18
March 2007.
The Walsh Claim
Richard Thomas Walsh, Executor of the Estate of Thomas J. Walsh, deceased vs.
Scotts-Sierra Crop Protection Company and Others in the Court of Common Pleas of
Allegheny County Pennsylvania, Civil Division.

242



--------------------------------------------------------------------------------



 



Schedule 20
QAD Acceptance Process

1   As at the date of the Offer Letter, the Seller has drafted test script
templates, schedules and standards which together shall regulate the acceptance
process for the Deliverables. From the date of the Offer Letter and before the
commencement of testing (and in any event before the Closing Date) the Seller
shall refine these documents (the “Relevant Documents”) in association with the
Purchaser as set out below:

  (i)    within 10 Business Days of receiving the Relevant Documents, the
Purchaser shall review them and may submit written comments for suggested
changes or additions to the Relevant Documents to the Seller;

  (ii)    in its sole discretion and acting reasonably, the Seller shall
incorporate reasonable changes or reasonable additions suggested by the
Purchaser. The Seller shall discuss with the Purchaser those changes or
additions which the Seller does not feel are appropriate;

  (iii)   the Seller and the Purchaser shall discuss such issues in good faith,
and in a timely manner, to allow the Seller to finalise the Relevant Documents
and criteria for accepting the Deliverables (and the QAD system) (“Acceptance
Criteria”) prior to the commencement of any material testing of the QAD system;
and

  (iv)   the finalised form of the Relevant Documents shall be made available to
the Purchaser five Business Days before the commencement of any material testing
of the QAD system.

2   The Relevant Documents shall set out in sufficient detail to perform the
necessary tests for each Deliverable including:

  (i)   acceptance test templates;     (ii)   acceptance test scenarios;    
(iii)   test plans;     (iv)   dates for tests and associated administrative
details such as attendees and timings; and     (v)   all phases of testing,
including systems testing in the DEV and QA environments, integration testing,
end-to-end testing and user acceptance testing (where user lists shall be
approved by Wolter van Rest (or any person who may succeed him in his role
within the Group in relation to the transition, implementation and operation of
the QAD System).

3   Where necessary, QAD shall also be installed in selected third-party
warehouse/tolling providers. These providers shall be trained by the team
implementing the QAD system as part of the QAD implementation process to conduct
business with the Purchaser on the QAD platform. The applicable test scripts
shall include scenarios to validate the appropriate functionality for the
relevant type of transactions with such third-parties.

4   For the purposes of the QAD implementation, the QAD system shall be accepted
by the Purchaser when (i) the Deliverables have met the Acceptance Criteria and
(ii) One Month’s Successful Financial Closing (defined in paragraph (B) below)
has been met, (collectively, “Acceptance”) as set out below:

243



--------------------------------------------------------------------------------



 



  (A)   Acceptance testing of Deliverables         Prior to the QAD system
commencing live operations, when the Seller reasonably believes that the
Deliverables shall meet the relevant Acceptance Criteria, it shall notify the
Purchaser and give the Purchaser at least five Business Days’ notice that it
intends to test whether the relevant Acceptance Criteria have been met. A
representative of the Purchaser shall be invited (on reasonable notice) to
attend and observe such acceptance test and shall be given all information and
co-operation as may be reasonably requested in order to enable that
representative to monitor the acceptance test. If the relevant acceptance test
does not demonstrate that the Acceptance Criteria have been met, the Purchaser
or its representative shall notify the Seller in writing, specifying those
criteria which have not been met (such notification being a “Cure Notice”)
within one Business Day of the relevant acceptance test. On receipt of a Cure
Notice, the Seller and the Purchaser shall co-operate in good faith and use
reasonable endeavours to cure the relevant defects noted in the Cure Notice as
soon as practicable in order to conduct further acceptance tests. The Purchaser
shall not submit a Cure Notice where errors persist with the QAD system and such
errors are minor in nature and do not materially affect the performance or
functionality of the QAD system. If an acceptance test conducted under this
paragraph 4 demonstrates that the Acceptance Criteria have been met, the
Purchaser shall promptly notify the Seller in writing of its acceptance.     (B)
  One Month’s Successful Financial Closing:         The Seller and Purchaser
agree that errors may persist with the QAD system and where such errors are
minor in nature and do not materially affect the performance or functionality of
the QAD system, the Purchaser shall not withhold its acceptance of the
achievement of One Month’s Successful Financial Closing.         Wolter van Rest
(or any person who may succeed him in his role in the Group in relation to the
transition, implementation or operation of the QAD system) and the Global
Process Owners (defined below) shall confirm the achievement of the Acceptance
Criteria and the One Month’s Successful Financial Closing and have sign-off
authority on behalf of the Purchaser to approve Acceptance. If the Purchaser
(through Wolter van Rest (or any person who may succeed him in his role in the
Group in relation to the transition, implementation or operation of the QAD
system) and the Global Process Owners) does not submit a Cure Notice, or notify
the Seller in writing of its acceptance of the relevant Deliverable, or One
Month’s Successful Financial Closing within 10 Business Days of the relevant
acceptance test, the Seller shall deem such Deliverable (and in the case of One
Month’s Successful Financial Closing, the QAD system) as accepted by the
Purchaser with no further

244



--------------------------------------------------------------------------------



 



      responsibility, liability or obligation for the QAD system save for those
relevant services within the Transitional Services Agreement.         For the
purpose of this Schedule:         “Global Process Owners” means the Group’s QAD
functional experts who, at the date of the Offer Letter, are Theo Zinken
(finance, global ledger, accounts receivable and payable) Erik-Jan Vlek
(business control), Marc van den Biggelaar (planning, forecasts and customer
service), Erik Sondeijker (distribution), John Peeters (production) and Armand
Haemers (global master data) and those persons who may succeed or replace the
aforementioned people in their roles within the Group in relation to the
transition, implementation and operation of the QAD system; and         “One
Month’s Successful Financial Closing” means that an accurate and complete (in
relation to those accounting practices historically performed by the Group
immediately prior to the Closing Date) upload of the relevant trial balances
representing a month’s financial activity has been performed for the US, UK, and
Polish entities in which QAD has been implemented.

5   If the QAD system does not achieve Acceptance (as defined above) on the
Seller’s first attempt at One Month’s Successful Financial Closing, the Seller
shall continue to be responsible for the project management and oversight of the
implementation of the QAD system and shall continue to carry out such project
management and oversight to seek to achieve Acceptance until the earlier of
(a) achieving Acceptance and (b) the date which is 6 months after the Closing
Date (the “Backstop Date”). If the Seller has not achieved Acceptance by the
Backstop Date, the Purchaser shall take on responsibility for the project
management and oversight of the implementation of the QAD system, and the Seller
shall, subject to Clauses 10.6 and 10.10, be liable to the Purchaser, for any
costs, liabilities, expenses or damages (whether in contract, tort, negligence
or otherwise), arising directly from the implementation or transition to the QAD
system from the date of the first failed attempt at achieving One Month’s
Successful Financial Closing (except where and to the extent that the Seller can
demonstrate that such costs, liabilities, expenses or damages are the result of
a breach by the Purchaser of its obligations under paragraph 6), provided that
the Seller’s liability for such costs, liabilities, expenses and damages arising
from such implementation or transition shall not, under any circumstances,
exceed US$3 million..

6   The Purchaser shall provide the Seller with the sufficient and adequate
resources (including by making available such of its employees with experience
in operating or implementing a SAP or QAD system including after Closing, the
Relevant Employees, at such times and for such periods as the Seller may
reasonably require) and information to allow the Seller to perform the necessary
support functions to assist with achieving Acceptance.

7   For all other IT applications (including Hyperion, SAP CRM, Labels, Stream
server, RIMS, GROE, IFIX, IHISTORIAN, OEE, PERMAN, LIMS, and third-party payroll
software):

  (i)    written approvals by the Global Process Owners that a particular
application (or bundle of applications) has been transferred to the Purchaser
and is functional shall not be unreasonably withheld; and

245



--------------------------------------------------------------------------------



 



  (ii)   the Seller shall provide the Purchaser with existing, relevant and
readily available documentation (namely organisation details and users,
deployment, functionality, availability, stability, survivability, back-up, data
security and authorisation, reports, interfaces, localisation and regulations).

246



--------------------------------------------------------------------------------



 



Table of Contents

          Contents   Page
1 Interpretation
    1  
 
       
2 Agreement to Sell the Group
    20  
 
       
3 Consideration
    25  
 
       
4 Conditions
    27  
 
       
5 Pre-Closing
    30  
 
       
6 Closing
    38  
 
       
7 Post-Closing Adjustments
    41  
 
       
8 Post-Closing Obligations
    43  
 
       
9 Warranties
    50  
 
       
10 Limitation of Seller’s and Other Relevant Sellers’ Liability
    54  
 
       
11 Claims
    59  
 
       
12 Restrictions
    64  
 
       
13 Guarantee
    66  
 
       
14 Confidentiality
    69  
 
       
15 Insurance
    70  
 
       
16 Other Provisions
    72  
 
       
Schedule 1
    83  

i



--------------------------------------------------------------------------------



 



          Contents   Page
Part 1 Details of the Share Sellers, Shares etc. (Clause 2.1.1)
    83  
 
       
Part 2 Details of the Business Sellers, Group Businesses etc. (Clause 2.1.1)
    84  
 
       
Schedule 2 Companies and Subsidiaries
    85  
 
       
Schedule 3 The Properties
    90  
 
       
Part 1 Group Companies’ Properties
    90  
 
       
Part 2 Business Properties (Clause 2.3.1(i))
    99  
 
       
Schedule 4 Intellectual Property (Clause 2.4)
    115  
 
       
Part 1 Transfer of Intellectual Property
    115  
 
       
Part 2 Form of Patent Assignment
    117  
 
       
Part 3 Form of Trade Mark Assignment
    118  
 
       
Part 4 Form of Know-how Assignment
    119  
 
       
Part 5 Form of Unregistered Intellectual Property Assignment
    121  
 
       
Part 6 Licence Agreements
    123  
 
       
Part 7 Product Registrations
    124  
 
       
1 Agent Assisted Product Registrations
    124  
 
       
2 Distributor Owned Product Registrations
    125  
 
       
3 Seller Owned EU Product Registrations
    126  
 
       
4 Seller Owned Shared EU Product Registrations
    127  
 
       
5 Licensed EU Product Registrations
    130  

ii



--------------------------------------------------------------------------------



 



          Contents   Page
6 Seller Owned Product Registration
    131  
 
       
7 Consumer Business Product Registrations
    133  
 
       
8 Pre- and Post-Closing Sales
    134  
 
       
9 Detailed Transfer Strategies
    135  
 
       
10 Unidentified Product Registrations
    136  
 
       
11 Miscellaneous
    136  
 
       
12 Indemnities and Liability
    137  
 
       
Schedule 5 Business Contracts (Clause 2.3.1(v))
    140  
 
       
Part 1 Business Contracts
    140  
 
       
Part 2 Third-Party Consents
    141  
 
       
Part 3 Shared Consumer Agreements
    145  
 
       
Part 4 Shared Business Agreements
    146  
 
       
Part 5 Intra-group Arrangements
    147  
 
       
Part 6 Confidentiality Agreements
    148  
 
       
Schedule 6 Employees (Clause 2.5.1)
    149  
 
       
Part 1 Business Employees and Offer Employees
    149  
 
       
Part 2 Relevant Employees
    154  
 
       
Part 3 List of Offer Employees
    157  
 
       
Part 4 Excluded Employees
    158  

iii



--------------------------------------------------------------------------------



 



          Contents   Page
Schedule 7 Group Retirement Arrangements (Clause 2.5.2)
    159  
 
       
Schedule 8 Form of Purchase Price Allocation Agreement (Clauses 3.2 and 7.6 of
the Agreement)
    161  
 
       
Schedule 9 VAT (Clause 3.3)
    165  
 
       
Schedule 10 Closing Obligations
    167  
 
       
Schedule 11 Post Closing Adjustments
    174  
 
       
Part 1 Closing Statement (Clause 7)
    174  
 
       
Part 2 Base Working Capital (Clause 1.1)
    181  
 
       
Schedule 11 Annex A Form of Closing Statement (Clause 7)
    182  
 
       
Schedule 12 Warranties given under Clause 9.1
    188  
 
       
Schedule 13 Warranties given by the Purchaser and the other Relevant Purchasers
under Clause 9.4
    213  
 
       
Schedule 14 Seller’s Knowledge
    215  
 
       
Schedule 15 Transaction Documents
    216  
 
       
Part 1 Supply Agreements
    216  
 
       
Part 2 IP Licence Agreements
    217  
 
       
Part 3 Other Transaction Documents
    218  
 
       
Part 4 Field of Use Principles (Clause 2.9)
    219  
 
       
Schedule 16
    221  
 
       
Part 1 Moveable Assets
    221  
 
       
Part 2 General Provisions relating to the Transfer of the Moveable Assets
    225  
 
       
Part 3 General provision relating to the Transfer of the Third-Party Receivables
    226  
 
       

iv



--------------------------------------------------------------------------------



 



          Contents   Page
Schedule 17 Pre-Sale Reorganisation Transactions
    227  
 
       
Schedule 18 Pensions Liability Assumptions
    228  
 
       
Part 1 Dutch Actuarial Methodology and Assumptions
    228  
 
       
Part 2 German Actuarial Assumptions
    232  
 
       
Schedule 19 Product Indemnities
    235  
 
       
Part 1 Indemnities
    235  
 
       
Part 2 Details of Pre-Existing Claims
    242  
 
       
Schedule 20 QAD Acceptance Process
    243  

v